 

Exhibit 10.5

 



    EXECUTION VERSION





 

Amended and restated INDENTURE

 

HOMEQ servicer ADVANCE RECEIVABLES TRUST 2010-ADV1,

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS Holdings, llc,

as Administrator and as Servicer (on and after the MSR Transfer Date)

 

and

 

Ocwen Loan servicing, llc,

as a Subservicer and as Servicer (prior to the MSR Transfer Date),

and

BARCLAYS BANK PLC,
as Administrative Agent

as consented by

SHEFFIELD RECEIVABLES CORPORATION,

as sole Holder of the Class A-1 Notes, the Class A-2 Notes,

the Class B Notes and the Class C Notes

and as consented by

OCWEN FINANCIAL CORPORATION

 

Dated as of March 5, 2012

 

____________________

HOMEQ SERVICER ADVANCE RECEIVABLES TRUST
ADVANCE RECEIVABLES BACKED NOTES, SERIES 2010-ADV1

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

      Page         Article I Definitions and Other Provisions of General
Application   5 Section 1.1. Definitions.   5 Section 1.2. Interpretation.   48
Section 1.3. Compliance Certificates and Opinions.   49 Section 1.4. Form of
Documents Delivered to Indenture Trustee.   50 Section 1.5. Acts of Noteholders.
  50 Section 1.6. Notices, etc., to Indenture Trustee, Issuer, Administrator and
the Administrative Agent.   51 Section 1.7. Notices to Noteholders; Waiver.   51
Section 1.8. Effect of Headings and Table of Contents.   52 Section 1.9.
Successors and Assigns.   52 Section 1.10. Severability of Provisions.   52
Section 1.11. Benefits of Indenture.   52 Section 1.12. Governing Law.   53
Section 1.13. Counterparts.   53         Article II The Trust Estate   53
Section 2.1. Contents of Trust Estate.   53 Section 2.2. Receivable Files.   55
Section 2.3. Indemnity Payments for Receivables Upon Breach.   56 Section 2.4.
Duties of Custodian with Respect to the Receivables Files.   57 Section 2.5.
Application of Trust Money.   58         Article III Administration of
Receivables; Reporting to Investors   58 Section 3.1. Duties of the Calculation
Agent.   58 Section 3.2. Reports by Administrator and Indenture Trustee.   62
Section 3.3. Annual Statement as to Compliance; Notice of Default; Agreed Upon
Procedures Reports.   67 Section 3.4. Access to Certain Documentation and
Information.   70 Section 3.5. Indenture Trustee to Make Reports Available.   72
        Article IV The Trust Accounts; Payments   72 Section 4.1. Trust
Accounts.   72 Section 4.2. Collections and Disbursements of Advances by
Servicer.   74 Section 4.3. Funding of Additional Receivables.   75 Section 4.4.
Interim Payment Dates.   78 Section 4.5. Payment Dates.   79 Section 4.6.
General Reserve Account.   82 Section 4.7. Collection and Funding Account,
Interest Accumulation Account, Fee Accumulation Account and Note Principal
Accumulation Account.   84 Section 4.8. Note Payment Account.   85

 

i

--------------------------------------------------------------------------------

 



 

Section 4.9. Securities Accounts.   85 Section 4.10. Notice of Adverse Claims.  
87 Section 4.11. No Gross Up.   88 Section 4.12. Early Amortization Events.   88
Section 4.13. Increased Costs.   88         Article V Note Forms   89 Section
5.1. Forms of Notes.   89 Section 5.2. Execution, Authentication and Delivery
and Dating.   90 Section 5.3. Form of Indenture Trustee’s Certificate of
Authentication.   91 Section 5.4. Definitive Notes.   92         Article VI The
Notes   92 Section 6.1. Registration, Transfer and Exchange.   92 Section 6.2.
Mutilated, Destroyed, Lost and Stolen Notes.   95 Section 6.3. Payment of
Interest; Interest Rights Preserved; Withholding Taxes.   95 Section 6.4.
Determination of LIBOR and Note Interest Rates.   96 Section 6.5. Persons Deemed
Owners.   98 Section 6.6. Cancellation.   98         Article VII Satisfaction
and Discharge; Cancellation of Notes Held by the Issuer or Depositor or
Originator   98 Section 7.1. Satisfaction and Discharge of Indenture.   99
Section 7.2. Application of Trust Money.   99 Section 7.3. Cancellation of Notes
Held by the Issuer, the Depositor or the Receivables Seller.   99        
Article VIII Events of Default and Remedies   100 Section 8.1. Events of
Default.   100 Section 8.2. Acceleration of Maturity; Rescission and Annulment.
  103 Section 8.3. Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.   104 Section 8.4. Indenture Trustee May File Proofs of
Claim.   104 Section 8.5. Indenture Trustee May Enforce Claims Without
Possession of Notes.   105 Section 8.6. Application of Money Collected.   105
Section 8.7. Sale of Collateral Requires Consent of Majority of All Noteholders.
  106 Section 8.8. Noteholders Have the Right to Direct the Time, Method and
Place of Conducting Any Proceeding for Any Remedy Available to the Indenture
Trustee.   106 Section 8.9. Limitation on Suits.   106 Section 8.10.
Unconditional Right of Noteholders to Receive Principal and Interest; Limited
Recourse.   107 Section 8.11. Restoration of Rights and Remedies.   108 Section
8.12. Rights and Remedies Cumulative.   108 Section 8.13. Delay or Omission Not
Waiver.   108

 

ii

--------------------------------------------------------------------------------

 



 

Section 8.14. Control by Noteholders.   108 Section 8.15. Waiver of Past
Defaults.   109 Section 8.16. Sale of Trust Estate.   109 Section 8.17.
Undertaking for Costs.   110 Section 8.18. Waiver of Stay or Extension Laws.  
111         Article IX The Issuer   111 Section 9.1. Representations, Warranties
and Certain Covenants of Issuer.   111 Section 9.2. Liability of Issuer;
Indemnities.   115 Section 9.3. Merger or Consolidation, or Assumption of the
Obligations, of the Issuer.   116 Section 9.4. Issuer May Not Own Notes.   117
Section 9.5. Covenants of Issuer.   117         Article X The Administrator and
Servicer   121 Section 10.1. Representations and Warranties of Administrator and
Servicer.   121 Section 10.2. Covenants of Administrator and Servicer.   122
Section 10.3. Liability of Administrator and Servicer; Indemnities.   124
Section 10.4. Merger or Consolidation, or Assumption of the Obligations, of the
Administrator or the Servicer.   126         Article XI The Indenture Trustee  
127 Section 11.1. Certain Duties and Responsibilities.   127 Section 11.2.
Notice of Defaults.   128 Section 11.3. Certain Rights of Indenture Trustee.  
128 Section 11.4. Not Responsible for Recitals or Issuance of Notes.   129
Section 11.5. Reserved.   129 Section 11.6. Money Held in Trust.   130 Section
11.7. Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity.   130 Section 11.8. Corporate Indenture Trustee Required;
Eligibility.   131 Section 11.9. Resignation and Removal; Appointment of
Successor.   131 Section 11.10. Acceptance of Appointment by Successor.   133
Section 11.11. Merger, Conversion, Consolidation or Succession to Business.  
133 Section 11.12. Appointment of Authenticating Agent.   134 Section 11.13. Tax
Returns.   135 Section 11.14. Representations and Covenants of the Indenture
Trustee.   135 Section 11.15. Indenture Trustee’s Application for Instructions
from the Issuer.   136         Article XII Amendments   136 Section 12.1.
Amendments Without Consent of Noteholders.   136 Section 12.2. Amendments with
Consent of Noteholders.   138 Section 12.3. Execution of Amendments.   139
Section 12.4. Effect of Amendments.   139

 

iii

--------------------------------------------------------------------------------

 



 

        Article XIII Early Redemption of Notes   139 Section 13.1. Optional
Redemption.   139 Section 13.2. Notice.   140         Article XIV Miscellaneous
  141 Section 14.1. No Petition.   141 Section 14.2. No Recourse.   141 Section
14.3. Tax Treatment.   141 Section 14.4. Alternate Payment Provisions.   142
Section 14.5. Termination of Obligations.   142 Section 14.6. Final
Distribution.   142 Section 14.7. Supplemental Credit Enhancement Provider and
Liquidity Provider as Third-Party Beneficiaries.   143 Section 14.8. Owner
Trustee Limitation of Liability.   143 Section 14.9. Consent and Acknowledgement
of the Amendments.   143

 

iv

--------------------------------------------------------------------------------

 

 



SCHEDULES AND EXHIBITS

Appendix A MSR Transfer Notice     Schedule 1 Designated Servicing Agreement
Schedule     Exhibit A-1 Form of Term Note     Exhibit A-2 Form of Variable
Funding Note     Exhibit B Form of Transfer Certificate for Transfers of Notes
to Qualified Institutional Buyers     Exhibit C Form of Omnibus Notice to MBS
Trustee/Notice of Assignment of Receivables     Exhibit D Agreed Upon Procedures





v

--------------------------------------------------------------------------------

 



THIS AMENDED AND RESTATED INDENTURE (as amended, supplemented, restated, or
otherwise modified from time to time, the “Indenture”), is made and entered into
as of March 5, 2012 (the “Effective Date”), by and among HOMEQ SERVICER ADVANCE
RECEIVABLES TRUST 2010-ADV1, a statutory trust organized under the laws of the
State of Delaware (the “Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a
national banking association, in its capacity as Indenture Trustee (the
“Indenture Trustee”), and as Calculation Agent, Paying Agent and Securities
Intermediary (in each case, as defined below), HLSS HOLDINGS, LLC, a Delaware
limited liability company (“HLSS”), as Administrator (as defined below) on
behalf of the Issuer, as owner of the economics associated with the servicing
under the Designated Servicing Agreements (as defined below), and, from and
after the MSR Transfer Date (as defined below), as Servicer (as defined below)
under the Designated Servicing Agreements, OCWEN LOAN SERVICING, LLC (“OLS”), as
a Subservicer, and as Servicer prior to the MSR Transfer Date, BARCLAYS BANK
PLC, a public limited company formed under the laws of England and Wales, as
Administrative Agent (as defined below), and consented to by SHEFFIELD
RECEIVABLES CORPORATION, as sole Holder of the Class A-1 Notes, the Class A-2
Notes, the Class B Notes and the Class C Notes.

 

RECITALS OF THE ISSUER

 

The Issuer entered into an Indenture, dated as of August 31, 2010 (the “Original
Indenture”), among the Issuer, the Indenture Trustee, Ocwen Financial
Corporation (“OFC”), as Administrator, OLS, as Servicer, and Barclays Bank PLC,
as Administrative Agent. Under the Original Indenture, the Issuer issued term
amortizing asset-backed Notes in four classes, and a Variable Funding Note, all
collateralized by the Receivables under the Designated Servicing Agreements. OLS
now is selling the economics associated with the servicing rights under the
Designated Servicing Agreements to HLSS, which is wholly owned by Home Loan
Servicing Solutions, Ltd., an exempted company formed under the laws of the
Cayman Islands. When all required consents and ratings agency letters required
for a formal change of the named servicer under a Designated Servicing Agreement
from OLS to HLSS shall have been obtained, OLS shall sell to HLSS all of the
servicing rights and obligations under such Designated Servicing Agreement (the
“MSR Transfer Date”) pursuant to the Master Servicing Rights Purchase Agreement
and related Sale Supplement, dated as of February 10, 2012, by and between OLS
and HLSS (the “Purchase Agreement”). Until the MSR Transfer Date with respect to
any Designated Servicing Agreement, OLS shall continue to be the “Servicer” and
to make all required Advances under such Designated Servicing Agreement, and
shall sell the related receivables to HLSS for cash purchase prices equal to
100% of their respective Receivable Balances, immediately upon their creation,
pursuant to the Receivables Sale Agreement and the Purchase Agreement. Following
the MSR Transfer Date for any Designated Servicing Agreement, HLSS shall be the
“Servicer” under such Designated Servicing Agreements, and HLSS shall thereafter
make all required Advances under such Designated Servicing Agreements.

 

On the Effective Date, HLSS shall acquire the ownership of 100% of the equity
interests in the Depositor from OLS, and HLSS shall assume the role of
Administrator of the facility and under the Indenture from OFC. The Class D
Notes issued under the Original Indenture shall be paid in full and retired on
or prior to the Effective Date, and the other Classes of Notes shall be amended
to have terms consistent with those set forth in this Indenture.

 

--------------------------------------------------------------------------------

 

 

The amendments effected by this Indenture shall become effective on the
Effective Date; provided, that the amendments to add the definition of “Servicer
Ratings Downgrade” and the revisions to clause (v) of the definition of “Early
Amortization Event,” clause (i) of the definition of “Facility Eligible
Servicing Agreement” and clause (vii) of the definition of “Funding Conditions,”
shall be effective retroactively on the original Closing Date.

 

The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its three Classes of Term Notes and the issuance of
one Class of Variable Funding Notes, as described more fully in Article V and
Article VI.

 

All things necessary to make this Indenture a valid agreement of the Issuer, in
accordance with its terms, have been done.

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Indenture Trustee for the benefit and security
of (a) the Noteholders, (b) each Supplemental Credit Enhancement Provider, if
any, and/or each Liquidity Provider, if any, that is a party to any Supplemental
Credit Enhancement Agreement or Liquidity Facility, as applicable, entered into
in connection with the issuance of the Notes, in each case to the extent that
the related Supplemental Credit Enhancement Agreement or Liquidity Facility
expressly states that such Supplemental Credit Enhancement Provider or Liquidity
Provider, as the case may be, is entitled to the benefit of the Collateral, and
(c) the Indenture Trustee, in its individual capacity, a security interest in
all of its right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”), and all monies,
“securities,” “instruments,” “accounts,” “general intangibles,” “payment
intangibles,” “goods,” “letter of credit rights,” “chattel paper,” “financial
assets,” “investment property” (the terms in quotations are defined in the UCC)
and other property consisting of, arising from or relating to any of the
following:

 

(i)      all right, title and interest of the Issuer (A) existing as of the
Cut-off Date in, to and under the Initial Receivables, and (B) existing on the
related Sale Date in, to and under any Additional Receivables, and (C) in the
case of both Initial Receivables and Additional Receivables, all monies due or
to become due thereon, and all amounts received or receivable with respect
thereto, and all proceeds thereof (including “proceeds” as defined in the UCC in
effect in all relevant jurisdictions (including, without limitation, any
proceeds of any Sales)), together with all rights of the Issuer, as the assignee
of the Receivables Seller, to enforce such Receivables (and including any
Indemnity Payments made with respect to the Receivables for which a payment is
made by the Issuer, the Depositor or the Receivables Seller as described in
Section 2.3);

 

(ii)      all rights of the Issuer as Purchaser under the Receivables Pooling
Agreement, including, without limitation, the Issuer’s rights as assignee of the
Depositor’s rights under the Receivables Sale Agreement and of the Receivables
Seller’s rights under the Receivables Sale Agreement, including, without
limitation, the right to enforce the obligations of the Receivables Seller and
the Servicer under the Receivables Sale Agreement with respect to the
Receivables and the obligations of the Servicer under the Receivables Sale
Agreement;

 

2

--------------------------------------------------------------------------------

 

 

(iii)      the Trust Accounts, and all amounts and property on deposit or
credited to the Trust Accounts (excluding investment earnings thereon) from time
to time (whether or not constituting or derived from payments, collections or
recoveries received, made or realized in respect of the Receivables);

 

(iv)      all right, title and interest of the Issuer as assignee of the
Depositor, the Receivables Seller and the Servicer to rights to payment on the
Receivables under each related Designated Servicing Agreement on the related
Sale Dates of the Receivables, and under all related documents, instruments and
agreements pursuant to which the Receivables Seller acquired, or acquired an
interest in, any of the Receivables;

 

(v)      all other monies, securities, reserves and other property now or at any
time in the possession of the Indenture Trustee or its bailee, agent or
custodian and relating to any of the foregoing; and

 

(vi)      all present and future claims, demands, causes and choses in action in
respect of any and all of the foregoing and all payments on or under, and all
proceeds of every kind and nature whatsoever in respect of, any and all of the
foregoing and all payments on or under, and all proceeds of every kind and
nature whatsoever in conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, checks, deposit accounts, rights to payment of any and
every kind, and other forms of obligations and receivables, instruments and
other property which at any time constitute all or part of or are included in
the proceeds of any of the foregoing.

 

The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Indenture (and the obligations under this Indenture and any
applicable Supplemental Credit Enhancement Agreement and/or Liquidity Facility)
equally and ratably without prejudice, priority or distinction between any Note
and any other Note by reason of difference in time of issuance or otherwise,
except as otherwise expressly provided in this Indenture, and to secure (1) the
payment of all amounts due on such Notes (and, to the extent so specified, the
obligations under any applicable Supplemental Credit Enhancement Agreement
and/or Liquidity Facility) in accordance with their terms, (2) the payment of
all other sums payable by the Issuer under this Indenture and (3) compliance by
the Issuer with the provisions of this Indenture. This Indenture is a security
agreement within the meaning of the UCC.

 

The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof.

 

3

--------------------------------------------------------------------------------

 



 

The Issuer hereby irrevocably constitutes and appoints the Indenture Trustee and
any officer or agent thereof, effective upon the occurrence and continuation of
an Event of Default, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer and in the name of the Issuer, for the purpose of carrying
out the terms of this Indenture, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Indenture, the Receivables Sale
Agreement and the Receivables Pooling Agreement, and, without limiting the
generality of the foregoing, the Issuer hereby gives the Indenture Trustee the
power and right (1) to take possession of and endorse and collect any wired
funds, checks, drafts, notes, acceptances or other instruments for the payment
of moneys due under any Receivable Granted by the Issuer to the Indenture
Trustee from the related MBS Trust, the Obligors on underlying Mortgage Loans,
the Receivables Seller or the Servicer, as the case may be, (2) to file any
claim or proceeding in any court of law or equity or take any other action
otherwise deemed appropriate by the Indenture Trustee for the purpose of
collecting any and all such moneys due from the related MBS Trust, the Obligors
on underlying Mortgage Loans, the Receivables Seller or the Servicer or the
related Subservicer under such Receivable whenever payable and to enforce any
other right in respect of any Receivable or related to the Trust Estate, (3) to
direct the related MBS Trustee or the Servicer or Subservicer to make payment of
any and all moneys due or to become due under the Receivable directly to the
Indenture Trustee or as the Indenture Trustee shall direct, (4) to ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due from the related MBS Trust or the Servicer or
Subservicer at any time in respect of or arising out of any Receivable, (5) to
sign and endorse any assignments, notices and other documents in connection with
the Receivables or the Trust Estate, and (6) to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with the Receivables and the
Trust Estate as fully and completely as though the Indenture Trustee were the
absolute owner thereof for all purposes, and do, at the Indenture Trustee’s
option and at the expense of the Issuer, at any time, or from time to time, all
acts and things which the Indenture Trustee deems necessary to protect, preserve
or realize upon the Receivable or the Trust Estate and the Indenture Trustee’s
and the Issuer’s respective security interests and ownership interests therein
and to effect the intent of this Indenture, all as fully and effectively as the
Issuer might do. Nothing contained herein shall in any way be deemed to be a
grant of power or authority to the Indenture Trustee or any officer or agent
thereof to take any of the actions described in this paragraph with respect to
any underlying Obligor under any Mortgage Loan in any MBS Trust, for which an
Advance was made.

 

The parties hereto intend that the Security Interest Granted under this
Indenture shall give the Indenture Trustee on behalf of the Noteholders a first
priority perfected security interest in, to and under the Collateral, and all
other property described in this Indenture as a part of the Trust Estate and all
proceeds of any of the foregoing in order to secure the obligations of the
Issuer to the Indenture Trustee, the Noteholders under the Notes, and to any
Supplement Credit Enhancement Provider and/or any Liquidity Provider, under this
Indenture and all of the other Transaction Documents. The Indenture Trustee on
behalf of the Noteholders shall have all the rights, powers and privileges of a
secured party under the UCC. The Issuer agrees to execute and file all filings
(including filings under the UCC) and take all other actions reasonably
necessary in any jurisdiction to provide third parties with notice of the
Security Interest Granted pursuant to this Indenture and to perfect such
Security Interest under the UCC.

 

Particular Notes, Supplemental Credit Enhancement Agreements and Liquidity
Facilities will benefit from the Security Interest to the extent (and only to
the extent) proceeds of and distributions on the Collateral are allocated for
their benefit pursuant to this Indenture.

 

AGREEMENTS OF THE PARTIES

 

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Holders thereof,
it is mutually covenanted and agreed as set forth in this Indenture, for the
equal and proportionate benefit of all Holders of the Notes and any Class
thereof.

 

4

--------------------------------------------------------------------------------

 

 

LIMITED RECOURSE

 

The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes and to make payments in respect of any Supplemental Credit
Enhancement Agreements or Liquidity Facilities is limited in recourse as set
forth in Section 8.10.

 

Article I

Definitions and Other Provisions of General Application

 

Section 1.1. Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

Act: When used with respect to any Noteholder, is defined in Section 1.5.

 

Action: When used with respect to any Noteholder, is defined in Section 1.5.

 

Additional Receivables: All Receivables created on or after the Cut-off Date
which are (i) sold by the Servicer to the Receivables Seller under the
Receivables Sale Agreement and/or which are (ii) sold and/or contributed by (A)
the Receivables Seller to the Depositor pursuant to the Receivables Sale
Agreement, as described in Section 2(a) of the Receivables Sale Agreement and
(B) the Depositor to the Issuer pursuant to the Receivables Pooling Agreement.
Any Receivables (x) created at any time with respect to an MBS Trust or a
Mortgage Loan with respect to which OLS no longer acts at such time as Servicer
prior to the MSR Transfer Date, or as to which HLSS no longer acts as Servicer
from and after the MSR Transfer Date, or (y) sold and/or contributed to the
Depositor or the Issuer on or after a Stop Date pursuant to Section 2(d) of the
Receivables Sale Agreement or Section 2(c) of the Receivables Pooling Agreement
shall not constitute Additional Receivables.

 

Adjusted Tangible Equity: As of any date of determination, the excess of (i)
total assets (net of goodwill and intangible assets), but including MSRs, over
(2) total liabilities on such date, calculated in accordance with GAAP;
provided, that the Administrative Agent shall have the right to perform
valuations of the MSRs on a quarterly basis or more frequently as reasonably
requested by the Administrative Agent, using a nationally recognized third party
appraiser with expertise evaluating MSRs approved by both the Administrative
Agent and HLSS, at HLSS’s expense, and any such valuations shall be the MSR
value for purposes of determining Adjusted Tangible Equity.

 

Adjusted Tangible Equity Requirement: A requirement that HLSS hold Adjusted
Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum of (a)
0.25% of the aggregate unpaid principal balance of all mortgage loans as to
which HLSS holds the rights to service or the rights to the MSRs, together with
the obligation to fund related servicer advances, plus (b) 5.00% of the
aggregate amount of all servicer advances made by HLSS that remain unreimbursed.

 

5

--------------------------------------------------------------------------------

 

 

Administration Agreement: The Amended and Restated Administration Agreement,
dated March 5, 2012, by and between the Issuer and the Administrator, as
amended, supplemented, restated, or otherwise modified from time to time.

 

Administrative Agent: Barclays Bank PLC or an Affiliate thereof or any successor
thereto.

 

Administrative Expenses: Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for fees and
expenses; (ii) to the rating agencies for fees and expenses in connection with
any rating of the Notes or rating estimate; (iii) to any other person in respect
of any governmental fee, charge or tax; (iv) to any other Person (other than the
Owner Trustee) in respect of any other fees or expenses permitted under this
Indenture (including indemnities) and the documents delivered pursuant to or in
connection with this Indenture and the Notes; (v) any and all fees and expenses
of the Issuer incurred in connection with its entry into and the performance of
its obligations under any of the agreements contemplated by this Indenture; (vi)
the orderly winding up of the Issuer following the cessation of the transactions
contemplated by this Indenture; and (vii) any and all other fees and expenses
properly incurred by the Issuer in connection with the transactions contemplated
by this Indenture, but not in duplication of any amounts specifically provided
for in respect of the Indenture Trustee, the Owner Trustee, the Administrator or
any VFN Holder.

 

Administrator: HLSS, in its capacity as administrator hereunder on behalf of the
Issuer, and any successor to HLSS in such capacity.

 

Advance: Any P&I Advance, Escrow Advance or Corporate Advance.

 

Advance Collection Period: (i) For the first Interim Payment Date or Payment
Date, the period beginning on the Cut-off Date and ending at the end of the day
before the Determination Date for such Interim Payment Date or Payment Date, and
(ii) for each other Interim Payment Date and Payment Date, the period beginning
at the opening of business on the most recent preceding Determination Date and
ending as of the close of business on the day before the Determination Date for
such Interim Payment Date or Payment Date.

 

Advance Rate: On any date of determination with respect to each Receivable
related to any Class of Notes, the percentage amount based on the Advance Type
of such Receivable, as set forth below; provided, that in the event the
Servicer’s (prior to the MSR Transfer Date) or the related Subservicer’s (on and
after the MSR Transfer Date) sub-prime servicer rating is reduced below
“Average,” the Advance Rates applicable to the Receivables related to such Class
of Notes shall be equal to the Advance Rates prior to such ratings reduction
minus 5.00%; and provided, that the Advance Rates applicable to the Receivables
related to any Class of Notes shall be reduced by the Advance Rate Reduction
Factor for such Class of Notes when the related Weighted Average Foreclosure
Timeline exceeds 15 months; and provided, further, that the Advance Rate for any
Receivable related to any Class of Notes shall be zero if such Receivable is not
a Facility Eligible Receivable.

 

6

--------------------------------------------------------------------------------

 

 

Advance Type / Class of Notes  Class A-1  Class A-2  Class B  Class C        
              P&I Advances in Non-Judicial States   86.30%   86.30%   87.00% 
 89.40% P&I Advances in Judicial States   85.10%   85.10%   86.60%   89.50%
Escrow Advances in Non-Judicial States   79.50%   79.50%   83.90%   85.70%
Escrow Advances in Judicial States   77.00%   77.00%   82.70%   85.70% Corp
Advances in Non-Judicial States   76.10%   76.10%   82.10%   84.80% Corp
Advances in Judicial States   70.10%   70.10%   78.50%   82.90%

 

Advance Rate Reduction Factor: For any Class of Notes, the product of (i) the
quotient of the Note Interest Rate for such Class divided by 12, and (ii) the
number of months by which the related Weighted Average Foreclosure Timeline
exceeds fifteen (15) months.

 

Advance Ratio: As of any date of determination with respect to any Designated
Servicing Agreement, the ratio (expressed as a percentage), calculated as of the
last day of the calendar month immediately preceding the calendar month in which
such date occurs, of (i) the related PSA Stressed Non-Recoverable Advance Amount
on such date over (ii) the aggregate monthly scheduled principal and interest
payments for the calendar month immediately preceding the calendar month in
which such date occurs with respect to all non-delinquent Mortgage Loans
serviced under such Designated Servicing Agreement.

 

Advance Reimbursement Amount: Any amount which the Servicer or the Indenture
Trustee as the Servicer’s assignee, collects on a Mortgage Loan, withdraws from
a Dedicated Collection Account or receives from an MBS Trustee or any
predecessor servicer, to reimburse an Advance made by the Servicer (including
reimbursement of P&I Advances which were advanced using Amounts Held for Future
Distribution) pursuant to a Designated Servicing Agreement.

 

Advance Type: Judicial P&I Advances, Non-Judicial P&I Advances, Judicial Escrow
Advances, Non-Judicial Escrow Advances, Judicial Corporate Advances and
Non-Judicial Corporate Advances.

 

Adverse Claim: A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than the liens created by (i) this Indenture, (ii)
the Receivables Pooling Agreement, (iii) the Receivables Sale Agreement, (iv)
the Purchase Agreement in favor of HLSS or (v) any other Transaction Document).

 

Adverse Effect: Whenever used in this Indenture with respect to any Class of
Notes and any event, means that such event is reasonably likely, at the time of
its occurrence, to (i) result in the occurrence of a Early Amortization Event or
Event of Default, as applicable, relating to such Class of Notes, (ii) adversely
affect (A) the amount of funds available to be paid to the Noteholders of such
Class of Notes pursuant to this Indenture, (B) the timing of such payments or
(C) the rights or interests of the Noteholders, any Supplemental Credit
Enhancement Provider or any Liquidity Provider, (iii) adversely affect the
Security Interest of the Indenture Trustee in the Collateral securing the
Outstanding Notes, unless otherwise permitted by this Indenture, or (iv)
adversely affect the collectability of the Receivables.

 



7

--------------------------------------------------------------------------------

 

 

Affiliate: With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

 

Aggregate Receivables: All Initial Receivables and all Additional Receivables
related to Designated Servicing Agreements on the Closing Date (with respect to
the Initial Receivables) or the related Sale Date (with respect to the
Additional Receivables), which Initial Receivables and Additional Receivables
are sold and/or contributed by the Receivables Seller to the Depositor under the
Receivables Sale Agreement and sold and/or contributed by the Depositor to the
Issuer under the Receivables Pooling Agreement.

 

Amortization Date: For any Class of Term Notes, the date on which the
Amortization Period begins.

 

Amortization Period: For any Class of Term Notes, the period that begins upon
the termination of the Revolving Period and ends on the date on which the Notes
of such Class are paid in full.

 

Amounts Held for Future Distribution: As defined in Section 4.2(c).

 

Applicable Law: As defined in Section 4.1.

 

Applicable Rating: The rating assigned to the Class of Notes by the Note Rating
Agency upon the issuance of such Class as set forth below:

 

(i)      Class A-1: AAA(sf);

 

(ii)     Class A-2: AAA(sf);

 

(iii)    Class B: AA(sf); and

 

(iv)    Class C: A(sf).

 

Authenticating Agent: Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.

 

Authorized Signatory: With respect to any entity, each Person duly authorized to
act as a signatory of such entity at the time such Person signs on behalf of
such entity.

 

8

--------------------------------------------------------------------------------

 

 

Available Funds: (i) With respect to any Interim Payment Date, all Collections
on the Receivables received during the related Advance Collection Period, plus
any amounts released from the Fee Accumulation Account or the Interest
Accumulation Account on such Interim Payment Date pursuant to Section 4.7(d);
and (ii) with respect to any Payment Date, the sum of (A) all amounts on deposit
in the Fee Accumulation Account, the Interest Accumulation Account and the Note
Principal Accumulation Account at the close of business on the last Interim
Payment Date during the related Monthly Advance Collection Period plus (B) all
Collections received during the final Advance Collection Period during the
immediately preceding Monthly Advance Collection Period (in each case, adjusted
to reflect all deposits and payments on any Funding Date that may occur after
the end of such Advance Collection Period, but prior to such Payment Date or
Interim Payment Date, and not including any such funds required to be returned
to a VFN Holder pursuant to this Indenture due to any failure to utilize amounts
provided by such VFN Holder to pay New Receivables Funding Amounts), plus (C)
any proceeds received by the Issuer under any Supplemental Credit Enhancement
Agreement for any Class of Notes.

 

Bankruptcy Code: The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as
amended.

 

Barclays: Barclays Bank PLC or any Affiliate thereof.

 

Base Rate: On any date, a fluctuating rate of interest per annum equal to the
higher of (i) the Prime Rate on such date and (ii) the Federal Funds Rate on
such date plus 0.50% per annum.

 

Book-Entry Notes: A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository).

 

Business Day: For any Class of Notes, means any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, West Palm Beach, Florida, Roseville,
California, North Highlands, California, Wilmington, Delaware or the city and
state where the Corporate Trust Office is located, are authorized or obligated
by law, executive order or governmental decree to be closed.

 

Calculation Agent: The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Indenture.

 

Cease Pre-Funding Notice: As defined in Section 4.3(c).

 

Certificate of Authentication: The certificate of the Indenture Trustee, the
form of which is described in Section 5.3, or the alternative certificate of the
Authenticating Agent, the form of which is described in Section 11.12.

 

Change of Control: Occurs as to the Servicer or a Subservicer if (1) any person,
entity or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended) other than the holders of equity of
the Servicer’s parent company as of the Closing Date, on the date of the
Administrative Agent’s written approval of such Subservicer, in the case of a
Subservicer (in either case, the “Control Determination Date”), shall have
acquired beneficial ownership or control of 35.0% or more, on a fully diluted
basis, of the voting and/or economic interest in the equity interests of such
Servicer’s or Subservicer’s ultimate parent company (“Parent”); (2) Parent shall
cease to beneficially own and control, directly or indirectly through a holding
company, free and clear of all liens (other than, in the case of the stock of
OLS as a Subservicer, the lien on OLS’s stock pursuant to the Senior Secured
Term Loan Facility Agreement), 100.0%, on a fully diluted basis, of the economic
and voting interest in the equity interests of the Servicer or such Subservicer,
as the case may be; (3) the majority of the seats (other than the vacant seats)
on the board of directors (or similar governing body) of Parent cease to be
occupied by persons who either (a) were members of such board or other governing
body of Parent on the Control Determination Date or (b) were approved by the
board of directors or other similar governing body of Parent, a majority of whom
were directors or managers on the Control Determination Date or whose election
or nomination for election was previously so approved; (4) any other material
change in the identity of the members of the board of directors (or similar
governing body) of Parent that could have a material and adverse effect on the
Receivables or the Noteholders, as determined by the Administrative Agent in the
exercise of its reasonable discretion or (5) any “change of control” (or similar
event, however denominated) shall occur under and as defined in any indenture or
agreement in respect of material indebtedness to which Parent, the Servicer or
such Subservicer, as the case may be, or any subsidiary of the Servicer or such
Subservicer, as the case may be, is a party.

 

9

--------------------------------------------------------------------------------

 

 



Class: Any Class of the Term Notes or the Variable Funding Notes.

 

Class A Notes: The Class A-1 Notes and the Class A-2 Notes.

 

Class A-1 Notes: The Term Notes issued hereunder by the Issuer having an Initial
Note Balance of $721,000,000.

 

Class A-2 Notes: The VFNs issued hereunder by the Issuer, having an aggregate
VFN Principal Balance of no greater than the Maximum VFN Principal Balance.

 

Class B Notes: The Term Notes issued hereunder by the Issuer having an Initial
Note Balance of $33,500,000.

 

Class C Notes: The Term Notes issued hereunder by the Issuer having an Initial
Note Balance of $31,900,000.

 

Class Invested Amount: For any Class of Notes on any date, an amount equal to
(i) the outstanding Note Balance of such Class, divided by (ii) the lesser of
(x) the Trigger Advance Rate and (y) the Weighted Average Advance Rate in
respect of such Class (after giving effect to amounts collected on the
Receivables related to such Class as of such date).

 

Clearing Corporation: As defined in Section 8-102(a)(5) of the UCC.

 

Closing Date: August 31, 2010.

 

Code: The Internal Revenue Code of 1986, as amended.

 

Collateral: As defined in the Granting Clause.

 

Collateral Performance Test: A collateral performance benchmark or similar test
or “trigger” in a Designated Servicing Agreement, the failure of which results
in the occurrence of a Servicer Termination Event pursuant to the terms of such
Designated Servicing Agreement.

 

10

--------------------------------------------------------------------------------

 

 

Collateral Test: A test designed to measure, on any date of determination,
whether each Class of Notes is adequately collateralized on such date and the
satisfaction of which is achieved on any date of determination if (i) the sum of
(A) the lesser of (I) the aggregate Funded Advance Receivable Balance for all
Designated Servicing Agreements and (II) the aggregate Receivable Balances of
all Facility Eligible Receivables, but not including any portion of such
Receivable Balances that has a zero Collateral Value, plus (B) all Collections
on deposit in the Trust Accounts (other than the General Reserve Account) on
such date (after giving effect to any required payments on such date, if any),
shall be greater than or equal to (ii) the Invested Amount for each Class on
such date (after giving effect to any required payments on such date, if any).

 

Collateral Value: For any Receivable, the product of (i) the Receivable Balance
of such Receivable and (ii) the lesser of (A) the weighted average of the
Advance Rates applicable to the Advance Type of such Receivable, weighted based
upon the respective Note Balances and (B) the Trigger Advance Rate; provided,
further, that the Collateral Value shall be zero for any Receivable that:

 

(i)     is not a Facility Eligible Receivable;

 

(ii)    is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balances, when added to the aggregate Receivable Balances
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Advance Ratio to be equal to or greater than 100%;

 

(iii)   is attributable to any Designated Servicing Agreement to the extent that
such Receivable Balance, when added to the aggregate Receivable Balances already
outstanding with respect to such Designated Servicing Agreement, would cause the
related UPB Ratio to exceed 20%;

 

(iv)   is attributable to any Designated Servicing Agreement to the extent that
the related Receivable Balance, when added to the aggregate Receivable Balances
already outstanding with respect to such Designated Servicing Agreement, would
cause the related Market Value Ratio to exceed 20%;

 

(v)    is attributable to a Designated Servicing Agreement that is a Low
Threshold Servicing Agreement;

 

(vi)   is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement; and

 

(vii)  is attributable to a Designated Servicing Agreement, to the extent that
the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balances outstanding with respect to that same Designated Servicing
Agreement, cause the total Receivable Balances attributable to such Designated
Servicing Agreement to exceed 15% of the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate.

 

11

--------------------------------------------------------------------------------

 

 

Collections: The amount of cash collected in reimbursement of Receivables in the
Trust Estate, during each Advance Collection Period, plus the proceeds of any
Permitted Refinancing or of any Indemnity Payments.

 

Collection and Funding Account: The segregated non-interest bearing trust
account or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and entitled “Deutsche Bank National Trust
Company, as Indenture Trustee for the HomEq Servicer Advance Receivables Backed
Notes, Series 2010-ADV1, Collection and Funding Account.”

 

Commercial Paper Notes: The promissory notes issued or to be issued by Sheffield
in the United States commercial paper market.

 

Commitment Letter: The Commitment Letter (including for the avoidance of doubt
all schedules and exhibits thereto), dated as of May 28, 2010, from the
Administrative Agent and accepted and agreed by the Administrator and the
Servicer.

 

Conduit Cost of Funds Rate: For each Interest Accrual Period, a rate per annum
equal to (i) for any Noteholder to the extent it funds its related Note Balance
during such period by issuing asset-backed commercial paper, the sum of (A) the
applicable CP Rate and (B) applicable, unpaid dealer fees, (ii) for any VFN
Principal Balance held by Barclays in an Interest Accrual Period when such VFN
Principal Balance, had it then been held by Sheffield, could have been funded by
the issuance of asset-backed commercial paper during such Interest Accrual
Period, as determined the Administrative Agent in its good faith discretion,
One-Month LIBOR, and (iii) for any Noteholder to the extent it does not fund its
Note Balance during such period by issuing asset-backed commercial paper except
in the circumstances described in clause (ii), (A) One-Month LIBOR plus (B)
1.25% per annum, it being understood that the decision of how to fund its Note
Balances will be in the good faith discretion of the related Noteholder, and the
Indenture Trustee may assume the full Note Balance is funded by issuance of
asset-backed commercial paper unless otherwise notified in writing by the
Administrative Agent.

 

Control, Controlling or Controlled: The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

 

Control Determination Date: As defined in the definition of “Change of Control”
herein.

 

Core Business Activities: The loan servicing and collection activities and
ancillary services directly related thereto (including, but not limited to, the
making of servicer advances and the financing of servicer advances), asset
management for investors that are not a part of the Administrator’s consolidated
group and management of loans, REO Property and securities portfolios for
investors that are not a part of the Administrator’s consolidated group
(provided that neither of the foregoing shall permit (i) any acquisition of
ownership interest in loans (excluding, for the avoidance of doubt, servicer
advances) or asset backed securities by the Administrator or any of its
Affiliates as principal or (ii) incremental cash investments by the
Administrator or any of its Affiliates in entities that acquire ownership
interests in loans or asset backed securities), support services to third-party
mortgage lending and loan investment and servicing businesses (e.g., due
diligence services, loan underwriting services, real estate title services,
provision of broker-price opinions and other valuation services), collection of
consumer receivables, bankruptcy assistance and solution activities, and the
provision of technological support products and services related to the
foregoing, and business initiatives arising out of and related to any of the
foregoing; provided, however, that the Administrator and each of its Affiliates
may be permitted to make material changes to its Core Business Activities
insofar as these changes relate to originating, acquiring, securitizing and/or
selling loans that are purchased, insured, guaranteed or securitized by the
Federal Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae,
Freddie Mac or other similar government or government sponsored programs.

 

12

--------------------------------------------------------------------------------

 

 

Corporate Advance: Collectively, (i) any advance (other than those described in
clause (ii) below) made by the Servicer (including any predecessor servicer) and
reimbursable to the Servicer pursuant to a Designated Servicing Agreement to
inspect, protect, preserve or repair properties that secure Mortgage Loans or
that have been acquired through foreclosure or deed in lieu of foreclosure or
other similar action pending disposition thereof, or for similar or related
purposes, including, but not limited to, necessary legal fees and costs expended
or incurred by the Servicer (including any predecessor servicer) in connection
with foreclosure, bankruptcy, eviction or litigation actions with or involving
Obligors on Mortgage Loans, as well as costs to obtain clear title to such a
property, to protect the priority of the lien created by a Mortgage Loan on such
a property, and to dispose of properties taken through foreclosure or by deed in
lieu thereof or other similar action, (ii) any advance made by the Servicer
(including any predecessor servicer) pursuant to a Designated Servicing
Agreement to foreclose or undertake similar action with respect to a Mortgage
Loan, and (iii) any other out of pocket expenses incurred by the Servicer
(including any predecessor servicer) pursuant to a Designated Servicing
Agreement (including, for example, costs and expenses incurred in loss
mitigation efforts and in processing assumptions of Mortgage Loans).

 

Corporate Advance Receivable: Any Receivable representing the right to be
reimbursed for a Corporate Advance.

 

Corporate Advance Reimbursement Amount: Any amount collected under any
Designated Servicing Agreement from Mortgage Loan Obligors or otherwise, which
amount, by the terms of such Designated Servicing Agreement, is payable to the
Servicer to reimburse Corporate Advances disbursed by the Servicer.

 

Corporate Trust Office: The office of the Indenture Trustee at which at any
particular time its corporate trust business will be administered, which office
at the date hereof is located at 1761 East St. Andrew Place, Santa Ana,
California 92705, Attention: Trust Administration – OC10S2.

 

CP Rate: (i) With respect to Sheffield for any Interest Accrual Period (or any
portion thereof), the per annum rate equivalent to the weighted average cost (as
determined by the Administrative Agent, and which shall include commissions of
placement agents and dealers not to exceed 0.05% of the face amount of the
applicable Commercial Paper Notes, incremental carrying costs incurred with
respect to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by Sheffield, other borrowings by Sheffield
(other than under any Program Support Agreement) and any other costs associated
with the issuance of Commercial Paper Notes) of or related to the issuance of
Commercial Paper Notes that are allocated, in whole or in part to the funding of
other assets of Sheffield; provided, however, that if any component of such rate
is a discount rate, in calculating the CP Rate for such Interest Accrual Period
(or such portion thereof), Sheffield (or the Administrative Agent on its behalf)
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum, and (ii) with respect to
any other Holder of the Notes for any Interest Accrual Period (or portion
thereof), the per annum rate notified by or on behalf of such Holder to the
Administrative Agent as such Holder’s CP Rate for such Interest Accrual Period
(or portion thereof).

 

13

--------------------------------------------------------------------------------

 

 

Cumulative Interest Shortfall Amount: For any Payment Date and any Class of
Notes, any portion of the Interest Payment Amount for that Class for a previous
Payment Date that has not been paid, plus accrued and unpaid interest at the
applicable Note Interest Rate on such shortfall from the Payment Date on which
the shortfall first occurred through the current Payment Date.

 

Custodian: As defined in Section 2.4(a).

 

Cut-off Date: The close of business on August 31, 2010.

 

Default Rate: For any Class of Notes, the sum (expressed as a percentage) of the
Note Interest Rate for such Class, and 2.00%.

 

Dedicated Collection Account: For each MBS Trust, the segregated, non-commingled
account or accounts, specified in the related Designated Servicing Agreement,
into which the Servicer is required to deposit Collections with respect to the
Mortgage Loans serviced under that Designated Servicing Agreement, which may be
called a “Certificate Account,” a “Custodial Account,” a “Custodial P&I
Account,” a “Principal and Interest Account” or be known by another name
specified in the related Designated Servicing Agreement.

 

Definitive Note: A Note issued in definitive, fully registered form evidenced by
a physical Note.

 

Depositor: HomEq Servicer Advance Facility Transferor, LLC, a Delaware limited
liability company wholly owned by HLSS.

 

Depository: The Depository Trust Company and any permitted successor thereto;
provided, that the Depository shall, at all times, be a Clearing Corporation.

 

Designated Servicing Agreement: As of any date, any Servicing Agreement as to
which the related Receivables are being sold and/or contributed by the
Receivables Seller to the Depositor pursuant to the Receivables Sale Agreement
and sold and/or contributed by the Depositor to the Issuer pursuant to the
Receivables Pooling Agreement and pledged by the Issuer hereunder as part of the
Trust Estate, which Servicing Agreement is listed on the Designated Servicing
Agreement Schedule on such date.

 

Designated Servicing Agreement Schedule: The list of all Designated Servicing
Agreements, as may be amended from time to time in accordance with Section
2.1(c). The initial Designated Servicing Agreement Schedule is attached hereto
as Schedule 1.

 

Designation Date: For any Designated Servicing Agreement, the meaning assigned
to such term in the Receivables Sale Agreement.

 

14

--------------------------------------------------------------------------------

 

 

Determination Date: In respect of any Payment Date or Interim Payment Date, the
third Business Day before such Payment Date or Interim Payment Date.

 

Determination Date Administrator Report: A report delivered by the Administrator
as described in Section 3.2(a), which shall be delivered in the form of one or
more electronic files.

 

Deutsche Bank National Trust Company Fee Letter: The fee letter agreement
between Deutsche Bank National Trust Company and the Issuer dated August 20,
2010, as amended, supplemented, restated, or otherwise modified, setting forth
the fees to be paid to Deutsche Bank National Trust Company for the performance
of its duties as Indenture Trustee and in all other capacities.

 

Disbursement Report: As defined in Section 4.3(e).

 

Early Amortization Event: For the Notes, the occurrence of any of the following
conditions or events, which is not waived by 100% of the Holders of the Notes:

 

(i)      the occurrence of any Event of Default;

 

(ii)     following a Payment Date on which a draw is made on the General Reserve
Account, the amount on deposit in the General Reserve Account is not increased
back to the General Reserve Required Amount on or prior to the next Payment
Date;

 

(iii)    any United States federal income tax is imposed on the Issuer as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, or a tax, ERISA, or other government lien is imposed on the
Receivables or any property of the Issuer or the Depositor;

 

(iv)    on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two preceding Payment Dates
is less than five times the percentage equivalent of a fraction (A) the
numerator of which equals the sum of the accrued Interest Payment Amounts for
each Class of all Outstanding Notes on such date and (B) the denominator of
which equals the aggregate average Note Balances of each Class of Outstanding
Notes during the related Monthly Advance Collection Period;

 

(v)      the occurrence of one or more Servicer Termination Events under
Designated Servicing Agreements representing 15% or more (by Mortgage Loan
balance as of the date of termination) of all the Designated Servicing
Agreements then included in the Facility, but not including any Servicer
Termination Events that are solely due to the breach of one or more Collateral
Performance Tests or a Servicer Ratings Downgrade or the transfer of
subservicing of any such Designated Servicing Agreement without the prior
written consent of the Administrative Agent;

 

(vi)      the occurrence of a Change of Control;

 

(vii)     the Monthly Reimbursement Rate is less than 8.00%;

 

15

--------------------------------------------------------------------------------

 

 

(viii)    the rating assigned to any Class of Notes is reduced below the
Applicable Rating assigned to such Class of Notes;

 

(ix)       the aggregate of the Note Balances and all accrued interest and
Undrawn Fees with respect to all Outstanding Notes shall not have been paid in
full by the close of business on the Expected Repayment Date;

 

(x)        as of the close of business on the last Business Day of any calendar
month, beginning in March, 2012, the Servicer or HLSS (or the Subservicer on and
after the MSR Transfer Date) shall have failed to satisfy the Liquidity
Requirement;

 

(xi)       as of the close of business on the last Business Day of any calendar
month, beginning in March, 2012, HLSS shall have failed to satisfy the Adjusted
Tangible Equity Requirement; or

 

(xii)      as of any Payment Date, the average net income of Home Loan Servicing
Solutions, Ltd., determined in accordance with GAAP, for any two consecutive
fiscal quarters shall be less than $1.00;

 

Effective Date: As defined in the preamble.

 

Eligible Account: Any of (i) an account or accounts maintained with a depository
institution rated at least “A-1” by S&P, (or “A+” if the short-term rating is
not available), and that is (w) a federal savings and loan association duly
organized, validly existing and in good standing under the federal banking laws
of the United States, (x) a banking or savings and loan association duly
organized, validly existing and in good standing under the applicable laws of
any state, (y) a national banking association duly organized, validly existing
and in good standing under the federal banking laws of the United States, or (z)
a principal subsidiary of a bank holding company; or (ii) a segregated trust
account maintained in the trust department of a federal or state chartered
depository institution or trust company in the United States, having capital and
surplus of not less than $50,000,000, and meeting the rating requirements
described in clause (i) above, acting in its fiduciary capacity. Any Eligible
Accounts maintained with the Indenture Trustee shall conform to the preceding
clause (ii).

 

Eligible Subservicer: An established mortgage servicer who (i) meets the
criteria to be an eligible successor Servicer under the related Servicing
Agreement(s), (ii) meets the minimum financial requirements of Fannie Mae and
Freddie Mac approved servicers, (iii) has a servicer rating of at least
“Average” from S&P, (iv) has been approved by the Administrative Agent in
writing, (v) has not, since the date of approval by the Administrative Agent,
been the subject of a Change of Control, and (vi) has not failed to satisfy the
Liquidity Requirement.

 

Eligible Subservicing Agreement: A subservicing agreement that (i) has been
approved by the Administrative Agent by signed instrument, (ii) that has not
been assigned without the Administrative Agent’s written consent, and (iii) is
terminable only for cause. For the avoidance of doubt, the arrangement for the
division of servicing income, rights and responsibilities between OLS and HLSS
before the MSR Transfer Date shall be considered a Subservicing Agreement that
is required to be an Eligible Subservicing Agreement, with HLSS as Servicer and
OLS as Subservicer and reported as such, notwithstanding the fact that during
this period OLS is the Servicer under the Designated Servicing Agreements.

 

16

--------------------------------------------------------------------------------

 

 

Entitlement Order: As defined in Section 8-102(a)(8) of the UCC.

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

Escrow Advance: An advance made by the Servicer (including any predecessor
servicer) with respect to a Mortgage Loan pursuant to the Servicer’s obligation
to do so under a Designated Servicing Agreement, of real estate taxes and
assessments, or of hazard, flood or primary mortgage insurance premiums,
required to be paid (but not otherwise paid) by the related Obligor under the
terms of the related Mortgage Loan.

 

Escrow Advance Receivable: Any Receivable representing the right to be
reimbursed for an Escrow Advance.

 

Eurodollar Disruption Event: Any of the following: (i) a good faith
determination by any Holder of the Notes that it would be contrary to law or to
the directive of any central bank or other governmental authority (whether or
not having the force of law) for such Holder to obtain United States dollars in
the London interbank market to fund or maintain any portion of the Note Balances
of such Notes during any Interest Accrual Period, (ii) a good faith
determination by any Holder of the Notes that the interest rates offered on
deposits of United States dollars to such Holder in the London interbank market
does not accurately reflect the cost to such Holder of purchasing, funding or
maintaining any portion of the Note Balances of the Notes during any Interest
Accrual Period, or (iii) the inability of any Holder of the Notes to obtain
United States dollars in the London interbank market to fund or maintain any
portion of the Note Balances of such Notes for such Interest Accrual Period.

 

Event of Default: As defined in Section 8.1.

 

Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount of
funds available to be distributed to the Depositor pursuant to Section 4.4(g) or
Section 4.5(a)(xvii), as applicable.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Expected Repayment Date: The third anniversary of the Closing Date.

 

Expense Limit: With respect to expenses and indemnification amounts, for the
Indenture Trustee (in all of its capacities), $200,000 in any calendar year and
$100,000 for any single Payment Date; for the Owner Trustee, $5,000 in any
calendar year; and for other Administrative Expenses, $50,000 in any calendar
year; provided that the Expense Limit shall only apply to distributions made
pursuant to Section 4.5(i) and (ii).

 

Expense Rate: As of any date of determination, with respect to the Notes, the
percentage equivalent of a fraction, (i) the numerator of which equals the
aggregate amount of Fees due and payable by the Issuer on the next succeeding
Payment Date plus any expenses payable or reimbursable by the Issuer on the next
succeeding Payment Date, up to the applicable Expense Limit, if any, prior to
the Holders of the Notes, pursuant to this Indenture or any other Transaction
Document that have been invoiced to the Indenture Trustee and the Administrator,
and (ii) the denominator of which equals the sum of the outstanding Note
Balances of all Notes at the close of business on such date.

 

17

--------------------------------------------------------------------------------

 

 

Facility Eligible Receivable: A Receivable:

 

(i)      which constitutes a “general intangible,” “account” or “payment
intangible” within the meaning of Section 9-102(a)(42), Section 9-102(a)(2) and
Section 9-102(a)(61), respectively (or the corresponding provision in effect in
a particular jurisdiction) of the UCC as in effect in all applicable
jurisdictions;

 

(ii)     which is denominated and payable in United States dollars;

 

(iii)    which arises under and pursuant to the terms of a Designated Servicing
Agreement and, at the time the related Advance was made, (A) was determined by
the Servicer or Subservicer, as applicable, in good faith to (1) be ultimately
recoverable from the proceeds of the related Mortgage Loan, related liquidation
proceeds or otherwise from the proceeds of or collections on the related
Mortgage Loan and (2) comply with all requirements for reimbursement thereunder,
and (B) was authorized pursuant to the terms of the related Designated Servicing
Agreement;

 

(iv)    which arises under a Facility Eligible Servicing Agreement;

 

(v)     which is not subject to any Adverse Claim and in which all right, title
and interest in and to such Receivable (including good and marketable title)
have been validly sold and/or contributed by the Receivables Seller to the
Depositor, and validly sold and/or contributed by the Depositor to the Issuer
and, prior to the MSR Transfer Date, sold by the Servicer to the Receivables
Seller;

 

(vi)    with respect to which no representation or warranty made by the
Receivables Seller or the Servicer in the Receivables Sale Agreement has been
breached, which breach has continued uncured past the time at which the Servicer
or the Receivables Seller was required to pay the Indemnity Payment with respect
thereto pursuant to the Receivables Sale Agreement;

 

(vii)   with respect to which, as of the date such Receivable was acquired by
the Issuer, none of the Receivables Seller, the Servicer, the Subservicer or the
Depositor had (A) taken any action that would impair the right, title and
interest of the Indenture Trustee therein, or (B) failed to take any action that
was necessary to avoid impairing the Indenture Trustee’s right, title or
interest therein;

 

(viii)  the Advance related to which either (A) has been fully funded by the
Servicer using its own funds and/or Amounts Held for Future Distribution (to the
extent permitted under the related Designated Servicing Agreement) and/or
Collections (as appropriate) in excess of the related Required Expense Reserve,
and/or amounts drawn on the Class A-2 Notes, or (B) in the case of P&I Advances,
will be funded on the related Funding Date and all amounts necessary to fund the
related Advance are on deposit in an account under the exclusive control and
direction of the Indenture Trustee pending remittance to the appropriate MBS
trustees;

 

18

--------------------------------------------------------------------------------

 

 

(ix)     it relates to a Mortgage Loan that is secured by a first lien on the
underlying mortgaged property; and

 

(x)      which does not relate to a Mortgage Loan the terms of which have been
modified after the creation of such Receivable (for purposes of this clause, a
Mortgage Loan has been modified only after the modification continues effective
following any trial period).

 

Facility Eligible Servicing Agreement: As of any date of determination, any
Designated Servicing Agreement which meets the following criteria:

 

(i)      OLS (prior to the MSR Transfer Date) and HLSS (from and after the MSR
Transfer Date) is the servicer under such Servicing Agreement and a Responsible
Officer of the Servicer has received neither (A) any notice, or otherwise
obtained actual knowledge, of the occurrence of any Unmatured Default or
Servicer Termination Event by or with respect to the Servicer under such
Servicing Agreement except (i) to the extent that, in the case of an Unmatured
Default, such Unmatured Default has been cured prior to its becoming a Servicer
Termination Event, and (ii) any Unmatured Default or Servicer Termination Event
caused solely by the failure of a Collateral Performance Test or a Servicer
Ratings Downgrade for which the Servicer shall not have received a written
notice of pending termination, nor (B) notice of a claim for monetary loss
against the Servicer by a party to such Servicing Agreement or by a related
securityholder, whose claim is for an aggregate amount greater than 5% of the
aggregate Receivable Balance of the Receivables created pursuant to such
Servicing Agreement;

 

(ii)     pursuant to the terms of such Servicing Agreement:

 

(A)      under such agreement, the Servicer is permitted to reimburse itself for
the related Advance out of late collections of the amounts advanced, including
from insurance proceeds and liquidation proceeds from the Mortgage Loan with
respect to which such Advance was made, prior to any holders of any notes,
certificates or other securities backed by the related mortgage loan pool, which
securities, in the case of Designated Servicing Agreements, must have included a
“AAA” or equivalent rated class at the time of execution of the Designated
Servicing Agreement, and prior to payment of any party subrogated to the rights
the holders of such securities (such as a reimbursement right of a credit
enhancer) or any hedge or derivative termination fees, or to any related MBS
Trust or any related trustee, custodian, hedge counterparty or credit enhancer;

 

(B)      under such agreement, if the Servicer determines that an Advance will
not be recoverable out of late collections of the amounts advanced or out of
insurance proceeds or liquidation proceeds from the Mortgage Loan with respect
to which the Advance was made, the Servicer has the right to reimburse itself
for such Advance out of any funds (other than prepayment charges) in the
Dedicated Collection Account or out of general collections received by the
Servicer with respect to any Mortgage Loans serviced under the same Designated
Servicing Agreement, prior to any payment to any holders of any notes,
certificates or other securities backed by the related mortgage loan pool, which
securities included a “AAA” or equivalent rated class at the time of execution
of the Designated Servicing Agreement, and prior to payment of any party
subrogated to the rights of the holders of such securities (such as a
reimbursement right of a credit enhancer) or any hedge or derivative termination
fees, or to the related MBS Trust or any related trustee, custodian or credit
enhancer (a “General Collections Backstop”);

 



19

--------------------------------------------------------------------------------

 

 

(iii)      the Designated Servicing Agreement provides that all Advances as to a
Mortgage Loan are reimbursed on a “first-in, first out” or “FIFO” basis, such
that the Advances of a particular type that were disbursed first in time will be
reimbursed prior to Advances of the same type with respect to that Mortgage Loan
that were disbursed later in time;

 

(iv)      all Receivables arising under such Servicing Agreement are free and
clear of any Adverse Claim in favor of any Person and the related MBS Trustee or
other owner and any related monoline insurer or other credit enhancement
provider shall have been delivered a notice in the form of Exhibit C attached
hereto signed by the Servicer;

 

(v)       the Designated Servicing Agreement is in full force and effect;

 

(vi)      an Eligible Subservicing Agreement is in full force and effect for all
mortgage loans serviced by the Servicer under such Designated Servicing
Agreement, and the related Subservicer (or OLS as Servicer prior to the MSR
Transfer Date) is an Eligible Subservicer and is in compliance with such
Subservicing Agreement and, from and after the MSR Transfer Date, OLS or another
servicer acceptable to the Administrative Agent, shall be serving as “hot
back-up servicer” for HLSS under an agreement approved by the Administrative
Agent;

 

(vii)     as of the end of the most recently concluded calendar month, the
unpaid principal balance of the Mortgage Loans serviced under such Designated
Servicing Agreement is at least $1,000,000.00 and at least fifteen (15) Mortgage
Loans are being serviced under such Designated Servicing Agreement;

 

(viii)    the Designated Servicing Agreement includes an express provision for
the assignment by the Servicer of its rights to be reimbursed for Advances; and

 

(ix)       the Servicing Agreement arises under and is governed by the laws of
the United States or a state within the United States.

 

Facility Entity: As defined in Section 9.5(i).

 

Facility Year: A period beginning on the Closing Date or any anniversary of the
Closing Date, and ending on the next anniversary of the Closing Date.

 

20

--------------------------------------------------------------------------------

 

 

Fannie Mae: The Federal National Mortgage Association (commonly known as Fannie
Mae), and its successors.

 

FDIC: The Federal Deposit Insurance Corporation, and its successors.

 

Federal Funds Rate: For any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the federal funds
rates as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H. 15 (519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or if, for any reason, such rate is not
available on any day, the rate determined, in the sole opinion of the
Administrative Agent, to be the rate at which federal funds are being offered
for sale in the national federal funds market at 9:00 a.m. (New York City time).

 

Fee Accumulation Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.7 and entitled “Deutsche Bank National Trust Company, as
Indenture Trustee in trust for the Noteholders of the HomEq Servicer Advance
Receivables Backed Notes, Series 2010-ADV1, Fee Accumulation Account.”

 

Fee Accumulation Amount: With respect to each Interim Payment Date, the
aggregate amount of Fees due and payable on the next Payment Date plus any
expenses (including indemnities) payable on the next Payment Date pursuant to
Section 4.5(a)(i) that have been invoiced or noticed to the Indenture Trustee
and the Administrator prior to the Determination Date for such Interim Payment
Date, minus amounts already on deposit in the Fee Accumulation Account (assuming
for this purpose that the aggregate VFN Principal Balance remains unchanged from
the Determination Date for such Interim Payment Date through the end of the
then-current Interest Accrual Period).

 

Fee Letter: That certain Fee Letter Agreement, dated as of March 5, 2012, among
the Administrative Agent, the sole lead arranger to such agreement, the
Administrator, the Servicer and the Issuer.

 

Fees: Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee, the Undrawn Fee and the Verification Agent
Fee.

 

Final Payment Date: For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such Class
has been reduced to zero, and (iii) the Payment Date which follows the Payment
Date on which all proceeds of the sale of the Trust Estate are distributed
pursuant to Section 8.6.

 

Financial Asset: As defined in Section 8-102(a)(9) of the UCC.

 

Freddie Mac: The Federal Home Loan Mortgage Corporation (commonly known as
Freddie Mac), and its successors.

 

21

--------------------------------------------------------------------------------

 

 

Funded Advance Receivable Balance: On any date for Facility Eligible Receivables
included in the Trust Estate, the aggregate of the Receivable Balances of such
Facility Eligible Receivables minus the portion of aggregate P&I Advances that
were funded using Amounts Held for Future Distribution which have not yet been
restored by the Servicer to the related Dedicated Collection Account. For any
particular Designated Servicing Agreement on any date, the aggregate balance of
all Advances outstanding under such Servicing Agreement minus the portion
thereof that was funded using Amounts Held for Future Distribution which have
not yet been restored by the Servicer to the related Dedicated Collection
Account.

 

Funding Certification: A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).

 

Funding Conditions: With respect to any proposed Funding Date, the following
conditions:

 

(i)      no breach of the Collateral Test shall exist following the proposed
funding;

 

(ii)     no breach of representation, warranty or covenant of the Receivables
Seller, the Servicer, the Depositor, the Administrator or the Issuer, or with
respect to the Receivables, hereunder or under any Transaction Document, shall
exist;

 

(iii)    no Event of Default, Funding Interruption Event or Early Amortization
Event shall have occurred and be continuing;

 

(iv)    (A) with respect to any Funding Date which will be a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) Eastern Time on the Business Day preceding such Funding Date, a
Determination Date Administrator Report reporting information with respect to
the Receivables in the Trust Estate and demonstrating the satisfaction of the
Collateral Test, and no later than 1:00 p.m. Eastern Time on such Funding Date,
a Funding Certification certifying that all Funding Conditions have been
satisfied and (B) with respect to any Funding Date which is not a VFN Draw Date,
the Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) Eastern Time on such Funding Date, a Determination Date
Administrator Report reporting information with respect to the Receivables in
the Trust Estate and demonstrating the satisfaction of the Collateral Test, and
no later than 1:00 p.m. Eastern Time on such Funding Date, a Funding
Certification certifying that all Funding Conditions have been satisfied;

 

(v)     the full amount of the Required Expense Reserve shall be on deposit in
the Collection and Funding Account before and after the release of cash from
such account to fund the purchase price of Receivables, including amounts
necessary to restore full funding of the General Reserve Account to the General
Reserve Required Amount on the upcoming Payment Date;

 

(vi)    none of the Issuer, the Depositor, the Servicer, the Subservicer or the
Receivables Seller shall be insolvent nor shall the Issuer have been made
insolvent by the transfer of such Receivables into the Trust Estate nor shall
any of the Issuer, the Depositor, the Servicer or the Receivables Seller,
respectively, be aware of any pending insolvency against it;

 

22

--------------------------------------------------------------------------------

 

 

(vii)   no Servicer Termination Event shall have occurred with respect to the
Servicing Agreement related to any Receivable to be funded and no Subservicer
Termination Event shall have occurred with respect to any related Subservicing
Agreement; provided, that the breach of a Collateral Performance Test as it
relates to the performance of the related mortgage loans, shall not be
considered a Servicer Termination Event or a Subservicer Termination Event for
purposes of this clause (vii) unless the Servicer or Subservicer shall have
received a written notice of pending termination; provided, further, that a
Servicer Ratings Downgrade shall not be considered a Servicer Termination Event
or a Subservicer Termination Event for purposes of this clause (vii) unless the
Servicer or Subservicer shall have received a written notice of pending
termination;

 

(viii)  the Interest Accumulation Amount is on deposit in the Interest
Accumulation Account, the Fee Accumulation Amount is on deposit in the Fee
Accumulation Account, and the Note Principal Accumulation Amount, if any, is on
deposit in the Note Principal Accumulation Account;

 

(ix)     the payment of the New Receivables Funding Amount in connection with
the related sale of Additional Receivables on such Funding Date shall not result
in a material adverse United States federal income tax consequence to the Trust
Estate or any Noteholders;

 

(x)      the Weighted Average Liquidation Timeline with respect to the related
Designated Servicing Agreement is less than or equal to 18 months; and

 

(xi)     the related Advances shall have been fully funded out of the Servicer’s
own funds and/or Amounts Held for Future Distribution under the related
Designated Servicing Agreement (if permitted under the related Designated
Servicing Agreement), and shall be on deposit in a disbursement account under
the exclusive control and direction of the Indenture Trustee pending remittance
to the related MBS Trustee.

 

In addition the following shall be a condition to the first funding on or after
the Effective Date: that the Note Rating Agency issue a letter confirming that
there shall be no withdrawal, reduction or qualification with negative
implications of the Applicable Ratings of the Notes as a result of the
amendments of the Notes as described herein and a copy thereof shall have been
delivered to the Administrative Agent and the Indenture Trustee.

 

Funding Date: The 7th, 18th, 21st, 22nd, 23rd or 24th day of each month to the
extent any such day occurs during the Revolving Period, or if such date is not a
Business Day, the next Business Day immediately succeeding such date, to the
extent any such day occurs during the Revolving Period, and on each Payment Date
during the Revolving Period for any Class of Notes; provided, that the
Administrator shall have delivered a Funding Certification in accordance with
Section 4.3(a) for such date.

 

23

--------------------------------------------------------------------------------

 

 

Funding Interruption Event: The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute an Early Amortization
Event or an Event of Default.

 

GAAP: U.S. generally accepted accounting principles that are (i) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of HLSS and
its subsidiaries; provided that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
generally accepted accounting principles) that such principles have been
properly applied in preparing such financial statements.

 

General Reserve Account: The account which shall be a segregated non-interest
bearing trust account which is an Eligible Account, established and maintained
pursuant to Section 4.6, and entitled, “Deutsche Bank National Trust Company, as
Indenture Trustee, in trust for the Noteholders of HomEq Servicer Advance
Receivables Backed Notes, Series 2010-ADV1, General Reserve Account.”

 

General Reserve Required Amount: With respect to any Payment Date or Interim
Payment Date, as the case may be, an amount equal to (i) on any Payment Date or
Interim Payment Date prior to the end of the related Revolving Period, four
months’ interest calculated on the Note Balance of each Class of Notes as of
such Payment Date or Interim Payment Date, as the case may be; and (ii) as of
any Payment Date or Interim Payment Date following the last day of the related
Revolving Period, the greater of (A) two month’s interest calculated on the Note
Balance of each Class of Notes immediately preceding the last day of the related
Revolving Period, and (B) four months’ interest calculated on the Note Balance
as of the close of business on such Payment Date or Interim Payment Date, as the
case may be.

 

Grant: Pledge, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, create and grant a lien upon and a security interest in and
right of set-off against, deposit, set over and confirm pursuant to this
Indenture. A Grant of collateral or of any other agreement or instrument shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including the immediate and continuing right to claim
for, collect, receive and give receipt for principal and interest payments in
respect of such collateral or other agreement or instrument and all other moneys
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

HLSS: As defined in the preamble.

 

Holder: Each purchaser of a Note.

 

Increased Costs: The amounts described in Section 4.13.

 

Increased Costs Limit: As defined in Section 4.13(b).

 

24

--------------------------------------------------------------------------------

 

 

Indemnified Losses: As defined in Section 10.3(a).

 

Indemnified Party: As defined in Section 9.2(b) and Section 10.3(a).

 

Indemnity Payment: With respect to any Receivable in respect of which a payment
is required to be made by the Issuer, the Depositor or the Receivables Seller
under this Indenture, the Receivables Pooling Agreement or the Receivables Sale
Agreement, and as of the Payment Date on which the “Indemnity Payment” must be
made, all of the outstanding and unpaid balance of such Receivable as of such
Payment Date.

 

Indenture: As defined in the Preamble.

 

Indenture Trustee: The Person named as the Indenture Trustee in the Preamble
until a successor Indenture Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Indenture Trustee”
means and includes each Person who is then an Indenture Trustee hereunder.

 

Indenture Trustee Authorized Officer: Any vice president, any assistant vice
president, the treasurer, any assistant treasurer, associate, any trust officer,
or any other officer of the Indenture Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject, and identified in writing to all parties hereto as
having direct responsibility for administration of this Indenture.

 

Indenture Trustee Fee: The fee payable to the Indenture Trustee hereunder on
each Payment Date in a monthly amount as agreed in the Deutsche Bank National
Trust Company Fee Letter, which includes the fees to Deutsche Bank National
Trust Company and its successors and assigns in its capacities as Calculation
Agent, Paying Agent, Securities Intermediary and Registrar; provided that the
Indenture Trustee shall also be entitled to receive payment of separate fees and
expenses pursuant to Section 11.13 in connection with tax filings made by the
Indenture Trustee, subject to the Expense Limit.

 

Index: For any Class of Notes, One-Month LIBOR, the Conduit Cost of Funds Rate
or the Base Rate, as specified for such Class in the definition of “Note
Interest Rate”.

 

Initial Note Balance: For any Note or for any Class of Notes, the Note Balance
of such Note upon issuance, or, as the context requires, the aggregate Note
Balance of all the Notes of such Class on the Effective Date, as follows:

 

(i)      Class A-1: Initial Note Balance: $721,000,000; Effective Date Note
Balance: 303,985,651.74;

 

(ii)     Class A-2: $200,000,000;

 

(iii)    Class B: Initial Note Balance: $33,500,000; Effective Date Note
Balance: $14,168,309.30; and

 

25

--------------------------------------------------------------------------------

 

 

(iv)    Class C: Initial Note Balance: $31,900,000; Effective Date Note Balance:
$13,451,850.02.

 

Initial Receivables: The Receivables sold and/or contributed by OLS, as the
Receivables Seller, to the Depositor on the Cut-off Date pursuant to the
Receivables Sale Agreement, and further sold and/or contributed by the Depositor
to the Issuer on the date of this Indenture pursuant to the Receivables Pooling
Agreement, and Granted by the Issuer to the Indenture Trustee for inclusion in
the Trust Estate, and which consist of Receivables arising from the making by
the Receivables Seller of Advances with respect to the Designated Servicing
Agreements listed on the Designated Servicing Agreement Schedule as of the
Closing Date.

 

Insolvency Event: With respect to a specified Person, (i) an involuntary case or
other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60) days or (B) an order for relief in respect of such Person shall be
entered in such case or proceeding under such laws or a decree or order granting
such other requested relief shall be granted; or (ii) the commencement by such
Person of a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.

 

Insolvency Proceeding: Any proceeding of the sort described in the definition of
Insolvency Event.

 

Interest Accrual Period: For any Class of Notes and any Payment Date, the period
beginning on the immediately preceding Payment Date (or, in the case of the
first Payment Date, the Closing Date) and ending on the day immediately
preceding the current Payment Date.

 

Interest Accumulation Account: The segregated non-interest bearing trust account
or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “Deutsche Bank
National Trust Company, as Indenture Trustee in trust for the Noteholders of the
HomEq Servicer Advance Receivables Backed Notes, Series 2010-ADV1, Interest
Accumulation Account.”

 

26

--------------------------------------------------------------------------------

 

 

Interest Accumulation Amount: With respect to each Interim Payment Date, the sum
of the Interest Payment Amount due and payable with respect to all Classes of
Notes on the next succeeding Payment Date, plus all Cumulative Interest
Shortfall Amounts as of the immediately preceding Payment Date, minus amounts
then on deposit in the Interest Accumulation Account (assuming for this purpose
that the aggregate VFN Principal Balance remains unchanged from the
Determination Date for such Interim Payment Date through the end of its
then-current Interest Accrual Period).

 

Interest Allocation Percentage: For each Outstanding Class of Notes as of any
date, the percentage equivalent of a fraction, the numerator of which equals the
Note Balance of such Class as of the close of business on such date, and the
denominator of which equals the sum of the Note Balances of all Outstanding
Classes of Notes as of the close of business on such date.

 

Interest Payment Amount: For any Class of Notes and with respect to any Payment
Date:

 

(i)      for any Class of Term Notes, the related Cumulative Interest Shortfall
Amount plus the product of:

 

(A)      the related Note Balance as of the close of business on the preceding
Payment Date;

 

(B)      the related Note Interest Rate for such Class and for the related
Interest Accrual Period; and

 

(C)      the actual number of days in the related Interest Accrual Period
divided by 360; and

 

(ii)     for the Class A-2 Notes, the related Cumulative Interest Shortfall
Amount plus the product of:

 

(A)      the average daily aggregate VFN Principal Balance during the related
Interest Accrual Period (calculated based on the average of the aggregate VFN
Principal Balances on each day during the related Interest Accrual Period);

 

(B)      the related Note Interest Rate for such Class during the related
Interest Accrual Period; and

 

(C)      the actual number of days in the related Interest Accrual Period
divided by 360.

 

Interested Noteholders: For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.

 

Interim Payment Date: The 7th, 18th, 21st, 22nd, 23rd, 24th and 29th day of each
month, or if any such date is not a Business Day, the next succeeding Business
Day to the extent any such day occurs during the Revolving Period, and, with
respect to the Class A-2 Notes, any other date otherwise agreed to between the
Issuer and all VFN Holders.

 

Interim Payment Date Report: As defined in Section 3.2(c).

 

27

--------------------------------------------------------------------------------

 

 

Invested Amount: For any Class of Notes on any date, an amount equal to (i) the
sum of (A) the outstanding Note Balance of such Class plus (B) the aggregate
outstanding Note Balances of all Classes senior to or pari passu with such Class
on such date, divided by (ii) the lesser of (x) the Trigger Advance Rate and (y)
the Weighted Average Advance Rate in respect of such Class (after giving effect
to amounts collected on the Receivables as of such date).

 

Investment Company Act: The Investment Company Act of 1940, as amended.

 

Issuer: As defined in the Preamble.

 

Issuer Affiliate: Any person involved in the organization or operation of the
Issuer or an affiliate of such a person within the meaning of Rule 3a-7
promulgated under the Investment Company Act.

 

Issuer Amount: As defined in Section 4.3(e).

 

Issuer Authorized Officer: Any Director or any authorized officer of the Owner
Trustee or the Administrator, who may also be an officer or employee of HLSS,
its Parent or an Affiliate of HLSS or its Parent.

 

Issuer Certificate: A certificate (including an Officer’s Certificate) signed in
the name of an Issuer Authorized Officer, or signed in the name of the Issuer by
an Issuer Authorized Officer. Wherever this Indenture requires that an Issuer
Certificate be signed also by an accountant or other expert, such accountant or
other expert (except as otherwise expressly provided in this Indenture) may be
an employee of HLSS or an Affiliate.

 

Issuer Tax Opinion: With respect to any undertaking, an Opinion of Counsel to
the effect that, for United States federal income tax purposes, (i) such
undertaking will not result in the Issuer or the Trust Estate being subject to
tax on its net income as an association (or publicly traded partnership) taxable
as a corporation or a taxable mortgage pool taxable as a corporation, each for
United States federal income tax purposes, and (ii) such undertaking will not
cause the Noteholders or beneficial owners of Notes previously issued to be
deemed to have sold or exchanged such Notes under Section 1001 of the Code.

 

Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.

 

Judicial Corporate Receivable: Any Corporate Advance Receivable in respect of a
Judicial Corporate Advance.

 

Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.

 

Judicial Escrow Receivable: Any Escrow Advance Receivable in respect of a
Judicial Escrow Advance.

 

Judicial P&I Advance: Any P&I Advance in respect of a Mortgage Loan secured by a
Mortgaged Property located in a Judicial State.

 

Judicial P&I Receivable: Any P&I Advance Receivable in respect of a Judicial P&I
Advance.

 

28

--------------------------------------------------------------------------------

 

 

Judicial State: Each state or territory of the United States that is not a
Non-Judicial State.

 

LIBOR: As defined in Section 6.4(a).

 

LIBOR Determination Date: For each Interest Accrual Period, the second London
Banking Day prior to the commencement of such Interest Accrual Period (or, in
the case of the first Interest Accrual Period, the Closing Date).

 

Liquidity Facility: Any liquidity back-stop facility which may be utilized by a
Noteholder of the Class A-1, Class A-2, Class B or Class C Notes to fund some or
all of its disbursements on any such Class of the Notes.

 

Liquidity Provider: Any financial institution, rated at least “A-1” by S&P and
“P-1” by Moody’s Investors Service, Inc., who provides a Liquidity Facility.

 

Liquidity Requirement: A requirement that an entity have funds available to fund
servicer advances, as of the close of business on the last Business Day of each
calendar month, beginning March, 2012, in an amount at least equal to the lesser
of (1) $100,000,000 and (2) the greater of (a) the sum of (i) 0.001% of the
aggregate unpaid principal balance of all mortgage loans sub-serviced by such
entity (i.e., without an obligation to fund servicer advances) plus (ii) 0.01%
of the aggregate unpaid principal balance of all mortgage loans serviced by such
entity (i.e., with the obligation to fund servicer advances) or as to which such
entity holds rights to the servicing plus the obligation to fund servicer
advances, plus (iii) 3.25% of the aggregate amount of all servicer advances made
by such entity that remain unreimbursed, and (b) $25,000,000; provided, that at
least the greater of (1) $15,000,000 and (2) 50% of such funds available, must
consist of unrestricted cash on deposit in accounts held in the sole name of,
and solely controlled by, such entity, free and clear of all Adverse Claims
(including liens), and the remainder as undrawn and available borrowing capacity
under committed servicer advance facilities and committed unsecured revolving
loans made to such entity as borrower, as determined on such date of
measurement, which undrawn and available borrowing capacity need not be
presently collateralized.

 

London Banking Day: Any day on which commercial banks and foreign exchange
markets settle payment in both London and New York City.

 

Low Threshold Servicing Agreement: A Designated Servicing Agreement (i) for
which the underlying Mortgage Loans have an unpaid principal balance less than
$10,000,000, or (ii) contain fewer than 50 Mortgage Loans, as of the end of the
most recently concluded calendar month, to the extent that such Receivable
Balances, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Low Threshold Servicing Agreements, cause the total
Receivable Balances attributable to Low Threshold Servicing Agreements to exceed
2.00% of the total Receivable Balances of all Receivables included in the
Facility.

 

Majority Holders or Majority Noteholders: With respect to any Class of Notes or
all Outstanding Notes, the Holders of greater than 50% of the Outstanding Notes
of that Class or of all Outstanding Notes, as the case may be, by Voting
Interests in either case.

 

29

--------------------------------------------------------------------------------

 

 

Margin: For any Class of Notes, the fixed per annum rate that is added to the
applicable Index to determine the Note Interest Rate for such Class for any
Interest Accrual Period.

 

Market Value: For any Mortgaged Property or REO Property, the value of such
property if sold in the market (determined by the Subservicer (or OLS as
Servicer prior to the MSR Transfer Date) in its reasonable good faith
discretion, which shall be by reference to the most recent value received by the
Subservicer or the Servicer, as the case may be, with respect to such Mortgaged
Property or REO Property in accordance with its servicing policies, if
available) or the appraised value of the Mortgaged Property obtained in
connection with its origination, if no updated valuation has been required under
the Subservicer’s or the Servicer’s, as the case may be, servicing policies.

 

Market Value Ratio: As of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Market Value of the Mortgaged Properties and REO Properties for the
Mortgage Loans serviced under such Designated Servicing Agreement on such date.

 

Maximum VFN Principal Balance: Initially $200,000,000, or such other lesser
amount as may be agreed upon by the parties hereto or as reduced pursuant to
Section 4.3(b)(ii).

 

MBS Trust: A trust or trust estate in which the Mortgage Loans being serviced by
the Servicer pursuant to a Designated Servicing Agreement, are held by the
related MBS Trustee.

 

MBS Trustee: A trustee or indenture trustee for an MBS Trust.

 

Middle Threshold Servicing Agreement: A Designated Servicing Agreement (i) for
which the underlying Mortgage Loans have an unpaid principal balance greater
than or equal to $10,000,000 but less than $25,000,000, or (ii) contain at least
50 but less than 125 Mortgage Loans, as of the end of the most recently
concluded calendar month, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Middle Threshold Servicing Agreements
to exceed 8.00% of the aggregate of the Receivable Balances of all Receivables
included in the Facility.

 

Monthly Advance Collection Period: With respect to any Payment Date, the period
beginning on the Determination Date for the preceding Payment Date and ending at
the close of business on the day before the Determination Date for the current
Payment Date, except that, with respect to the initial Payment Date, the Monthly
Advance Collection Period begins on the Cut-off Date and ends at the close of
business on the day before the related Determination Date.

 

Monthly MBS Remittance Report: For any MBS Trust, the monthly report(s) prepared
by the related servicer, master servicer, securities administrator or MBS
Trustee and delivered to the related security holders, detailing cash flows on
the related Mortgage Loans and remittances to the related investors.

 

30

--------------------------------------------------------------------------------

 

 

Monthly Reimbursement Rate: As of any date of determination, the arithmetic
average of the fractions (expressed as percentages), determined for each of the
three most recently concluded calendar months, obtained by dividing (i) the
aggregate Advance Reimbursement Amounts collected by the Servicer and deposited
into the Trust Accounts during such month by (ii) the aggregate Receivable
Balances funded by the Servicer using its own funds or facility funds as of the
close of business on the last day of the Monthly Advance Collection Period.

 

Month-to-Date Available Funds: With respect to any Interim Payment Date or any
Payment Date, the aggregate amount of Collections deposited into the Collection
and Funding Account during the period beginning on the day immediately
succeeding the Payment Date prior to such Interim Payment Date or Payment Date
and ending on such Interim Payment Date or Payment Date.

 

Mortgage: With respect to a Mortgage Loan, a mortgage, deed of trust or other
instrument encumbering a fee simple interest in real property securing a
Mortgage Note.

 

Mortgage Loan: A loan secured by a Mortgage on real property (including REO
Property held by an MBS Trust following the foreclosure of the real property
that had secured such loan), which loan has been transferred and assigned to an
MBS Trustee and serviced for such MBS Trustee pursuant to a Servicing Agreement.

 

Mortgage Loan Collection Period: With respect to any Payment Date, the calendar
month preceding the calendar month in which the Payment Date occurs.

 

Mortgage Note: The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Mortgage Loan and all amendments, modifications
and attachments thereto.

 

Mortgaged Property: The interest in real property securing a Mortgage Loan as
evidenced by the related Mortgage, together with improvements thereto securing a
Mortgage Loan.

 

MSR: Mortgage Servicing Rights.

 

MSR Transfer Date: For any Designated Servicing Agreement, the date when all
required consents and rating agency letters for a formal change of the named
servicer under such Designated Servicing Agreement from OLS to HLSS shall have
been obtained, and OLS shall sell to HLSS all of the servicing rights and
obligations of OLS under such Designated Servicing Agreement, as evidenced by
the MSR Transfer Notice.

 

MSR Transfer Notice: The notice delivered by HLSS to the Indenture Trustee in
the form attached hereto as Appendix A.

 

Net Proceeds Coverage Percentage: For any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.



 

31

--------------------------------------------------------------------------------

 

 

New Receivables Funding Amount: For any Funding Date and with respect to any
amounts to be disbursed on any Payment Date or Interim Payment Date, an amount
equal the lesser of (i) the aggregate of the Collateral Values of all Additional
Receivables (not including any portion thereof relating to P&I Advances to the
extent such P&I Advances were funded using Amounts Held for Future Distribution)
conveyed to the Issuer since the previous Funding Date (including P&I Advance
Receivables to be so conveyed on such Funding Date) and (ii) the aggregate
Receivable Balances of such Additional Receivables (not including any portion
thereof relating to P&I Advances to the extent such P&I Advances were funded
using Amounts Held for Future Distribution) multiplied by the Trigger Advance
Rate; in either case subject to limitation by the amount of Available Funds and
by the amount that may be drawn on the Class A-2 Notes in respect of such
Payment Date or Interim Payment Date and subject to the satisfaction of all
Funding Conditions; provided, however, that in any event the aggregate New
Receivables Funding Amount disbursed on any Payment Date or Interim Payment Date
shall be limited to an amount which may be disbursed without resulting in a
violation of the Collateral Test.

 

Non-Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage
Loan secured by a Mortgaged Property located in a Non-Judicial State.

 

Non-Judicial Corporate Receivable: A Corporate Advance Receivable in respect of
a Non-Judicial Corporate Advance.

 

Non-Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Non-Judicial State.

 

Non-Judicial Escrow Receivable: An Escrow Advance Receivable in respect of a
Non-Judicial Escrow Advance.

 

Non-Judicial P&I Advance: Any P&I Advance in respect of a Mortgage Loan secured
by a Mortgaged Property located in a Non-Judicial State.

 

Non-Judicial P&I Receivable: A P&I Advance Receivable in respect of a
Non-Judicial P&I Advance.

 

Non-Judicial State: Each of the following: Alabama, Alaska, Arizona, Arkansas,
California, Colorado, District of Columbia, Georgia, Hawaii, Idaho, Maryland,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, North Carolina, Oregon, Rhode Island, Tennessee, Texas, Utah,
Virginia, Washington, West Virginia and Wyoming. Additional Non-Judicial States
may be designated from time to time pursuant to Section 12.1.

 

Note or Notes: Any note or notes of any Class authenticated and delivered from
time to time under this Indenture including, but not limited to, any Variable
Funding Note.

 

Note Balance: On any date (i) for any Term Note, or for any Class of Term Notes,
as the context requires, the initial Note Balance of such Term Note or the
aggregate of the initial Note Balances of the Term Notes of such Class, as
applicable, less all amounts paid to Holder of such Term Note or Holders of such
Term Notes and (ii) for Class A-2 Note, its VFN Principal Balance on such date.

 



32

--------------------------------------------------------------------------------

 

 

Note Interest Rate: With respect to any Interest Accrual Period for each Class
of Notes, the following:

 

(i)      Class A-1: the sum of (A) the Conduit Cost of Funds Rate for such
Interest Accrual Period plus (B) 2.25% per annum; provided that, the Note
Interest Rate on the Class A-1 Notes shall increase by 1.00% per annum on the
Payment Date in November 2012, and again in February 2013, and again in May
2013, if the Class B Notes and the Class C Notes have not been paid in full on
or before such Payment Date from proceeds of issuance of new notes or otherwise
from sources other than Receivables collections;

 

(ii)     Class A-2: the sum of (A) the Conduit Cost of Funds Rate for such
Interest Accrual Period plus (B) 2.50% per annum; provided that, the Note
Interest Rate on the Class A-2 Notes shall increase by 1.00% per annum on the
Payment Date in November 2012, and again in February 2013, and again in May
2013, if the Class B Notes and the Class C Notes have not been paid in full on
or before such Payment Date from proceeds of issuance of new notes or otherwise
from sources other than Receivables collections;

 

(iii)    Class B: the sum of (A) the Conduit Cost of Funds Rate for such
Interest Accrual Period plus (B) 5.25% per annum;

 

(iv)    Class C: the sum of (A) the Conduit Cost of Funds Rate for such Interest
Accrual Period plus (B) 6.25% per annum;

 

(v)     Reserved;

 

provided that if, for any Interest Accrual Period, (a) the Conduit Cost of Funds
Rate is not able to be determined, or (b) a Eurodollar Disruption Event shall
have occurred, the Note Interest Rate shall be the Base Rate plus the Margin;
provided further, that on any day on which an Early Amortization Event or an
Event of Default shall have occurred and shall be continuing at the opening of
business on such day, or on any day after the Expected Repayment Date, the Note
Interest Rate for the Notes shall equal the Default Rate; and provided further,
that the Note Interest Rates of any Class Notes held by a Barclays affiliated or
administered entity shall be reduced by 0.25% per annum at any time after term
notes (other than the term notes that are currently outstanding) shall have been
sold by the Issuer in the amount of at least $250,000,000 in an offering
approved by the Administrative Agent and notified in writing to the Indenture
Trustee.

 

Note Owner: With respect to any Note, the Holder of such Note.

 

Note Payment Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “Deutsche Bank National
Trust Company, as Indenture Trustee in trust for the Noteholders of the HomEq
Servicer Advance Receivables Backed Notes, Series 2010-ADV1, Note Payment
Account.”

 



33

--------------------------------------------------------------------------------

 

 

Note Principal Accumulation Account: The segregated non-interest bearing trust
account or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “Deutsche Bank
National Trust Company, as Indenture Trustee in trust for the Noteholders of the
HomEq Servicer Advance Receivables Backed Notes, Series 2010-ADV1, Note
Principal Accumulation Account.”

 

Note Principal Accumulation Amount: For any Interim Payment Date or any Payment
Date, as the case may be, during the Amortization Period, (i) the Month-to-Date
Available Funds, minus (ii) the sum of (A) the Fee Accumulation Amount required
to be on deposit in the Fee Accumulation Account plus (B) the Interest
Accumulation Amount required to be on deposit in the Interest Accumulation
Account, plus (C) all required deposits into the General Reserve Account;
provided, that such amount shall not exceed the aggregate of the Note Balances
of all Outstanding Notes on such date.

 

Note Purchase Agreement: An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser, or contract with such placement agent for the initial private
placement of the Notes.

 

Note Rating Agency: With respect to any Outstanding Class of Notes, S&P.

 

Note Register: As defined in Section 6.1.

 

Note Registrar: The Person who keeps the Note Register specified in Section 6.1.

 

Noteholder: The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands pursuant to this Indenture, the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, the Receivables Seller or any Person that is an
Affiliate of either or both of the Issuer and the Receivables Seller, shall not
be taken into account in determining whether the requisite percentage necessary
to effect any such consent, waiver, request or demand shall have been obtained.
The Indenture Trustee shall have no responsibility to count any Person as a
Noteholder who is not permitted to be so counted hereunder pursuant to the
definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is an Affiliate of either or both
of the Issuer and Receivables Seller.

 

Noteholders’ Amount: As defined in Section 4.3(e).

 

Obligor: Any Person who owes or may be liable for payments under a Mortgage
Loan.

 

OFC: Ocwen Financial Corporation, a Florida corporation.

 

Officer’s Certificate: A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee. Wherever this Indenture requires that an
Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this
Indenture) may be an employee of the Receivables Seller or the Servicer.

 

OLS: Ocwen Loan Servicing, LLC, a Delaware limited liability company.

 



34

--------------------------------------------------------------------------------

 

 

OLS Subservicing Agreement: The Subservicing Agreement, dated as of February 10,
2012, between HLSS, as Servicer, and OLS, as Subservicer, acceptable in form and
substance to the Administrative Agent.

 

One-Month LIBOR: As defined in Section 6.4(a).

 

Opinion of Counsel: A written opinion of counsel acceptable to the Indenture
Trustee, which counsel may, without limitation, and except as otherwise
expressly provided in this Indenture and except for any opinions related to tax
matters or material adverse effects on Holders, be an employee of the Issuer,
the Receivables Seller or any of their Affiliates.

 

Organizational Documents: The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).

 

Original Indenture: As defined in the recitals.

 

Outstanding: With respect to all Notes and, with respect to a Note or with
respect to Notes of any Class means, as of the date of determination, all such
Notes theretofore authenticated and delivered under this Indenture, except:

 

(i)      any Notes theretofore canceled by the Indenture Trustee or delivered to
the Indenture Trustee for cancellation, or canceled by the Issuer and delivered
to the Indenture Trustee pursuant to Section 6.6;

 

(ii)     any Notes to be redeemed for whose full payment (including principal
and interest) redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Holders of such Notes; provided that, if such Notes are to be redeemed, notice
of such redemption has been duly given if required pursuant to this Indenture,
or provision therefore satisfactory to the Indenture Trustee has been made;

 

(iii)    any Notes which are canceled pursuant to Section 7.3; and

 

(iv)    any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture (except with respect to
any such Note as to which proof satisfactory to the Indenture Trustee is
presented that such Note is held by a person in whose hands such Note is a
legal, valid and binding obligation of the Issuer).

 

For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes.” In
determining whether the Holders of the requisite principal amount of such
Outstanding Notes have taken any Action hereunder, Notes owned by the Issuer,
the Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller
shall be disregarded. In determining whether the Indenture Trustee will be
protected in relying upon any such Action, only Notes which an Indenture Trustee
Authorized Officer has actual knowledge are owned by the Issuer or the
Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller,
will be so disregarded. Notes so owned which have been pledged in good faith may
be regarded as Outstanding if the pledgee proves to the satisfaction of the
Indenture Trustee the pledgee’s right to act as owner with respect to such Notes
and that the pledgee is not the Issuer or the Receivables Seller or any
Affiliate of the Issuer or the Receivables Seller.

 



35

--------------------------------------------------------------------------------

 

 

Owner: When used with respect to a Note, any related Note Owner.

 

Owner Trust Certificate: A certificate evidencing a 100% undivided beneficial
interest in the Issuer.

 

Owner Trustee: Wilmington Trust Company, a Delaware banking corporation, not in
its individual capacity but solely as owner trustee under the Trust Agreement,
and any successor Owner Trustee thereunder.

 

Owner Trustee Fee: The annual fee payable as agreed upon by the Owner Trustee
and the Depositor pursuant to the Owner Trustee Fee Letter.

 

Owner Trustee Fee Letter: The fee letter agreement between the Owner Trustee and
the Depositor dated July 19, 2010, as amended, supplemented, restated, or
otherwise modified, setting forth the fees to be paid to the Owner Trustee for
the performance of its duties as Owner Trustee of the Issuer.

 

P&I Advance: Any advance disbursed by the Servicer (including any predecessor
servicer) pursuant to any Designated Servicing Agreement, of delinquent interest
and/or principal that have not been timely paid by Obligors, including any
amounts deposited by the Servicer into a Dedicated Collection Account in order
to reimburse such Dedicated Collection Account for Amounts Held for Future
Distribution previously on deposit therein which the Servicer (including any
predecessor servicer) had used to make a previous P&I Advance in accordance with
the related Designated Servicing Agreement.

 

P&I Advance Amount: As defined in Section 4.3(e).

 

P&I Advance Disbursement Account: The segregated non-interest bearing trust
account, which shall be an Eligible Account, established and maintained pursuant
to Section Trust Accounts. and entitled “Deutsche Bank National Trust Company,
as Indenture Trustee for the HomEq Servicer Advance Receivables Backed Notes,
Series 2010-ADV1, P&I Advance Disbursement Account.”

 

P&I Advance Receivable: Any Receivable representing the right to be reimbursed
for a P&I Advance.

 

P&I Advance Reimbursement Amount: Any amount collected under any Designated
Servicing Agreement from Obligors or otherwise, which amount, by the terms of
such Designated Servicing Agreement, is payable to the Servicer to reimburse P&I
Advances disbursed by the Servicer.

 

Parent: As defined in the definition of “Change of Control” herein.

 



36

--------------------------------------------------------------------------------

 

 

Paying Agent: The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Indenture.

 

Payment Date: In any month beginning in March, 2012, the 15th day of such month
or, if such 15th day is not a Business Day, the next Business Day following such
15th day.

 

Payment Date Report: As defined in Section 3.2(b).

 

Payment Default: An Event of Default of the type described in Section 8.1(a).

 

Permitted Investments: At any time, any one or more of the following obligations
and securities:

 

(i)      direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that such obligations are backed by the full
faith and credit of the United States;

 

(ii)     repurchase agreements on obligations specified in clause (a) maturing
not more than three months from the date of acquisition thereof; provided that
the short-term unsecured debt obligations of the party agreeing to repurchase
such obligations are at the time rated by the Note Rating Agency in its highest
rating category for unsecured short-term debt (which is “A-1+” for S&P);

 

(iii)    certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that the
unsecured short-term debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated by the Note Rating
Agency in its highest debt rating category for unsecured short-term debt;

 

(iv)    commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated by
the Note Rating Agency in its highest applicable rating category;

 

(v)     short term investment funds sponsored by any trust company or banking
association incorporated under the laws of the United States or any state
thereof which on the date of acquisition has been rated by the Note Rating
Agency in its highest rating category for long-term unsecured debt;

 

(vi)    interests in any U.S. money market fund which, at the date of
acquisition of the interests in such fund (including any such fund that is
managed by the Indenture Trustee or an Affiliate of the Indenture Trustee or for
which the Indenture Trustee or an Affiliate acts as advisor) and throughout the
time as the interest is held in such fund, has a rating from the Note Rating
Agency in its highest applicable rating category for long-term unsecured debt;
and

 

(vii)   other obligations or securities that are acceptable to the Note Rating
Agency as Permitted Investments hereunder and if the investment of Account funds
therein will not result in a reduction in the then current rating of the Notes,
as evidenced by a letter to such effect from the Note Rating Agency;

 



37

--------------------------------------------------------------------------------

 

 

provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided further, that each of the Permitted Investments may be purchased by
the Indenture Trustee through an Affiliate of the Indenture Trustee; and
provided further, that no such investment shall be subject to U.S. or foreign
withholding tax unless the issuer of such investment is required to make
“gross-up” payments that cover the full amount of any such withholding tax on an
after-tax basis (including any tax on such additional payments).

 

Permitted Investments are only those which are acquired by the Indenture Trustee
in its name and in its capacity as Indenture Trustee, and with respect to which
(A) the Indenture Trustee has noted its interest therein on its books and
records, and (B) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC, without acting in collusion with a Securities
Intermediary in violating such Securities Intermediary’s obligations to
entitlement holders in such assets, under Section 8-504 of the UCC, to maintain
a sufficient quantity of such assets in favor of such entitlement holders), and
(C) either (i) such investments are in the possession of the Indenture Trustee
or (ii) such investments, (x) if certificated securities and in bearer form,
have been delivered to the Indenture Trustee, or if in registered form, have
been delivered to the Indenture Trustee and either registered by the issuer in
the name of the Indenture Trustee or endorsed by effective endorsement to the
Indenture Trustee or in blank; (y) if uncertificated securities, ownership of
such securities has been registered in the name of the Indenture Trustee on the
books of the issuer thereof (or another person, other than a Securities
Intermediary, either has become the registered owner of the uncertificated
security on behalf of the Indenture Trustee or, having previously become the
registered owner, acknowledges that it holds for the Indenture Trustee); or (z)
if Securities Entitlements representing interests in securities or other
financial assets (or interests therein) held by a Securities Intermediary, a
Securities Intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s Securities Account
with such Securities Intermediary. No instrument described hereunder may be
purchased at a price greater than par, if such instrument may be prepaid or
called at a price less than its purchase price prior to its stated maturity.

 

Permitted Refinancing: An assignment by the Issuer, subject to satisfaction of
Section 2.1(c), either (i) to a third party unaffiliated with the Servicer or
(ii) to a special purpose, bankruptcy-remote entity, of all the Receivables
attributable to one or more Designated Servicing Agreements, as a result of
which assignment the assignee pays to the Issuer 100% of the Receivable Balances
with respect to such Receivables; provided, that in the case of any special
purpose entity, an opinion of external legal counsel, reasonably satisfactory to
the Administrative Agent, to the effect that the assignee would not be
substantively consolidated with HLSS or any Affiliate of HLSS, shall have been
delivered to the Administrative Agent.

 



38

--------------------------------------------------------------------------------

 

 

Person: Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.

 

Place of Payment: With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.

 

Predecessor Notes: Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.2 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.

 

Prime Rate: The rate announced by the Administrative Agent from time to time as
its prime rate in the United States, such rate to change as and when such
designated rate changes. The Prime Rate is not intended to be the lowest rate of
interest charged by the Administrative Agent in connection with extensions of
credit to debtors.

 

Principal Payment Amount: On any Payment Date following the Revolving Period, to
the extent the Notes have not been paid in full by the Expected Repayment Date,
the aggregate Note Principal Accumulation Amount for the Outstanding Notes on
such Payment Date.

 

Principal Payment Condition: The condition that exists on any Interim Payment
Date or Payment Date during the Revolving Period, if the ratio (expressed as a
percentage) of (i) the aggregate of the Collateral Values of all Facility
Eligible Receivables as of the close of business on the day before the related
Determination Date, plus the pro forma Collateral Value of all Facility Eligible
Receivables that will be created upon the funding of the P&I Advances to be
funded on such Interim Payment Date, each as reported in the related
Determination Date Administrator Report, over (ii) the aggregate Note Balances
of all Outstanding Notes on such date, is less than 100%. For the avoidance of
doubt, following any Permitted Refinancing, a Principal Payment Condition will
exist.

 

Program Support Agreement: Any agreement entered into by any Program Support
Provider providing for the issuance of one or more letters of credit for the
account of Sheffield, the issuance of one or more surety bonds for which
Sheffield is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, the sale by Sheffield to any Program Support Provider
of the aggregate outstanding Note Balance (or portions thereof or participations
therein) and/or the making of loans and/or other extensions of credit to
Sheffield in connection with Sheffield’s commercial paper program, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

Program Support Provider: Any Person now or hereafter extending credit or having
a commitment to extend credit to or for the account of, or to make purchases
from, Sheffield or issuing a letter of credit, surety bond or other instrument
to support any obligations arising under or in connection with Sheffield’s
commercial paper program.

 

PSA Stressed Non-Recoverable Advance Amount: As of any date of determination,
the sum of:

 



39

--------------------------------------------------------------------------------

 

 

(i)      for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Market Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

 

(ii)     for all Mortgage Loans that are delinquent as of such date, but not
related to property in foreclosure or REO Property, the greater of (A) zero and
(B) the excess of (i) Total Advances related to such Mortgage Loans on such date
over (ii) (x) in the case of Mortgage Loans secured by a first lien, the product
of 50% and the sum of all of the Market Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

 

(iii)    for all Mortgage Loans that are related to properties in foreclosure,
the greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Market Values for
the related Mortgaged Property or (y) in the case of Mortgage Loans secured by a
second or more junior lien, zero; and

 

(iv)    for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Market Values for the related REO
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero.

 

PTCE: As defined in Section 6.1(i).

 

Purchase Agreement: As defined in the recitals.

 

Qualified Institutional Buyer: As defined in Rule 144A under the Securities Act.

 

Ratings Effect: A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes (other than as a
result of the termination of the Note Rating Agency), or any disapproval by any
other Person who is granted the approval authority of the Note Rating Agency.

 

Receivable: The contractual right (i) to reimbursement pursuant to the terms of
a Designated Servicing Agreement for an Advance made by the Servicer (including
any predecessor servicer) pursuant to such Designated Servicing Agreement, which
Advance has not previously been reimbursed, and which contractual right to
reimbursement has been Granted to the Indenture Trustee for inclusion in the
Trust Estate by the Issuer hereunder, and including all rights of the Servicer
(including any predecessor servicer) to enforce payment of such obligation under
the related Servicing Agreement, consisting of the Initial Receivables and all
Additional Receivables and (ii) to amounts to be paid as consideration for any
purchase of the contractual right to reimbursement described under clause (i). A
“Receivable” remains a “Receivable,” and is not deemed to have been converted
into cash, except to the extent that cash in respect of a reimbursement of that
Receivable has been deposited into the Collection and Funding Account.

 



40

--------------------------------------------------------------------------------

 

 

Receivable Balance: As of any date of determination and with respect to any
Receivable, the outstanding amount of such Receivable, which shall only be
reduced to the extent that cash in respect of reimbursement of that Receivable
has been deposited into the Collection and Funding Account.

 

Receivable File: The documents described in Section 2.2 pertaining to a
particular Receivable.

 

Receivables Pooling Agreement: The Amended and Restated Receivables Pooling
Agreement, dated as of March 5, 2012, between the Depositor, as seller, and the
Issuer, as purchaser, as amended, supplemented, restated, or otherwise modified
from time to time.

 

Receivables Sale Agreement: The Amended and Restated Receivables Sale Agreement,
dated as of March 5, 2012, among OLS, as initial receivables seller (prior to
the respective MSR Transfer Dates) and as servicer (prior to the respective MSR
Transfer Dates), HLSS Holdings, LLC, as receivables seller (from and after the
Effective Date) and as servicer (on and after the respective MSR Transfer
Dates), and the Depositor, as purchaser, as amended, supplemented, restated, or
otherwise modified from time to time.

 

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to this Indenture, and all other amounts payable to any party
pursuant to this Indenture, shall have been paid in full.

 

Receivables Seller: OLS, as the entity that sold and contributed, prior to the
Effective Date, and HLSS, as the entity that shall, on and after the Effective
Date, and both before and after the related MSR Transfer Date, sell and
contribute to the Depositor all Receivables that it either acquires from OLS
(before the related MSR Transfer Date) or creates as a result of making Advances
(on or after the related MSR Transfer Date) under the Designated Servicing
Agreements.

 

Record Date: For the interest or principal payable on any Note on any applicable
Payment Date or Interim Payment Date, (i) for a Book Entry Note, the last
Business Day before such Payment Date or Interim Payment Date, as applicable,
and (ii) for a Definitive Note, the last day of the calendar month preceding
such Payment Date or Interim Payment Date, as applicable.

 

Redemption Amount: With respect to a redemption of the Notes by the Issuer
pursuant to Section 13.1, the greater of (a) 100% of the Receivable Balances of
all Receivables in the Trust Estate plus all Collections in the Trust Account,
and (b) an amount, which when applied together with other Available Funds
pursuant to Section 4.5, shall be sufficient to pay an amount equal to the sum
of (i) the Note Balance of all Outstanding Notes as of the applicable Redemption
Payment Date, (ii) all accrued and unpaid interest on the Notes through the day
prior to such Redemption Payment Date, (iii) any and all amounts then owing to
the Indenture Trustee and the Securities Intermediary from the Issuer pursuant
to the terms hereof, and (iv) any and all other amounts due and payable
hereunder and sufficient to authorize the satisfaction and discharge of this
Indenture pursuant to Section 2.1.

 

Redemption Notice: As defined in Section 13.2.

 

Redemption Payment Date: As defined in Section 13.1.

 



41

--------------------------------------------------------------------------------

 

 

Redemption Percentage: 10%.

 

Reference Banks: As defined in Section 6.4(a).

 

REO Property: A Mortgaged Property in which a MBS Trustee has acquired title to
such Mortgaged Property through foreclosure or by deed in lieu of foreclosure.

 

Required Expense Reserve: An amount that, following any Funding Date, shall
remain on deposit in the Collection and Funding Account, which amount shall
comprise and be equal to with respect to the Receivables, Collections in an
amount equal to the aggregate of (i) the amounts payable in respect of Fees and
invoiced or regularly occurring expenses payable from Available Funds on the
next Payment Date, plus (ii) all accrued and unpaid interest due on the Notes on
the next Payment Date following such Funding Date, plus (iii) all amounts
required to be deposited into the General Reserve Account on the next Payment
Date, plus (iv) the aggregate amount, if any, required to be paid in respect of
a Principal Payment Condition on the next Payment Date or Interim Payment Date.

 

Reserve Interest Rate: As defined in Section 6.4(c).

 

Responsible Officer:

 

(i)      When used with respect to the Indenture Trustee, the Calculation Agent
or the Paying Agent, an Indenture Trustee Authorized Officer; and

 

(ii)     when used with respect to the Issuer, any Issuer Authorized Officer who
is an officer of the Issuer; and

 

(iii)    when used with respect to the Administrator or the Servicer, the chief
executive officer, the chief financial officer or any vice president of the
Administrator or the Servicer, as the case may be.

 

Reuters Page LIBOR01: As defined in Section 6.4(a).

 

Revolving Period: For all Classes of Notes, the period of time which begins on
the Closing Date and ends on the earlier to occur of (i) the Expected Repayment
Date (if all Notes have not been paid in full on such date) and (ii) an Early
Amortization Event .

 

Rule 144A Note: As defined in Section 5.2(e).

 

S&P: Standard and Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

Sale: Any sale of any portion of the Trust Estate pursuant to Section 8.16.

 

Sale Date: As defined in the Receivables Sale Agreement.

 



42

--------------------------------------------------------------------------------

 

 

Schedule of Receivables: On any date, a schedule, which shall be delivered by
the Administrator to the Indenture Trustee, and maintained by the Indenture
Trustee, in an electronic form, listing the outstanding Receivables sold and/or
contributed to the Depositor under the Receivables Sale Agreement and sold
and/or contributed to the Issuer under the Receivables Pooling Agreement and
Granted to the Indenture Trustee pursuant to this Indenture, as updated from
time to time to list Additional Receivables Granted to the Indenture Trustee and
deducting any amounts paid against the Receivables as of such date, identifying
such Receivables by Designated Servicing Agreement, dollar amount of the related
Advance, identifying the Advance Type for such Receivable and identifying the
related Mortgage Loan number and date of the related Advance.

 

Securities Account: As defined in Section 8-501(a) of the UCC.

 

Securities Act: The Securities Act of 1933, as amended.

 

Securities Intermediary: As defined in Section 8-102(a)(14) of the UCC, and
where appropriate, shall mean Deutsche Bank National Trust Company or its
successor, in its capacity as securities intermediary pursuant to Section 4.9.

 

Security Entitlement: As defined in Section 8-102(a)(17) of the UCC.

 

Security Interest: The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.

 

Senior Cumulative Interest Shortfall Amount: Any Cumulative Interest Shortfall
Amount attributable to any Senior Interest Amount that is unpaid.

 

Senior Interest Amount: For any Interest Accrual Period and any Class of Notes,
interest accrued on such Class during such period, up to an amount equal to
interest on such Class’ Note Balance at the applicable Senior Rate.

 

Senior Margin: For each Class of Notes, the percentage listed below for such
Class:

 

(i)      Class A-1: 2.25% per annum;

 

(ii)     Class A-2: 2.50% per annum;

 

(iii)    Class B: 5.00% per annum; and

 

(iv)    Class C: 5.00% per annum.

 

Senior Rate: For each Class of Notes, equals (a) the lesser of the Conduit Cost
of Funds Rate and One-Month LIBOR plus (b) the Senior Margin for such Class.

 

Senior Secured Term Loan Facility Agreement: The Senior Secured Term Loan
Facility Agreement, dated as of September 1, 2011, among OFC, as borrower,
certain subsidiaries of OFC, as subsidiary guarantors, the lenders party thereto
from time to time and the Administrative Agent, as administrative agent and as
collateral agent, as amended, supplemented, restated, or otherwise modified from
time to time.

 



43

--------------------------------------------------------------------------------

 

 

Servicer: For any Designated Servicing Agreement, (i) until the MSR Transfer
Date, OLS in its capacity as the Servicer under such Designated Servicing
Agreement in servicing the related Mortgage Loans for and on behalf of the
respective MBS Trustees or other owner(s), and any successor named servicer
appointed under such Designated Servicing Agreement; (ii) on and after the MSR
Transfer Date, HLSS in its capacity as the Servicer under such Designated
Servicing Agreement in servicing the related Mortgage Loans for and on behalf of
the respective MBS Trustees or other owner(s), and any successor named servicer
appointed under such Designated Servicing Agreement.

 

Servicer Ratings Downgrade: A downgrade by any rating agency of the servicer
ratings of the Servicer or the Subservicer that results in the occurrence of a
Servicer Termination Event with respect to the Servicer or Subservicer pursuant
to the terms of a Designated Servicing Agreement.

 

Servicer Termination Event: With respect to any Designated Servicing Agreement,
the occurrence of any events or conditions, and the passage of any cure periods
and giving to and receipt by the Servicer of any required notices, as a result
of which any Person has the current right to terminate the Servicer as servicer
under such Designated Servicing Agreement.

 

Servicing Agreement: Any pooling and servicing agreement, sale and servicing
agreement or servicing agreement pursuant to which the Servicer is servicing
Mortgage Loans for and on behalf of an MBS Trust or other owner, each as
amended, supplemented, restated, or otherwise modified from time to time.

 

Sheffield: Sheffield Receivables Corporation, a commercial paper conduit
administered by the Administrative Agent.

 

STAMP: As defined in Section 6.1(d).

 

Stated Maturity Date: For each Class of Notes, the date that is thirty (30)
years following the last day of the Revolving Period.

 

Stressed Class Interest Rate: For any Class of Notes as of any date, (i) the
Interest Allocation Percentage for such Class multiplied by (ii) the sum of (A)
the product of (I) one-twelfth of the per annum Index for such Class for the
current Interest Accrual Period, and (II) a percentage equal to the sum of (x)
160% plus (y) 3% of the Stressed Time Percentage, plus (B) one-twelfth of the
per annum Margin for such Class.

 

Stressed Interest Rate: As of any date of determination, the sum of the Stressed
Class Interest Rates determined for each Class of Notes on such date.

 

Stressed Time Percentage: As of any date of determination, the percentage
equivalent of a fraction, the numerator of which is 1, and the denominator of
which equals 65% times the Monthly Reimbursement Rate on such date.

 

Subordinated Cumulative Interest Shortfall Amount: Any Cumulative Interest
Shortfall Amount attributable to any Subordinated Interest Amount that is
unpaid.

 

Subordinated Interest Amount: For any Class of Notes and any Interest Accrual
Period, the positive difference, if any, between the amount of interest accrued
in such Interest Accrual Period on the related Note Balance at the related Note
Interest Rate on such Class and the related Senior Interest Amount.

 

 

44

--------------------------------------------------------------------------------

 

 

Subservicer: On the MSR Transfer Date, OLS in its capacity as the Subservicer
for all the Designated Servicing Agreements under the OLS Subservicing
Agreement, and any other subservicer as may be appointed from time for some or
all of the Designated Servicing Agreements pursuant to an Eligible Subservicing
Agreement. Prior to the MSR Transfer Date, OLS or any successor named servicer
thereto, shall be the Subservicer for all Designated Servicing Agreements for
all purposes under this Indenture.

 

Subservicer Termination Event: The occurrence of any events or conditions, and
the passage of any cure periods and giving to and receipt by the Subservicer of
any required notices, as a result of which the Servicer has the current right to
terminate the Subservicer under the Subservicing Agreement.

 

Subservicing Agreement: A subservicing agreement entered into by HLSS, as
servicer, and a Subservicer for some or all of the Designated Servicing
Agreements that must be an Eligible Subservicing Agreement including, without
limitation, the economic agreement as to the Designated Servicing Agreements
between HLSS and OLS prior to the MSR Transfer Date.

 

Supplemental Credit Enhancement Agreement: A letter of credit, cash collateral
account or surety bond or other similar arrangement with any credit enhancement
provider which provides the benefit of one or more forms of credit enhancement.

 

Supplemental Credit Enhancement Provider: Any party to any Supplemental Credit
Enhancement Agreement other than the Issuer or the Indenture Trustee.

 

Term Note: Any Class A-1 Note, Class B Note or Class C Note.

 

Total Advances: With respect to any date of determination, the sum of all
outstanding amounts of all outstanding Advances related to Facility Eligible
Receivables funded by the Servicer out of its own funds or funds (including
Advances funded using Amounts Held For Future Distribution under the related
Designated Servicing Agreement) with respect to such Mortgage Loans on such
date.

 

Transaction Documents: Collectively, this Indenture, the Note Purchase
Agreement, the Receivables Sale Agreement, the Receivables Pooling Agreement,
the Fee Letter, the Schedule of Receivables and the Designated Servicing
Agreement Schedule, all Notes, the Trust Agreement, the Administration
Agreement, the Subservicing Agreement and each of the other documents,
instruments and agreements entered into on the date hereof and thereafter in
connection with any of the foregoing or the transactions contemplated thereby,
each as amended, supplemented, restated, or otherwise modified from time to
time.

 

Transfer: As defined in Section 6.1(g). It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.

 



45

--------------------------------------------------------------------------------

 

 

Trigger Advance Rate: For any Class of Notes, as of any date, an amount equal to
(i) 100% minus (ii) the product of (a) (I) the Stressed Interest Rate as of such
date, plus (II) the Expense Rate as of such date and (b) the Stressed Time
Percentage as of such date.

 

Trust Account or Trust Accounts: Individually, any of the Collection and Funding
Account, the Note Payment Account, the General Reserve Account, the Interest
Accumulation Account, the Note Principal Accumulation Account, the Fee
Accumulation Account or the P&I Advance Disbursement Account. Collectively, the
Collection and Funding Account, the Note Payment Account, the General Reserve
Account, the Interest Accumulation Account, the Note Principal Accumulation
Account, the Fee Accumulation Account and the P&I Advance Disbursement Account.

 

Trust Agreement: The Second Amended and Restated Trust Agreement, dated August
31, 2010, by and between the Depositor and Owner Trustee, as amended,
supplemented, restated, or otherwise modified from time to time.

 

Trust Estate: The trust estate established under this Indenture for the benefit
of the Noteholders, which consists of the property described in the Granting
Clause, to the extent not released pursuant to Section 7.1.

 

Trust Property: The property, or interests in property, constituting the Trust
Estate from time to time.

 

UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.

 

Undrawn Fees: With respect to any Payment Date during the Revolving Period, an
amount equal to (i) the Undrawn Fee Amount as of such Payment Date, plus (ii)
the aggregate of the accrued and unpaid Undrawn Fee Interest Amount for each day
of the Monthly Advance Collection Period immediate preceding such Payment Date.

 

Undrawn Fee Amount: For each day during the Revolving Period, an amount equal to
the product of (i) the Maximum VFN Principal Balance less the VFN Principal
Balance as of the close of business on such day, and (ii) the Undrawn Fee Rate.

 

Undrawn Fee Interest Amount: On any day during the Revolving Period, an amount
equal to the product of (i) the Undrawn Fee Amount for such day and (ii) the
quotient of (a) the Undrawn Fee Rate divided by 360 .

 

Undrawn Fee Rate: With respect to the Class A-2 Notes, 0.75% per annum.

 

United States and U.S.: The United States of America.

 

United States Person: (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996 which are eligible to elect to be treated as United States
Persons).

 



46

--------------------------------------------------------------------------------

 

 

Unmatured Default: (i) With respect to any Designated Servicing Agreement, the
occurrence of any event or condition which, with notice and/or the passage of
any applicable cure period, will result in a Servicer Termination Event or
Subservicer Termination Event.

 

UPB Ratio: As of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

 

Variable Funding Note or VFN: Any Class A-2 Note.

 

Verification Agent: As defined in Section 3.3(d).

 

Verification Agent Fee: The amount payable to the Verification Agent following
completion of its annual report under Section 3.3(d) in an amount equal to
$4,000.

 

VFN Draw: For any Interim Payment Date or Payment Date, the amount to be
borrowed on such date in relation to the Class A-2 Notes pursuant to Section
4.3(b).

 

VFN Draw Date: Any Interim Payment Date or Payment Date on which a VFN Draw is
to be made pursuant to Section 4.3(b).

 

VFN Holder: The Holder of a VFN.

 

VFN Note Balance Adjustment Request: As defined in Section 4.3(b)(i).

 

VFN Principal Balance: On any date, for any Class A-2 Note, the Note Balance
thereof as of the opening of business on the first day of the then-current
Interest Accrual Period for such Note less (i) all amounts previously paid
during such Interest Accrual Period on such Note with respect to principal plus
(ii) the amount of any increase in the Note Balance of such Note during such
Interest Accrual Period prior to such date, which amount shall not exceed the
Maximum VFN Principal Balance.

 

Voting Interests: The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest equals the percentage equivalent of the
fraction obtained by dividing that Note’s Note Balance by the aggregate Note
Balance of all Outstanding Notes (or, if the context requires, the aggregate
Note Balance of all Outstanding Notes of the same Class); provided, however,
that where the Voting Interests are relevant in determining whether the vote of
the requisite percentage of Noteholders necessary to effect any consent, waiver,
request or demand shall have been obtained, the Voting Interests shall be deemed
to be reduced by the amount equal to the Voting Interests (without giving effect
to this provision) represented by the interests evidenced by any Note registered
in the name of, or in the name of a Person or entity holding for

 



47

--------------------------------------------------------------------------------

 

 

the benefit of, the Issuer, the Depositor, the Receivables Seller or any Person
that is an Affiliate of any of the Issuer, the Depositor or the Receivables
Seller. The Indenture Trustee shall have no liability for counting a Voting
Interest of any Person that is not permitted to be so counted hereunder pursuant
to the definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is the Issuer or the Receivables
Seller or an Affiliate of either or both of the Issuer and the Receivables
Seller.

 

Weighted Average Advance Rate: With respect to any Class of Notes on any date of
determination, a percentage equal to the weighted average of the Advance Rates
applicable to the Receivables related to such Class (weighted based on the
Receivable Balances of all Facility Eligible Receivables on such date).

 

Weighted Average Foreclosure Timeline: As of any Determination Date, calculated
as of the end of the preceding calendar month, the six-month rolling average of
the number of months (calculated consistently with then current Fannie Mae state
foreclosure timeline guidance) elapsed from the initiation of foreclosure
through the foreclosure sale of each Mortgage Loan serviced under the Designated
Servicing Agreements (with each Mortgage Loan weighted equally).

 

Weighted Average Liquidation Timeline: For any Designated Servicing Agreement,
as of any date of determination, with respect to all Receivables owned by the
Issuer which are attributable to such Designated Servicing Agreement and which
were repaid in full on any day during the preceding six (6) calendar months, the
six (6) month rolling average of the number of calendar months (expressed in
months and weighted based on the respective Receivable Balances of such repaid
Receivables) from the respective dates on which such Receivables were originated
to the respective dates on which such Receivables were repaid in full.

 

Section 1.2. Interpretation.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)      reference to and the definition of any document (including this
Indenture) shall be deemed a reference to such document as it may be amended or
modified from time to time;

 

(b)     all references to an “Article,” “Section,” “Schedule” or “Exhibit” are
to an Article or Section hereof or to a Schedule or an Exhibit attached hereto;

 

(c)     defined terms in the singular shall include the plural and vice versa
and the masculine, feminine or neuter gender shall include all genders;

 

(d)     the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision of this Indenture;

 

(e)     in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”;

 



48

--------------------------------------------------------------------------------

 

 

(f)      periods of days referred to in this Indenture shall be counted in
calendar days unless Business Days are expressly prescribed and references in
this Indenture to months and years shall be to calendar months and calendar
years unless otherwise specified;

 

(g)     accounting terms not otherwise defined herein and accounting terms
partly defined herein to the extent not defined, shall have the respective
meanings given to them under GAAP;

 

(h)     “including” and words of similar import will be deemed to be followed by
“without limitation”;

 

(i)      references to any Transaction Document (including this Indenture) and
any other agreement shall be deemed a reference to such Transaction Document or
agreement as it may be amended or modified from time to time; and

 

(j)      references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time.

 

Section 1.3. Compliance Certificates and Opinions.

 

Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer will furnish to the
Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (2) an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture will include:

 

(a)      a statement that each individual signing such certificate or opinion
has read such covenant or condition and the definitions herein relating thereto;

 

(b)      a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)      a statement that such individual has made such examination or
investigation as is necessary to express an informed opinion as to whether or
not such covenant or condition has been complied with; and

 

(d)      a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.



49

--------------------------------------------------------------------------------

 



 

Section 1.4. Form of Documents Delivered to Indenture Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.

 

Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous. Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Section 1.5. Acts of Noteholders.

 

(a)      Any request, demand, authorization, direction, notice, consent, waiver
or other action (each, an “Action”) provided by this Indenture to be given or
taken by Noteholders of any Class may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Noteholders in
person or by an agent duly appointed in writing. Except as herein otherwise
expressly provided, such Action will become effective when such instrument or
instruments are delivered to the Indenture Trustee, and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments and any such
record (and the Action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments and so voting at any meeting. Proof of execution of any such
instrument or of a writing appointing any such agent, or the holding by any
Person of a Note, will be sufficient for any purpose of this Indenture and
(subject to Section 11.1) conclusive in favor of the Indenture Trustee and the
Issuer, if made in the manner provided in this Section 1.5.

 

(b)      The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness to such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

 

(c)      The ownership of Notes will be proved by the Note Register.

 

 

50

--------------------------------------------------------------------------------

 

 

(d)      Any Action by the Noteholder will bind all subsequent Holders of such
Noteholder’s Note, in respect of anything done or suffered to be done by the
Indenture Trustee or the Issuer in reliance thereon whether or not notation of
such Action is made upon such Note.

 

(e)      Without limiting the foregoing, a Holder entitled hereunder to take any
Action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or Action
taken by a Holder or its agents with regard to different parts of such principal
amount pursuant to this paragraph shall have the same effect as if given or
taken by separate Holders of each such different part.

 

(f)      Without limiting the generality of the foregoing, a Holder may make,
give or take, by a proxy or proxies duly appointed in writing, any Action
provided in this Indenture to be made, given or taken by Holders.

 

Section 1.6. Notices, etc., to Indenture Trustee, Issuer, Administrator and the
Administrative Agent.

 

Any Action of Noteholders or other document provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with, the Indenture
Trustee by any Noteholder or by the Issuer will be sufficient for every purpose
hereunder if in writing and mailed, first-class postage prepaid or sent via
facsimile transmission to the Indenture Trustee at its Corporate Trust Office,
or the Issuer or the Administrator by the Indenture Trustee or by any Noteholder
will be sufficient for every purpose hereunder (except with respect to notices
to the Indenture Trustee of an Event of Default as provided in Section 8.1) if
in writing and mailed, first-class postage prepaid, addressed to it at (i) the
Corporate Trust Office in the case of the Indenture Trustee, (ii) 2002 Summit
Blvd., Sixth Floor, Atlanta, GA 30319, Attention: General Counsel, with copy to:
1661 Worthington Road, Suite 100, West Palm Beach, FL, 33409, Attention:
Corporate Secretary, in the case of the Administrator and HLSS, (iii) 1661
Worthington Road, Suite 100, West Palm Beach, FL, 33409, Attention: Corporate
Secretary, in the case of OLS, (iv) c/o Wilmington Trust Company, as Owner
Trustee, Rodney Square North, 1100 North Market Street, Wilmington, DE, 19890,
in the case of the Issuer and (v) 745 Seventh Avenue, New York, NY, 10019, in
the case of the Administrative Agent, or, in any case at any other address
previously furnished in writing by any such party to the other parties hereto.

 

Section 1.7. Notices to Noteholders; Waiver.

 

(a)      Where this Indenture or any Note provides for notice to registered
Noteholders of any event, such notice will be sufficiently given (unless
expressly provided otherwise herein or in such Note) if in writing and mailed,
first-class postage prepaid, sent by facsimile, sent by electronic transmission
or personally delivered to each Holder of a Note affected by such event, at such
Noteholder’s address as it appears in the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Noteholders is given by mail,
facsimile, electronic transmission or delivery, none of the failure to mail,
send by facsimile, send by electronic transmission or deliver such notice, or
any defect in any notice so mailed, to any particular Noteholders will affect
the sufficiency of such notice with respect to other Noteholders and any notice
that is mailed, sent by facsimile, sent by electronic transmission or delivered
in the manner herein provided shall conclusively have been presumed to have been
duly given.

 



51

--------------------------------------------------------------------------------

 

 

Where this Indenture or any Note provides for notice in any manner, such notice
may be waived in writing by the Person entitled to receive such notice, either
before or after the event, and such waiver will be the equivalent of such
notice. Waivers of notice by Noteholders will be filed with the Indenture
Trustee, but such filing will not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

 

(b)      In case, by reason of the suspension of regular mail service as a
result of a strike, work stoppage or otherwise, it will be impractical to mail
notice of any event to any Holder of a Note when such notice is required to be
given pursuant to any provision of this Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuer
will be deemed to be a sufficient giving of such notice.

 

(c)      Where this Indenture provides for notice to the Note Rating Agency,
failure to give such notice will not affect any other rights or obligations
created hereunder and will not under any circumstance constitute an Adverse
Effect.

 

Section 1.8. Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.

 

Section 1.9. Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not. All covenants and
agreements of the Indenture Trustee in this Indenture shall bind its successors,
co-trustees and agents of the Indenture Trustee.

 

Section 1.10. Severability of Provisions.

 

In case any provision in this Indenture or in the Notes will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

Section 1.11. Benefits of Indenture.

 

Nothing in this Indenture or in any Notes, express or implied, will give to any
Person, other than the parties hereto and their successors hereunder, any
Authenticating Agent or Paying Agent, the Note Registrar, the Calculation Agent,
any Supplemental Credit Enhancement Providers and any Liquidity Providers (each
to the extent specified in the applicable Supplemental Credit Enhancement
Agreement and Liquidity Facility, as applicable) and the Holders of Notes (or
such of them as may be affected thereby), any benefit or any legal or equitable
right, remedy or claim under this Indenture.

 



52

--------------------------------------------------------------------------------

 

 

Section 1.12. Governing Law.

 

THIS INDENTURE WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 1.13. Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which so
executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Indenture.

 

Article II

The Trust Estate

 

Section 2.1. Contents of Trust Estate.

 

(a)      Grant of Trust Estate. The Issuer has Granted the Trust Estate to the
Indenture Trustee, and the Indenture Trustee has accepted this Grant, pursuant
to the Granting Clause.

 

(b)      Notification of MBS Trustees. The Servicer hereby represents and
warrants that it has notified the related MBS Trustees with respect to the
Designated Servicing Agreements as of the Closing Date of the assignment,
transfer of ownership and pledge of Receivables related to such Servicing
Agreements, including the related Advance Reimbursement Amounts, and that each
related Receivable is subject to the Indenture Trustee’s Security Interest,
pursuant to a notice, substantially in the form of Exhibit C attached hereto.
The notices indicating the Security Interest of the Indenture Trustee in the
Receivables relating to a particular Designated Servicing Agreement shall be
deleted, rescinded or modified when, and only when, all related Receivables have
been paid in full or have been released from such Security Interest pursuant to
this Indenture. In addition, each Determination Date Administrator Report shall
include a list of the Receivables, and any such list or related trial balance or
Schedule of Receivables, and any other list of the Receivables provided by the
Servicer, the Receivables Seller or the Issuer to any third party shall include
language indicating that the Receivables identified therein are subject to the
Indenture Trustee’s Security Interest.

 



53

--------------------------------------------------------------------------------

 

 

(c)      Removal of Designated Servicing Agreements.

 

(i)      With the prior written consent of the Administrative Agent, the
Receivables Seller or the Servicer may remove any Servicing Agreement as a
Designated Servicing Agreement under Section 2(d) of the Receivables Sale
Agreement, whereupon such agreement shall no longer constitute a “Designated
Servicing Agreement” for purposes of this Indenture (except that, unless the
Issuer conducts a Permitted Refinancing, Receivables related to Advances made by
the Servicer pursuant to that agreement prior to its removal shall continue to
be part of the Trust Estate, in which case the Receivables Seller may not assign
to another Person any Receivables arising under that Servicing Agreement until
all Receivables that arose under that Servicing Agreement that are included in
the Trust Estate shall have been paid in full or sold in a Permitted
Refinancing). Prior to removing any Designated Servicing Agreement as provided
in this Section 2.1(c), the Issuer must (A) receive prior written approval from
the Administrative Agent, which may be given or withheld in its sole and
absolute discretion and (B) send prior written notice to S&P.

 

(ii)     The Issuer shall promptly notify the Indenture Trustee, and the
Indenture Trustee shall notify the Note Rating Agency and Noteholders, of any
such removal. If any Servicing Agreements are removed as Designated Servicing
Agreements, the Administrator shall update the Designated Servicing Agreement
Schedule and furnish it to the Indenture Trustee, and the most recently
furnished schedule shall be maintained by the Indenture Trustee as the
definitive Designated Servicing Agreement Schedule.

 

(iii)    If one or more Designated Servicing Agreements are removed as described
in this Section 2.1(c) during any Facility Year, the Administrative Agent shall
have the right to require the Servicer to obtain written affirmation from S&P of
its continued rating of the Notes, at the Servicer’s expense, once in respect of
each Facility Year in which such a removal shall have occurred and the Servicer
shall obtain S&P’s written affirmation of ratings if so requested in writing by
the Administrative Agent, at the Servicer’s sole cost and expense.

 

(d)      Protection of Transfers to, and Back-up Security Interests of Depositor
and Issuer. The Administrator shall take all actions as may be necessary to
ensure that the Trust Estate is Granted to the Indenture Trustee pursuant to
this Indenture. The Administrator, at its own expense, shall make all initial
filings on or about the Closing Date hereunder and shall forward a copy of such
filing or filings to the Indenture Trustee. In addition, and without limiting
the generality of the foregoing, the Administrator, at its own expense, shall
prepare and forward for filing, or shall cause to be forwarded for filing, all
filings necessary to maintain the effectiveness of any original filings
necessary under the relevant UCC to perfect and maintain the first priority
status of the Indenture Trustee’s security interest in the Trust Estate,
including without limitation (i) continuation statements, and (ii) such other
statements as may be occasioned by (A) any change of name of any of the
Receivables Seller, the Servicer, the Depositor or the Issuer, (B) any change of
location of the jurisdiction of any of the Receivables Seller, the Servicer, the
Depositor or the Issuer, (C) any transfer of any interest of the Receivables
Seller, the Depositor or the Issuer in any item in the Trust Estate or (D) any
change under the applicable UCC or other applicable laws. The Administrator
shall enforce the Depositor’s obligations pursuant to the Receivables Pooling
Agreement, and the Receivables Seller’s and the Servicer’s obligations pursuant
to the Receivables Sale Agreement, on behalf of the Issuer and the Indenture
Trustee.

 

(e)      Release of Receivables Following Receivables Sale Termination Date. The
Indenture Trustee shall release to the Issuer all Receivables in the Trust
Estate upon the occurrence of the Receivables Sale Termination Date, and shall
execute all instruments of assignment, release or conveyance, prepared by the
Issuer or the Receivables Seller, and delivered to the Indenture Trustee, as
reasonably requested by the Issuer or the Receivables Seller.

 



54

--------------------------------------------------------------------------------

 

 

Section 2.2. Receivable Files.

 

(a)      Indenture Trustee. The Indenture Trustee agrees to hold, in trust on
behalf of the Noteholders, upon the execution and delivery of this Indenture,
the following documents relating to each Receivable:

 

(i)      a copy of each Determination Date Administrator Report in electronic
form listing each Receivable Granted to the Trust Estate, the applicable Advance
Type for such Receivable and the corresponding Receivable Balance for such
Receivable

and demonstrating the profitability of each Subservicing Agreement for the
immediately preceding calendar quarter which shall be equal to the greater of
(a) 0.03% of the aggregate unpaid principal balance of the assets subject to
such Subservicing Agreement as of the beginning of such quarter and (b) 25% of
the Subservicer’s costs of performing thereunder during such quarter, as
reported in writing to Barclays no later than the tenth day after the end of
such quarter;

 

(ii)     a copy of each Funding Certification delivered by the Administrator,
which shall be maintained in electronic format;

 

(iii)    the current Designated Servicing Agreement Schedule; and

 

(iv)    the current Schedule of Receivables;

 

provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Receivables.

 

(b)      Administrator as Custodian. To reduce administrative costs, the
Administrator will act as custodian for the benefit of the Noteholders of the
following documents relating to each Receivable:

 

(i)      a copy of the related Designated Servicing Agreement and each amendment
and modification thereto;

 

(ii)     any documents other than those identified in Section 2.2(a) received
from or made available by the related MBS Trustee, Servicer, securities
administrator or other similar party in respect of such Receivable; and

 

(iii)    any and all other documents that the Issuer, the Servicer or the
Receivables Seller, as the case may be, shall keep on file, in accordance with
its customary procedures, relating to such Receivable or the related MBS Trust
or Servicing Agreement.

 

In the event the Administrator is terminated or resigns as the Servicer under
any Designated Servicing Agreement, it will immediately upon such termination or
resignation, as applicable, deliver all documents held by it hereunder to the
successor Administrator.

 



55

--------------------------------------------------------------------------------

 

 

(c)      Delivery of Updated Designated Servicing Agreement Schedules. The
Administrator shall deliver to the Indenture Trustee an updated Schedule 1 prior
to the addition or deletion of any Servicing Agreement as a Designated Servicing
Agreement and the Indenture Trustee shall hold the most recently delivered
version as the definitive Schedule 1. The Administrator represents and warrants,
as of the date hereof and as of the date any new Servicing Agreement is added as
a Designated Servicing Agreement, that Schedule 1, as it may be updated by the
Administrator from time to time and delivered to the Indenture Trustee, is a
true, complete and accurate list of all Designated Servicing Agreements.

 

In addition, the Administrator shall furnish to the Indenture Trustee an updated
Schedule of Receivables on each Funding Date in electronic form, and the
Indenture Trustee shall maintain the most recent Schedule of Receivables it
receives, and send a copy to any Noteholder upon request.

 

(d)      Marking of Records. The Administrator shall ensure that, from and after
the time of the sale and/or contribution of the Initial Receivables and all
Additional Receivables to the Depositor under the Receivables Sale Agreement and
to the Issuer under the Receivables Pooling Agreement, and the Grant thereof to
the Indenture Trustee pursuant to the Indenture, any records (including any
computer records and back-up archives) maintained by or on behalf of the
Receivables Seller or the Servicer that refer to any Receivable indicate clearly
the interest of the Issuer and the Security Interest of the Indenture Trustee in
such Receivable and that such Receivable is owned by the Issuer and subject to
the Indenture Trustee’s Security Interest. Indication of the Issuer’s ownership
of a Receivable and the Security Interest of the Indenture Trustee shall be
deleted from or modified on such records when, and only when, such Receivable
has been paid in full, repurchased, or assigned by the Issuer and released by
the Indenture Trustee from its Security Interest.

 

Section 2.3. Indemnity Payments for Receivables Upon Breach.

 

(a)      Upon discovery by the Issuer or the Administrator, or upon the actual
knowledge of a Responsible Officer of the Indenture Trustee, of a breach of any
of the representations and warranties of the Servicer as to any Receivable set
forth in Section 4(b) of the Receivables Sale Agreement, the party discovering
such breach shall give prompt written notice to the other parties hereto. Upon
notice of such a breach, the Administrator shall enforce the Issuer’s rights to
require the Receivables Seller to deposit the Indemnity Payment with respect to
the affected Receivable(s) into the Collection and Funding Account. This
obligation shall pertain to all representations and warranties of the Servicer
as to the Receivables set forth in Section 4(b) of the Receivables Sale
Agreement, whether or not the Servicer has knowledge of the breach at the time
of the breach or at the time the representations and warranties were made.

 

(b)      Unless repurchased by the Receivables Seller pursuant to the
Receivables Sale Agreement, the Receivables shall remain in the Trust Estate,
regardless of any receipt of an Indemnity Payment in the Collection and Funding
Account. The sole remedies of the Indenture Trustee and the Noteholders with
respect to a breach of any of the representations and warranties of the Servicer
as to any Receivable set forth in Section 4(b) of the Receivables Sale Agreement
shall be to enforce the obligation of the Issuer hereunder and the remedies of
the Issuer (as assignee of the Depositor) against the Receivables Seller under
the Receivables Sale Agreement or the Servicer under the Receivables Sale
Agreement. The Indenture Trustee shall have no duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the payment of any
Indemnity Payment for any Receivable pursuant to this Section, except as
otherwise provided in Section 11.2.

 

 

56

--------------------------------------------------------------------------------

 

 

(c)      To the extent not prohibited by Applicable Law, the Administrator and
the Indenture Trustee are hereby authorized to commence at the direction of the
Majority Holders of all Outstanding Notes, in its own name or in the name of the
Issuer, legal proceedings to enforce any Receivable against the related MBS
Trustee or to commence or participate in a legal proceeding (including without
limitation a bankruptcy proceeding) relating to or involving a Receivable, the
Receivables Seller or the Servicer; provided, however, that nothing contained
herein shall obligate the Indenture Trustee to take or initiate such action or
legal proceeding, unless indemnity reasonably satisfactory to it shall have been
provided. The Administrator shall deposit or cause to be deposited into the
Collection and Funding Account, on behalf of the Indenture Trustee and the
Noteholders, all amounts realized in connection with any such action.

 

Section 2.4. Duties of Custodian with Respect to the Receivables Files.

 

(a)      Safekeeping. The Indenture Trustee or the Administrator, in its
capacity as custodian (each, a “Custodian”) pursuant to Section 2.2, shall hold
the portion of the Receivable Files that it is required to maintain under
Section 2.2 in its possession from time to time for the use and benefit of all
present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Receivable File as
shall enable the Calculation Agent and the Indenture Trustee to comply with this
Indenture. Each Custodian shall act with reasonable care, using that degree of
skill and attention that it would exercise if it owned the Receivables itself.
Each Custodian shall promptly report to the Issuer any failure on its part to
hold the Receivable Files and maintain its accounts, records and computer
systems as herein provided and promptly take appropriate action to remedy any
such failure. The Indenture Trustee shall have no responsibility or liability
for any actions or omissions of the Administrator in its capacity as Custodian
or otherwise.

 

(b)      Maintenance of and Access to Records. Each Custodian shall maintain
each portion of the Receivable File that it is required to maintain under this
Indenture at its offices at the Corporate Trust Office (in the case of the
Indenture Trustee) or 2002 Summit Blvd., Sixth Floor, Atlanta, GA 30319 (in the
case of the Administrator) as the case may be, or at such other office as shall
be specified to the Indenture Trustee and the Issuer by thirty (30) days’ prior
written notice. The Administrator shall take all actions necessary, or
reasonably requested by the Majority Holders of all Outstanding Notes or the
Indenture Trustee, to amend any existing financing statements and continuation
statements, and file additional financing statements to further perfect or
evidence the rights, claims or security interests of the Indenture Trustee under
any of the Transaction Documents (including the rights, claims or security
interests of the Depositor and the Issuer under the Receivables Sale Agreement
and the Receivables Pooling Agreement, respectively, which have been assigned to
the Indenture Trustee). The Indenture Trustee and the Administrator, in their
capacities as Custodian(s), shall make available to the Issuer, the Calculation
Agent, any group of Interested Noteholders and the Indenture Trustee (in the
case of the Administrator) or their duly authorized representatives, attorneys
or auditors the portion of the Receivable Files that it is required to maintain
under this Indenture and the accounts, books and records maintained by the
Indenture Trustee or the Administrator with respect thereto as promptly as
reasonably practicable following not less than two (2) Business Days prior
written notice for examination during normal business hours and in a manner that
does not unreasonably interfere with such Person’s ordinary conduct of business.

 



57

--------------------------------------------------------------------------------

 

 

Section 2.5. Application of Trust Money.

 

All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the New
Receivables Funding Amount or other amount) for whose payment such money has
been deposited with the Indenture Trustee or the Paying Agent.

 

Article III

Administration of Receivables; Reporting to Investors

 

Section 3.1. Duties of the Calculation Agent.

 

(a)      General. The Calculation Agent shall initially be Deutsche Bank
National Trust Company. The Calculation Agent is appointed for the purpose of
making calculations and verifications as provided in this Section 3.1(a). The
Calculation Agent, as agent for the Noteholders, shall provide all services
necessary to fulfill the role of Calculation Agent, applying a standard of care
and diligence reasonably expected from a nationally reputable company performing
the services contemplated of the Calculation Agent.

 

By 2:00 p.m. Eastern Time on the Business Day prior to the Payment Date or the
Interim Payment Date, based upon information provided to the Indenture Trustee
and the Calculation Agent by the Servicer pursuant to the Designated Servicing
Agreements and the Transaction Documents, as well as each applicable
Determination Date Administrator Report and all available reports issued by the
MBS Trustee for the applicable MBS Trust, the Calculation Agent shall prepare,
or cause to be prepared, and deliver by first class mail or electronic means
(including on the website pursuant to Section 3.5(a)) to Noteholders and the
Note Rating Agency, a report setting forth the information set forth below (the
“Calculation Agent Report”):

 

(i)      The aggregate unpaid principal balance of the Mortgage Loans subject to
each separate Designated Servicing Agreement as reported in MBS Trustee reports
for the previous calendar month and separately identifying the unpaid principal
balance of the Mortgage Loans subject to any Low Threshold Servicing Agreement
and Middle Threshold Servicing Agreement;

 

(ii)     (A) The aggregate Month-to-Date Available Funds collected, (B) the
aggregate Advance Reimbursement Amounts, (C) the aggregate amount of Indemnity
Payments and (D) the aggregate amount of refinancing proceeds collected during
the Monthly Advance Collection Period preceding the upcoming Payment Date or the
Advance Collection Period preceding the upcoming Interim Payment Date for all
Designated Servicing Agreements;

 



58

--------------------------------------------------------------------------------

 

 

(iii)    The Advance Ratio for each Designated Servicing Agreement, and whether
the Advance Ratio for such Designated Servicing Agreement exceeds 100%;

 

(iv)    The Market Value Ratio for each Designated Servicing Agreement, and
whether the Market Value Ratio for such Designated Servicing Agreement exceeds
20%;

 

(v)     The UPB Ratio for each Designated Servicing Agreement, and whether the
UPB Ratio for such Designated Servicing Agreement exceeds 20%;

 

(vi)    The aggregate of the Funded Advance Receivable Balances of the
Additional Receivables funded during the Monthly Advance Collection Period
preceding the upcoming Payment Date or the Advance Collection Period preceding
the upcoming Interim Payment Date for all Designated Servicing Agreements;

 

(vii)   The aggregate of the Funded Advance Receivable Balances for each of the
P&I Advances, Judicial P&I Advances, Non-Judicial P&I Advances, Escrow Advances,
Judicial Escrow Advances, Non-Judicial Escrow Advances, Corporate Advances,
Judicial Corporate Advances and Non-Judicial Corporate Advances, attributable to
each Designated Servicing Agreement, as of the close of business on the day
before the related Determination Date, plus the Funded Advance Receivable
Balances for each of the P&I Advances, Judicial P&I Advances and Non-Judicial
P&I Advances to be funded on the upcoming Funding Date;

 

(viii)  For each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

 

(ix)     For each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

 



59

--------------------------------------------------------------------------------

 

 

(x)      For each Designated Servicing Agreement, the percentage equivalent of
the quotient of (A) the aggregate of the Funded Advance Receivable Balances of
all Receivables attributable to such Designated Servicing Agreement divided by
(B) the aggregate of the Funded Advance Receivable Balances of all Receivables
included in the Trust Estate;

 

(xi)     For each Designated Servicing Agreement, the percentage equivalent of
the quotient of (A) the aggregate of the Funded Advance Receivable Balances of
all Receivables attributable to second or other junior lien Mortgage Loans
subject to such Designated Servicing Agreement divided by (B) the aggregate of
the Funded Advance Receivable Balances of all Receivables included in the Trust
Estate;

 

(xii)    An indication (yes or no) as to whether the Collateral Test is
satisfied for each Class as of the close of business on the last day of the
Monthly Advance Collection Period preceding the upcoming Payment Date or the
Advance Collection Period preceding the upcoming Interim Payment Date;

 

(xiii)   The Weighted Average Liquidation Timeline with respect to each
Designated Servicing Agreement as of the end of the most recently ended calendar
month;

 

(xiv)   The Weighted Average Foreclosure Timeline as of the Determination Date
for the most recently ended calendar month;

 

(xv)    A list of each Early Amortization Event and presenting a yes or no
answer beside each indicating whether each possible Early Amortization Event has
occurred as of the end of the Monthly Advance Collection Period preceding the
upcoming Payment Date or the Advance Collection Period preceding the upcoming
Interim Payment Date;

 

(xvi)   Whether any Receivable, or any portion of the Receivables, attributable
to a Designated Servicing Agreement, has zero Collateral Value by virtue of any
of clauses (i) through (vii) of the definition of “Collateral Value”;

 

(xvii)  If required by any VFN Holder, the aggregate New Receivables Funding
Amount to be paid on the upcoming Funding Date, and the amount to be drawn on
the Class A-2 Notes in respect of such New Receivables Funding Amount and the
portion of such New Receivables Funding Amount that is to be paid using
Available Funds pursuant to Section 4.5(a)(xvi);

 

(xviii) A calculation of the Net Proceeds Coverage Percentage in respect of each
of the three preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture, if less than three), and the
arithmetic average of the three;

 

(xix)    If any Class A-2 Note is Outstanding, the amount to be paid on such
Class in reduction of the aggregate VFN Principal Balance on the upcoming
Payment Date or Interim Payment Date;

 

(xx)     The amount of Fees to be paid on the upcoming Payment Date;

 

(xxi)    A list of each Receivable Granted to the Trust Estate, the applicable
Advance Type for such Receivable and the corresponding Receivable Balance for
such Receivable;

 

(xxii)   The Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

 



60

--------------------------------------------------------------------------------

 

 

(xxiii)  The Required Expense Reserve and General Reserve Required Amount for
the upcoming Payment Date or Interim Payment Date;

 

(xxiv)  The Fee Accumulation Amount, the Interest Accumulation Amount and the
Note Principal Accumulation Amount for the upcoming Interim Payment Date;

 

(xxv)   The Weighed Average Advance Rate for each Class of the Notes and the
Trigger Advance Rate;

 

(xxvi)  The Class Invested Amount and the Invested Amount for the upcoming
Payment Date or Interim Payment Date;

 

(xxvii) The Interest Payment Amount and the Principal Payment Amount for each
Class of Outstanding Notes for the upcoming Payment Date, and the Senior
Interest Amount, the Senior Cumulative Interest Shortfall Amount and the
Subordinated Cumulative Interest Shortfall Amount for each Class of Notes for
the Interest Accrual Period related to the upcoming Payment Date;

 

(xxviii) The PSA Stressed Non-Recoverable Advance Amount for the upcoming
Payment Date or Interim Payment Date;

 

(xxix)   The Interest Allocation Percentage and the Stressed Time Percentage for
the upcoming Payment Date; and

 

(xxx)    The aggregate Collateral Value of all Facility Eligible Receivables as
of the close of business on the day before the related Determination Date, pro
forma Collateral Value of Facility Eligible Receivables that will be created
upon the funding of P&I Advances to be funded on the related Funding Date, and
whether the Principal Payment Condition exists in respect of the related Payment
Date or Interim Payment Date.

 

(b)      Termination of Calculation Agent. The Issuer (with the consent of the
Majority Holders of all Outstanding Notes) or the Holders of at least 662/3% of
all Outstanding Notes (by Voting Interests) may at any time terminate the
Calculation Agent without cause upon sixty (60) days’ prior notice. If at any
time the Calculation Agent shall fail to resign after written request therefor
by the Issuer or the Holders of 662/3% of all Outstanding Notes (by Voting
Interests), or if at any time the Calculation Agent shall be legally unable to
act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Calculation Agent or of its property shall be appointed, or if any public
officer shall take charge or Control of the Calculation Agent or of its property
or affairs for the purpose of rehabilitation, conservation or liquidation, then
the Majority Holders of all Outstanding Notes may remove the Calculation Agent
and if the same entity serves as both Calculation Agent and Indenture Trustee,
such Majority Holders shall also remove the Indenture Trustee as provided in
Section 11.9(c). If the Calculation Agent resigns or is removed under the
authority of the immediately preceding sentence, then a successor Calculation
Agent shall be appointed pursuant to Section 11.9. The Issuer shall give the
Note Rating Agency and the Noteholders notice of any such resignation or removal
of the Calculation Agent and appointment and acceptance of a successor
Calculation Agent. Notwithstanding the foregoing, no resignation, removal or
termination of the Calculation Agent shall be effective until the resignation,
removal or termination of the predecessor Calculation Agent and until the
acceptance of appointment by the successor Calculation Agent as provided herein.
Any successor Indenture Trustee appointed shall also be the successor
Calculation Agent hereunder, if the predecessor Indenture Trustee served as
Calculation Agent and no separate Calculation Agent is appointed.
Notwithstanding anything to the contrary herein, the Indenture Trustee may not
resign as Calculation Agent unless it also resigns as Indenture Trustee pursuant
to Section 11.9(b).

 



61

--------------------------------------------------------------------------------

 

 

(c)      Successor Calculation Agents. Any successor Calculation Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer and to its
predecessor Calculation Agent an instrument accepting such appointment under
this Indenture, and thereupon the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor Calculation Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Indenture, with like effect as if originally named as Calculation Agent. The
predecessor Calculation Agent shall deliver to the successor Calculation Agent
all documents and statements held by it under this Indenture. The Issuer and the
predecessor Calculation Agent shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Calculation Agent all such rights, powers,
duties and obligations. Upon acceptance of appointment by a successor
Calculation Agent as provided in this Section, the Issuer shall mail notice of
the succession of such successor Calculation Agent under this Indenture to all
Noteholders at their addresses as shown in the Note Register and shall give
notice by mail to the Note Rating Agency. If the Issuer fails to mail such
notice within ten (10) days after acceptance of appointment by the successor
Calculation Agent, the successor Calculation Agent shall cause such notice to be
mailed at the expense of the Administrator.

 

Section 3.2. Reports by Administrator and Indenture Trustee.

 

(a)      Determination Dates; Determination Date Administrator Reports. The
Indenture Trustee shall report to the Administrator, by no later than 2:00 p.m.
Eastern Time on the second Business Day before each Payment Date or Interim
Payment Date, the amount of Available Funds that will be available to be applied
toward New Receivables Funding Amounts or to pay principal on the Class A-2
Notes on the upcoming Payment Date or Interim Payment Date. If the Administrator
supplies no information to the Indenture Trustee in its Determination Date
Administrator Report concerning New Receivables Funding Amounts or payments on
any Class A-2 Note in respect of an Interim Payment Date, then the Indenture
Trustee shall apply no Available Funds to pay New Receivables Funding Amounts or
to make payment on any Class A-2 Note on such Interim Payment Date. If a
Principal Payment Condition exists for any Interim Payment Date, the
Administrator must provide a Determination Date Administrator Report to the
Indenture Trustee.

 

By no later than 12:00 p.m. (noon) Eastern Time on the Business Day prior to
each Payment Date or Interim Payment Date, the Administrator shall prepare and
deliver to the Issuer, the Indenture Trustee, the Calculation Agent, the
Administrative Agent and the Paying Agent a report (the “Determination Date
Administrator Report”) (in electronic form) setting forth each data item
required to be reported by the Calculation Agent to Noteholders and the Note
Rating Agency in its Calculation Agent Report pursuant to Section 3.1.

 



62

--------------------------------------------------------------------------------

 

 

By no later than 3:00 p.m. Eastern Time on the Business Day before each Payment
Date or Interim Payment Date, the Administrator shall deliver to the Indenture
Trustee and each VFN Holder a certification, signed by a Responsible Officer of
the Servicer, that all Amounts Held for Future Distribution that were required
to be restored to the Dedicated Collection Accounts during the preceding Monthly
Advance Collection Period were restored when required pursuant to Section
4.2(c).

 

The Indenture Trustee may rely on the most recent Determination Date
Administrator Report provided to the Indenture Trustee by the Administrator (it
being understood that the Indenture Trustee shall have no independent duty to
verify: (i) the Adjusted Tangible Equity, (ii) the occurrence of the events
described in clause (v), (x), (xi) and (xii) of the definition of “Early
Amortization Event,” (iii) compliance with clause (vi) of the definition of
“Eligible Subservicing Agreement,” and (iv) that all Notes meet the criteria set
forth in the last proviso of the definition of “Note Interest Rate.”)

 

(b)      Payment Date Report. By no later than 3:00 p.m. Eastern Time on the
Business Day before each Payment Date, the Indenture Trustee shall prepare and
deliver to the Issuer, the Calculation Agent, the Administrator, the Paying
Agent, the Administrative Agent, each VFN Holder and the Note Rating Agency a
report (the “Payment Date Report”) reporting the following for such Payment Date
and the Monthly Advance Collection Period preceding such Payment Date:

 

(i)      the amount on deposit in the Collection and Funding Account as of the
opening of business on the first day of such Monthly Advance Collection Period;

 

(ii)     the aggregate amount of all Collections deposited into the Collection
and Funding Account during such Monthly Advance Collection Period;

 

(iii)    the aggregate amount of Indemnity Payments deposited into the
Collection and Funding Account during such Monthly Advance Collection Period;

 

(iv)    the total of all (A) if any Class A-2 Notes is Outstanding, payments in
respect of such Class (separately identifying interest and principal paid on
Class A-2 Notes) made on the Payment Date and each Interim Payment Date that
occurred during the Monthly Advance Collection Period, (B) all New Receivables
Funding Amounts paid in respect of Additional Receivables during such Monthly
Advance Collection Period separately identifying the portion thereof paid from
funds in the Collection and Funding Account and the portion thereof paid using
proceeds of fundings of an increase in VFN Principal Balance(s), and (C) all
Excess Cash Amounts paid to the Depositor as holder of the Owner Trust
Certificate on the Payment Date and each Interim Payment Date that occurred
during such Monthly Advance Collection Period;

 

(v)     the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date that occurred during such
Monthly Advance Collection Period;

 



63

--------------------------------------------------------------------------------

 

 

(vi)    the amount on deposit in each of the Interest Accumulation Account, the
Note Principal Accumulation Account and the Fee Accumulation Account as of the
close of business on the last Interim Payment Date before such Payment Date;

 

(vii)   the aggregate amount of Collections received during the Monthly Advance
Collection Period;

 

(viii)  the amount of Available Funds for such Payment Date (the sum of the item
reported in clause (vi), plus the product of the item reported in clause (vii));

 

(ix)     the amount on deposit in the General Reserve Account, and, if
applicable, the amount the Indenture Trustee is to withdraw from the General
Reserve Account and deposit into the Note Payment Account on such Payment Date
for application to the related Class of Notes;

 

(x)      the amount of each payment required to be made by the Indenture Trustee
or the Paying Agent pursuant to Section 4.5 on such Payment Date, including an
identification, for each Class of Notes, as applicable, and for all Outstanding
Notes in the aggregate, of

 

(A)      any Cumulative Interest Shortfall Amount for each Class of Notes and
for all Outstanding Notes in the aggregate;

 

(B)      the Senior Interest Amount for each Class of Notes for the Interest
Accrual Period related to such Payment Date;

 

(C)      the Interest Payment Amount for each Class of Notes and for all
Outstanding Notes in the aggregate;

 

(D)      the General Reserve Required Amount for each Class of Notes then
Outstanding;

 

(E)      the Principal Payment Amount to be paid on such Payment Date on each
Class of Outstanding Notes that are in their Amortization Periods; and

 

(F)      the unpaid Note Balance for each Class of Notes and for all Outstanding
Notes in the aggregate (before and after giving effect to any principal payments
to be made on such Payment Date);

 

(xi)     the amount of Fees to be paid on such Payment Date;

 

(xii)    the Interest Allocation Percentage and the Stressed Time Percentage for
such Payment Date;

 



64

--------------------------------------------------------------------------------

 



 

(xiii)   (A) the aggregate Collateral Value of all Facility Eligible
Receivables, as of the close of business on the last day of such Monthly Advance
Collection Period and as of the close of business on such Payment Date, (B) the
amount on deposit in the Collection and Funding Account, the Interest
Accumulation Account, the Note Principal Accumulation Account, the Fee
Accumulation Account and the Note Payment Account as of the close of business on
the last day of such Monthly Advance Collection Period and as of the close of
business on such Payment Date, and (C) a calculation demonstrating whether the
Collateral Test was satisfied at such time and whether it will be satisfied as
of the close of business on such Payment Date after all payments and
distributions described in Section 4.5(a); and



 

(xiv)   the Senior Interest Amount, the Senior Cumulative Interest Shortfall
Amount and the Subordinated Cumulative Interest Shortfall Amount for each Class
of Notes for the Interest Accrual Period related to the upcoming Payment Date.

 

The Payment Date Report shall also state any other information necessary for the
Paying Agent and the Indenture Trustee to make the payments required by Section
4.5(a) and all information necessary for the Indenture Trustee to make available
to Noteholders pursuant to Section 3.5.

 

(c)      Interim Payment Date Reports. By no later than 3:00 p.m. Eastern Time
on the Business Day before each Interim Payment Date on which there is a VFN
Outstanding and on which the Amortization Periods have not yet begun, the
Indenture Trustee shall prepare and deliver to the Issuer, the Calculation
Agent, the Administrator, the Paying Agent, the Administrative Agent and each
VFN Holder a report (an “Interim Payment Date Report”) reporting the following
for such Interim Payment Date and the Advance Collection Period preceding such
Interim Payment Date:

 

(i)      (A) the amount on deposit in the Collection and Funding Account as of
the close of business on the last day before the beginning of such Advance
Collection Period and (B) the amounts on deposit in the Interest Accumulation
Account, the Note Principal Accumulation Account and the Fee Accumulation
Account, as of the close of business on the immediately preceding Payment Date
or Interim Payment Date;

 

(ii)      the amount of all Collections deposited into the Collection and
Funding Account during such Advance Collection Period;

 

(iii)      the aggregate amount of Indemnity Payments deposited into the
Collection and Funding Account during such Advance Collection Period;

 

(iv)      the aggregate amount of deposits into the Collection and Funding
Account from the Note Payment Account in respect of the Payment Date, if any,
that occurred during such Advance Collection Period;

 

(v)      the total of all (A) payments in respect of each Class A-2 Note
(separately identifying interest and principal paid on each Class A-2 Note) made
on the Payment Date or Interim Payment Date that occurred during such Advance
Collection Period, (B) all New Receivables Funding Amounts that were paid in
respect of Additional Receivables during such Advance Collection Period,
separately identifying the portion thereof paid from funds on deposit in the
Collection and Funding Account and the portion thereof paid using proceeds of an
increase in VFN Principal Balance(s), and (C) all Excess Cash Amounts paid to
the Depositor as holder of the Owner Trust Certificate on the Payment Date or
Interim Payment Date that occurred during such Advance Collection Period;

 



65

--------------------------------------------------------------------------------

 

 

(vi)      the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date, if any, that occurred
during such Advance Collection Period;

 

(vii)      the amount of Available Funds for such Interim Payment Date
(calculated as the sum of the items reported in clauses (i)(B) and (vi));

 

(viii)      the amount on deposit in the General Reserve Account and the General
Reserve Required Amount for the General Reserve Account, and the amount to be
deposited into the General Reserve Account on such Interim Payment Date;

 

(ix)      the amounts required to be deposited on such Interim Payment Date into
the Interest Accumulation Account, Note Principal Accumulation Account and Fee
Accumulation Account, respectively;

 

(x)      the amount of Available Funds to be applied toward the New Receivables
Funding Amount of Additional Receivables on the upcoming Interim Payment Date
pursuant to Section 4.4(f);

 

(xi)      the amount to be applied to reduce the aggregate VFN Principal Balance
on such Interim Payment Date (as reported to the Indenture Trustee by the
Administrator);

 

(xii)      the amount of any Excess Cash Amount paid to the Depositor as holder
of the Owner Trust Certificate on such Interim Payment Date;

 

(xiii)      the aggregate Collateral Value of all Facility Eligible Receivables
as of the end of such Advance Collection Period and as of the close of business
on such Interim Payment Date, and the amount on deposit in the Collection and
Funding Account, the Interest Accumulation Account, the Note Principal
Accumulation Account, the Fee Accumulation Account and the Note Payment Account
as of the end of business on the last day of such Advance Collection Period and
as of the close of business on such Interim Payment Date; and

 

(xiv)      a calculation demonstrating whether the Collateral Test was satisfied
as of the end of business on the last day of such Advance Collection Period and
whether it will be satisfied at such time after effecting the payments described
in Section 4.4.

 

(d)      No Duty to Verify or Recalculate. Notwithstanding anything contained
herein to the contrary, none of the Calculation Agent (except as described in
Section 3.4, the Indenture Trustee or the Paying Agent shall have any obligation
to verify or recalculate any information provided to them by the Administrator,
and may rely on such information in making the allocations and payments to be
made pursuant to Article IV.

 



66

--------------------------------------------------------------------------------

 

 

Section 3.3. Annual Statement as to Compliance; Notice of Default; Agreed Upon
Procedures Reports.

 

(a)      Annual Officer’s Certificates.

 

(i)      The Servicer and the Receivables Seller shall each deliver to the Note
Rating Agency and the Indenture Trustee, on or before March 31 of each calendar
year, beginning in March 31, 2012, an Officer’s Certificate of the Servicer and
the Receivables Seller, executed by the chief financial officer, with respect to
OLS, and by the chief financial officer of the Parent, with respect to HLSS,
stating that (A) a review of the activities of the Servicer (and any
Subservicer) or the Receivables Seller, as the case may be, during the preceding
12-month period ended December 31 (or, in the case of the first such statement,
from January 1, 2011 through December 31, 2011) and of its performance under
this Indenture and the Receivables Sale Agreement has been made under the
supervision of the officer executing the Officer’s Certificate, and (B) the
Servicer, the Receivables Seller and each Subservicer have fulfilled all its
obligations under this Indenture and the Receivables Sale Agreement in all
material respects throughout such period or, if there has been a default in the
fulfillment of any such obligation, specifying each such default and the nature
and status thereof. For purposes of the Officer’s Certificate that will be
delivered on March 31, 2012, OLS, in its capacity as Servicer and Receivables
Seller, shall deliver such Officer’s Certificate covering the reporting period
from January 1, 2011 through December 31, 2011. For purposes of the Receivables
Seller Officer’s Certificate that will be delivered on March 31, 2013, OLS, in
its capacity as Receivables Seller, shall deliver such Officer’s Certificate
covering the reporting period from January 1, 2012 through the Effective Date,
and HLSS, in its capacity as Receivables Seller, shall deliver such Officer’s
Certificate covering the reporting period from the Effective Date and
thereafter.

 

(ii)     The Administrator shall deliver to the Note Rating Agency and the
Indenture Trustee, on or before March 31 of each calendar year, beginning in
March 31, 2012, an Officer’s Certificate executed by the chief financial officer
of the Administrator, stating that (A) a review of the activities of the Issuer,
the Depositor and the Administrator during the preceding 12-month period ended
December 31 (or, in the case of the first such statement, from January 1, 2011
through December 31, 2011) and of its performance under this Indenture, the
Receivables Sale Agreement and the Receivables Pooling Agreement has been made
under the supervision of the officer executing the Officer’s Certificate, and
(B) the Administrator has fulfilled all its obligations under this Indenture in
all material respects throughout such period or, if there has been a default in
the fulfillment of any such obligation, specifying each such default and the
nature and status thereof. For purposes of the Officer’s Certificate that will
be delivered on March 31, 2012, OFC, in its capacity as administrator prior to
the Effective Date, shall deliver such Officer’s Certificate covering the
reporting period from January 1, 2011 through December 31, 2011. For purposes of
the Officer’s Certificate that will be delivered on March 31, 2013, OFC, in its
capacity as administrator prior to the Effective Date, shall deliver such
Officer’s Certificate covering the reporting period from January 1, 2012 through
the Effective Date, and HLSS, in its capacity as Administrator, shall deliver
such Officer’s Certificate covering the reporting period from the Effective Date
and thereafter.

 



67

--------------------------------------------------------------------------------

 

 

(b)      Notice of Default. The Calculation Agent shall deliver to the
Noteholders, the Indenture Trustee, the Issuer and the Note Rating Agency
promptly after a Responsible Officer has obtained actual knowledge thereof, but
in no event later than three (3) Business Days thereafter, written notice
specifying the nature and status of any Event of Default, Early Amortization
Event or other event or occurrence which could have an Adverse Effect.

 

(c)      Annual Regulation AB/USAP Report. The Servicer shall, on or before the
last Business Day of the fifth month following the end of each of the Servicer’s
fiscal years (December 31), beginning in 2012, deliver to the Indenture Trustee
who shall forward to each Noteholder a copy of the results of any Regulation AB
required attestation report or Uniform Single Attestation Program for Mortgage
Bankers or similar review conducted on the Servicer by its accountants and such
other reports as the Servicer may prepare relating to its servicing functions as
the Servicer and corresponding reports for each Subservicer.

 

(d)      Agreed Upon Procedures Report. Within 100 days of the end of each
calendar quarter of the Servicer and each Subservicer, beginning with the
quarter ending in December, 2011, the Servicer and the Subservicer,
respectively, shall cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer, the Receivables
Seller or the Depositor) (the “Verification Agent”) to furnish, at the
Servicer’s or the Subservicer’s expense, a report with respect to the prior
calendar quarter to the Indenture Trustee and the Note Rating Agency, (i) to the
effect that the Verification Agent has applied certain procedures, agreed upon
with the Depositor, the Receivables Seller, the Servicer, the Subservicer and
substantially as set forth in Exhibit D hereto, including re-performance of
certain accounting procedures performed by the Servicer and the Subservicer
pursuant to Designated Servicing Agreements and examination of certain documents
and records related to the disbursement and reimbursement of Advances under the
related Designated Servicing Agreements and this Indenture and that, on the
basis of such agreed-upon procedures, the Verification Agent is of the opinion
that the servicing (including the allocation of Collections) has been conducted
in compliance with the terms and conditions set forth in Article IV, except for
such exceptions as it believes to be immaterial and such other exceptions as
shall be set forth in such statement, and (ii) detailing the following items for
such calendar quarter:

 

(A)      For a sample of Designated Servicing Agreements for at least three
dates during the applicable quarter, a reconciliation of the expected total
principal and interest payments in respect of the Mortgage Loans to the amounts
on deposit in the related Dedicated Collection Accounts;

 

(B)      Daily receipt clearing reconciliation (three (3) days at a minimum)
with respect to a sample of Dedicated Collection Accounts;

 

(C)      A reconciliation of the monthly disbursement clearing account with
respect to at least two (2) Funding Dates per calendar quarter;

 

(D)      “Flow of funds” testing for both P&I Advances and Escrow Advances
relating to the tracking of funds from clearing account receipt through to
deposit into the Collection and Funding Account (three (3) days minimum);

 



68

--------------------------------------------------------------------------------

 

 

(E)      A reconciliation of the servicing system Escrow Advance balance
(including all suspense and advance balances) to the balances on deposit in the
escrow accounts maintained by the Servicer for a sample of the Designated
Servicing Agreements; and

 

(F)      Analysis of recoverable Advances and Receivables and aging of these
items.

 

For purposes of this section, items performed by the Subservicer on behalf of
the Servicer will be deemed to have been verified as to the Servicer if such
verification procedures have been performed with respect to the Subservicer.

 

In addition, each report shall set forth the agreed upon procedures performed
and the results of such procedures. A copy of such report will be sent by the
Indenture Trustee to each Noteholder upon receipt of a written request of the
Noteholder. In the event the Verification Agent requires the Indenture Trustee
to agree to the procedures performed by the Verification Agent, the Issuer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Issuer, and the Indenture Trustee
makes no independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures. Furthermore, in the event that the Verification Agent’s
expense in producing a report as required hereunder exceeds the amount
reimbursable to it pursuant to Section 4.5(a)(ii) and Section 4.5(a)(xv)(B),
such excess shall be payable by the Servicer, at the Servicer’s own expense,
upon receipt by the Servicer of written notification of, and request for, such
amount from the Verification Agent.

 

(e)      Annual Accountants’ Verification of Determination Date Administrator
Reports. Within 100 days after the end of each fiscal year of the Administrator
beginning with the fiscal year ending in 2011, the Administrator shall cause the
Verification Agent to furnish a report to the Depositor, the Indenture Trustee
and the Note Rating Agency, to the effect that they have compared the amounts
and percentages set forth in four of the Determination Date Administrator
Reports forwarded by the Administrator pursuant to Section 3.2(a) during the
period covered by such report with the computer reports (which may include
personal computer generated reports that summarize data from the computer
reports generated by the Administrator which are used to prepare the
Determination Date Administrator Reports) which were the source of such amounts
and percentages and that on the basis of such comparison, such amounts and
percentages are in agreement except as shall be set forth in such report. A copy
of such report will be sent by the Indenture Trustee to each Noteholder upon
such Noteholder’s written request.

 

(f)      Annual Lien Opinion. Within 100 days after the end of each fiscal year
of the Administrator, beginning with the fiscal year ending in 2012, the
Administrator shall deliver to the Indenture Trustee and the Administrative
Agent an Opinion of Counsel from outside counsel to the effect that the
Indenture Trustee has a perfected security interest in the Aggregate Receivables
attributable to the Servicing Agreements identified in an exhibit to such
opinion as Designated Servicing Agreements, and that, based on a review of UCC
search reports (copies of which shall be attached thereto), there are no UCC-1
filings indicating an Adverse Claim with respect to such Receivables that has
not been released.

 

 

69

--------------------------------------------------------------------------------

 

 

(g)      Other Information. In addition, the Administrator shall forward to the
Administrative Agent, upon its reasonable request, such other information,
documents, records or reports respecting (i) HLSS, OLS or any of their
respective Affiliates party to the Transaction Documents, (ii) the condition or
operations, financial or otherwise, of HLSS, OLS or any of their respective
Affiliates party to the Transaction Documents, (iii) the Designated Servicing
Agreements, the related Mortgage Loans and the Receivables or (iv) the
transactions contemplated by the Transaction Documents, including access to the
Servicer’s and each Subservicer’s management and records. The Administrative
Agent shall and shall cause its respective representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) or the
Administrative Agent may reasonably determine that such disclosure is consistent
with its obligations hereunder; provided, however, that the Administrative Agent
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.

 

Section 3.4. Access to Certain Documentation and Information.

 

(a)      Access to Receivables Information. The Custodians shall provide the
Noteholders with access to the documentation relating to the Receivables as
provided in Section 2.4(b). In each case, access to documentation relating to
the Receivables shall be afforded without charge but only upon reasonable
request and during normal business hours at the offices of the Custodians and in
a manner that does not unreasonably interfere with a Custodian’s conduct of its
regular business. Nothing in this Section 3.4 shall impair the obligation of the
Custodians to observe any Applicable Law prohibiting disclosure of information
regarding the Trust Estate and the failure of the Custodians to provide access
as provided in this Section 3.4 as a result of such obligation shall not
constitute a breach of this Section.

 

Notwithstanding anything to the contrary contained in this Section 3.4, Section
2.4, or in any other Section hereof, the Servicer, on reasonable prior notice,
shall permit the Indenture Trustee or any agent or independent certified public
accountants selected by the Indenture Trustee, during the Servicer’s normal
business hours, and in a manner that does not unreasonably interfere with the
Servicer’s conduct of its regular business, to examine all the books of account,
records, reports and other papers of the Servicer relating to the Mortgage
Loans, Designated Servicing Agreements and the Receivables, to make copies and
extracts therefrom, and to discuss the Servicer’s affairs, finances and accounts
relating to the Mortgage Loans, Designated Servicing Agreements and the
Receivables with the Servicer’s officers, employees and independent public
accountants (and by this provision the Servicer hereby authorizes the Servicer’s
accountants to discuss with such representatives such affairs, finances and
accounts), all at such times and as often as reasonably may be requested;
provided that the Servicer shall be given reasonable prior notice of any meeting
with its accountants and shall have the right to have its representatives
present at any such meeting. The Servicer shall at all times have equivalent
access rights to the Subservicer. Unless an Event of Default or a Early
Amortization Event that has not been waived by the Majority Holders of all
Outstanding Notes shall have occurred, or the Notes of any Class have been
downgraded below “investment grade” by the Note Rating Agency or the Note Rating
Agency shall have withdrawn its rating of any Class of Notes, any out-of-pocket
costs and expenses incident to the exercise by the Indenture Trustee or any
Noteholder of any right under this Section 3.4 shall be borne by the requesting
Noteholder(s). The parties hereto acknowledge that the Indenture Trustee shall
not exercise any right pursuant to this Section 3.4 prior to any event set forth
in the preceding sentence unless directed to do so by a group of Interested
Noteholders, and the Indenture Trustee has been provided with indemnity
satisfactory to it by such Interested Noteholders. The Indenture Trustee shall
have no liability for action in accordance with the preceding sentence.

 



70

--------------------------------------------------------------------------------

 

 

In the event that such rights are exercised (i) following the occurrence of an
Early Amortization Event that has not been waived by the Majority Holders of
each Class of all Outstanding Notes, (ii) following the occurrence of an Event
of Default that has not been waived by the Majority Holders of each Class of all
Outstanding Notes, or (iii) after the Note Rating Agency has withdrawn its
rating of any Class of Notes, while the Notes of any Class have a rating below
“investment grade” by the Note Rating Agency, all out-of-pocket costs and
expenses incurred by the Indenture Trustee shall be borne by the Receivables
Seller. Prior to any such payment, the Receivables Seller shall be provided with
commercially reasonable documentation of such costs and expenses.
Notwithstanding anything contained in this Section 3.4 to the contrary, in no
event shall the books of account, records, reports and other papers of the
Servicer, the Receivables Seller, the Depositor or the Issuer relating to the
Mortgage Loans, Designated Servicing Agreements and the Receivables be examined
by independent certified public accountants at the direction of the Indenture
Trustee or any Interested Noteholder pursuant to the exercise of any right under
this Section 3.4 more than two times during any 12-month period, unless (A) an
Early Amortization Event that has not been waived by the Majority Holders of
each Class of all Outstanding Notes has occurred during such twelve-month
period, (B) an Event of Default has occurred that has not been waived by the
Majority Holders of each Class of all Outstanding Notes during such twelve-month
period, or (C) the Notes of any Class have been downgraded below “investment
grade” by the Note Rating Agency (without regard to any supplemental credit
enhancement) or the Note Rating Agency shall have withdrawn its rating of any
Class of Notes, in which case more than two examinations may be conducted during
a twelve-month period, but such extra audits shall be at the sole expense of the
Noteholder(s) requesting such audit(s).

 

(b)      Access to Issuer. The Issuer agrees that, on reasonable prior notice,
it will permit any representative of the Indenture Trustee or any Noteholder, to
examine all of its books of account, records, reports, and other papers, to make
copies and extracts therefrom, to cause such books to be audited by independent
certified public accountants, and to discuss its affairs, finances and accounts
its officers, employees, and independent certified public accountants, all at
such reasonable times and as often as may be reasonably requested. The Indenture
Trustee and the Noteholders shall and shall cause their respective
representatives to hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) or the Indenture Trustee may reasonably
determine that such disclosure is consistent with its obligations hereunder;
provided, however, that the Indenture Trustee may disclose on a confidential
basis any such information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder. Without limiting the
generality of the foregoing, the Indenture Trustee shall not disclose
information to any of its Affiliates or any of their respective directors,
officers, employees and agents, that may provide any servicer advance financing
to HLSS, the Depositor, the Issuer or any of their Affiliates.

 



71

--------------------------------------------------------------------------------

 

 

Section 3.5. Indenture Trustee to Make Reports Available.

 

(a)      Monthly Reports on Indenture Trustee’s Website. The Indenture Trustee
will make each Determination Date Administrator Report, Payment Date Report and
Interim Payment Date Report (and, at its option, any additional files containing
the same information in an alternative format) available each month to any
interested parties via the Indenture Trustee’s internet website and such other
information as the Indenture Trustee may have in its possession, but only with
the use of a password provided by the Indenture Trustee. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee’s internet website shall initially be located at
https://tss.sfs.db.com/investpublic/. Assistance in using the Indenture
Trustee’s website can be obtained by calling the Indenture Trustee’s investor
relations desk at 1-800-735-7777. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them via first
class mail by calling the investor relations desk and requesting a copy. The
Indenture Trustee shall have the right to change the way the Determination Date
Administrator Reports, Payment Date Reports and Interim Payment Date Reports are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Indenture Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.

 

(b)      Annual Reports. Within sixty (60) days after the end of each calendar
year, the Indenture Trustee shall furnish to each Person (upon the written
request of such Person), who at any time during the calendar year was a
Noteholder a statement containing (i) information regarding payments of
principal, interest and other amounts on such Person’s Notes, aggregated for
such calendar year or the applicable portion thereof during which such person
was a Noteholder and (ii) such other customary information as may be deemed
necessary or desirable for Noteholders to prepare their tax returns. Such
obligation shall be deemed to have been satisfied to the extent that
substantially comparable information is provided pursuant to any requirements of
the Code as are from time to time in force. The Indenture Trustee shall prepare
and provide to the Internal Revenue Service and to each Noteholder any
information reports required to be provided under federal income tax law,
including without limitation IRS Form 1099.

 

Article IV

The Trust Accounts; Payments

 

Section 4.1. Trust Accounts.

 

The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, the Trust Accounts, each of which shall be an Eligible Account,
for the benefit of the Noteholders. All amounts held in the Trust Accounts
shall, to the extent permitted by this Indenture and applicable laws, rules and
regulations, be invested in Permitted Investments by the depository institution
or trust company then maintaining such Account only upon written direction of
the Administrator to the Indenture Trustee; provided, however, that in the event
the Administrator fails to provide such written direction to the Indenture
Trustee, and until the Administrator provides such written direction, the
Indenture Trustee shall not invest funds on deposit in any Trust Account. Funds
deposited into a Trust Account on a Business Day after 1:30 p.m. Eastern Time
will not be invested until the following Business Day. Investments held in
Permitted Investments in the Trust Accounts shall not be sold or disposed of
prior to their maturity. Earnings on investment of funds in any Trust Account
shall be remitted by the Indenture Trustee upon the Administrator’s request to
the account or other location of the Administrator’s designation on the first
Business Day of the month following the month in which such earnings on
investment of funds is received; provided, that the Indenture Trustee shall be
entitled to the benefit of any income or gain in the Trust Accounts for the
Business Day immediately preceding each Interim Payment Date or Payment Date, as
applicable. Any losses and investment expenses relating to any investment of
funds in any Trust Account shall be for the account of the Administrator, which
shall deposit or cause to be deposited the amount of such loss (to the extent
not offset by income from other investments of funds in the related Trust
Account) in the related Trust Account promptly upon the realization of such
loss. The taxpayer identification number associated with each of the Trust
Accounts shall be that of the Issuer, and the Issuer shall report for federal,
state and local income tax purposes their respective portions of the income, if
any, earned on funds in the relevant Trust Accounts. The Administrator hereby
acknowledges that all amounts on deposit in each Trust Account (excluding
investment earnings on deposit in the Trust Accounts) are held in trust by the
Indenture Trustee for the benefit of the Noteholders, subject to any express
rights of the Issuer set forth herein, and shall remain at all times during the
term of this Indenture under the sole dominion and control of the Indenture
Trustee.

 



72

--------------------------------------------------------------------------------

 

 

So long as the Indenture Trustee complies with the provisions of this Section
4.1, the Indenture Trustee shall not be liable for the selection of investments
or for investment losses incurred thereon by reason of investment performance,
liquidation prior to stated maturity or otherwise. The Indenture Trustee shall
have no liability in respect of losses incurred as a result of the liquidation
of any investment prior to its stated maturity or the failure to be provided
with timely written investment direction.

 

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Indenture Trustee is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Indenture Trustee. Accordingly, each of the parties agrees
to provide to the Indenture Trustee upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Indenture Trustee to comply with Applicable Law.

 

The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be for the Indenture Trustee’s economic
self-interest for (a) servicing as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (b) using Affiliates to effect transactions in
certain Permitted Investments and (c) effecting transactions in certain
Permitted Investments. Such compensation is not payable or reimbursable under
this Indenture.

 



73

--------------------------------------------------------------------------------

 

 

Section 4.2. Collections and Disbursements of Advances by Servicer.

 

(a)      Daily Deposits of Net Proceeds. The Servicer shall deposit all Advance
Reimbursement Amounts to its clearing account, and shall cause any Subservicer
to deposit any Advance Reimbursement Amounts it collects to the Subservicer’s
clearing account, within one (1) Business Day after its receipt thereof. The
Servicer, for and on behalf of the Indenture Trustee and the Noteholders, shall
remit or cause the Subservicer to remit, to either the Collection and Funding
Account or to an Eligible Account in the name of the Indenture Trustee, in which
no other funds are deposited (the “Initial Collection Account”) all Advance
Reimbursement Amounts collected by the Servicer pursuant to any Designated
Servicing Agreement, no later than two (2) Business Days after the Servicer’s or
the Subservicer’s deposit thereof into its clearing account, and shall, no later
than two (2) Business Days thereafter, remit all such Advance Reimbursement
Amounts received on or after the Cut-off Date to the Indenture Trustee for
deposit into the Collection and Funding Account; provided, however, that if a
Designated Servicing Agreement requires the related Servicer to remit such
amounts to an Dedicated Collection Account, the Servicer or the Subservicer
shall deposit such collections to such Dedicated Collection Account no later
than two (2) Business Days after collection thereof by the Servicer or the
Subservicer, and shall cause such amounts to be remitted directly from such
Dedicated Collection Account(s) to the Initial Collection Account or to the
Collection and Funding Account no later than two (2) Business Days after such
amounts are deposited into the clearing account. The Indenture Trustee shall
deposit to the Collection and Funding Account all Advance Reimbursement Amounts
it receives from the Servicer or the Subservicer daily. To the extent the
Indenture Trustee receives for deposit Advance Reimbursement Amounts in the
Collection and Funding Account later than 2:00 p.m. Eastern Time on a Business
Day, such funds shall be deemed to have been received on the following Business
Day. Notwithstanding the foregoing, after the Servicer or the Subservicer shall
have remitted to the Collection and Funding Account, Advance Reimbursement
Amounts in respect of P&I Advances made under a Designated Servicing Agreement
in an amount sufficient to reimburse all P&I Advances that were made under such
Designated Servicing Agreement using funds other than Amounts Held for Future
Distribution, the Servicer or the Subservicer may leave additional Advance
Reimbursement Amounts collected with respect to such Designated Servicing
Agreement in the related Dedicated Collection Account and use such funds to
reimburse Amounts Held for Future Distribution as required pursuant to Section
4.2(c).

 

(b)      Payment Dates. On each Payment Date, the Indenture Trustee shall
transfer from the Collection and Funding Account to the Note Payment Account all
Available Funds then on deposit in the Collection and Funding Account. Except in
the case of Redemption Amounts, which may be remitted by the Issuer directly to
the Note Payment Account, none of the Servicer, the Subservicer, the
Administrator, the Issuer, the Calculation Agent nor the Indenture Trustee shall
remit to the Note Payment Account, and each shall take all reasonable actions to
prevent other Persons from remitting to the Note Payment Account, amounts which
do not constitute payments, collections or recoveries received, made or realized
in respect of the Receivables or the initial cash deposited by the Noteholders
with the Indenture Trustee on the date hereof, and the Indenture Trustee will
return to the Issuer or the Servicer any such amounts upon receiving written
evidence reasonably satisfactory to the Indenture Trustee that such amounts are
not a part of the Trust Estate.

 



74

--------------------------------------------------------------------------------

 

 

(c)      Restoration of Amounts Held for Future Distribution. The Servicer
generally has the right to remit amounts held for distribution to the MBS
Trustee in a future month (“Amounts Held for Future Distribution”) on deposit in
each Dedicated Collection Account, to the related MBS Trustee as part of the
Servicer’s monthly P&I Advances required under the related Designated Servicing
Agreement. The Servicer shall deposit the full amount of any Amount Held for
Future Distribution with respect to each Designated Servicing Agreement that
were so used by the Servicer, in any month, back into the related Dedicated
Collection Account, to the extent not restored already out of Advance
Reimbursement Amounts, by no later than the date on which the Servicer would
have been required to remit such amount to the related MBS Trustee as a current
monthly Mortgage Loan collection, or earlier if so required under the related
Servicing Agreement. If the Servicer fails to restore any such Amount Held for
Future Distribution at the time when it is required to do so pursuant to this
Section 4.2(c), and does not correct such failure within one (1) Business Day,
then the Servicer covenants hereunder that it shall no longer use any Amounts
Held for Future Distribution in making any of its P&I Advances at any time on or
after such failure.

 

(d)      Obligation to Make P&I Advances. The Receivables Seller and the
Servicer hereby irrevocably appoint the Holder(s) of any Outstanding VFN with
the authority (but no obligation) to make any P&I Advance on the Servicer’s
behalf to the extent the Servicer fails to make such P&I Advance when required
to do so pursuant to the related Designated Servicing Agreement.

 

Section 4.3. Funding of Additional Receivables.

 

(a)      Funding Certifications. By no later than 1:00 p.m. Eastern Time on the
Business Day prior to each Funding Date, the Administrator shall prepare and
deliver to the Issuer, the Indenture Trustee, the Calculation Agent and each VFN
Holder a certification (each, a “Funding Certification”) containing a list of
each Funding Condition and presenting a yes or no answer beside each indicating
whether such Funding Condition has been satisfied and shall state in writing the
New Receivables Funding Amount to be funded on that Funding Date.

 

(b)      VFN Draws, Discretionary Paydowns and Permanent Reductions.

 

(i)      By no later than 1:00 p.m. Eastern Time on the Business Day prior to
any Interim Payment Date or Payment Date during the Revolving Period on which a
Class A-2 Note is Outstanding, the Issuer may deliver, or cause to be delivered,
to each Holder of a Class A-2 Note and to the Indenture Trustee a report (a “VFN
Note Balance Adjustment Request”) for such upcoming Funding Date, requesting
such Holders to fund a VFN Principal Balance increase in the amount specified in
such request, which request shall instruct the Indenture Trustee to recognize an
increase in the VFN Principal Balance, but not in excess of the Maximum VFN
Principal Balance. The VFN Note Balance Adjustment Request shall also state the
amount, if any, of any principal payment to be made on the VFNs on the upcoming
Interim Payment Date or Payment Date.

 



75

--------------------------------------------------------------------------------

 

 

(ii)     From time to time, but not exceeding once per calendar month, during
the Revolving Period, the Issuer may notify the Administrative Agent of a
Permanent Reduction in the Maximum VFN Principal Balance by indicating such
reduction on the VFN Note Balance Adjustment Request. Following such Permanent
Reduction, the VFN Holders shall only be required to fund increases in the VFN
Principal Balance up to such reduced Maximum VFN Principal Balance. Furthermore,
following a reduction in the Maximum VFN Principal Balance pursuant to this
clause (ii), the Issuer shall not at any time be permitted to request an
increase in the Maximum VFN Principal Balance.

 

(iii)    If the related Funding Certification indicates that all Funding
Conditions have been met, the VFN Holder shall fund the VFN Principal Balance
increase by remitting pro rata (based on such Holder’s percentage of the VFN
Principal Balance) the amount stated in the request to the Indenture Trustee by
12:00 p.m. (noon) Eastern Time on the related Funding Date, whereupon the
Indenture Trustee shall adjust its records to reflect the increase of the VFN
Principal Balance (which increase shall be the aggregate of the amounts received
by the Indenture Trustee from VFN Holders) by 2:00 p.m. Eastern Time on such
Funding Date, so long as, after such increase and after giving effect to
Receivables to be purchased, the Collateral Test will continue to be satisfied,
and no Principal Payment Condition will exist thereafter, determined based on
the VFN Note Balance Adjustment Request and Determination Date Administrator
Report. The Indenture Trustee shall be entitled to rely conclusively on any VFN
Note Balance Adjustment Request and the related Determination Date Administrator
Report and Funding Certification. The Indenture Trustee shall furnish
electronically to the Issuer or its designee and each VFN Holder, notice on such
Funding Date as reasonably requested by the Issuer of any increase in the VFN
Principal Balance. The Indenture Trustee shall apply and remit any such payment
by the VFN Holders toward the payment of the related New Receivables Funding
Amount as described in Section 4.3(c).

 

(c)      Payment of New Receivables Funding Amounts.

 

(i)      Subject to its receipt of a duly executed Funding Certification from
the Administrator pursuant to Section 4.3(a) stating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee), by the close of business Eastern Time on each Funding Date
occurring at a time when not all Outstanding Notes are in Amortization Periods,
the amount of the aggregate New Receivables Funding Amount for Additional
Receivables to be funded on such Funding Date, using the following sources of
funding the following order, (i) any funds on deposit in the Collection and
Funding Account minus the Required Expense Reserve, (ii) Available Funds
allocated for such purpose pursuant to Section 4.5(a)(xvi), and (iii) any
amounts paid by VFN Holders in respect of such New Receivables Funding Amount as
described in Section 4.3(b); provided that VFN Holders shall have no obligation
to fund if, after such funding and after giving effect to Receivables to be
purchased, a Principal Payment Condition would be in existence.

 

(ii)     Subject to its receipt of a duly executed Funding Certification from
the Administrator pursuant to Section 4.3(a) indicating that all Funding
Conditions have been satisfied, and also reporting whether a Principal Payment
Condition exists, whether it will exist after all proposed funding activity on
the related Funding Date and after giving effect to Receivables to be purchased,
the Indenture Trustee shall remit to the Issuer (or the Issuer’s designee) by
the close of business on each Interim Payment Date or Payment Date occurring at
any time when not all Outstanding Notes are in Amortization Periods, the amount
of the aggregate New Receivables Funding Amount for Additional Receivables to be
funded on such Interim Payment Date or Payment Date, using (i) Available Funds
allocated for such purpose pursuant to Section 4.5(a)(xvi), and (ii) any amounts
paid by VFN Holders in respect of such New Receivables Funding Amount as
described in Section 4.3(b).

 



76

--------------------------------------------------------------------------------

 

 

(iii)    Except with respect to P&I Advance Receivables eligible for funding on
a Funding Date prior to disbursement of the related P&I Advances pursuant to
Section 4.3(e), the Servicer shall not, and the Administrator shall not and
shall not permit the Issuer or the Depositor to, request funding for any
Receivables except to the extent that the related Advances shall have been
disbursed to the related MBS Trustees prior to the receipt of the related New
Receivables Funding Amount. Unless and until (i) an Early Amortization Event or
an Event of Default shall have occurred which has not been waived or (ii) a VFN
Holder or the Majority Holders of all the Notes instruct the Indenture Trustee
by a written notice that no portion of the New Receivables Funding Amount may be
paid by the Indenture Trustee without first receiving a written certification
that all of the related P&I Advances have been previously disbursed by the
Seller (a “Cease Pre-Funding Notice”), which may be delivered at any time as
deemed necessary by such Holder(s) in the exercise of its or their sole and
absolute discretion, the Indenture Trustee may pay the New Receivables Funding
Amount for P&I Advances on any Funding Date. If a Cease Pre-Funding Notice has
been delivered, then no Receivables may be funded until all the related Advances
(including any P&I Advances disbursed on such Funding Date) have been disbursed
and the Seller shall have delivered a written certification to such effect to
the Indenture Trustee with respect to all related Advances.

 

(d)      P&I Advance Disbursement Account. Pursuant to Section 4.1, the
Indenture Trustee shall establish and maintain an Eligible Account in the name
of the Issuer as the P&I Advance Disbursement Account. The taxpayer
identification number associated with the P&I Advance Disbursement Account shall
be that of the Issuer and the Depositor will report for Federal, state and local
income tax purposes, the income, if any, on funds on deposit in the P&I Advance
Disbursement Account. Subject to Section 4.1, funds on deposit from time to time
in the P&I Advance Disbursement Account shall remain uninvested. The Indenture
Trustee shall have and is hereby directed by the Issuer to exercise the sole and
exclusive right to disburse funds from the P&I Advance Disbursement Account and
each of the Servicer, Subservicer, Administrator and Issuer hereby acknowledges
and agrees that it shall have no right to provide payment or withdrawal
instructions with respect to the P&I Advance Disbursement Account or to
otherwise direct the disposition of funds from time to time on deposit in the
P&I Advance Disbursement Account.

 

(e)      Pre-Funding of P&I Advances. On any Funding Date during the Revolving
Period, the Issuer (or the Administrator on its behalf) may request that all or
a portion of the New Receivables Funding Amount be applied in satisfaction of
the Servicer’s obligation to make P&I Advances under one or more Designated
Servicing Agreements. Prior to (i) the occurrence of an Event of Default or
Early Amortization Event or (ii) the receipt by the Indenture Trustee of a Cease
Pre-Funding Notice, the Indenture Trustee shall apply the portion of the New
Receivables

 



77

--------------------------------------------------------------------------------

 

 

Funding Amount requested by the Issuer (or the Administrator on its behalf) to
“Noteholders’ Amounts” (as defined below) in accordance with this Section
4.3(e). Not later than 12:00 p.m. (noon) Eastern Time on the Business Day
preceding each Funding Date, the Issuer (or the Administrator on its behalf)
shall deliver a disbursement report (the “Disbursement Report”) to the Indenture
Trustee and the Administrative Agent setting forth in reasonable detail (A) the
aggregate amount of P&I Advances required to be advanced by the Servicer under
each Designated Servicing Agreement on such Funding Date for which the Servicer
desires pre-funding in accordance with this Section 4.3(e) (each such amount, a
“P&I Advance Amount”), (B) the payment or wiring instructions for the custodial
account or accounts relating to each Designated Servicing Agreement with respect
to which the Servicer is obligated to disburse P&I Advance Amount on such
Funding Date, (C) the Advance Rate and Collateral Value that would apply to each
P&I Advance Amount if such P&I Advance Amount were a P&I Receivable (such
Collateral Value, the “Noteholders’ Amount”), and (D) a calculation for each P&I
Advance Amount of the excess of such P&I Advance Amount over the Noteholders’
Amount (such excess, the “Issuer Amount”). Not later than 11:00 a.m. Eastern
Time on each Funding Date, (x) the Issuer (or the Administrator on its behalf)
shall deposit to the P&I Advance Disbursement Account in cash or immediately
available funds, an amount equal to the sum of the Issuer Amounts with respect
to each Designated Servicing Agreement and (y) the Indenture Trustee shall
transfer to the P&I Advance Disbursement Account, out of the proceeds of the New
Receivables Funding Amount, an amount equal to the sum of the Noteholders’
Amounts with respect to each Designated Servicing Agreement. Not later than
12:00 p.m. (noon) Eastern Time on each Funding Date, the Indenture Trustee will,
solely from funds on deposit in the P&I Advance Disbursement Account, remit the
P&I Advance Amount with respect to each Designated Servicing Agreement to the
applicable custodial accounts listed in the related Disbursement Report.
Notwithstanding anything to the contrary contained herein, the Indenture Trustee
shall not transfer any funds from the Collection and Funding Account to the P&I
Advance Disbursement Account or disburse any P&I Advance Amount on any Funding
Date unless it shall have confirmed receipt of the sum of the Issuer Amounts
described on the related Disbursement Report.

 

Section 4.4. Interim Payment Dates.

 

On each Interim Payment Date, the Indenture Trustee shall allocate and pay or
deposit (as specified below) all Available Funds held in the Collection and
Funding Account as set forth below, in the following order of priority and in
the amounts set forth in the Interim Payment Date Report for such Interim
Payment Date:

 

(a)      to the Fee Accumulation Account, the Fee Accumulation Amount for such
Interim Payment Date;

 

(b)      to the Interest Accumulation Account, the Interest Accumulation Amount
for such Interim Payment Date;

 

(c)      to the General Reserve Account, the amount required to be deposited
therein so that, after giving effect to such deposit, the amount standing to the
credit of the General Reserve Account shall be equal to the General Reserve
Required Amount;

 



78

--------------------------------------------------------------------------------

 

 

(d)      if no Principal Payment Condition exists and no Early Amortization
Event shall have occurred, from Available Funds, if and to the extent so
directed by the Administrator on behalf of the Issuer, to the Holders of Class
A-2 Notes, an amount to be applied to pay down the VFN Principal Balance in an
amount equal to the lesser of (i) the amount specified by the Administrator and
(ii) the amount necessary to reduce the VFN Principal Balance to zero;

 

(e)      if a Principal Payment Condition (but no Early Amortization Event)
shall have occurred, from Available Funds, (A) first, to pay down the VFN
Principal Balance equal to the lesser of the amount necessary to (I) cause the
Principal Payment Condition to no longer exist or (II) reduce the VFN Principal
Balance to zero; and (B) then from remaining Available Funds, concurrently to
the Holders of the Class A-1, Class B and Class C Notes, pro rata based on the
outstanding Note Balance of each such Class, to reduce their respective Note
Balances until the Principal Payment Condition no longer exists;

 

(f)       to be retained in the Collection and Funding Account, the aggregate
New Receivables Funding Amount for any Facility Eligible Receivables to be
funded on such Interim Payment Date (without duplicating any portion of such New
Receivables Funding Amount to be paid using the proceeds of a borrowing on any
Class of VFN); provided that no New Receivable Funding Amounts will be released
to fund new Receivables under this clause (f) unless the Funding Conditions have
been met; and

 

(g)      any Excess Cash Amount to the Depositor as holder of the Owner Trust
Certificate it being understood that no such Excess Cash Amounts may be paid to
the Depositor under this clause (g) if, after the payment of such cash amounts,
the Collateral Test would no longer be satisfied.

 

Section 4.5. Payment Dates.

 

(a)      On each Payment Date, the Indenture Trustee shall transfer the related
Available Funds on deposit in the Collection and Funding Account, the Interest
Accumulation Account and the Note Principal Accumulation Account for such
Payment Date (to the extent not covered by Available Funds on deposit in the
Note Principal Accumulation Account) to the Note Payment Account. On each
Payment Date, the Paying Agent shall apply such Available Funds in the following
order of priority and in the amounts set forth in the Payment Date Report for
such Payment Date:

 

(i)      to the Indenture Trustee (in all its capacities), the Indenture Trustee
Fee, and to the Owner Trustee (to the extent not otherwise paid pursuant to the
Trust Agreement or the Administration Agreement), the Owner Trustee Fee payable
on such Payment Date, plus, (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit) all reasonable
out-of-pocket expenses and indemnification amounts owed to the Indenture Trustee
(in all capacities) and the Owner Trustee on such Payment Date, from funds in
the Fee Accumulation Account, with respect to expenses and indemnification
amounts to the extent such expenses and indemnification amounts have been
invoiced or noticed to the Administrator and to the extent of amounts on deposit
in the Fee Accumulation Account which were deposited into the Fee Accumulation
Account on an Interim Payment Date specifically for such items;

 



79

--------------------------------------------------------------------------------

 

 

(ii)     to the Indenture Trustee (in all its capacities), to each Person (other
than the Indenture Trustee) entitled to receive Fees on such date, the Fees
payable to any such Person with respect to the related Monthly Advance
Collection Period or Interest Accrual Period, as applicable, plus, (subject, in
the case of expenses and indemnification amounts, to the applicable Expense
Limit or Increased Costs Limit, as appropriate, and allocated pro rata based on
the amounts due to each such Person) all reasonable out-of-pocket expenses and
indemnification amounts owed for Administrative Expenses of the Issuer and for
Increased Costs or any other amounts due to any VFN Holder pursuant to the
Transaction Documents with respect to expenses, indemnification amounts,
Increased Costs and other amounts to the extent such expenses, indemnification
amounts, Increased Costs and other amounts have been invoiced or noticed to the
Administrator and the Indenture Trustee and to the extent such amounts were
deposited into the Fee Accumulation Account on a preceding Interim Payment Date;

 

(iii)    to the Holders of the Class A-1 and A-2 Notes, pro rata based on their
respective Interest Payment Amount, the Interest Payment Amounts for each such
Class, respectively; provided that the aggregate amount paid to the Holders of
each of the Class A-1 and Class A-2 Notes, respectively, pursuant to this clause
(iii) shall not exceed the Senior Interest Amount for such Class; provided that
if the amount of Available Funds on deposit in the Collection and Funding
Account on such day is insufficient to pay any amounts in respect of any Class
pursuant to this clause (iii), the Indenture Trustee shall withdraw from the
General Reserve Account an amount equal to the lesser of the amount then on
deposit in the General Reserve Account and the amount of such shortfall for
disbursement to the Noteholders of such Class in reduction of such shortfall;

 

(iv)    to the Holders of Class B Notes, the Interest Payment Amount for such
Class; provided that the aggregate amount paid to the Holders of the Class B
Notes pursuant to this clause (iv) shall not exceed the Senior Interest Amount
for such Class; provided, further, that if the amount of Available Funds on
deposit in the Collection and Funding Account on such day is insufficient to pay
any amounts in respect of Class B pursuant to this clause (iv), the Indenture
Trustee shall withdraw from the General Reserve Account an amount equal to the
lesser of the amount then on deposit in the General Reserve Account and the
amount of such shortfall for disbursement to the Noteholders of such Class in
reduction of such shortfall;

 

(v)     to the Holders of Class C Notes, the Interest Payment Amount for such
Class; provided that the aggregate amount paid to the Holders of the Class C
Notes pursuant to this clause (v) shall not exceed the Senior Interest Amount
for such Class; provided, further, that if the amount of Available Funds on
deposit in the Collection and Funding Account on such day is insufficient to pay
any amounts in respect of Class C pursuant to this clause (v), the Indenture
Trustee shall withdraw from the General Reserve Account an amount equal to the
lesser of the amount then on deposit in the General Reserve Account and the
amount of such shortfall for disbursement to the Noteholders of such Class in
reduction of such shortfall;

 

(vi)    Reserved;

 

 

80

--------------------------------------------------------------------------------

 

 

(vii)   during the Revolving Period only, to the General Reserve Account, any
amount required to be deposited therein so that, after giving effect to such
deposit, the amount on deposit in the General Reserve Account on such day equals
the General Reserve Required Amount;

 

(viii)  during the Revolving Period if no Principal Payment Condition exists and
no Early Amortization Event shall have occurred, if and to the extent so
directed by the Administrator on behalf of the Issuer, to the Holders of Class
A-2 Notes, an amount to be applied to pay down the VFN Principal Balance equal
to the lesser of (A) the amount specified by the Administrator and (B) the
amount necessary to reduce the VFN Principal Balance to zero;

 

(ix)     during the Revolving Period, if a Principal Payment Condition exists,
(A) first, to pay down the VFN Principal Balance equal to the lesser of the
amount necessary to (I) cause the Principal Payment Condition to no longer exist
or (II) reduce the VFN Principal Balance to zero; and (B) then from remaining
Available Funds, concurrently to the Holders of the Class A-1, Class B and Class
C Notes, pro rata based on the outstanding Note Balance of each such Class, to
reduce their respective Note Balances until the Principal Payment Condition no
longer exists;

 

(x)      following the Revolving Period, to the extent the Notes have not been
paid in full by the Expected Repayment Date, concurrently to pay principal, (A)
first to the Holders of the Class A-1 and Class A-2 Notes pro rata based on the
Class Invested Amount for such Classes, respectively, until their respective
Note Balances have been reduced to zero, (B) thereafter to the Holders of the
Class B Notes until their Note Balance has been reduced to zero; and (C)
thereafter to the Holders of the Class C Notes until their Note Balance has been
reduced to zero;

 

(xi)     to the Holders of the Class A-1 Notes and Class A-2 Notes pro rata
based on their respective Subordinated Interest Amounts, the amount necessary to
reduce the accrued and unpaid Subordinated Interest Amounts for each such Class
to zero;

 

(xii)    to the Holders of the Class B Notes, the amount necessary to reduce the
accrued and unpaid Subordinated Interest Amount for such Class to zero;

 

(xiii)   to the Holders of the Class C Notes, the amount necessary to reduce the
accrued and unpaid Subordinated Interest Amount for such Class to zero;

 

(xiv)   Reserved;

 

(xv)    pro rata, based on their respective invoiced or reimbursable amounts and
without regard to the applicable Expense Limit, (A) to the Indenture Trustee (in
all its capacities) and the Owner Trustee for any amounts payable to the
Indenture Trustee and the Owner Trustee pursuant to this Indenture to the extent
not paid under clause (i) above, (B) to the Verification Agent for any amounts
payable to the Verification Agent pursuant to this Indenture to the extent not
paid under clause (ii) above, (C) to the Securities Intermediary for any
indemnification amounts owed to the Securities Intermediary as described in
Section 4.9; (D) all Administrative Expenses of the Issuer not paid under clause
(ii) above; and (E) to the Holders of the Class A-2 Notes to cover Increased
Costs or any other amounts payable pursuant to this Indenture or any other
Transaction Document and not paid under clause (ii) above;

 



81

--------------------------------------------------------------------------------

 

 

(xvi)   to the Collection and Funding Account, for disbursement to the Issuer
(or the Issuer’s designee), the aggregate New Receivables Funding Amount for any
Facility Eligible Receivables to be funded on such Payment Date (without
duplicating any portion of such New Receivables Funding Amount to be paid using
the proceeds of an increase in the VFN Principal Balance); and

 

(xvii)  any Excess Cash Amount to the Depositor as holder of the Owner Trust
Certificate to the extent that the Collateral Test would not, following any such
payment, be breached; provided that amounts due and owing to the Owner Trustee
and not previously paid hereunder or under any other Transaction Document shall
be paid prior to such payment.

 

(b)      In addition to the payments specified in Section 4.5(a), in the event
the Collateral Test is not satisfied after all such payments have been made, or
if an Early Amortization Event shall have occurred (unless such Early
Amortization Event shall have been waived), the Indenture Trustee shall withdraw
from the General Reserve Account any amount on deposit therein in excess of the
General Reserve Required Amount, and shall apply such excess funds to reduce the
Note Balance of the Notes pro rata.

 

(c)      On each Payment Date, the Indenture Trustee shall instruct the Paying
Agent to pay to each Noteholder of record on the related Record Date the amount
to be paid to such Noteholder in respect of the related Note on such Payment
Date by wire transfer if appropriate instructions are provided to the Indenture
Trustee in writing no later than five (5) Business Days prior to the related
Record Date, or, if a wire transfer cannot be effected, by check delivered to
each Noteholder of record on the related Record Date at the address listed on
the records of the Note Registrar.

 

(d)      On each Payment Date, the Indenture Trustee shall make available, in
the same manner as described in Section 3.5, a report stating the amount of all
amounts paid to the Indenture Trustee or the Securities Intermediary pursuant to
this Section 4.5 on such Payment Date.

 

Section 4.6. General Reserve Account.

 

(a)      Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain a General Reserve Account, which shall be an Eligible Account, for the
benefit of the Noteholders. If any such account loses its status as an Eligible
Account, the funds in such account shall be moved to an account that qualifies
as an Eligible Account within thirty (30) days. On or prior to the Closing Date,
the Issuer shall cause an amount equal to the General Reserve Required Amount to
be deposited into the General Reserve Account. Thereafter, on each Payment Date
and Interim Payment Date, the Indenture Trustee shall withdraw Available Funds
from the Note Payment Account and deposit them into the General Reserve Account
pursuant to, and to the extent required by, Section 4.5(a).

 



82

--------------------------------------------------------------------------------

 

 

(b)      Consistent with the limited purposes for which the General Reserve
Account is to be established, on each Payment Date, an amount equal to the
aggregate of amounts described in clauses (iii) through (vii) of Section 4.5(a)
allocable to the related Class, as appropriate, and which is not payable out of
Available Funds due to an insufficiency of Available Funds, shall be withdrawn
from the General Reserve Account by the Indenture Trustee and remitted for
payment in respect of the related Class’ allocable share of such items as
described in Section 4.5(a). On any Payment Date on which amounts are withdrawn
from the General Reserve Account pursuant to Section 4.5(a), no funds shall be
withdrawn from the Collection and Funding Account (or from the Note Payment
Account for deposit into the Collection and Funding Account) to pay New
Receivables Funding Amounts or amounts to the Issuer pursuant to Section 4.3 if,
after giving effect to the withdrawals described in the preceding sentences, the
amount then standing to the credit of the General Reserve Account is less than
the General Reserve Required Amount. All Collections received in the Collection
and Funding Account shall be deposited into the General Reserve Account until
the General Reserve Required Amount is reached, as described in Section 4.5.

 

(c)      If on any Payment Date the amount on deposit in the General Reserve
Account is equal to or greater than the aggregate Note Balance for all Classes
of Notes Outstanding (after payment on such Payment Date of the amounts
described in Section 4.5) the Indenture Trustee will withdraw from the General
Reserve Account the aggregate Note Balance amount and remit it to the Holders of
the Notes in reduction of the aggregate Note Balance for all Classes of Notes
Outstanding. On the Stated Maturity Date, the balance on deposit in the General
Reserve Account shall be applied as a principal payment on the Notes to the
extent necessary to reduce the aggregate Note Balance for all Classes of Notes
Outstanding to zero. After payment of all sums payable hereunder with respect to
the Notes, any amounts remaining on deposit in the General Reserve Account shall
be remitted by the Indenture Trustee to the Depositor, as holder of the Owner
Trust Certificate, and shall be released from the Security Interest.

 

(d)      Amounts held in the General Reserve Account shall be invested in
Permitted Investments at the direction of the Administrator as provided in
Section 4.1.

 

(e)      On any Payment Date, after payment of all amounts pursuant to Section
4.5(a), if the Collateral Test is not satisfied or if an Early Amortization
Event shall have occurred (unless such Early Amortization Event shall have been
waived), the Indenture Trustee shall withdraw from the General Reserve Account
the amount by which the amount standing to the credit of the General Reserve
Account exceeds the General Reserve Required Amount, and shall apply such excess
to reduce the Note Balances of the Notes pro rata, pursuant to Section 4.5(b).
On any other Payment Date, the Indenture Trustee shall withdraw such excess
amount from the General Reserve Account and distribute it to the Depositor as
holder of the Owner Trust Certificate. Amounts paid to the Depositor or its
designee pursuant to the preceding sentence shall be released from the Security
Interest.

 

(f)      If on any Funding Date, the amount on deposit in the General Reserve
Account is less than the General Reserve Required Amount, then the Administrator
may direct the Indenture Trustee to transfer from the Collection and Funding
Account to the General Reserve Account an amount equal to the amount by which
the General Reserve Required Amount exceeds the amount then on deposit in the
General Reserve Account.

 



83

--------------------------------------------------------------------------------

 

 

Section 4.7. Collection and Funding Account, Interest Accumulation Account, Fee
Accumulation Account and Note Principal Accumulation Account.

 

(a)      Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Collection and Funding Account, which shall be an Eligible Account,
for the benefit of the Noteholders. If any such account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Indenture Trustee
shall deposit and withdraw Available Funds from the Collection and Funding
Account pursuant to, and to the extent required by, Section 4.5.

 

(b)      Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Fee Accumulation Account, the Interest Accumulation Account, the
Note Principal Accumulation Account, which shall be an Eligible Account, for the
benefit of the Noteholders. If any such account loses its status as an Eligible
Account, the funds in such account shall be moved to an account that qualifies
as an Eligible Account within thirty (30) days. The Indenture Trustee shall
withdraw Available Funds from the Collection and Funding Account and deposit
them into each such Trust Account pursuant to, and to the extent required by,
Section 4.5.

 

(c)      Consistent with the limited purposes for which each of the Fee
Accumulation Account, the Interest Accumulation Account and the Note Principal
Accumulation Account are to be established, on each Payment Date, an amount
equal to the aggregate of amounts described in Section 4.5(a) shall be withdrawn
from each such Trust Account by the Indenture Trustee and remitted for payments
as described therein.

 

(d)      The Indenture Trustee shall withdraw, on each Payment Date and Interim
Payment Date and add to Available Funds, the amount by which (i) the amount then
on deposit in the Fee Accumulation Account exceeds the Fee Accumulation Amount,
(ii) the amount then on deposit in the Interest Accumulation Account exceeds the
Interest Accumulation Amount, and (iii) during the Amortization Period, the
amount by which the amount then on deposit in the Note Principal Accumulation
Account exceeds the Note Balance of all Classes of Notes, in each case, after
giving effect to all payments required to be made from such Trust Accounts and
the Note Payment Account on such date.

 

(e)      If on any Funding Date, (i) the Fee Accumulation Amount exceeds the
amount then on deposit in the Fee Accumulation Account; (ii) the Interest
Accumulation Amount exceeds the amount then on deposit in the Interest
Accumulation Account; or (iii) the Note Principal Accumulation Amount exceeds
the amount then on deposit in the Note Principal Accumulation Account, then the
Administrator may direct the Indenture Trustee to transfer amounts on deposit in
the Collection and Funding Account to the respective Accumulation Account, an
amount equal to the amount by which such Accumulation Account exceeds the amount
then on deposit in such Accumulation Account.

 



84

--------------------------------------------------------------------------------

 

 

Section 4.8. Note Payment Account.

 

(a)      Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Note Payment Account, which shall be an Eligible Account, for the
benefit of the Noteholders. If the Note Payment Account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Note Payment
Account shall be funded to the extent that (i) the Issuer shall remit to the
Indenture Trustee the Redemption Amount for a Class of Notes pursuant to Section
13.1, (ii) the Indenture Trustee shall remit thereto any Available Funds from
the Collection and Funding Account pursuant to Section 4.2(b) and (iii) the
Indenture Trustee shall transfer amounts from the General Reserve Account
pursuant to, and to the extent required by, Section 4.6.

 

(b)      On each Payment Date, an amount equal to the aggregate of amounts
described in Section 4.5(a) shall be withdrawn from the Note Payment Account by
the Indenture Trustee and remitted to the Noteholders and other Persons or
accounts described therein for payment as described in that Section, and upon
payments of all sums payable hereunder as described in Section 4.5(a), as
applicable, any remaining amounts then on deposit in the Note Payment Account
shall be released from the Security Interest and paid to the Issuer.

 

(c)      Amounts held in the Note Payment Account shall be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.

 

Section 4.9. Securities Accounts.

 

(a)      Securities Intermediary. The Issuer and the Indenture Trustee hereby
appoint Deutsche Bank National Trust Company, as Securities Intermediary with
respect to the Trust Accounts. The Security Entitlements and all Financial
Assets credited to the Trust Accounts, including without limitation all amounts,
securities, investments, Financial Assets, investment property and other
property from time to time deposited in or credited to such account and all
proceeds thereof, held from time to time in the Trust Accounts will continue to
be held by the Securities Intermediary for the Indenture Trustee for the benefit
of the Noteholders. Upon the termination of this Indenture, the Indenture
Trustee shall inform the Securities Intermediary of such termination. By
acceptance of their Notes or interests therein, the Noteholders and all
beneficial owners of Notes shall be deemed to have appointed Deutsche Bank
National Trust Company, as Securities Intermediary. Deutsche Bank National Trust
Company hereby accepts such appointment as Securities Intermediary.

 

(i)      With respect to any portion of the Trust Estate that is credited to the
Trust Accounts, the Securities Intermediary agrees that:

 

(A)      with respect to any portion of the Trust Estate that is held in deposit
accounts, each such deposit account shall be subject to the security interest
granted pursuant to this Indenture, and the Securities Intermediary shall comply
with instructions originated by the Indenture Trustee directing dispositions of
funds in the deposit accounts without further consent of the Issuer and
otherwise shall be subject to the exclusive custody and control of the
Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;

 

(B)      the sole assets permitted in the Trust Accounts shall be those that the
Securities Intermediary agrees to treat as Financial Assets;

 



85

--------------------------------------------------------------------------------

 

 

(C)      any portion of the Trust Estate that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining any Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has “control” (as defined in the UCC);
and

 

(D)      it will use reasonable efforts to promptly notify the Indenture Trustee
and the Issuer if any other Person claims that it has a property interest in a
Financial Asset in any Trust Account and that it is a violation of that Person’s
rights for anyone else to hold, transfer or deal with such Financial Asset.

 

(ii)     The Securities Intermediary hereby confirms that (A) each Trust Account
is an account to which Financial Assets are or may be credited, and the
Securities Intermediary shall, subject to the terms of this Indenture treat the
Indenture Trustee as entitled to exercise the rights that comprise any Financial
Asset credited to any Trust Account, (B) any portion of the Trust Estate in
respect of any Trust Account will be promptly credited by the Securities
Intermediary to such account, and (C) all securities or other property
underlying any Financial Assets credited to any Trust Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
Financial Asset credited to any Trust Account be registered in the name of the
Issuer or the Administrator, payable to the order of the Issuer or the
Administrator or specially endorsed to any of such Persons.

 

(iii)    If at any time the Securities Intermediary shall receive an Entitlement
Order from the Indenture Trustee directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Issuer or the
Administrator or any other Person. If at any time the Indenture Trustee notifies
the Securities Intermediary in writing that this Indenture has been discharged
in accordance herewith, then thereafter if the Securities Intermediary shall
receive any order from the Issuer directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Indenture
Trustee or any other Person.

 

(iv)    In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any Financial Asset or Security Entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Indenture Trustee. The Financial
Assets and Security Entitlements credited to the Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Indenture Trustee in the case of the Trust Accounts.

 



86

--------------------------------------------------------------------------------

 

 

(v)     There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Administrator, or any
other Person (other than the Indenture Trustee) with respect to any Trust
Account. In the event of any conflict between this Indenture (or any provision
of this Indenture) and any other agreement now existing or hereafter entered
into, the terms of this Indenture shall prevail.

 

(vi)    The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its interest in the Trust Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will not be affected by the bankruptcy of the Issuer, the
Administrator or the Receivables Seller nor by the lapse of time. The
obligations of the Securities Intermediary hereunder shall continue in effect
until the interest of the Indenture Trustee in the Trust Accounts and in such
Security Entitlements, has been terminated pursuant to the terms of this
Indenture and the Indenture Trustee has notified the Securities Intermediary of
such termination in writing.

 

(b)      Definitions; Choice of Law. Capitalized terms used in this Section 4.8
and not defined herein shall have the meanings assigned to such terms in the New
York UCC. For purposes of Section 8-110(e) of the New York UCC, the “securities
intermediary’s jurisdiction” shall be the State of New York.

 

(c)      Limitation on Liability; Indemnification. None of the Securities
Intermediary or any director, officer, employee or agent of the Securities
Intermediary shall be under any liability to the Indenture Trustee or the
Noteholders for any action taken, or not taken, in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Securities Intermediary against any liability to the
Indenture Trustee or the Noteholders which would otherwise be imposed by reason
of the Securities Intermediary’s willful misconduct, bad faith or negligence in
the performance of its obligations or duties hereunder. The Securities
Intermediary and any director, officer, employee or agent of the Securities
Intermediary may rely in good faith on any document of any kind which, on its
face, is properly executed and submitted by any Person respecting any matters
arising hereunder. The Securities Intermediary shall be under no duty to inquire
into or investigate the validity, accuracy or content of such document. Pursuant
to Section 4.9, the Trust Estate shall indemnify the Securities Intermediary for
and hold it harmless against any loss, liability or expense arising out of or in
connection with this Indenture and carrying out it duties hereunder, including
the costs and expenses of defending itself against any claim of liability,
except in those cases where the Securities Intermediary has been guilty of bad
faith, negligence or willful misconduct. The foregoing indemnification shall
survive any termination of this Indenture and any earlier resignation or removal
of the Securities Intermediary.

 

Section 4.10. Notice of Adverse Claims.

 

Except for the claims and interests of the Noteholders in the Trust Accounts,
the Securities Intermediary has no actual knowledge of any claim to, or interest
in, any Trust Account or in any financial asset credited thereto. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any Trust
Account or in any financial asset carried therein of which a Responsible Officer
of the Securities Intermediary has actual knowledge, the Securities Intermediary
will promptly notify the Noteholders, the Indenture Trustee and the Issuer
thereof.

 



87

--------------------------------------------------------------------------------

 

 

Section 4.11. No Gross Up.

 

No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders or Note Owners as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges. In addition, the Indenture Trustee will
withhold on payments of Fees to Non-U.S. Noteholders unless such Noteholder
provides a correct, complete and executed U.S. Internal Revenue Service Form
W-8ECI or is eligible for benefits under an income tax treaty with the United
States that eliminates U.S. federal income taxation on U.S. source Fees and such
Non-U.S. Noteholder provides a correct, complete and executed U.S. Internal
Revenue Service Form W-8BEN. The Indenture Trustee may rely on such U.S.
Internal Revenue Service Form W-8ECI or W-8BEN to evidence the Noteholders’
eligibility.

 

Section 4.12. Early Amortization Events.

 

Upon the occurrence of an Early Amortization Event, with respect to the Notes,
the Revolving Period for all Classes of the Notes shall automatically terminate,
unless the Holders of 100% of the Notes notify the Indenture Trustee that they
wish to continue the Revolving Period.

 

Section 4.13. Increased Costs.

 

(a)      If any requirement of any law, rule, regulation or order applicable to
a Holder of a Note (a “Requirement of Law”), any change thereof or any change in
the interpretation or application thereof or compliance by such Holder with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority made subsequent to the date hereof:

 

(i)      shall subject such Holder to any tax of any kind whatsoever with
respect to its Note (excluding income taxes, branch profits taxes, franchise
taxes or similar taxes imposed on such Holder as a result of any present or
former connection between such Holder and the United States, other than any such
connection arising solely from such Holder having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Indenture) or change the basis of taxation of payments to such Holder in respect
thereof; shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of such Holder which is not
otherwise included in the determination of the Note Interest Rate hereunder; or

 

(ii)     shall impose on such Holder any other condition; and the result of any
of the foregoing is to increase the cost to such Holder, by an amount which such
Holder deems to be material, of continuing to hold its Note or to reduce any
amount due or owing hereunder in respect thereof, or (in the case of any change
in a Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Holder or any Person controlling such
Holder with any request or directive regarding capital adequacy (whether or not
having the force of law) from any governmental or quasi-governmental authority
made subsequent to the date hereof) shall have the effect of reducing the rate
of return on such Holder’s or such controlling Person’s capital as a consequence
of its obligations as a Holder of a Variable Funding Note to a level below that
which such Holder or such controlling Person could have achieved but for such
adoption, change or compliance (taking into consideration such Holder’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Holder to be material, then, in any such case, such Holder shall
invoice the Administrator for such additional amount or amounts as calculated by
such Holder in good faith as will compensate such Holder for such increased cost
or reduced amount, and such invoiced amount shall be payable to such Holder
subject to the Increased Costs Limit on the Payment Date immediately following
the next Determination Date following such invoice, in accordance with Section
4.5(ii); provided that any amount of Increased Costs in excess of the Increased
Costs Limit shall be payable to such Holder on the Payment Date immediately
following the next Determination Date following such invoice in accordance with
Section 4.5(xv).

 



88

--------------------------------------------------------------------------------

 

 

(b)      The “Increased Costs Limit” for each Holder related to the Increased
Costs to such Holder of Notes equals such Holder’s pro rata percentage (based on
the Note Balance of such Holder’s Notes) of 0.10% of the average aggregate Note
Balance for all Classes of Notes Outstanding for any twelve-month period.
Increased Costs due to a Holder under this Section 4.13 shall be payable on a
Payment Date only to the extent invoiced to the Indenture Trustee prior to the
related Determination Date.

 

Article V

Note Forms

 

Section 5.1. Forms of Notes.

 

(a)      Forms Generally. Each of the Term Notes shall be substantially in the
form attached hereto as Exhibit A-1 and the Class A-2 Notes shall be
substantially in the form attached hereto as Exhibit A-2. Each of the Notes
shall be issued as Definitive Notes and shall not be exchangeable for Book-Entry
Notes.

 

The Notes shall have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be required to comply with applicable laws
or regulations or with the rules of any securities exchange, or as may,
consistently herewith, be determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse thereof, with an appropriate reference thereto on the face of the
Note.

 

The Notes shall be typewritten, printed, lithographed or engraved or produced by
any combination of these methods (with or without steel engraved borders) or may
be produced in any other manner, all as determined by the Issuer, as evidenced
by the Issuer’s execution of such Notes.

 

 

89

--------------------------------------------------------------------------------

 



(b)      Issuer Certificate. Before the delivery of a Note to the Indenture
Trustee for authentication in any form approved by or pursuant to an Issuer
Certificate, the Issuer will deliver to the Indenture Trustee the Issuer
Certificate by or pursuant to which such form of Note has been approved, which
Issuer Certificate will have attached thereto a true and correct copy of the
form of Note which has been approved thereby. Any form of Note approved by or
pursuant to an Issuer Certificate must be acceptable as to form to the Indenture
Trustee, such acceptance to be evidenced by the Indenture Trustee’s
authentication of Notes in that form or by delivery of a Certificate of
Authentication to the Issuer.

 

(c)      Amount; Security. The Note Balance of the Notes which may be
authenticated and delivered under this Indenture is limited to (i) for the Term
Notes of any Class, the Initial Note Balance for such Class and (ii) for the VFN
Note, the Maximum VFN Principal Balance. Each Class of Notes will be secured by
the Trust Estate.

 

(d)      Classes; Priority. The Notes shall be issued in four Classes as set
forth in this Indenture. All Notes of each Class under this Indenture will in
all respects be equally and ratably entitled to the benefits hereof with respect
to such Class without preference, priority or distinction on account of (i) the
actual time of the authentication and delivery, or (ii) Stated Maturity Date of
the Notes of such Class, except as otherwise specified herein; provided, that
Notes belonging to a Class may be entitled to specified payment priorities over
other Classes of Notes as set forth herein; provided, further, that (A) payments
of principal with respect to the Class B Notes may be subordinated to payments
of principal on the Class A Notes and (B) payments of principal with respect to
the Class C Notes may be subordinated to payments of principal on the Class A
Notes and the Class B Notes; provided, further, that the Class B Notes and the
Class C Notes may be repaid in full from proceeds of the issuance of new notes
or otherwise from sources other than Receivables collections at any time. Funds
other than collections on Receivables may be directed by the Issuer to pay the
principal balance of the Class B Notes and/or the Class C Notes on any date.

 

(e)      Denominations.. The Notes of each Class shall be issued in such
denominations in denominations of $1,000,000 and integral multiples of $1,000 in
excess thereof. The Note Balance for each Class of the Term Notes shall remain
fixed during the Revolving Period, subject to the occurrence of a Principal
Payment Condition, except with respect to a permitted refinancing or payoff of
the Class B Notes and the Class C Notes as provided in clause (d) above.

 

Section 5.2. Execution, Authentication and Delivery and Dating.

 

(a)      The Notes will be executed on behalf of the Issuer by an Issuer
Authorized Officer, by manual or facsimile signature. Notes bearing the manual
or facsimile signatures of individuals who were at any time an Issuer Authorized
Officer will bind the Issuer, notwithstanding that such individuals or any of
them have ceased to hold such offices before the authentication and delivery of
such Notes or did not hold such offices at the date of issuance of such Notes.

 



90

--------------------------------------------------------------------------------

 

 

(b)      At any time and from time to time after the execution and delivery of
this Indenture, the Issuer may deliver Notes executed by the Issuer to the
Indenture Trustee for authentication; and the Indenture Trustee will
authenticate and deliver such Notes as provided in this Indenture and not
otherwise; provided that before any such authentication and delivery, the
Indenture Trustee shall be entitled to receive, in addition to any Officer’s
Certificate and Opinion of Counsel required to be furnished to the Indenture
Trustee pursuant to Section 1.3, the Issuer Certificate and any other opinion or
certificate relating to the issuance of the Class of Notes required to be
furnished hereunder; and provided, further, that the Indenture Trustee will not
be required to authenticate such Notes if the issue thereof will adversely
affect the Indenture Trustee’s own rights, duties or immunities under the Notes
and this Indenture.

 

(c)      Unless otherwise provided in the form of Note for any Class, all Notes
will be dated the date of their authentication.

 

(d)      No Note will be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Note a
Certificate of Authentication substantially in the form provided for herein
executed by the Indenture Trustee by manual signature of an authorized
signatory, and such certificate upon any Note will be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

 

(e)      (i) Rule 144A Notes. Notes offered and sold in reliance on the
exemption from registration under Rule 144A (each, a “Rule 144A Note”) shall be
issued initially in the form of one or more permanent Definitive Notes in fully
registered form. The aggregate principal amounts of the Rule 144A Notes may from
time to time be increased or decreased by adjustments made on the records of the
Indenture Trustee as hereinafter provided.

 

Section 5.3. Form of Indenture Trustee’s Certificate of Authentication.

 

The form of Indenture Trustee’s Certificate of Authentication for any Note
issued pursuant to this Indenture will be substantially as follows:

 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Dated: ________________, 20[__]                              DEUTSCHE BANK
NATIONAL TRUST



COMPANY, not in its individual capacity but solely as Indenture Trustee,

 

By: ____________________________________



Authorized Signatory of the Indenture Trustee

 



91

--------------------------------------------------------------------------------

 

 

Section 5.4. Definitive Notes.

 

(a)      Issuance of Notes. Upon the issuance of the Notes, the Issuer will
execute and the Indenture Trustee or its agent will, in accordance with Section
5.2 and with the Issuer Certificate delivered to the Indenture Trustee or its
agent under Section 5.2, authenticate and deliver one or more Definitive Notes,
which will represent, and will be denominated in an amount equal to the
aggregate, Initial Note Balance of the Outstanding Notes of each Class.

 

Article VI

The Notes

 

Section 6.1. Registration, Transfer and Exchange.

 

(a)      Note Register. The Indenture Trustee, acting as Note Registrar (in such
capacity, the “Note Registrar”), shall keep or cause to be kept a register
(herein sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Notes and in which the Note Registrar shall record any transfer
of Notes. Any such register will be in written form or in any other form capable
of being converted into written form within a reasonable time. At all reasonable
times the information contained in such register or registers will be available
for inspection by the Indenture Trustee at the Corporate Trust Office. The
entries in the register shall be conclusive (provided, however, that any failure
to make a recordation or any error in such recordation shall be corrected by the
Note Registrar upon notice or discovery thereof), and the Issuer, the Indenture
Trustee, the Note Registrar, the Paying Agent and any agents of any of them, may
treat a Person in whose name a Note is registered as the owner of such Note for
the purpose of receiving payments in respect of such Note and for all other
purposes, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any agent of any of them, shall be affected by notice to the
contrary.

 

(b)      Exchange of Notes. Subject to Section 5.4, upon surrender for transfer
of any Note of any Class at the Place of Payment, the Issuer will execute, and,
upon receipt of such surrendered Note, the Indenture Trustee will authenticate
and deliver, in the name of the designated transferee or transferees, one or
more new Notes of such Class of any authorized denominations, of a like
aggregate Initial Note Balance and Stated Maturity Date and of like terms and
form. Subject to Section 5.4, Notes of any Class may be exchanged for other
Notes of such Class of any authorized denominations, of a like aggregate Initial
Note Balance and Stated Maturity Date and of like terms and form, upon surrender
of the Notes to be exchanged at the Place of Payment. Whenever any Notes are so
surrendered for exchange, the Issuer will execute, and the Indenture Trustee or
the related Authenticating Agent will authenticate and deliver the Notes which
the Noteholders making the exchange are entitled to receive.

 

(c)      Issuer Obligations. All Notes issued upon any transfer or exchange of
Notes will be the valid and legally binding obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such transfer or exchange.

 



92

--------------------------------------------------------------------------------

 

 

(d)      Endorsement of Notes to be Transferred or Exchanged. Every Note
presented or surrendered for transfer or exchange will (if so required by the
Issuer, the Note Registrar or the Indenture Trustee) be duly endorsed by, or be
accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Note Registrar duly executed by, the Holder thereof or such
Holder’s attorney duly authorized in writing, with such signature guaranteed by
an “eligible guarantor institution” meeting the requirements of the Securities
Transfer Agent’s Medallion Program (“STAMP”) .

 

(e)      No Service Charge. Unless otherwise provided in the Note to be
transferred or exchanged, no service charge will be assessed against any
Noteholder for any transfer or exchange of Notes, but the Issuer or the Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any transfer or
exchange of Notes before the transfer or exchange will be complete, other than
exchanges pursuant to Section 5.4 not involving any transfer.

 

(f)      Deemed Representations by Transferees of the Notes. Each transferee
(including the Initial Holder or Owner) of a Note or of a beneficial interest
therein shall be deemed, by accepting such Note or beneficial interest, to have
made all the certifications, representations and warranties set forth in the
Transferee Certificate attached to Exhibit B attached hereto.

 

(g)      Conditions to Transfer. No sale, pledge or other transfer (a
“Transfer”) of any Notes shall be made unless that Transfer is made pursuant to
an effective registration statement under the Securities Act and effective
registration or qualification under applicable state securities laws or is made
in a transaction that does not require such registration or qualification. If a
Transfer is made without registration under the Securities Act (other than in
connection with the initial issuance thereof by the Issuer), then the Note
Registrar and the Administrator, on behalf of the Issuer, shall refuse to
register such Transfer unless the Issuer and the Note Registrar receives either:

 

(i)      a certificate from the prospective transferee substantially in the form
attached as Exhibit B hereto; or

 

(ii)     an Opinion of Counsel reasonably satisfactory to the Issuer and the
Note Registrar to the effect that such Transfer may be made without registration
under the Securities Act (which Opinion of Counsel shall not be an expense of
the Trust Estate or of the Issuer, the Indenture Trustee or the Note Registrar
in their respective capacities as such), together with the written
certifications as to the facts surrounding such transfer from the Noteholder
desiring to effect such transfer or such Noteholder’s prospective transferee on
which such Opinion of Counsel is based.

 

None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration or
qualification. Any Holder of a Note desiring to effect such a Transfer shall,
and upon acquisition of such a Note shall be deemed to have agreed to, indemnify
the Indenture Trustee, the Note Registrar, the Administrator, the Servicer, the
Receivables Seller and the Issuer against any liability that may result if the
Transfer is not so exempt or is not made in accordance with the Securities Act
and applicable state securities laws.

 



93

--------------------------------------------------------------------------------

 

 

In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Holder and any
prospective purchaser designated by such Noteholder the information required to
be delivered under paragraph (d)(4) of Rule 144A.

 

In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.1, such transfer will be of no force and effect,
will be void ab initio, and will not operate to transfer any right to such
Person, notwithstanding any instructions to the contrary to the Issuer, the
Indenture Trustee or any intermediary; and the Indenture Trustee shall not make
any payment on such Note for as long as such Person is the Holder of such Note
and the Indenture Trustee shall have the right to compel such Person to transfer
such Note to a Person who does meet the requirements of this Section 6.1.

 

(h)      Transfer of Rule 144A Notes. In the event of any Transfer of a Rule
144A Note, a Rule 144A Note Transfer Certificate shall be provided prior to the
Note Registrar’s registration of such Transfer.

 

(i)      ERISA Restrictions. The Note Registrar shall not register the Transfer
of any Definitive Note unless the prospective transferee has delivered to the
Indenture Trustee a certification to the effect that either (i) it is not, and
is not acquiring the Notes for, an “employee benefit plan” as defined in Section
3(3) of ERISA that is subject to Title I of ERISA, a plan described in section
4975(e)(1) of the Code that is subject to Section 4975 of the Code, an entity
which is deemed to hold the assets of any such employee benefit plan or plan
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA,
or a governmental or church plan which is subject to any U.S. federal, state or
local law that is similar to Title I of ERISA or section 4975 of the Code, or
(ii) its acquisition and holding of the Notes will satisfy the requirements of
Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating to transactions
effected by a qualified professional asset manager), PTCE 90-1 (relating to
investments by insurance company pooled separate accounts), PTCE 91-38 (relating
to investments in bank collective investment funds), PTCE 95-60 (relating to
transactions involving insurance company general accounts), PTCE 96-23 (relating
to transactions directed by an in-house professional asset manager) or the
statutory prohibited transaction exemption for service providers set forth in
Section 408(b)(17) of ERISA or a similar class or statutory exemption and will
not result in a non-exempt prohibited transaction under Section 406 of ERISA or
section 4975 of the Code (or, in the case of a governmental or church plan, will
not violate any such similar U.S. federal, state or local law). Each transferee
of a Book Entry Note or beneficial interest therein shall be deemed by accepting
such Note or beneficial interest to have made the applicable representation in
either clause (i) or (ii) above.

 

(j)      No Liability of Indenture Trustee for Transfers. To the extent
permitted under Applicable Law, the Indenture Trustee shall be under no
liability to any Person for any registration of transfer of any Note that is in
fact not permitted by this Section 6.1 or for making any payments due to the
Noteholder thereof or taking any other action with respect to such Noteholder
under the provisions of this Indenture so long as the transfer was registered by
the Indenture Trustee in accordance with the requirements of this Indenture.

 



94

--------------------------------------------------------------------------------

 

 

(k)      No Transfers to Indenture Trustee. Under no circumstances shall a Note
issued hereunder be sold or transferred to, or otherwise purchased or held by,
the Indenture Trustee, in its individual capacity or any other capacity, or any
of its Affiliates, and any attempted sale or transfer to, or purchase by, the
Indenture Trustee or any of its Affiliates of any Note shall be void ab initio.

 

Section 6.2. Mutilated, Destroyed, Lost and Stolen Notes.

 

(a)      If (i) any mutilated Note is surrendered to the Indenture Trustee or
the Note Registrar, or the Issuer, the Note Registrar or the Indenture Trustee
receive evidence to their satisfaction of the destruction, loss or theft of any
Note, and (ii) there is delivered to the Issuer, the Note Registrar or the
Indenture Trustee such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer will execute and upon its request the Indenture
Trustee will authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a new Note of like tenor, Class,
Stated Maturity Date and Initial Note Balance, bearing a number not
contemporaneously Outstanding.

 

(b)      In case any such mutilated, destroyed, lost or stolen Note has become
or is about to become due and payable, the Issuer in its discretion may, instead
of issuing a new Note, pay such Note on a Payment Date in accordance with
Section 4.5.

 

(c)      Upon the issuance of any new Note under this Section, the Issuer may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee) connected therewith.

 

(d)      Every new Note issued pursuant to this Section in lieu of any
mutilated, destroyed, lost or stolen Note will constitute an original additional
contractual obligation of the Issuer, whether or not the mutilated, destroyed,
lost or stolen Note will be at any time enforceable by anyone, and will be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes of the same Class duly issued hereunder.

 

(e)      The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

Section 6.3. Payment of Interest; Interest Rights Preserved; Withholding Taxes.

 

(a)      Unless otherwise provided with respect to any Note, interest payable on
any Note will be paid to the Person in whose name that Note (or one or more
Predecessor Notes) is registered at the close of business on the most recent
Record Date.

 



95

--------------------------------------------------------------------------------

 

 

(b)      Subject to Section 6.3(a), each Note delivered under this Indenture
upon transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest accrued or principal accreted and unpaid, and to accrue or
accrete, which were carried by such other Note.

 

(c)      The right of any Noteholder to receive interest on or principal of any
Note shall be subject to any applicable withholding or deduction imposed
pursuant to the Code or other applicable tax law, including foreign withholding
and deduction. Any amounts properly so withheld or deducted shall be treated as
actually paid to the appropriate Noteholder. In addition, in order to receive
payments on its Notes free of United States federal withholding and backup
withholding tax, each Holder shall timely furnish the Indenture Trustee on
behalf of the Issuer, (1) any applicable IRS Form W-9, W-8BEN, W-8ECI or W-8IMY
(with any applicable attachments) and (2) any documentation that is required
under Section 1471 or 1472 of the Code to enable the Issuer, the Indenture
Trustee and any other agent of the Issuer to determine their duties and
liabilities with respect to any taxes they may be required to withhold in
respect of such Note or the Noteholder of such Note or beneficial interest
therein, in each case, prior to the first Payment Date after such Holder’s
acquisition of Notes and at such time or times that the Indenture Trustee on
behalf of the Issuer or their respective agents may reasonably request and shall
update or replace such IRS form or documentation in accordance with its terms or
its subsequent amendments. In the event that either (i) the documentation
delivered pursuant to clause (2) of the immediately preceding sentence fails to
establish a complete exemption from withholding of amounts under Sections 1471
and 1472 of the Code or (ii) no such documentation is delivered, the Issuer
shall not be obligated to pay any additional amounts to any Noteholder in
respect of any such withholding imposed under Section 1471 or 1472 of the Code.
Each Holder will provide the applicable replacement IRS form or documentation
every three (3) years (or sooner if there is a transfer to a new Holder or if
required by Applicable Law). In each case above, the applicable IRS form or
documentation shall be properly completed and signed under penalty of perjury.

 

Section 6.4. Determination of LIBOR and Note Interest Rates.

 

(a)      On each LIBOR Determination Date, the Administrative Agent will
determine the arithmetic mean of the London Interbank Offered Rate (“LIBOR”)
quotations for one-month eurodollar deposits (“One-Month LIBOR”) for the next
succeeding Interest Accrual Period for the Notes on the basis of the Reference
Banks’ offered LIBOR quotations provided to the Administrative Agent as of 11:00
a.m. (London time) on such LIBOR Determination Date. As used herein with respect
to a LIBOR Determination Date, “Reference Banks” means leading banks engaged in
transactions in eurodollar deposits in the international eurocurrency market (i)
with an established place of business in London, (ii) whose quotations appear on
the Reuters Page LIBOR01 for the LIBOR Determination Date in question and (iii)
which have been designated as such by the Administrative Agent and are able and
willing to provide such quotations to the Administrative Agent for each LIBOR
Determination Date; and “Reuters Page LIBOR01” means the rates for deposits in
United States dollars which appear on Page LIBOR01 of the Reuters Service (or
such other page as may replace such page on that service for the purpose of
displaying comparable rates). If any Reference Bank should be removed from the
Reuters Page LIBOR01 or in any other way fails to meet the qualifications of a
Reference Bank, the Calculation Agent may, in its sole discretion, designate an
alternative Reference Bank.

 



96

--------------------------------------------------------------------------------

 

 

(b)      If, for any LIBOR Determination Date, two or more of the Reference
Banks provide offered One-Month LIBOR quotations on the Reuters Page LIBOR01,
One-Month LIBOR for the next succeeding Interest Accrual Period for the Notes
will be the arithmetic mean of such offered quotations (rounding such arithmetic
mean if necessary to the nearest five decimal places).

 

(c)      If, for any LIBOR Determination Date, only one or none of the Reference
Banks provides such offered One-Month LIBOR quotations for the next applicable
Interest Accrual Period, One-Month LIBOR for the next Interest Accrual Period
for the Notes will be the higher of (i) One-Month LIBOR as determined for the
previous LIBOR Determination Date and (ii) the Reserve Interest Rate. The
“Reserve Interest Rate” on any date of determination will be the rate per annum
that the Administrative Agent determines to be (A) the arithmetic mean (rounding
such arithmetic mean if necessary to the nearest five decimal places) of the
one-month eurodollar lending rate that New York City banks selected by the
Administrative Agent are quoting, on the relevant LIBOR Determination Date, to
the principal London offices of at least two leading banks in the London
Interbank market or (B) in the event that the Administrative Agent is unable to
determine such arithmetic mean, the lowest one-month eurodollar lending rate
that the New York City banks so selected by the Administrative Agent are quoting
on such LIBOR Determination Date to leading European banks.

 

(d)      If, on any LIBOR Determination Date, the Administrative Agent is
required but is unable to determine the Reserve Interest Rate in the manner
provided in clause (c), One-Month LIBOR for the next applicable Interest Accrual
Period will be One-Month LIBOR as determined for the previous LIBOR
Determination Date.

 

(e)      Notwithstanding the foregoing, One-Month LIBOR for an Interest Accrual
Period shall not be based on One-Month LIBOR for the previous Interest Accrual
Period on the Notes for two consecutive LIBOR Determination Dates. If, under the
priorities described above, One-Month LIBOR for an Interest Accrual Period on
the Notes would be based on One-Month LIBOR for the previous LIBOR Determination
Date for the second consecutive LIBOR Determination Date, the Administrative
Agent shall select an alternative index used for determining one-month
Eurodollar lending rates that is calculated and published (or otherwise made
available) by an independent third party, and this alternative index shall
constitute One-Month LIBOR for the next succeeding Interest Accrual Period.

 

(f)      The Notes will accrue Interest at the Note Interest Rate. On any day on
which an Early Amortization Event or an Event of Default shall have occurred and
shall be continuing at the opening of business on such day, or on any day after
the Expected Repayment Date the Note Interest Rate for the Notes shall equal the
Default Rate. If the Note Interest Rate for the Notes is based on the Conduit
Cost of Funds Rate for any Interest Accrual Period then, at least one Business
Day prior to the Determination Date for the Payment Date following such Interest
Accrual Period, the Administrative Agent shall notify the Administrator, the
Indenture Trustee and the Calculation Agent as to the Note Interest Rate
applicable to the Notes during such Interest Accrual Period, to enable the
Indenture Trustee and the Administrative Agent to calculate the Interest Payment
Amount for the Notes for the upcoming Payment Date, and include a report of such
amount in the related Payment Date Report.

 



97

--------------------------------------------------------------------------------

 

 

(g)      For purposes of reserving amounts in the Interest Accumulation Account
during any Advance Collection Period in respect of the Notes, the Administrator,
the Issuer and the Indenture Trustee shall assume that the Note Interest Rate
applicable to the Notes equals One-Month LIBOR plus the applicable Margin,
unless otherwise instructed in writing by the Administrative Agent to assume a
different Note Interest Rate for the Notes for any Interest Accrual Period, on
or before the LIBOR Determination Date preceding the beginning of that Interest
Accrual Period. The Administrative Agent shall notify the Administrator, the
Issuer and the Indenture Trustee via e-mail sent to e-mail addresses designated
in writing by such Persons to the Administrative Agent, of its determination of
One-Month LIBOR or the Conduit Cost of Funds Rate, as applicable, for any
Interest Accrual Period, no later than the last Business Day before the
beginning of such Interest Accrual Period.

 

(h)      The establishment of One-Month LIBOR, the Conduit Cost of Funds Rate or
the Base Rate by the Administrative Agent and the Administrative Agent’s
subsequent calculation of the Note Interest Rates on the Notes for the relevant
Interest Accrual Period, in the absence of manifest error, will be final and
binding.

 

Section 6.5. Persons Deemed Owners.

 

The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.3) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and none of the Issuer, the Indenture
Trustee, the Note Registrar, or any agent of the Issuer, the Indenture Trustee,
or the Note Registrar, respectively, will be affected by notice to the contrary.

 

Section 6.6. Cancellation.

 

All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee. No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section, except as expressly permitted by this Indenture. The
Indenture Trustee will dispose of all canceled Notes in accordance with its
customary procedures.

 

Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or
Depositor or Originator

 



98

--------------------------------------------------------------------------------

 

 

Section 7.1. Satisfaction and Discharge of Indenture.

 

This Indenture will cease to be of further effect with respect to the Notes
(except as to any surviving rights of transfer or exchange of Notes of any Class
expressly provided for herein or in the form of Note for that Class), and the
Indenture Trustee, on demand of and at the expense of the Issuer, will execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when:

 

(a)      all Notes theretofore authenticated and delivered (other than (i) Notes
of any Class which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 6.2, and (ii) Notes of any Class for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Issuer and thereafter repaid to the Issuer or discharged
from that trust) have been delivered to the Indenture Trustee canceled or for
cancellation;

 

(b)      the Issuer has paid or caused to be paid all sums payable hereunder
(including payments to the Indenture Trustee pursuant to Section 11.7 and
amounts payable to the Securities Intermediary pursuant to Section 4.9) with
respect to the Notes or in respect of Fees and any and all other amounts due and
payable pursuant to this Indenture; and

 

(c)      the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
with respect to the Notes have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture with respect to
the Notes, the obligations of the Administrator to the Indenture Trustee with
respect to the Notes under Section 11.7 and of the Issuer to the Securities
Intermediary under Section 4.9, and the obligations and rights of the Indenture
Trustee under Section 7.2 and Section 11.3, respectively, will survive such
satisfaction and discharge.

 

Section 7.2. Application of Trust Money.

 

All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Class of Notes in respect of which it was
deposited and this Indenture, to the payment to the Persons entitled thereto, of
the principal and interest for whose payment that money and obligations have
been deposited with or received by the Indenture Trustee or the Paying Agent.

 

Section 7.3. Cancellation of Notes Held by the Issuer, the Depositor or the
Receivables Seller.

 

If the Issuer, the Receivables Seller, the Depositor or any of their respective
Affiliates holds any Notes, that Holder may, by notice from that Holder to the
Indenture Trustee, cause the Notes to be repaid and canceled, whereupon the
Notes will no longer be Outstanding.

 



99

--------------------------------------------------------------------------------

 

 

Article VIII

Events of Default and Remedies

 

Section 8.1. Events of Default.

 

“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default and whether it is voluntary or involuntary or effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)      default (which default continues for a period of two (2) Business Days
following written or electronic notice from the Indenture Trustee or the
Administrative Agent), in the payment (i) of any principal, interest or any Fees
due and owing on any Payment Date, or (ii) in full of all accrued and unpaid
interest and the Outstanding Note Balance of the Notes of any Class on or before
the Stated Maturity Date;

 

(b)      the Servicer or a Subservicer shall fail to comply with the deposit and
remittance requirements set forth in any Designated Servicing Agreement (subject
to any cure period provided therein) or Section 4.2(a) (and such failure under
Section 4.2(a) continues unremedied for a period of two (2) Business Days after
a Responsible Officer of the Servicer or a Subservicer obtains actual knowledge
of such failure, or receives written notice from the Indenture Trustee or any
Noteholder of such failure);

 

(c)      any failure by the Administrator to deliver any Determination Date
Administrator Report pursuant to Section 3.2 which continues unremedied for a
period of two (2) Business Days after a Responsible Officer of the Administrator
shall have obtained actual knowledge of such failure, or shall have received
written or electronic notice from the Indenture Trustee or any Noteholder of
such failure;

 

(d)      the Issuer, the Receivables Seller, the Servicer (itself or acting
through a Subservicer), the Depositor or the Administrator shall materially
breach or default in the due observance or performance of any of its covenants
or agreements in this Indenture or any other Transaction Document (subject to
any cure period provided therein), other than an obligation of the Receivables
Seller to make an Indemnity Payment following a breach of a representation or
warranty with respect to such Receivable pursuant to Section 4(b) or Section
5(b) of the Receivables Sale Agreement, and any such default shall continue for
a period of thirty (30) days after the earlier to occur of (i) actual discovery
by a Responsible Officer of the Issuer, the Receivables Seller, the Servicer,
the Depositor or the Administrator, as applicable, or (ii) the date on which
written or electronic notice of such failure, requiring the same to be remedied,
shall have been given from the Indenture Trustee or any Noteholder to a
Responsible Officer of the Issuer, the Receivables Seller, the Servicer, the
Depositor or the Administrator; provided, that a breach of Section 7(a) of the
Receivables Sale Agreement, or Section 7(b) of the Receivables Pooling Agreement
shall be an automatic Event of Default;

 



100

--------------------------------------------------------------------------------

 

 

(e)      if any representation or warranty of the Issuer, the Receivables
Seller, the Servicer, the Depositor or the Administrator made in this Indenture
or any other Transaction Document (other than under Section 4(b) or Section 5(b)
of the Receivables Sale Agreement) shall prove to have been breached in any
material respect as of the time when the same shall have been made or deemed
made, and, if capable of remedy by payment of an Indemnity Payment or otherwise,
continues uncured and unremedied for a period of thirty (30) days after the
earlier to occur of (i) actual discovery by a Responsible Officer of the Issuer,
the Receivables Seller, the Servicer, the Depositor or the Administrator, as
applicable, or (ii) the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to a Responsible Officer of the
Issuer, the Receivables Seller, the Servicer, the Depositor or the
Administrator, as applicable, and would have a material adverse effect on the
rights or interests of the Noteholders;

 

(f)      (i) any failure of the Receivables Seller to pay the related Indemnity
Payment following breach of a representation or warranty as set forth in the
Receivables Sale Agreement, or (ii) any failure on the part of the Receivables
Seller, the Administrator, the Servicer, a Subservicer or the Depositor duly to
observe or perform any other covenants or agreements of the Receivables Seller,
the Administrator, the Servicer or the Depositor set forth in the Notes, this
Indenture, or any of the other Transaction Documents which failure in the case
of a breach of covenant only, continues unremedied for a period of thirty (30)
days after the earlier to occur of (x) actual discovery by a Responsible Officer
of the Receivables Seller, the Administrator, the Servicer, a Subservicer, the
Depositor or the Issuer, respectively (provided, that a breach of Section 7(a)
of the Receivables Sale Agreement or Section 7(b) of the Receivables Pooling
Agreement, respectively, (prohibiting the Receivables Seller, the Servicer or
the Depositor, as applicable, from causing or permitting Insolvency Proceedings
with respect to the Depositor or the Issuer, as applicable) shall be an
automatic Event of Default) or (y) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Receivables Seller, the Administrator, the Servicer, the Subservicer or the
Depositor, respectively;

 

(g)     failure of the Collateral Test at the end of any Advance Collection
Period or at the close of business on the Determination Date for any Payment
Date, Interim Payment Date or Funding Date (in each case assuming that all
payments and fundings described in the reports delivered in respect of the
related Determination Date are paid and funded), any date on which additional
Notes are issued, any date on which the VFN Principal Balance is increased, any
date on which a Designated Servicing Agreement is added to or removed from the
Trust Estate, or any date on which a Receivable becomes ineligible by virtue of
an Unmatured Default or notice of a monetary claim as described in clause
(a)(ii) of the definition of “Facility Eligible Servicing Agreement”; provided,
however, that if such failure results solely from Receivables no longer being
Facility Eligible Receivables because of an Unmatured Default or monetary claim,
such failure shall become an Event of Default only if it continues unremedied
for a period of thirty (30) days following the Servicer’s Responsible Officer’s
receipt of such notice of or obtaining such actual knowledge;

 

(h)     an involuntary case or other proceeding under the U.S. federal
bankruptcy laws, as now or hereafter in effect shall be commenced against the
Issuer or any substantial part of its property, or a petition shall be filed
against the Issuer under the U.S. federal bankruptcy laws, as now or hereafter
in effect, or any other present or future U.S. federal, state or non-U.S.
bankruptcy, insolvency or similar law, seeking the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Issuer or for any substantial part of its property, or the winding up or
liquidation of the affairs of the Issuer and (i) such case or proceeding shall
continue undismissed or unstayed and in effect for a period of sixty (60) days
or (ii) an order for relief in respect of the Issuer shall be entered in such
case or proceeding under such laws or a decree or order granting such other
requested relief shall be granted;

 



101

--------------------------------------------------------------------------------

 

 

(i)      the commencement by the Issuer of a voluntary case under the U.S.
federal bankruptcy laws, as now or hereafter in effect, or any other present or
future U.S. federal, state or foreign bankruptcy, insolvency or similar law, or
the consent by the Issuer to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or of any substantial part of its property or the
making by the Issuer, of an assignment for the benefit of creditors, or the
failure by the Issuer generally to pay its debts as such debts become due or the
taking of any action by the Issuer in furtherance of any of the foregoing;

 

(j)      the occurrence of an Insolvency Event as to the Administrator, the
Receivables Seller, the Servicer, a Subservicer or the Depositor;

 

(k)     the Issuer or the Trust Estate shall have become subject to registration
as an “investment company” within the meaning of the Investment Company Act as
determined by a court of competent jurisdiction in a final and non-appealable
order;

 

(l)      the Depositor sells, transfers, pledges or otherwise disposes of the
Owner Trust Certificate (except to an Affiliate of the Depositor), whether
voluntarily or by operation of law, foreclosure or other enforcement by a Person
of its remedies against the Receivables Seller, the Servicer or the Depositor,
except pursuant to a merger, consolidation or a sale of all or substantially all
the assets of the Receivables Seller, the Servicer or the Depositor in a
transaction not prohibited by Section 10.4; or

 

(m)    an event of default under any full-recourse, term loan facility under
which a Subservicer, HLSS or Home Loan Servicing Solutions, Ltd. is borrower,
including, without limitation, the loan facility evidenced by that certain
Senior Secured Term Loan Facility Agreement.

 

Upon the occurrence of any such event none of the Administrator, the Servicer,
each Subservicer nor the Depositor shall be relieved from using its best efforts
to perform its obligations in a timely manner in accordance with the terms of
this Indenture, and each of the Administrator, the Servicer and the Depositor
shall provide the Indenture Trustee, the Note Rating Agency for each Note then
Outstanding and the Noteholders prompt notice of such failure or delay by it,
together with a description of its effort to perform its obligations. Each of
the Administrator, the Servicer, each Subservicer and the Depositor shall notify
the Indenture Trustee in writing of any Event of Default or an event which with
notice, the passage of time or both would become an Event of Default that it
discovers, within one Business Day of such discovery. For purposes of this
Section 8.1, the Indenture Trustee shall not be deemed to have knowledge of an
Event of Default unless a Responsible Officer of the Indenture Trustee assigned
to and working in the Corporate Trust Office has actual knowledge thereof or
unless written notice of any event which is in fact such an Event of Default is
received by the Indenture Trustee and such notice references the Notes, the
Trust Estate or this Indenture.

 



102

--------------------------------------------------------------------------------

 

 

Any determination pursuant to this Section 8.1 as to whether any event would
have a material adverse effect on the rights or interests of the Noteholders
shall be made without regard to any Supplemental Credit Enhancement Agreement or
Liquidity Facility.

 

Section 8.2. Acceleration of Maturity; Rescission and Annulment.

 

(a)      If an Event of Default of the kind specified in clause (g), (h), (i) or
(j) of Section 8.1 occurs, the unpaid principal amount of all of the Notes shall
automatically become immediately due and payable without notice, presentment or
demand of any kind. If any other Event of Default occurs and is continuing, then
and in each and every such case, either the Indenture Trustee or the Majority
Holders of all Outstanding Notes, by notice in writing to the Issuer (and to the
Indenture Trustee if given by the Holders), may declare the Note Balance of all
the Outstanding Notes and all interest and principal accrued and unpaid (if any)
thereon to be due and payable immediately, and upon any such declaration each
Note will become and will be immediately due and payable, anything in this
Indenture or in the Notes to the contrary notwithstanding. Such payments are
subject to the allocation, deposits and payment sections of this Indenture.

 

(b)      If a Payment Default occurs with respect to any Class and is
continuing, then and in each and every such case, unless the principal of all
the Notes shall have already become due and payable, either the Indenture
Trustee or the Majority Holders of all the Outstanding Notes, by notice in
writing to the Issuer (and to the Indenture Trustee if given by Holders), may
declare the Note Balance of all the Notes then Outstanding and all interest and
principal accrued and unpaid (if any) thereon and all other amounts due and
payable under any Transaction Document to be due and payable immediately, and
upon any such declaration the same will become and will be immediately due and
payable, and the Revolving Period shall immediately terminate notwithstanding
anything in this Indenture or the Notes to the contrary.

 

(c)      At any time after such a declaration of acceleration has been made or
an automatic acceleration has occurred with respect to the Notes of any Class
and before a judgment or decree for payment of the money due has been obtained
by the Indenture Trustee as hereafter provided in this Article VIII, the
Majority Holders of such Classes or of all Outstanding Notes, as the case may
be, by written notice to the Issuer and the Indenture Trustee, may rescind and
annul such declaration and its consequences if:

 

(i)      the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (A) all overdue installments of interest on such Notes, (B)
the principal of such Notes which have become due otherwise than by such
declaration of acceleration, and interest thereon at the rate or rates
prescribed therefor by the terms of such Notes, to the extent that payment of
such interest is lawful, (C) interest upon overdue installments of interest at
the rate or rates prescribed therefore by the terms of such Notes to the extent
that payment of such interest is lawful, and (D) all sums paid by the Indenture
Trustee hereunder and the reasonable compensation, expenses and disbursements of
the Indenture Trustee, its agents and counsel and all other amounts due to the
Indenture Trustee under Section 4.5; and

 



103

--------------------------------------------------------------------------------

 

 

(ii)     all Events of Default, other than the nonpayment of the principal of
such Notes which has become due solely by such acceleration, have been cured or
waived as provided in Section 8.15.

 

No such rescission will affect any subsequent default or impair any right
consequent thereon.

 

Section 8.3. Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

 

The Issuer covenants that if:

 

(a)      the Issuer defaults in the payment of interest on any Notes when such
interest becomes due and payable and such default continues for a period of
thirty-five (35) days following the date on which such interest became due and
payable, or

 

(b)      the Issuer defaults in the payment of the principal of any Notes on the
Stated Maturity Date thereof; then

 

the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in this Article VIII) to the Indenture Trustee, for the
benefit of the Holders of any such Notes, the whole amount then due and payable
on any such Notes for principal and interest, with interest, to the extent that
payment of such interest will be legally enforceable, upon the overdue principal
and upon overdue installments of interest, at the Default Rate applicable to the
Note Balance thereof, and in addition thereto, will pay such further amount as
will be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel and all other amounts due to the Indenture
Trustee under Section 4.5.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Indenture.

 

Section 8.4. Indenture Trustee May File Proofs of Claim.

 

In case of the pendency of any Insolvency Event or other similar relative to the
Issuer or any other obligor upon the Notes or the property of the Issuer or of
such other obligor, the Indenture Trustee (irrespective of whether the principal
of the Notes will then be due and payable as therein expressed or by declaration
or otherwise) will be entitled and empowered by intervention in such proceeding
or otherwise,

 



104

--------------------------------------------------------------------------------

 

 

(a)      to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary and advisable in order to have the claims of
the Indenture Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and all other amounts due the Indenture Trustee under Section 4.5) and
of the Noteholders allowed in such judicial proceeding, and

 

(b)      to collect and receive any funds or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator or other similar official in any such proceeding
is hereby authorized by each Noteholder to make such payment to the Indenture
Trustee, and in the event that the Indenture Trustee will consent to the making
of such payments directly to the Noteholders, to pay to the Indenture Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel, and any other
amounts due the Indenture Trustee under Section 4.5.

 

Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Indenture Trustee to vote
in respect of the claim of any Noteholder in any such proceeding.

 

Section 8.5. Indenture Trustee May Enforce Claims Without Possession of Notes.

 

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee, without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee, will be brought in its
own name as trustee of an express trust, and any recovery of judgment will,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its respective agents
and counsel, be for the ratable benefit of the Holders of the Notes in respect
of which such judgment has been recovered.

 

Section 8.6. Application of Money Collected.

 

Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in the following order, at the Final Payment Date
fixed by the Indenture Trustee and, in case of the payment of such money on
account of principal or interest, upon presentation of the Notes of the related
Class and the notation thereon of the payment if only partially paid and upon
surrender thereof if fully paid:

 

(a)      first, to the payment of (i) all costs of collection and enforcement
due to the Indenture Trustee under Section 4.5 or Section 11.7 and the
Securities Intermediary under Section 4.9, (ii) all indemnity amounts, costs and
expenses due to the Indenture Trustee or Securities Intermediary under this
Indenture and (iii) the Indenture Trustee Fee due to the Indenture Trustee (in
all its capacities) under Section 4.5 or Section 11.7;

 



105

--------------------------------------------------------------------------------

 

 

(b)      second, to the payment of the Owner Trustee Fee, if any, due to the
Owner Trustee under Section 4.5 to the extent not otherwise paid hereunder or
under any other Transaction Document, and all indemnity amounts, costs and
expenses due to the Owner Trustee under this Indenture (to the extent not
otherwise paid hereunder or under any other Transaction Document and subject,
with respect to indemnity amounts, costs and expenses, to the applicable Expense
Limit);

 

(c)      third, to the payment of the amounts then due and unpaid upon the Notes
of that Class for principal and interest, in respect of which or for the benefit
of which such money has been collected, ratably, without preference or priority
of any kind (but subject to the allocation provided in Section 4.5 according to
the amounts due and payable on such Notes for principal and interest,
respectively; and

 

(d)      fourth, pro rata to the payment of all other amounts due to the
Indenture Trustee (in all its capacities) and the Owner Trustee not otherwise
paid hereunder or under any other Transaction Document.

 

Section 8.7. Sale of Collateral Requires Consent of Majority of All Noteholders.

 

The Indenture Trustee shall not sell Collateral or cause the Issuer to sell
Collateral following any Event of Default, except with the written consent, or
at the direction of, the Majority Holders of all Outstanding Notes voting as a
single Class; provided, that the consent of 100% of the Holders of all
Outstanding Notes shall be required for any sale that does not generate
sufficient proceeds to pay the Note Balance of all such Notes plus all accrued
and unpaid interest and other amounts owed in respect of such Notes. If such
direction has been given by the Holders of the requisite percentage of all
Outstanding Notes, the Indenture Trustee shall cause the Issuer to sell
Collateral pursuant to Section 8.16, and shall provide notice of this to the
Note Rating Agency.

 

Section 8.8. Noteholders Have the Right to Direct the Time, Method and Place of
Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee.

 

Subject to Section 8.14, the Majority Holders of the Outstanding Notes have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Indenture Trustee, or exercising any trust or power
conferred on the Indenture Trustee. This right may be exercised only if the
direction provided by the Noteholders does not conflict with Applicable Law or
this Indenture and does not have a substantial likelihood of involving the
Indenture Trustee in personal liability and the Indenture Trustee has received
indemnity satisfactory to it from such Noteholders.

 

Section 8.9. Limitation on Suits.

 

No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee or similar official, or for any other remedy hereunder, unless:

 



106

--------------------------------------------------------------------------------

 

 

(a)      such Holder has previously given written notice to the Indenture
Trustee of a continuing Event of Default with respect to Notes of such Holder’s
Notes’ Class;

 

(b)      the Holders of more than 25% of all Outstanding Notes by Voting
Interests (or of the Outstanding Notes of such Class, in the case of a Payment
Default with respect to a Class) have made written request to the Indenture
Trustee to institute proceedings in respect of such Event of Default in the name
of the Indenture Trustee hereunder;

 

(c)      such Holder or Holders have offered to the Indenture Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request; and

 

(d)      the Indenture Trustee, for sixty (60) days after the Indenture Trustee
has received such notice, request and offer of indemnity, has failed to
institute any such proceeding; it being understood and intended that no one or
more Holders of Notes will have any right in any manner whatsoever by virtue of,
or by availing of, any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holders of Notes, or to obtain or to seek to
obtain priority or preference over any other such Holders or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal and proportionate benefit of all the Holders of all Notes.

 

Section 8.10. Unconditional Right of Noteholders to Receive Principal and
Interest; Limited Recourse.

 

Notwithstanding any other provisions in this Indenture, the Noteholder will have
the right, which is absolute and unconditional, to receive payment of the
principal of and interest on such Note on the Stated Maturity Date and to
institute suit for the enforcement of any such payment, and such right will not
be impaired without the consent of such Holder; provided, however, that
notwithstanding any other provision of this Indenture to the contrary, the
obligation to pay principal of or interest on the Notes or any other amount
payable to any Noteholder will be without recourse to the Receivables Seller,
the Depositor, the Administrator, the Servicer, the Indenture Trustee, or any
Affiliate (other than the Issuer), officer, employee or director of any of them,
and the obligation of the Issuer to pay principal of or interest on the Notes or
any other amount payable to any Noteholder will be limited to amounts available
from the Trust Estate and subject to the priority of payment set forth in this
Indenture. Notwithstanding any other terms of this Indenture, the Notes, any
other Transaction Documents or otherwise, the obligations of the Issuer under
the Notes, this Indenture and each other Transaction Document to which it is a
party are limited recourse obligations of the Issuer, payable solely from the
Trust Estate, and following realization of the Trust Estate and application of
the proceeds thereof in accordance with the terms of this Indenture, none of the
Noteholders, the Indenture Trustee or any of the other parties to the
Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. No recourse shall
be had for the payment of any amount owing in respect of the Notes or this
Indenture or for any action or inaction of the Issuer against any officer,
director, employee, shareholder, stockholder or incorporator of the Issuer or
any of their successors or assigns for any amounts payable under the Notes or
this Indenture. It is understood that the foregoing provisions of this Section
8.10 shall not (i) prevent recourse to the Trust Estate for the sums due or to
become due under any security, instrument or agreement which is part of the
Trust Estate or (ii) save as specifically provided therein, constitute a waiver,
release or discharge of any indebtedness or obligation evidenced by the Notes or
secured by this Indenture. It is further understood that the foregoing
provisions of this Section 8.10 shall not limit the right of any Person, to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Notes or this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.

 



107

--------------------------------------------------------------------------------

 

 

Section 8.11. Restoration of Rights and Remedies.

 

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.

 

Section 8.12. Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 8.13. Delay or Omission Not Waiver.

 

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.

 

Section 8.14. Control by Noteholders.

 

The Majority Holders of all Outstanding Notes (or, subject to Section 8.7, of
any affected Class, in the case of a Payment Default with respect to that Class
which does not result in acceleration of all Notes or which is waived, rescinded
or annulled), will have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee with respect to
such Notes; provided that:

 



108

--------------------------------------------------------------------------------

 

 

(a)      the Indenture Trustee will have the right to decline to follow any such
direction if the Indenture Trustee, being advised by counsel, determines that
the action so directed may not lawfully be taken or would conflict with this
Indenture or if the Indenture Trustee in good faith determines that the
proceedings so directed would involve it in personal liability or be unjustly
prejudicial to the Holders not taking part in such direction, unless the
Indenture Trustee has received indemnity satisfactory to it from the Holders;

 

(b)      the Indenture Trustee may take any other action permitted hereunder
deemed proper by the Indenture Trustee which is not inconsistent with such
direction; and

 

(c)      in the case of any Event of Default that has occurred and is continuing
with respect to, and has resulted in the unrescinded and unwaived acceleration
of, more than one Class, the right under this Section 8.14 may only be exercised
by the Majority Holders of all Notes of all such affected Classes voting
together as a single Class.

 

Section 8.15. Waiver of Past Defaults.

 

Holders of more than 662/3% of all Outstanding Notes by Voting Interests (or of
any Class of Notes, in the case of a Payment Default with respect to that Class
which does not result in acceleration of all Notes or which is waived, rescinded
or annulled), may on behalf of the Holders of all such Notes waive any past
default hereunder and its consequences, except a default not theretofore cured:

 

(a)      in the payment of the principal of or interest on any Note, or

 

(b)      in respect of a covenant or provision hereof which under Article XIII
cannot be modified or amended without the consent of the Holder of each
Outstanding Note.

 

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.

 

Notwithstanding the foregoing, an Event of Default that affects more than one
Class may only be waived by the Majority Holders of all Notes of each such
affected Class.

 

Section 8.16. Sale of Trust Estate.

 

(a)      The power to effect any Sale of any portion of the Trust Estate shall
not be exhausted by any one or more Sales as to any portion of the Trust Estate
remaining unsold, but shall continue unimpaired until the entire Trust Estate
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee may
from time to time postpone any public Sale by public announcement made at the
time and place of such Sale.

 

(b)      Unless the Majority Holders of all Outstanding Notes have otherwise
consented or directed the Indenture Trustee, at any public Sale of all or any
portion of the Trust Estate at which a minimum bid equal to or greater than all
amounts due to the Indenture Trustee hereunder and the entire amount which would
be payable to the Noteholders in full payment thereof in accordance with Section
8.6, on the Payment Date next succeeding the date of such sale, has not been
received, the Indenture Trustee shall prevent such sale and bid an amount at
least $1.00 more than the highest other bid in order to preserve the Trust
Estate.

 



109

--------------------------------------------------------------------------------

 

 

(c)      In connection with a Sale of all or any portion of the Trust Estate:

 

(i)      any of the Noteholders may bid for and purchase the property offered
for Sale, and upon compliance with the terms of sale may hold, retain and
possess and dispose of such property, without further accountability;

 

(ii)     the Indenture Trustee may bid for and acquire the property offered for
Sale in connection with any Sale thereof;

 

(iii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Trust
Estate in connection with a Sale thereof;

 

(iv)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a Sale thereof, and to take all
action necessary to effect such Sale; and

 

(v)     no purchaser or transferee at such a Sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.

 

(d)      Notwithstanding anything to the contrary in this Indenture, if an Event
of Default has occurred and is continuing and the Notes have become due and
payable or have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, any proceeds received by the
Indenture Trustee with respect to a foreclosure, sale or other realization
resulting from a transfer of the assets of the Trust Estate shall be allocated
on a pro rata basis among the Noteholders in proportion to all amounts due and
owing the Noteholders in satisfaction of the amounts due and owing the
Noteholders, and the remainder shall be distributed to the Depositor as holder
of the Owner Trust Certificate. The amount, if any, so allocated to the Issuer
shall be paid by the Indenture Trustee to or to the order of the Issuer free and
clear of the Adverse Claim of this Indenture and the Noteholders shall have no
claim or rights to the amount so allocated.

 

Section 8.17. Undertaking for Costs.

 

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Outstanding Notes of
any Class (by Voting Interests) to which the suit relates, or to any suit
instituted by any Noteholders for the enforcement of the payment of the
principal of or interest on any Note on or after the applicable Stated Maturity
Date expressed in such Note.

 



110

--------------------------------------------------------------------------------

 

 

Section 8.18. Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

Article IX

The Issuer

 

Section 9.1. Representations, Warranties and Certain Covenants of Issuer.

 

The Issuer hereby makes the following representations, warranties and covenants
for the benefit of the Indenture Trustee, the Noteholders, any Supplemental
Credit Enhancement Provider and any Liquidity Provider. The representations
shall be made as of the execution and delivery of this Indenture, and as of each
Funding Date and as of each date of Grant and shall survive the Grant of a
Security Interest in the Receivables to the Indenture Trustee. Notwithstanding
the foregoing, the breach of any representation, warranty or covenant in this
Section 9.1 shall not be waived without the consent of the Majority Holders of
all Outstanding Notes.

 

(a)      Organization and Good Standing. The Issuer is duly organized and
validly existing as a statutory trust and is in good standing under the laws of
the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own, hold and grant a Security Interest in
the Receivables. The Issuer has appointed the Administrator as the Issuer’s
agent where notices and demands to or upon the Issuer in respect of the Notes of
this Indenture may be served.

 

(b)      Power and Authority. The Issuer has and will continue to have the power
and authority to execute and deliver this Indenture and the other Transaction
Documents to which it is or will be a party, and to carry out their respective
terms; the Issuer has full power and authority to Grant a Security Interest in
the Trust Estate and has duly authorized such Grant to the Indenture Trustee by
all necessary action; and the execution, delivery and performance by the Issuer
of this Indenture and each of the other Transaction Documents to which it is a
party has been duly authorized by all necessary action of the Issuer.

 



111

--------------------------------------------------------------------------------

 

 

(c)      Valid Transfers; Binding Obligations. This Indenture creates a valid
Grant of a first priority Security Interest in the Receivables under the UCC,
and such other portion of the Collateral as to which a Security Interest may be
granted under the UCC, which security interest is effective for so long as the
Notes remain Outstanding, enforceable against creditors of and purchasers from
the Issuer, subject to Applicable Law. Each of the Transaction Documents to
which the Issuer is a party constitutes a legal, valid and binding obligation of
the Issuer enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally or by general equity principles.

 

(d)      No Violation. The consummation of the transactions contemplated by this
Indenture and the other Transaction Documents and the fulfillment of the terms
of this Indenture and the other Transaction Documents do not conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under the Organizational
Documents of the Issuer or any indenture, agreement or other material instrument
to which the Issuer is a party or by which it is bound, or result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, agreement or other instrument (other than
this Indenture), or violate any law, order, judgment, decree, writ, injunction,
award, determination, rule or regulation applicable to the Issuer of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Issuer or its
properties, which breach, default, conflict, Adverse Claim or violation could
reasonably be expected to have an Adverse Effect.

 

(e)      No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Issuer’s knowledge, threatened, against or affecting the Issuer: (i)
asserting the invalidity of this Indenture, the Notes or any of the other
Transaction Documents to which the Issuer is a party, (ii) seeking to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Indenture, or any of the other Transaction Documents, (iii)
seeking any determination or ruling which could reasonably be expected to have
an Adverse Effect or could reasonably be expected to materially and adversely
affect the condition (financial or otherwise), business or operations of the
Issuer, or (iv) relating to the Issuer and which could reasonably be expected to
adversely affect the United States federal income tax attributes of the Notes.

 

(f)      No Subsidiaries. The Issuer has no subsidiaries.

 

(g)      All Tax Returns True, Correct and Timely Filed. All tax returns
required to be filed by the Issuer in any jurisdiction have in fact been filed
and all taxes, assessments, fees and other governmental charges upon the Issuer
or upon any of its properties, and all income of franchises, shown to be due and
payable on such returns have been paid except for any such taxes, assessments,
fees and charges the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Issuer had established adequate reserves in accordance with GAAP. All
such tax returns were true and correct in all material respects and the Issuer
knows of no proposed additional tax assessment against it that could reasonably
be expected to have a material adverse effect upon the ability of the Issuer to
perform its obligations hereunder nor of any basis therefor. The provisions for
taxes on the books of the Issuer are in accordance with GAAP. The Administrator
shall file any and all such returns required to be filed in the United States.

 



112

--------------------------------------------------------------------------------

 

 

(h)      No Restriction on Issuer Affecting its Business. The Issuer is not a
party to any contract or agreement, or subject to any charter or other
restriction, which materially and adversely affects its business, and the Issuer
has not agreed or consented to cause any of its assets or properties to become
subject to any Adverse Claim other than the Security Interest.

 

(i)      Title to Receivables. As represented by the Depositor in the
Receivables Pooling Agreement, immediately prior to the Grant thereof to the
Indenture Trustee as contemplated by this Indenture, the Issuer had good and
marketable title to each Receivable, free and clear of all Adverse Claims and
rights of others.

 

(j)      Perfection of Security Interest. All filings and recordings that are
necessary to perfect the interest of the Issuer in the Receivables and such
other portion of the Trust Estate as to which a sale or security interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. All filings and recordings against the Issuer required to perfect
the Security Interest of the Indenture Trustee in such Receivables and such
other portion of the Trust Estate as to which a Security Interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. The Issuer will from time to time, at its own expense, execute and
file such additional financing statements (including continuation statements) as
may be necessary to ensure that at any time, the interest of the Issuer in all
of the Receivables and such other portion of the Trust Estate as to which a sale
or Security Interest may be perfected by filing under the UCC, and the Security
Interest of the Indenture Trustee in all of the Receivables and such other
portion of the Trust Estate as to which a Security Interest may be perfected by
filing under the UCC, are fully protected. Other than the Security Interest
granted to the Indenture Trustee pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a Security Interest in, or otherwise conveyed
any of the Receivables. The Issuer has not authorized the filing of and is not
aware of any financing statement filed against the Issuer that includes a
description of collateral covering the Receivables other than (1) any financing
statement related to the Security Interest granted to the Indenture Trustee
hereunder or (2) that has been terminated. The Administrator shall take all
steps necessary to ensure compliance with this Section 9.1(j).

 

(k)      Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized and, when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Indenture and delivered to and paid for by each purchaser as
provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.

 

(l)      Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where Issuer
maintains all of its corporate records, is located at the offices of the
Administrator at 2002 Summit Blvd., Sixth Floor, Atlanta, GA 30319; provided
that, at any time after the Closing Date, upon thirty (30) days’ prior written
notice to the Indenture Trustee and the Noteholders, the Issuer may relocate its
jurisdiction of formation, and/or its principal place of business and chief
executive office, and/or the office where it maintains all of its records, to
another location or jurisdiction, as the case may be, within the United States
to the extent that the Issuer shall have taken all actions necessary or
reasonably requested by the Indenture Trustee or the Majority Holders of all
Outstanding Notes to amend its existing financing statements and continuation
statements, and file additional financing statements and to take any other steps
reasonably requested by the Indenture Trustee or the Majority Holders of all
Outstanding Notes to further perfect or evidence the rights, claims or security
interests of the Indenture Trustee and the Noteholders under any of the
Transaction Documents.

 



113

--------------------------------------------------------------------------------

 

 

(m)      Solvency. The Issuer (i) is not be “insolvent” (as such term is defined
in § 101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as they
become due; and (iii) does not have unreasonably small capital for the business
in which it is engaged or for any business or transaction in which it is about
to engage. The Issuer is not Granting the Trust Estate to the Indenture Trustee
with the intent to defraud, delay or hinder any of its creditors.

 

(n)      Separate Identity. The Issuer is operated as an entity separate from
the Receivables Seller and the Servicer. The Issuer has complied with all
covenants set forth in its Organizational Documents.

 

(o)      Name. The legal name of the Issuer is as set forth in this Indenture
and the Issuer does not use and has not used any other trade names, fictitious
names, assumed names or “doing business as” names.

 

(p)      Governmental Authorization. Other than the filing of the financing
statements (or financing statement amendments) required hereunder or under any
other Transaction Document, no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for (i) the due execution and delivery by Issuer of this Indenture and
each other Transaction Document to which it is a party and (ii) the performance
of its obligations hereunder and thereunder.

 

(q)      Accuracy of Information. All information heretofore furnished by the
Issuer or any of its Affiliates to the Indenture Trustee or the Noteholders for
purposes of or in connection with this Indenture, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Issuer or any of its Affiliates to the
Indenture Trustee or the Noteholders will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

(r)      Use of Proceeds. No proceeds of any issuance of Notes or funding under
a VFN hereunder will be used for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time.

 

(s)      Investment Company. The Issuer is not an “investment company” within
the meaning of the Investment Company Act, or any successor statute.

 



114

--------------------------------------------------------------------------------

 

 

(t)      Compliance with Law. The Issuer has complied in all respects with all
Applicable Laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject.

 

(u)     Investments. The Issuer does not own or hold, directly or indirectly (i)
any capital stock or equity security of, or any equity interest in, any Person
or (ii) any debt security or other evidence of indebtedness of any Person.

 

(v)     Transaction Documents. The Receivables Pooling Agreement is the only
agreement pursuant to which the Issuer directly or indirectly purchases and
receives contributions of Receivables from the Depositor and the Receivables
Pooling Agreement represent the only agreement between the Depositor and the
Issuer relating to the transfer of the Receivables.

 

(w)    Limited Business. Since its formation the Issuer has conducted no
business other than entering into and performing its obligations under the
Transaction Documents to which it is a party, and such other activities as are
incidental to the foregoing. The Transaction Documents to which it is a party,
and any agreements entered into in connection with the transactions that are
permitted thereby, are the only agreements to which the Issuer is a party.

 

Section 9.2. Liability of Issuer; Indemnities.

 

(a)      Obligations. The Issuer shall be liable in accordance with this
Indenture only to the extent of the obligations in this Indenture specifically
undertaken by the Issuer in such capacity under this Indenture and shall have no
other obligations or liabilities hereunder. The Issuer shall indemnify, defend
and hold harmless the Indenture Trustee, the Calculation Agent, the Paying
Agent, the Noteholders and the Trust Estate from and against any taxes that may
at any time be asserted against the Indenture Trustee, the Calculation Agent,
the Paying Agent or the Trust Estate with respect to the transactions
contemplated in this Indenture or any of the other Transaction Documents,
including, without limitation, any sales, gross receipts, general corporation,
tangible or intangible personal property, privilege or license taxes (but not
including any taxes asserted with respect to, and as of the date of, the
transfer of the Receivables to the Trust Estate, the issuance and original sale
of the Notes of any Class, or asserted with respect to ownership of the
Receivables, or federal, state or local income or franchise taxes or any other
tax, or other income taxes arising out of payments on the Notes of any Class, or
any interest or penalties with respect thereto or arising from a failure to
comply therewith) and costs and expenses in defending against the same.

 



115

--------------------------------------------------------------------------------

 

 



 

(b)      Notification and Defense. Promptly after any party seeking
indemnification hereunder (an “Indemnified Party”) shall have been served with
the summons or other first legal process or shall have received written notice
of the threat of a claim in respect of which a claim for indemnity may be made
against the Issuer under this Section 9.2, the Indemnified Party shall notify
the Issuer in writing of the service of such summons, other legal process or
written notice, giving information therein as to the nature and basis of the
claim, but failure so to notify the Issuer shall not relieve the Issuer from any
liability which it may have hereunder or otherwise, except to the extent that
the Issuer is prejudiced by such failure so to notify the Issuer. The Issuer
will be entitled, at its own expense, to participate in the defense of any such
claim or action and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and,
after notice from the Issuer to such Indemnified Party that the Issuer wishes to
assume the defense of any such action, the Issuer will not be liable to such
Indemnified Party under this Section 9.2 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Issuer, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Issuer, or one or more Indemnified Parties, and which in the reasonable judgment
of such counsel are sufficient to create a conflict of interest for the same
counsel to represent both the Issuer and such Indemnified Party, (ii) the Issuer
shall not have employed counsel reasonably satisfactory to the Indemnified Party
to represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (iii) the Issuer has authorized the employment of
counsel for the Indemnified Party at the expense of the Issuer; then, in any
such event, such Indemnified Party shall have the right to employ its own
counsel in such action, and the reasonable fees and expenses of such counsel
shall be borne by the Issuer; provided, however, that the Issuer shall not in
connection with any such action or separate but substantially similar or related
actions arising out of the same general allegations or circumstances, be liable
for any fees and expenses of more than one firm of attorneys at any time for all
Indemnified Parties. Each Indemnified Party, as a condition of the indemnity
agreement contained herein, shall use its commercially reasonable efforts to
cooperate with the Issuer in the defense of any such action or claim. The Issuer
shall not, without the prior written consent of any Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding or threatened proceeding.

 

(c)      Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Issuer has made any indemnity payments pursuant to this Section and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Issuer, without interest.

 

Section 9.3. Merger or Consolidation, or Assumption of the Obligations, of the
Issuer.

 

Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Issuer
under this Indenture, shall be the successor to the Issuer under this Indenture
without the execution or filing of any document or any further act on the part
of any of the parties to this Indenture, except that if the Issuer in any of the
foregoing cases is not the surviving entity, then the surviving entity shall
execute an agreement of assumption to perform every obligation of the Issuer
hereunder, and the surviving entity shall have taken all actions necessary or
reasonably requested by the Issuer, the Majority Holders of all Outstanding
Notes or the Indenture Trustee to amend its existing financing statements and
continuation statements, and file additional financing statements and to take
any other steps reasonably requested by the Issuer, the Majority Holders of all
Outstanding Notes or the Indenture Trustee to further perfect or evidence the
rights, claims or security interests of the Issuer, the Noteholders or the
Indenture Trustee under any of the Transaction Documents. The Issuer (i) shall
provide notice of any merger, consolidation or succession pursuant to this
Section to the Note Rating Agency that has rated any then-Outstanding Notes, the
Indenture Trustee and the Noteholders, (ii) for so long as the Notes are
outstanding, shall receive from the Note Rating Agency rating Outstanding Notes
a letter to the effect that such merger, consolidation or succession will not
result in a qualification, downgrading or withdrawal of the then current ratings
assigned by such Note Rating Agency to any Outstanding Notes, (iii) shall obtain
an Opinion of Counsel addressed to the Indenture Trustee and reasonably
satisfactory to the Indenture Trustee, that such merger, consolidation or
succession complies with the terms hereof and one or more Opinions of Counsel
updating or restating all opinions delivered on the date of this Indenture with
respect to corporate matters, enforceability of Transaction Documents against
the Issuer, and the grant by the Issuer of a valid security interest in the
Aggregate Receivables to the Indenture Trustee and the perfection of such
security interest and related matters, (iv) shall receive from the Majority
Holders of all Outstanding Notes their prior written consent to such merger,
consolidation or succession, absent which consent, the Issuer shall not become a
party to such merger, consolidation or succession and (v) shall obtain an Issuer
Tax Opinion.

 



116

--------------------------------------------------------------------------------

 

 



Section 9.4. Issuer May Not Own Notes.

 

The Issuer may not become the owner or pledgee of one or more of the Notes. Any
Person Controlling, Controlled by or under common Control with the Issuer may,
in its individual or any other capacity, become the owner or pledgee of one or
more Notes with the same rights as it would have if it were not an Affiliate of
the Issuer, except as otherwise specifically provided in the definition of the
term “Noteholder.” The Notes so owned by or pledged to such Controlling,
Controlled or commonly Controlled Person shall have an equal and proportionate
benefit under the provisions of this Indenture, without preference, priority or
distinction as among any of the Notes, except as set forth herein with respect
to, among other things, rights to vote, consent or give directions to the
Indenture Trustee as a Noteholder.

 

Section 9.5. Covenants of Issuer.

 

(a)      Organizational Documents. The Issuer hereby covenants that its
Organizational Documents provide that they may not be amended or modified
without (i) notice to the Indenture Trustee and the Note Rating Agency that has
rated any Outstanding Notes, and (ii) the prior written consent of the
Administrative Agent, unless and until this Indenture shall have been satisfied,
discharged and terminated. The Issuer will at all times comply with the terms of
its Organizational Documents.

 

(b)      Preservation of Existence. The Issuer hereby covenants to do or cause
to be done all things necessary on its part to preserve and keep in full force
and effect its rights and franchises as a statutory trust under the laws of the
State of Delaware, and to maintain each of its licenses, approvals, permits,
registrations or qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have an Adverse Effect.

 



117

--------------------------------------------------------------------------------

 

 

(c)      Compliance with Laws. The Issuer hereby covenants to comply in all
material respects with all applicable laws, rules and regulations and orders of
any governmental authority, the noncompliance with which would have an Adverse
Effect or a material adverse effect on the business, financial condition or
results of operations of the Issuer.

 

(d)      Payment of Taxes. The Issuer hereby covenants to pay and discharge
promptly or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon the Issuer or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default, provided that the Issuer shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Issuer shall have set aside on its books adequate reserves with respect to
any such tax, assessment, charge or levy so contested.

 

(e)      Investments. The Issuer hereby covenants that it will not, without the
prior written consent of the Majority Holders of all Outstanding Notes, acquire
or hold any indebtedness for borrowed money of another person, or any capital
stock, debentures, partnership interests or other ownership interests or other
securities of any Person, other than Permitted Investments as provided hereunder
and the Receivables acquired under the Receivables Sale Agreement and the
Receivables Pooling Agreement.

 

(f)      Keeping Records and Books of Account. The Issuer hereby covenants and
agrees to maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Receivables in the event of the destruction or loss of the originals thereof)
and keep and maintain, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Receivables
(including, without limitation, records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Receivable). The Administrator shall ensure compliance with
this Section 9.5(f).

 

(g)      Employee Benefit Plans. The Issuer hereby covenants and agrees to
comply in all material respects with the provisions of ERISA, the Code, and all
other applicable laws, and the regulations and interpretations thereunder to the
extent applicable, with respect to each employee benefit plan sponsored or
maintained by the Issuer.

 

(h)      No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s covenants or obligations under any document,
instrument or agreement included in the Trust Estate, or which would result in
the amendment, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any such document, instrument or
agreement.

 



118

--------------------------------------------------------------------------------

 

 

(i)      Separate Identity. The Issuer acknowledges that the Noteholders are
entering into the transactions contemplated by this Indenture in reliance upon
the Issuer’s identity as a legal entity that is separate from the Receivables
Seller, the Depositor or the Servicer (each, a “Facility Entity”). Therefore,
from and after the date of execution and delivery of this Indenture, the Issuer
shall take all reasonable steps to maintain the Issuer’s identity as a separate
legal entity and to make it manifest to third parties that the Issuer is an
entity with assets and liabilities distinct from those of each Facility Entity
and not a division of a Facility Entity.

 

(j)      Compliance with and Enforcement of Transaction Documents. The Issuer
hereby covenants and agrees to comply in all respects with the terms of, employ
the procedures outlined in and enforce the obligations of the parties to all of
the Transaction Documents to which the Issuer is a party, and take all such
action to such end as may be from time to time reasonably requested by the
Indenture Trustee, and/or the Majority Holders of all Outstanding Notes,
maintain all such Transaction Documents in full force and effect and make to the
parties thereto such reasonable demands and requests for information and reports
or for action as the Issuer is entitled to make thereunder and as may be from
time to time reasonably requested by the Indenture Trustee.

 

(k)     No Sales, Liens, Etc. Against Receivables and Trust Property. The Issuer
hereby covenants and agrees, except for releases specifically permitted
hereunder, not to sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist, any Adverse Claim (other than the
Security Interest created hereby) upon or with respect to, any Receivables or
Trust Property, or any interest in either thereof, or upon or with respect to
any Trust Account, or assign any right to receive income in respect thereof. The
Issuer shall promptly, but in no event later than one Business Day after a
Responsible Officer has obtained actual knowledge thereof, notify the Indenture
Trustee of the existence of any Adverse Claim on any Receivables or Trust
Estate, and the Issuer shall defend the right, title and interest of each of the
Issuer and the Indenture Trustee in, to and under the Receivables and Trust
Estate, against all claims of third parties.

 

(l)      No Change in Business. The Issuer covenants that it shall not make any
change in the character of its business.

 

(m)    No Change in Name, Etc. The Issuer covenants that it shall not make any
change to its company name, or use any trade names, fictitious names, assumed
names or “doing business as” names.

 

(n)     No Institution of Insolvency Proceedings. The Issuer covenants that it
shall not institute Insolvency Proceedings with respect to the Issuer or any
Affiliate thereof or consent to the institution of Insolvency Proceedings
against the Issuer or any Affiliate thereof or take any action in furtherance of
any such action, or seek dissolution or liquidation in whole or in part of the
Issuer or any Affiliate thereof.

 

(o)     Money for Note Payments To Be Held in Trust. The Issuer shall cause each
Paying Agent other than the Indenture Trustee to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee, subject to the provisions of this Section, that such Paying
Agent shall:

 



119

--------------------------------------------------------------------------------

 

 

 

(i)      hold all sums held by it in respect of payments on Notes in trust for
the benefit of the Noteholders entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided;

 

(ii)      give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment; and

 

(iii)      at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or direct any Paying
Agent to pay, to the Indenture Trustee all sums held in trust by such Paying
Agent, such sums to be held by the Indenture Trustee upon the same trusts as
those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

 

(p)      Protection of Trust Estate. The Issuer shall from time to time execute
and deliver all such supplements and amendments hereto (a copy of which shall be
provided to the Noteholders) and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as is necessary or advisable to:

 

(i)      Grant more effectively all or any portion of the Trust Estate;

 

(ii)     maintain or preserve the Security Interest or carry out more
effectively the purposes hereof;

 

(iii)    perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Indenture;

 

(iv)    enforce any of the Receivables or, where appropriate, any Security
Interest in the Trust Estate and the proceeds thereof, or

 

(v)     preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee and the Noteholders therein against the claims of all persons
and parties.

 

(q)      Investment Company Act. The Issuer shall conduct its operations in a
manner which shall not subject it to registration as an “investment company”
under the Investment Company Act.

 

(r)      Payment of Review and Renewal Fees. The Issuer shall pay or cause to be
paid to the Note Rating Agency that has rated Outstanding Notes, the annual
rating review and renewal fee in respect of the Notes, if any.

 

(s)      No Subsidiaries. The Issuer shall not form or hold interests in any
subsidiaries.

 



120

--------------------------------------------------------------------------------

 

 

(t)      No Indebtedness. The Issuer shall not incur any indebtedness other than
the Notes, and shall not guarantee any other Person’s indebtedness or incur any
capital expenditures.

 

(u)      No Issuance of New Debt. The Issuer shall not issue any new debt
without the Administrative Agent’s prior written consent.

 

Article X

The Administrator and Servicer

 

Section 10.1. Representations and Warranties of Administrator and Servicer.

 

Each of the Administrator and the Servicer hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the date of this Indenture, and as of the date of each Grant of Receivables to
the Indenture Trustee pursuant to this Indenture. OLS hereby makes the same
representations and warranties to the Indenture Trustee and for the benefit of
the Holders as given by OLS in Section 3.1 of the OLS Subservicing Agreement and
in Section 4(a) of the Receivables Sale Agreement.

 

(a)      Organization and Good Standing. Each of the Administrator and the
Servicer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida and the State of Delaware, respectively.
The Servicer is duly qualified to do business and is in good standing (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the failure so to qualify, or to obtain
such licenses or approvals, would have an Adverse Effect.

 

(b)      Power and Authority; Binding Obligation. Each of the Administrator and
the Servicer has the power and authority to make, execute, deliver and perform
its obligations under this Indenture and each other Transaction Document to
which it is a party and all of the transactions contemplated hereunder and
thereunder, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Indenture and each other Transaction
Document to which it is a party; this Indenture and each other Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of the Administrator and the Servicer, enforceable against each of
the Administrator and the Servicer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity) or by public policy with respect
to indemnification under applicable securities laws.

 

(c)      No Violation. The execution and delivery of this Indenture and each
other Transaction Document to which it is a party by each of the Administrator
and the Servicer and each of their performance and compliance with the terms of
this Indenture will not violate (i) the Administrator’s or the Servicer’s
Charter, Bylaws or other organizational documents or (ii) constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material contract, agreement or
other instrument to which the Administrator or the Servicer is a party or which
may be applicable to the Administrator or the Servicer or any of their
respective assets or (iii) violate any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the
Administrator or the Servicer or their respective properties.

 





121

--------------------------------------------------------------------------------

 

 



(d)      No Proceedings. No proceedings, investigations or litigation before any
court, tribunal or governmental body is currently pending, nor to the knowledge
of the Administrator or the Servicer is threatened against the Administrator or
the Servicer, nor is there any such proceeding, investigation or litigation
currently pending, nor, to the knowledge of the Administrator or the Servicer,
is any such proceeding, investigation or litigation threatened against the
Administrator or the Servicer with respect to this Indenture or any other
Transaction Document or the transactions contemplated hereby or thereby that
could reasonably be expected to have an Adverse Effect.

 

(e)     No Consents Required. No consent, approval, authorization or order of
any court or governmental agency or body is required for the execution, delivery
and performance by the Administrator or the Servicer of or compliance by the
Administrator or the Servicer with this Indenture or the consummation of the
transactions contemplated by this Indenture except for consents, approvals,
authorizations and orders which have been obtained.

 

(f)       Information. No written statement, report or other document furnished
or to be furnished pursuant to this Indenture or any other Transaction Document
to which it is a party by the Administrator or the Servicer contains or will
contain any statement that is or will be inaccurate or misleading in any
material respect.

 

(g)     Default. The Administrator is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of the Administrator or the Servicer to
perform its duties under this Indenture, or with respect to any order of any
court, administrative agency, arbitrator or governmental body which would have a
material adverse effect on the transactions contemplated hereunder, and no event
has occurred which with notice or lapse of time or both would constitute such a
default with respect to any such contract or order of any court, administrative
agency, arbitrator or governmental body.

 

Section 10.2. Covenants of Administrator and Servicer.

 

(a)      Amendments to Designated Servicing Agreements. The Administrator and
the Servicer each hereby covenants and agrees not to amend the Designated
Servicing Agreements except for such amendments that would have no adverse
effect upon the collectability or timing of payment of any of the Aggregate
Receivables or the performance of its, the Depositor’s or the Issuer’s
obligations under the Transaction Documents or otherwise adversely affect the
interest of the Noteholders, any Supplement Credit Enhancement Provider or any
Liquidity Provider, without the prior written consent of the Majority Holders of
all Outstanding Notes and of each Supplemental Credit Enhancement Provider and
each Liquidity Provider. The Administrator shall, within five (5) Business Days
following the effectiveness of such amendments, deliver to the Indenture Trustee
copies of all such amendments.

 



122

--------------------------------------------------------------------------------

 

 

(b)      Maintenance of Security Interest. The Administrator shall from time to
time, at its own expense, execute and file such additional financing statements
(including continuation statements) as may be necessary to ensure that at any
time, the security interest of the Indenture Trustee (on behalf of itself, the
Noteholders, any Supplemental Credit Enhancement Provider and any Liquidity
Provider) in all of the Aggregate Receivables is fully protected in accordance
with the UCC and that the security interest of the Indenture Trustee in the
Receivables and the rest of the Trust Estate remains perfected and of first
priority.

 

(c)      Regulatory Reporting Compliance. The Administrator shall, on or before
the last Business Day of the fifth month following the end of each of the
Servicer’s fiscal years (December 31), beginning with the fiscal year ending in
2011, deliver to the Indenture Trustee and the Interested Noteholders, as
applicable, a copy of the results of any Uniform Single Attestation Program for
Mortgage Bankers, an Officer’s Certificate that satisfies the requirements of
Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB or similar review
conducted on the Servicer by its accountants and such other reports as the
Servicer may prepare relating to its servicing functions as the Servicer.

 

(d)      Compliance with Designated Servicing Agreements. The Servicer shall not
fail to comply with its obligations as the servicer under each of the Designated
Servicing Agreements, which failure would have a material adverse effect on the
interests of the Noteholders under the Indenture. The Servicer shall immediately
notify the Indenture Trustee of any Event of Default or its receipt of a notice
of termination under any Designated Servicing Agreement. The Indenture Trustee
shall forward any such notification to each Holder.

 

(e)      Compliance with Obligations. Each of the Administrator and the Servicer
shall comply with all their other obligations and duties set forth in this
Indenture and any other Transaction Document. The Administrator shall not permit
the Issuer to engage in activities that could violate its covenants in this
Indenture. Notwithstanding any Subservicing Agreement, any of the provisions of
this Indenture relating to agreements or arrangements between the Servicer and a
Subservicer or reference to actions taken through a Subservicer or otherwise,
the Servicer shall remain obligated and primarily liable to the Indenture
Trustee and the Noteholders for the servicing and administering of the Mortgage
Loans in accordance with the provisions of this Indenture without diminution of
such obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from a Subservicer and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Mortgage Loans. The Servicer shall be entitled
to enter into any agreement with a Subservicer for indemnification of the
Servicer by such Subservicer and nothing contained in this Indenture shall be
deemed to limit or modify such indemnification.

 

(f)      Reimbursement of Advances upon Transfer of Servicing. In connection
with any sale or other voluntary transfer of servicing under any Designated
Servicing Agreement (not including any transfer resulting from the succession of
another Person to the business of the Servicer), the Servicer shall cause the
Subservicer to collect reimbursement of all outstanding Advances under such
Designated Servicing Agreement prior to transferring the servicing under such
Designated Servicing Agreement. In connection with any other transfer of
servicing under any Designated Servicing Agreement, the Servicer shall cause the
Subservicer to use its commercially reasonable efforts to collect reimbursement
of any outstanding collections, including indemnity or other payments in respect
of such Advances, and any such collections shall be treated as Collections under
this Indenture. Each of the Servicer’s and the Receivables Seller’s right to
reimbursement for Advances under each Designated Servicing Agreement shall not
be subject to any off-set, recoupment or other similar right.



 



123

--------------------------------------------------------------------------------

 

 

(g)     Notice of Unmatured Defaults, Servicer Termination Events and
Subservicer Termination Events. The Servicer shall provide written notice to the
Indenture Trustee and each VFN Holder of any Unmatured Default, Servicer
Termination Event or Subservicer Termination Event, immediately following the
receipt by a Responsible Officer of the Servicer of notice, or the obtaining by
a Responsible Officer of the Servicer of actual knowledge, of such Unmatured
Default, Servicer Termination Event or Subservicer Termination Event.

 

(h)     Reimbursement of Non-Recoverable Advances. The Servicer shall cause the
Subservicer to withdraw Advance Reimbursement Amounts from the appropriate
Dedicated Collection Account to reimburse any Advance which the Subservicer
shall have determined will not be recoverable from proceeds of the related
Mortgage Loan, promptly after making such determination of non-recoverability.

 

(i)      Administrator Instructions and Functions Performed by Issuer. The
Administrator shall perform the administrative or ministerial functions
specifically required of the Issuer pursuant to this Indenture and any other
Transaction Document.

 

(j)      Maintenance of Core Business Activities. None of the Administrator, the
Servicer or any of their Subsidiaries shall make any material change in its Core
Business Activities as carried on at the date hereof.

 

Section 10.3. Liability of Administrator and Servicer; Indemnities.

 

(a)      Obligations. Each of the Administrator and the Servicer, severally and
not jointly, shall indemnify, defend and hold harmless the Indenture Trustee,
the Calculation Agent, the Paying Agent, the Securities Intermediary, the Trust
Estate, the Owner Trustee and the Noteholders (each an “Indemnified Party”) from
and against any and all costs, expenses, losses, claims, damages and liabilities
(“Indemnified Losses”) to the extent that such cost, expense, loss, claim,
damage or liability arose out of, and was imposed upon, the Indenture Trustee,
the Owner Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Trust Estate or any Noteholder (i) in the case of
indemnification by the Administrator, by reason of a violation of law,
negligence, willful misfeasance or bad faith of the Administrator (or of the
Depositor or of the Issuer as a result of a direction, act or omission by the
Administrator), in the performance of their respective obligations under this
Indenture and the other Transaction Documents or (ii) in the case of
indemnification by the Servicer, by reason of a violation of law, negligence,
willful misfeasance or bad faith of the Servicer or the Subservicer, in the
performance of their respective obligations under this Indenture and the other
Transaction Documents or as servicer or subservicer under the Designated
Servicing Agreements, or by reason of the breach by the Servicer or Subservicer
of any of its representations, warranties or covenants hereunder or under the
Designated Servicing Agreements; provided that any indemnification amounts
payable by the Administrator, the Servicer or the Subservicer, as the case may
be, to the Owner Trustee hereunder shall not be duplicative of any
indemnification amount paid by the Administrator to the Owner Trustee in
accordance with the Trust Agreement or under the Administration Agreement. Ocwen
Financial Corporation shall be responsible for all Indemnified Losses arising
from the Closing Date through the Effective Date that are the obligation of the
Administrator. HLSS shall be responsible for all Indemnified Losses arising on
and after the Effective Date that are the obligation of the Administrator. OLS,
in its capacity as Servicer, shall be responsible for all Indemnified Losses
arising with respect to any Servicing Agreement from the Closing Date through
the related MSR Transfer Date. HLSS, in its capacity as Servicer, shall be
responsible for all Indemnified Losses arising with respect to any Servicing
Agreement on and after the related MSR Transfer Date.

 





124

--------------------------------------------------------------------------------

 

 

(b)      Notification and Defense. Promptly after any Indemnified Party shall
have been served with the summons or other first legal process or shall have
received written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Administrator or the Servicer (such party, as
the case may be, being referred to herein as the “Indemnifying Party”) under
this Section 10.3, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party. The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party that the Indemnifying Party wishes to assume the
defense of any such action, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 10.3 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party (upon
the advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, or one or more Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Indemnifying
Party and such Indemnified Party, (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, or (iii) the Indemnifying Party has authorized the employment of
counsel for the Indemnified Party at the expense of the Indemnifying Party;
then, in any such event, such Indemnified Party shall have the right to employ
its own counsel in such action, and the reasonable fees and expenses of such
counsel shall be borne by the Indemnifying Party; provided, however, that the
Indemnifying Party shall not in connection with any such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties. Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with the Indemnifying Party in the
defense of any such action or claim. The Indemnifying Party shall not, without
the prior written consent of any Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding or threatened proceeding.

 



125

--------------------------------------------------------------------------------

 

 

(c)      Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Indemnifying Party has made any indemnity payments pursuant to this
Section and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the Indemnifying
Party, without interest.

 

(d)      Survival. The provisions of this Section shall survive the resignation
or removal of the Indenture Trustee, the Calculation Agent and the Paying Agent
and the termination of this Indenture.

 

Section 10.4. Merger or Consolidation, or Assumption of the Obligations, of the
Administrator or the Servicer.

 

Any Person (a) into which the Administrator or the Servicer may be merged or
consolidated, (b) which may result from any merger, conversion or consolidation
to which the Administrator or the Servicer shall be a party, or (c) which may
succeed to all or substantially all of the business or assets of the
Administrator or the Servicer, as the case may be, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Administrator or the Servicer, as applicable, under this Indenture, shall
be the successor to the Administrator or the Servicer, as applicable, under this
Indenture without the execution or filing of any paper or any further act on the
part of any of the parties to this Indenture; provided, however, that (i) such
merger, consolidation or conversion shall not cause an Event of Default or an
event which with notice, the passage of time or both would become an Event of
Default, (ii) prior to any such merger, consolidation or conversion, the
Administrator or the Servicer, as the case may be, shall have provided to the
Indenture Trustee and the Noteholders a letter from the Note Rating Agency that
rated Outstanding Notes indicating that such merger, consolidation or conversion
will not result in the qualification, reduction or withdrawal of the then
current ratings of the Outstanding Notes, and (iii) prior to any such merger,
consolidation or conversion the Administrator shall have delivered to the
Indenture Trustee an Opinion of Counsel to the effect that such merger,
consolidation or conversion complies with the terms of this Indenture and one or
more Opinions of Counsel updating or restating all opinions delivered on the
date of this Indenture with respect to corporate matters and the enforceability
of Transaction Documents against the Administrator or the Servicer, as the case
may be, true sale as to the transfers of the Aggregate Receivables from the
Servicer as Receivables Seller to the Depositor and non-consolidation of the
Servicer with the Depositor; provided, further, that the conditions specified in
clauses (ii) and (iii) shall not apply to any transaction in which an Affiliate
of the Receivables Seller assumes the obligations of the Receivables Seller and
otherwise satisfies the eligibility criteria applicable to the Servicer under
the Designated Servicing Agreements. The Administrator or the Servicer, as the
case may be, shall provide notice of any merger, consolidation or succession
pursuant to this Section to the Indenture Trustee, the Noteholders and the Note
Rating Agency. Notwithstanding anything to the contrary herein, any transaction
that constitutes or results in the occurrence of a Change of Control shall be an
Early Amortization Event.

 



126

--------------------------------------------------------------------------------

 

 

Except as described in the preceding paragraph or with respect to the
transactions contemplated on the MSR Transfer Date, none of the Administrator,
the Servicer or the Subservicer may assign or delegate any of its rights or
obligations under this Indenture or any other Transaction Document.

 

On any MSR Transfer Date, HLSS shall deliver to the Indenture Trustee an MSR
Transfer Notice signed by OLS and HLSS.

 

Article XI

The Indenture Trustee

 

Section 11.1. Certain Duties and Responsibilities.

 

(a)      The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture with respect to the
Notes, and no implied covenants or obligations will be read into this Indenture
against the Indenture Trustee.

 

(b)      In the absence of bad faith on its part, the Indenture Trustee may,
with respect to Notes, conclusively rely upon certificates or opinions furnished
to the Indenture Trustee and conforming to the requirements of this Indenture,
as to the truth of the statements and the correctness of the opinions expressed
therein; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee will be under a duty to examine the same to
determine whether or not they conform on their face to the requirements of this
Indenture but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein.

 

(c)      If an Event of Default has occurred and is continuing, the Indenture
Trustee will exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(d)      No provision of this Indenture will be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

 

(i)      this subsection (d) will not be construed to limit the effect of
subsection (a) of this Section 11.1;

 

(ii)     the Indenture Trustee will not be liable for any error of judgment made
in good faith by an Indenture Trustee Authorized Officer, unless it will be
proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts;

 

(iii)    the Indenture Trustee will not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Majority Holders relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture with respect to the Notes of any Class, to the extent consistent with
Sections 8.7 and 8.8;

 



127

--------------------------------------------------------------------------------

 

 

(iv)    no provision of this Indenture will require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it has reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to the Indenture Trustee against such risk
or liability is not reasonably assured to it; and

 

(v)     whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.

 

Section 11.2. Notice of Defaults.

 

Within ninety (90) days after the occurrence of any Event of Default hereunder,

 

(a)      the Indenture Trustee will transmit by mail to all registered
Noteholders, as their names and addresses appear in the Note Register, notice of
such default hereunder known to the Indenture Trustee, and

 

(b)      the Indenture Trustee will give prompt written notification thereof to
the Note Rating Agency, unless such default shall have been cured or waived;
provided, however, that, except in the case of a default in the payment of the
principal of or interest on any Note of any Class, the Indenture Trustee will be
protected in withholding such notice if and so long as an Indenture Trustee
Responsible Officer in good faith determines that the withholding of such notice
is in the interests of the Noteholders of such Class. For the purpose of this
Section, the term “default” means any event which is, or after notice or lapse
of time or both would become, an Event of Default.

 

Section 11.3. Certain Rights of Indenture Trustee.

 

Except as otherwise provided in Section 11.1:

 

(a)      the Indenture Trustee may conclusively rely and will be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

 

(b)      whenever in the administration of this Indenture the Indenture Trustee
deems it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;

 

(c)      the Indenture Trustee may consult with counsel of its own selection and
the advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

 



128

--------------------------------------------------------------------------------

 

 

(d)      the Indenture Trustee will be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Noteholders pursuant to this Indenture, unless such Noteholders
shall have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

 

(e)      the Indenture Trustee will not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document, but the Indenture Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Indenture Trustee determines to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuer, personally or by agent or attorney;

 

(f)      the Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;

 

(g)      the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuer in connection with the filing of such financing
statements or continuation statements;

 

(h)      the Indenture Trustee shall not be deemed to have notice of any
default, Event of Default or Early Amortization Event unless an Indenture
Trustee Responsible Officer has actual knowledge thereof or unless written
notice of any event which is in fact such a default, Event of Default or Early
Amortization Event is received by the Indenture Trustee at the Corporate Trust
Office of the Indenture Trustee, and such notice references the Notes and this
Indenture; and

 

(i)       the rights, privileges, protections, immunities and benefits given to
the Indenture Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable (without duplication) by,
the Indenture Trustee in each of its capacities hereunder (including, without
limitation, Calculation Agent, Paying Agent, Custodian, Securities Intermediary
and Note Registrar), and each agent, custodian and other person employed to act
hereunder.

 

Section 11.4. Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness. The Indenture Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes. The Indenture Trustee will not be accountable for the use or
application by the Issuer of Notes or the proceeds thereof.

 

Section 11.5. Reserved.

 



129

--------------------------------------------------------------------------------

 

 

Section 11.6. Money Held in Trust.

 

The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.

 

Section 11.7. Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.

 

Except as otherwise provided in this Indenture:

 

(a)      The Indenture Trustee will be paid the Indenture Trustee Fee on each
Payment Date pursuant to Section 4.5, as compensation for its services as
Indenture Trustee hereunder.

 

(b)      The Indenture Trustee shall be indemnified and held harmless by the
Trust Estate as set forth in Section 4.5 and Section 8.6, and shall be
secondarily indemnified and held harmless by the Administrator for, from and
against, as the case may be, any loss, liability or expense incurred without
negligence or willful misconduct on their respective parts, arising out of, or
in connection with, the acceptance and administration of the Trust Estate (in
the case of the Indenture Trustee), including, in the case of each of the
Indenture Trustee, the costs and expenses (including reasonable legal fees and
expenses) of defending itself against any claim in connection with the exercise
or performance of any of its powers or duties under this Indenture, provided
that:

 

(i)      with respect to any such claim, the Indenture Trustee shall have given
the Administrator written notice thereof promptly after a Responsible Officer of
the Indenture Trustee shall have actual knowledge thereof; provided, however
that failure to give such written notice shall not affect the Trust Estate’s or
the Administrator’s obligation to indemnify the Indenture Trustee, unless such
failure materially prejudices the Trust Estate’s or the Administrator’s rights;

 

(ii)     the Administrator may, at its option, assume the defense of any such
claim using counsel reasonably satisfactory to the Indenture Trustee; and

 

(iii)    notwithstanding anything in this Agreement to the contrary, the
Administrator shall not be liable for settlement of any claim by the Indenture
Trustee, as the case may be, entered into without the prior consent of the
Administrator, which consent shall not be unreasonably withheld.

 

No termination of this Indenture, or the resignation or removal of the Indenture
Trustee, shall affect the obligations created by this Section 11.7(b) of the
Administrator to indemnify the Indenture Trustee under the conditions and to the
extent set forth herein.

 

Notwithstanding the foregoing, the indemnification provided in this Section
11.7(b) shall not pertain to any loss, liability or expense of the Indenture
Trustee, including the costs and expenses of defending itself against any claim,
incurred in connection with any actions taken by the Indenture Trustee at the
direction of the Noteholders pursuant to the terms of this Indenture.

 



130

--------------------------------------------------------------------------------

 

 

The Indenture Trustee agrees fully to perform its duties under this Indenture
notwithstanding their failure to receive any payments, reimbursements or
indemnifications to the Indenture Trustee pursuant to this Section 11.7(b)
subject to its rights to resign in accordance with the terms of this Indenture.

 

The Securities Intermediary shall be indemnified by the Trust Estate pursuant to
Section 4.5 and Section 8.6, and secondarily by the Administrator, in respect of
the matters described in Section 4.9 to the same extent as the Indenture
Trustee.

 

Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7). Except as
specified in Section 4.5 and Section 8.6, any such payment to the Indenture
Trustee shall be subordinate to payments to be made to Noteholders.

 

Section 11.8. Corporate Indenture Trustee Required; Eligibility.

 

There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by a federal or state authority of the United States, and the
long-term unsecured debt obligations of which are rated in the third highest
applicable rating category from the Note Rating Agency then rating Outstanding
Notes if such institution is rated by such Note Rating Agency, as applicable. If
such bank or corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such bank or corporation will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published.
The Issuer may not, nor may any Person directly or indirectly Controlling,
Controlled by, or under common Control with the Issuer, serve as Indenture
Trustee. If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

 

Section 11.9. Resignation and Removal; Appointment of Successor.

 

(a)      No resignation or removal of the Indenture Trustee and no appointment
of a successor Indenture Trustee pursuant to this Article will become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 11.10.

 

(b)      The Indenture Trustee (in all capacities) may resign with respect to
all, but not less than all, of the Outstanding Notes at any time by giving
written notice thereof to the Issuer. If an instrument of acceptance by a
successor Indenture Trustee, Calculation Agent, Paying Agent or Securities
Intermediary shall not have been delivered to the Indenture Trustee within
thirty (30) days after the giving of such notice of resignation, the resigning
Indenture Trustee, Calculation Agent, Paying Agent or Securities Intermediary
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee, Calculation Agent, Paying Agent or Securities
Intermediary. Written notice of resignation by the Indenture Trustee under this
Indenture shall also constitute notice of resignation as Calculation Agent and
Paying Agent hereunder, to the extent the Indenture Trustee serves in such a
capacity at the time of such resignation.

 



131

--------------------------------------------------------------------------------

 

 

(c)      The Indenture Trustee or Calculation Agent may be removed with respect
to all Outstanding Notes at any time by Action of the Majority Holders of all
Outstanding Notes, delivered to the Indenture Trustee and to the Issuer. Removal
of the Indenture Trustee shall also constitute removal of the Calculation Agent
and Paying Agent hereunder, to the extent the Indenture Trustee serves in such a
capacity at the time of such resignation. If an instrument of acceptance by a
successor Indenture Trustee or Calculation Agent shall not have been delivered
to the Indenture Trustee within thirty (30) days after the giving of such notice
of removal, the Indenture Trustee or Calculation Agent being removed may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee or Calculation Agent.

 

(d)      If at any time:

 

(i)      the Indenture Trustee ceases to be eligible under Section 11.8 and
fails to resign after written request therefore by the Issuer or by any
Noteholder; or

 

(ii)     the Indenture Trustee becomes incapable of acting with respect to any
Class of Notes; or

 

(iii)    the Indenture Trustee is adjudged bankrupt or insolvent or a receiver
of the Indenture Trustee or of its property is appointed or any public officer
takes charge or Control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,

 

then, in any such case, (A) the Issuer may remove the Indenture Trustee, or (B)
subject to Section 8.9, any Noteholder who has been a bona fide Holder of a Note
for at least six (6) months may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee.

 

(e)      If the Indenture Trustee or Calculation Agent resigns, is removed or
becomes incapable of acting with respect to any Notes, or if a vacancy shall
occur in the office of the Indenture Trustee or Calculation Agent for any cause,
the Issuer will promptly appoint a successor Indenture Trustee or Calculation
Agent. If, within one year after such resignation, removal or incapacity, or the
occurrence of such vacancy, a successor Indenture Trustee or Calculation Agent
is appointed by Act of the Majority Holders of all Outstanding Notes, delivered
to the Issuer and the retiring Indenture Trustee or Calculation Agent, the
successor Indenture Trustee or Calculation Agent so appointed will, forthwith
upon its acceptance of such appointment, become the successor Indenture Trustee
or Calculation Agent and supersede the successor Indenture Trustee or
Calculation Agent appointed by the Issuer. If no successor Indenture Trustee or
Calculation Agent shall have been so appointed by the Issuer or the Noteholders
and accepted appointment in the manner hereinafter provided, any Noteholder who
has been a bona fide Holder of a Note for at least six (6) months may, on behalf
of itself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee or Calculation
Agent.

 



132

--------------------------------------------------------------------------------

 

 

(f)      The Issuer will give written notice of each resignation and each
removal of the Indenture Trustee and each appointment of a successor Indenture
Trustee to each Noteholder as provided in Section 1.7 and to the Note Rating
Agency. To facilitate delivery of such notice, upon request by the Issuer, the
Note Registrar shall provide to the Issuer a list of the relevant registered
Noteholders. Each notice will include the name of the successor Indenture
Trustee and the address of its principal Corporate Trust Office.

 

Section 11.10. Acceptance of Appointment by Successor.

 

Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to the Note Rating Agency, and thereupon
the resignation or removal of the predecessor Indenture Trustee will become
effective, and such successor Indenture Trustee, without any further act, deed
or conveyance, will become vested with all the rights, powers, trusts and duties
of the predecessor Indenture Trustee, Calculation Agent and Paying Agent; but,
on request of the Issuer or the successor Indenture Trustee, such predecessor
Indenture Trustee will, upon payment of its reasonable charges, if any, execute
and deliver an instrument transferring to such successor Indenture Trustee all
the rights, powers and trusts of the predecessor Indenture Trustee, Calculation
Agent and Paying Agent, and will duly assign, transfer and deliver to such
successor Indenture Trustee all property and money held by such predecessor
Indenture Trustee hereunder, subject nevertheless to its rights to payment
pursuant to Section 11.7. Upon request of any such successor Indenture Trustee,
the Issuer will execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Indenture Trustee all such rights,
powers and trusts.

 

No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article.

 

Section 11.11. Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. The Indenture Trustee will
give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and the Note Rating Agency. If any Notes shall have
been authenticated, but not delivered, by the Indenture Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Indenture Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Indenture Trustee had
itself authenticated such Notes.

 



133

--------------------------------------------------------------------------------

 

 

Section 11.12. Appointment of Authenticating Agent.

 

At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Classes of Notes which will be authorized to act on behalf of the
Indenture Trustee to authenticate Notes of such Classes issued upon exchange,
registration of transfer or partial redemption thereof or pursuant to Section
6.2, and Notes so authenticated will be entitled to the benefits of this
Indenture and will be valid and obligatory for all purposes as if authenticated
by the Indenture Trustee hereunder. Wherever reference is made in this Indenture
to the authentication and delivery of Notes by the Indenture Trustee or an
Indenture Trustee Authorized Signatory or to the Indenture Trustee’s Certificate
of Authentication, such reference will be deemed to include authentication and
delivery on behalf of the Indenture Trustee by an Authenticating Agent and a
Certificate of Authentication executed on behalf of the Indenture Trustee by an
Authenticating Agent. Each Authenticating Agent will be acceptable to the Issuer
and will at all times be a Person organized and doing business under the laws of
the United States of America, any State thereof or the District of Columbia,
authorized under such laws to act as an Authenticating Agent, having a combined
capital and surplus of not less than $50,000,000 and, if other than the Issuer
itself, subject to supervision or examination by a federal or state authority of
the United States. If such Authenticating Agent publishes reports of condition
at least annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such Authenticating Agent will be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time an Authenticating Agent will cease to be eligible in
accordance with the provisions of this Section, such Authenticating Agent will
resign immediately in the manner and with the effect specified in this Section.

 

Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent, provided
that such Person will be otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer. The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer. Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7. Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent will be appointed unless eligible under the
provisions of this Section.

 



134

--------------------------------------------------------------------------------

 

 

The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Holders or the
Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds. The
Indenture Trustee shall be the initial Authenticating Agent.

 

If an appointment with respect to one or more Classes is made pursuant to this
Section, the Notes of such Classes may have endorsed thereon an alternate
Certificate of Authentication in the following form:

 

AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Classes designated herein and referred to in the
within-mentioned Indenture.

 

Dated: ______________, 20[__]                                   DEUTSCHE BANK
NATIONAL TRUST COMPANY, not in its individual capacity but solely as Indenture
Trustee,

 

By: ____________________________________



as Authenticating Agent

 

Section 11.13. Tax Returns.

 

In the event that the Issuer shall be required to file tax returns, the
Indenture Trustee shall prepare or shall cause to be prepared such tax returns,
at the expense of the Issuer, and shall provide such tax returns to the Issuer
for signature at least five (5) days before such tax returns are due to be
filed. The Indenture Trustee shall also prepare or shall cause to be prepared
all tax information required by law to be distributed to Noteholders when
required by law to be so distributed. The Indenture Trustee, upon written
request, will furnish the Issuer with all such information known to the
Indenture Trustee as may be reasonably requested and required in connection with
the preparation of all tax returns of the Issuer, and shall, upon request,
execute such returns. In no event shall the Indenture Trustee be personally
liable for any liabilities, costs or expenses of the Issuer or any Noteholder
arising under any tax law, including without limitation, federal, state or local
income or excise taxes or any other tax imposed on or measured by income (or any
interest or penalty with respect thereto arising from a failure to comply
therewith).

 

Section 11.14. Representations and Covenants of the Indenture Trustee.

 

The Indenture Trustee represents, warrants and covenants that:

 

(a)      the Indenture Trustee is a national banking association duly organized
and validly existing under the laws of the United States of America;

 



135

--------------------------------------------------------------------------------

 

 

(b)      the Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and other documents
to which it is a party; and

 

(c)      each of this Indenture and other Transaction Documents to which it is a
party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms.

 

Section 11.15. Indenture Trustee’s Application for Instructions from the Issuer.

 

Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Indenture and the date on and/or after which such action
shall be taken or such omission shall be effective, provided that such
application shall make specific reference to this Section 11.15. The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the effective date in the case
of an omission), the Indenture Trustee shall have received written instructions
in response to such application specifying the action be taken or omitted.

 

Article XII

Amendments

 

Section 12.1. Amendments Without Consent of Noteholders.

 

(a)      Without the consent of the Holders of any Notes or any other Person but
with the consent of the Issuer (evidenced by its execution of such amendment),
the Indenture Trustee, the Administrator, the Servicer, the Subservicer (whose
consent shall be required only to the extent that such amendment would
materially affect the Subservicer) and the Administrative Agent, and with prior
notice to the Note Rating Agency that has rated any Outstanding Notes, at any
time and from time to time, upon delivery of an Issuer Tax Opinion and upon
delivery by the Issuer to the Indenture Trustee of an Officer’s Certificate to
the effect that the Issuer reasonably believes that such amendment will not have
an Adverse Effect, may amend this Indenture for any of the following purposes:

 

(i)      to evidence the succession of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes; or

 

(ii)     to add to the covenants of the Issuer, or to surrender any right or
power herein conferred upon the Issuer, for the benefit of the Holders of the
Notes of any or all Classes (and if such covenants or the surrender of such
right or power are to be for the benefit of less than all Classes of Notes,
stating that such covenants are expressly being included or such surrenders are
expressly being made solely for the benefit of one or more specified Classes);
or

 



136

--------------------------------------------------------------------------------

 

 

(iii)    to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture; or

 

(iv)    to establish any form of Note and to set forth the terms thereof, and/or
to add to the rights of the Holders of the Notes of any Class; or

 

(v)     to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder; or

 

(vi)    to add any additional Early Amortization Events or Events of Default in
respect of the Notes; or

 

(vii)   to provide for additional or alternative forms of credit enhancement for
any Class of Notes; or

 

(viii)  to comply with any regulatory, accounting or tax laws; or

 

(ix)     to qualify for “off-balance sheet” treatment under GAAP, or to permit
the Depositor to repurchase a specified percentage (not to exceed 2.50%) of the
Receivables from the Issuer in order to achieve “on-balance sheet” treatment
under GAAP (if such amendment is supported by a true sale opinion from external
counsel to the Receivables Seller satisfactory to the Note Rating Agency rating
Outstanding Notes and to each Holder of a Variable Funding Note); or

 

(x)      to prevent the Issuer from being subject to tax on its net income as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes.

 

(b)      In the event a material change occurs in Applicable Law, or in
applicable foreclosure procedures used by prudent mortgage servicers generally,
that requires or justifies, in the Administrator’s reasonable judgment, that a
state currently categorized as a “Judicial State” be categorized as a
“Non-Judicial State,” or vice versa, the Administrator will certify to the
Indenture Trustee to such effect, supported by an opinion of counsel (or other
form of assurance acceptable to the Indenture Trustee) in the case of a change
in Applicable Law, and the categorization of the affected state or states will
change from “Judicial State” to “Non-Judicial State,” or vice versa, for
purposes of calculating Advance Rates applicable to Receivables.

 

(c)      Additionally, notwithstanding any provision of this Article XII to the
contrary, and in addition to clauses (i) through (x) above, this Indenture may
also be amended by the Issuer, the Indenture Trustee, the Administrator, the
Servicer, the Subservicer (whose consent shall be required only to the extent
that such amendment would materially affect the Subservicer) and the
Administrative Agent without the consent of any of the Noteholders or any other
Person, upon delivery of an Issuer Tax Opinion for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or modifying in any manner the rights of the Holders of the
Notes under this Indenture; provided, however, that (i) the Issuer shall deliver
to the Indenture Trustee an Officer’s Certificate to the effect that the Issuer
reasonably believes that such amendment will not have an Adverse Effect on any
Outstanding Notes and is not reasonably expected to have an Adverse Effect at
any time in the future and (ii) the Note Rating Agency rating the Outstanding
Notes confirms in writing to the Indenture Trustee that such amendment will not
cause a Ratings Effect on any Outstanding Notes.

 



137

--------------------------------------------------------------------------------

 

 



The Servicer shall not enter into any amendment of the Receivables Sale
Agreement, and the Issuer shall not enter into any amendment of the Receivables
Pooling Agreement, without the consent of Holders of more than 50% (by Class
Invested Amount) of each Class of Notes, except for amendments meeting the same
criteria, and supported by the same Issuer Tax Opinion and Officer’s
Certificate, as amendments to the Indenture entered into under this Section
12.1.

 

Section 12.2. Amendments with Consent of Noteholders.

 

In addition to any amendment permitted pursuant to Section 12.1, with prior
notice to the Note Rating Agency and the consent of Holders of more than 50% (by
Class Invested Amount) of each Class of Notes affected by such amendment of this
Indenture, by Act of said Holders delivered to the Issuer and the Indenture
Trustee, the Issuer, the Administrator, the Servicer, the Subservicer (whose
consent shall be required only to the extent that such amendment would
materially affect the Subservicer), the Administrative Agent and the Indenture
Trustee upon delivery of an Issuer Tax Opinion (unless the Noteholders
unanimously consent to waive such opinion), may enter into an amendment of this
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, this Indenture of modifying in any
manner the rights of the Holders of the Notes of each such Class under this
Indenture; provided, however, that no such amendment will, without the consent
of the Holder of each Outstanding Note affected thereby:

 

(a)      change the scheduled payment date of any payment of interest on any
Note, or change a Payment Date or Stated Maturity Date of any Note;

 

(b)      reduce the Note Balance of, or the Note Interest Rate on any Note, or
change the method of computing the Note Balance or Note Interest Rate in a
manner that is adverse to the Noteholder;

 

(c)      impair the right to institute suit for the enforcement of any payment
on any Note;

 

(d)      reduce the percentage in the Class Invested Amount of the Outstanding
Notes (or of the Outstanding Notes of any Class), the consent of whose Holders
is required for any such Amendment, or the consent of whose Holders is required
for any waiver of compliance with the provisions of this Indenture or of
defaults hereunder and their consequences, provided for in this Indenture;

 

(e)      modify any of the provisions of this Section or Section 8.15, except to
increase any percentage of Holders required to consent to any such amendment or
to provide that other provisions of this Indenture cannot be modified or waived
without the consent of the Holder of each Outstanding Note affected thereby;

 



138

--------------------------------------------------------------------------------

 

 

(f)      permit the creation of any lien or other encumbrance on the Collateral
that is prior to the lien in favor of the Indenture Trustee for the benefit of
the Holders of the Notes; or

 

(g)     change the method of computing the amount of principal of, or interest
on, any Note on any date.

 

An amendment of this Indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular Class of Notes, or which modifies the rights
of the Holders of Notes of such Class with respect to such covenant or other
provision, will be deemed not to affect the rights under this Indenture of the
Holders of Notes of any other Class.

 

It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.

 

Section 12.3. Execution of Amendments.

 

In executing or accepting the additional trusts created by any amendment of this
Indenture permitted by this Article XII or the modifications thereby of the
trusts created by this Indenture, the Indenture Trustee will be entitled to
receive, and (subject to Section 11.1) will be fully protected in relying upon,
an Opinion of Counsel stating that the execution of such amendment is authorized
or permitted by this Indenture and that all conditions precedent thereto have
been satisfied. The Indenture Trustee may, but will not be obligated to, enter
into any such amendment which affects the Indenture Trustee’s own rights, duties
or immunities under this Indenture or otherwise.

 

Section 12.4. Effect of Amendments.

 

Upon the execution of any amendment of this Indenture, this Indenture will be
modified in accordance therewith with respect to each Class of Notes affected
thereby, or all Notes, as the case may be, and such amendment will form a part
of this Indenture for all purposes; and every Holder of Notes theretofore or
thereafter authenticated and delivered hereunder will be bound thereby to the
extent provided therein.

 

Article XIII

Early Redemption of Notes

 

Section 13.1. Optional Redemption.

 

(a)      (i) The Issuer has the right, but not the obligation, to redeem the
Notes in whole but not in part on any Payment Date (a “Redemption Payment Date”)
on or after the Payment Date on which the Note Balance (after giving effect to
all payments, if any, on that day) of all of the Notes is reduced to less than
the Redemption Percentage of the aggregate Note Balance of the Notes Outstanding
on the Closing Date. If the Issuer, at the direction of the Depositor, as holder
of the Owner Trust Certificate elects to redeem the Notes, it will cause the
Issuer to notify the Holders for the Notes at least ten (10) days prior to the
Redemption Payment Date. The redemption price for the Notes will equal the
Redemption Amount and shall be deposited by the Issuer into the Note Payment
Account on the Business Day immediately preceding the Redemption Date and
applied with Available Funds pursuant to Section 4.5. If the Issuer is unable to
pay the Redemption Amount in full on the Redemption Date, monthly payments on
the Notes will thereafter be made until the aggregate Note Balance of the Notes
Outstanding, plus all accrued and unpaid interest, is paid in full or the Stated
Maturity Date occurs, whichever is earlier, subject to Article VII, Article
VIII.

 



139

--------------------------------------------------------------------------------

 

 

(ii)      In addition, the Depositor, as holder of the Owner Trust Certificate,
may direct the Issuer to, upon five (5) Business Days’ prior written notice to
the Holders thereof, redeem any Outstanding Class A-2 Note on any Payment Date
or Interim Payment Date on which the VFN Principal Balance thereof has been
reduced to zero.

 

(b)      Notwithstanding the Issuer’s rights of optional redemption under clause
(a) above, the Issuer shall redeem all of the Notes Outstanding on any date
before or after the Expected Repayment Date, on which a Permitted Refinancing is
effected, the proceeds of which at least equal the Redemption Amount.

 

(c)      Subject to satisfaction of the conditions in Section 2.1(c), the Issuer
may consent to a partial redemption of the Notes on any Payment Date in
connection with a Permitted Refinancing that does not generate the full
Redemption Amount, by applying the proceeds of such Permitted Refinancing
received during the related Advance Collection Period with Available Funds
pursuant to Section 4.5.

 

(d)      The Class B Notes and the Class C Notes may be repaid at any time using
the proceeds of sales of new Notes or otherwise from sources other than
collections on the Receivables by the Issuer giving notice as set forth in
Section 13.2. It is understood and the Noteholders by signing this Agreement
confirm that the Class D Notes have been paid in full prior to the Effective
Date.

 

Section 13.2. Notice.

 

(a)      Promptly after the occurrence of any optional redemption pursuant to
Section 13.1, the Issuer will notify the Indenture Trustee and the Note Rating
Agency in writing of the identity and Note Balance of the affected Class of
Notes to be redeemed.

 

(b)      Notice of redemption (each a “Redemption Notice”) will promptly be
given as provided in Section 1.7. All notices of redemption will state (i) the
Class of Notes to be redeemed pursuant to this Article XIII, (ii) the date on
which the redemption of the Class of Notes to be redeemed pursuant to this
Article will begin, which will be the Redemption Payment Date, and (iii) the
redemption price for such Class of Notes. Following delivery of a Redemption
Notice by the Issuer, the Issuer shall be required to purchase the entire
aggregate Note Balance of such Class of Notes for the related Redemption Amount
on the Redemption Payment Date.

 



140

--------------------------------------------------------------------------------

 

 

Article XIV

Miscellaneous

 

Section 14.1. No Petition.

 

Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Supplemental Credit
Enhancement Provider or Liquidity Provider, as applicable, by accepting its
rights as a third party beneficiary hereunder, each Noteholder, by accepting a
Note and each Note Owner by accepting a Note or a beneficial interest in a Note
agrees that it will not at any time prior to the date which is one year and one
day, or, if longer, the applicable preference period then in effect, after the
payment in full of all the Notes, institute against the Depositor or the Issuer,
or join in any institution against the Depositor or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, this Indenture, any
Supplemental Credit Enhancement Agreement and any Liquidity Facility; provided,
however, that nothing contained herein shall prohibit or otherwise prevent the
Indenture Trustee from filing proofs of claim in any such proceeding.

 

Section 14.2. No Recourse.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the Securities Act and the Exchange Act
of the Indenture Trustee or Owner Trustee in its individual capacity, any holder
of a beneficial ownership interest in the Issuer or the Indenture Trustee or
Owner Trustee or of any successor or assign of the Indenture Trustee or Owner
Trustee in its individual capacity, except as any such Person may have expressly
agreed and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

 

Section 14.3. Tax Treatment.

 

Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Indenture with the intention that for United States federal,
state and local income and franchise tax purposes the Notes will qualify as
indebtedness secured by the Receivables. The Issuer, by entering into this
Indenture, each Noteholder, by its acceptance of a Note and each purchaser of a
beneficial interest therein, by accepting such beneficial interest, agree to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. The Indenture Trustee shall treat the Trust
Estate as a security device only. The provisions of this Indenture shall be
construed in furtherance of the foregoing intended tax treatment.

 



141

--------------------------------------------------------------------------------

 

 

Section 14.4. Alternate Payment Provisions.

 

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee, may
enter into any agreement with any Holder of a Note providing for a method of
payment or notice that is different from the methods provided for in this
Indenture for such payments or notices. The Issuer will furnish to the Indenture
Trustee a copy of each such agreement and the Indenture Trustee will cause
payments or notices, as applicable, to be made in accordance with such
agreements.

 

Section 14.5. Termination of Obligations.

 

The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Indenture as set forth in Article VII, except with respect to
the payment obligations described in Section 14.6(b). Upon this event, the
Indenture Trustee shall release, assign and convey to the Issuer or any of its
designees, without recourse, representation or warranty, all of its right, title
and interest in the Collateral, whether then existing or thereafter created, all
monies due or to become due and all amounts received or receivable with respect
thereto (including all moneys then held in any Trust Account) and all proceeds
thereof, except for amounts held by the Indenture Trustee pursuant to Section
14.6(b). The Indenture Trustee shall execute and deliver such instruments of
transfer and assignment as shall be provided to it, in each case without
recourse, as shall be reasonably requested by the Issuer to vest in the Issuer
or any of its designees all right, title and interest which the Indenture
Trustee had in the Collateral.

 

Section 14.6. Final Distribution.

 

(a)      The Issuer shall give the Indenture Trustee at least thirty (30) days
prior written notice of the Payment Date on which the Noteholders of any Class
may surrender their Notes for payment of the final distribution on and
cancellation of such Notes. Not later than the fifth day of the month in which
the final distribution in respect of such Class is payable to Noteholders, the
Indenture Trustee shall provide notice to Noteholders of such Class specifying
(i) the date upon which final payment of such Class will be made upon
presentation and surrender of Notes of such Class at the office or offices
therein designated, (ii) the amount of any such final payment and (iii) that the
Record Date otherwise applicable to such payment date is not applicable,
payments being made only upon presentation and surrender of such Notes at the
office or offices therein specified. The Indenture Trustee shall give such
notice to the Note Registrar and the Paying Agent at the time such notice is
given to Noteholders.

 



142

--------------------------------------------------------------------------------

 

 

(b)      Notwithstanding a final distribution to the Noteholders of any Class
(or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in any Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if such Notes are Definitive
Notes. In the event that all such Noteholders shall not surrender their Notes
for cancellation within six (6) months after the date specified in the notice
from the Indenture Trustee described in clause (a), the Indenture Trustee shall
give a second notice to the remaining such Noteholders to surrender their Notes
for cancellation and receive the final distribution with respect thereto. If
within one year after the second notice all such Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining such
Noteholders concerning surrender of their Notes, and the cost thereof (including
costs related to giving the second notice) shall be paid out of the funds in the
Collection and Funding Account. The Indenture Trustee and the Paying Agent shall
pay to the Issuer any monies held by them for the payment of principal or
interest that remains unclaimed for two (2) years. After payment to the Issuer,
Noteholders entitled to the money must look to the Issuer for payment as general
creditors unless an applicable abandoned property law designates another Person.

 

Section 14.7. Supplemental Credit Enhancement Provider and Liquidity Provider as
Third-Party Beneficiaries.

 

Each Supplemental Credit Enhancement Provider and Liquidity Provider (for
purposes of Section 11.7) is a third-party beneficiary of this Indenture to the
extent specified herein or in the applicable Supplemental Credit Enhancement
Agreement or Liquidity Facility.

 

Section 14.8. Owner Trustee Limitation of Liability.

 

It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Indenture or
the other Transaction Documents.

 

Section 14.9. Consent and Acknowledgement of the Amendments.

 

The Holder of 100% of the Outstanding Notes has consented to this Indenture and
confirms that (i) it is the sole Holder of all the Outstanding Notes with the
right to instruct the Indenture Trustee, (ii) it is authorized to deliver this
Indenture, such power has not been granted or assigned to any other person and
the Indenture Trustee may rely upon such certification, and (iii) it
acknowledges and agrees that the amendments effected by this Indenture shall
become effective on the Effective Date; provided, that the amendments to add the
definition of “Servicer Ratings Downgrade” and the revisions to clause (v) of
the definition of “Early Amortization Event,” clause (i) of the definition of
“Facility Eligible Servicing Agreement” and clause (vii) of the definition of
“Funding Conditions,” shall be effective retroactively on the original Closing
Date as if initially included in the Indenture notwithstanding any provision to
the contrary.

 



143

--------------------------------------------------------------------------------

 

 

The Administrative Agent and the Holder of 100% of the Outstanding Notes further
confirm that they waive the requirement of delivery of an Issuer Tax Opinion in
connection with the amendments contemplated hereby.

 

The Administrative Agent and the Holder of 100% of the Outstanding Notes further
confirm that the Notes issued on the Effective Date pursuant to this Indenture
shall be issued in the name of “Barclays Bank PLC, as Administrative Agent,” and
the Administrative Agent and the Holder of 100% of the Outstanding Notes hereby
direct the Indenture Trustee to issue the Notes in the name of “Barclays Bank
PLC, as Administrative Agent.”

 

It is expressly understood and agreed by the parties hereto that on the
Effective Date, HLSS shall acquire the ownership of 100% of the equity interests
in the Depositor from OLS, and HLSS shall assume the role of Administrator of
the facility and under the Indenture from OFC and all requirements, as
applicable, under Section 10.4 are waived.

 

[Signature Pages Follow]

 



144

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 





  HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1, as Issuer   By: Wilmington
Trust Company, not in its individual capacity but solely as Owner Trustee      
  By: /s/ Yvette L. Howell   Name: Yvette L. Howell   Title: Assistant Vice
President



 

[Signatures continue]

 

[Signature Page to Amended and Restated Indenture]

 



--------------------------------------------------------------------------------

 

 





  DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary and not in its individual capacity    
    By: /s/ Amy McNulty   Name: Amy McNulty   Title: Authorized Signer        
By: /s/ Barbara Campbell   Name: Barbara Campbell   Title: Vice President



 



[Signatures continue]

 

[Signature Page to Amended and Restated Indenture]

 



--------------------------------------------------------------------------------

 



 



  HLSS Holdings, LLC, as Administrator and as Servicer (on and after the MSR
Transfer Date)       By: Home Loan Servicing Solutions, Ltd., its sole member  
      By: /s/ William C. Erbey   Name: William C. Erbey   Title: Chief Executive
Officer



 

[Signatures continue]

 

 [Signature Page to Amended and Restated Indenture]

 



--------------------------------------------------------------------------------

 

 





  Ocwen Loan Servicing, LLC, as Servicer (prior to the MSR Transfer Date)      
By: /s/ Richard Delgado   Name: Richard Delgado   Title: Senior Vice President
and Treasurer



 

[Signatures continue]

 



 [Signature Page to Amended and Restated Indenture]



 

--------------------------------------------------------------------------------

 

 





  BARCLAYS BANK PLC, as Administrative Agent         By: /s/ Jamie Pratt   Name:
Jamie Pratt   Title: Director         Consented to by:         SHEFFIELD
RECEIVABLES CORPORATION, as sole Holder of the Class A-1 Notes, the Class A-2
Notes, the Class B Notes and the Class C Notes         By: Barclays Bank PLC, as
Attorney-in-Fact               By: /s/ John McCarthy   Name: John McCarthy  
Title: Vice President



 

[Signatures continue]

 



 [Signature Page to Amended and Restated Indenture]

 



--------------------------------------------------------------------------------

 



 



  Consented to by:         OCWEN FINANCIAL CORPORATION, as Administrator (prior
to the Effective Date)         By: /s/ Ronald M. Faris   Name: Ronald M. Faris  
Title: President and CEO



 

[End of signatures]

 



 [Signature Page to Amended and Restated Indenture]

 



--------------------------------------------------------------------------------

 

 



 

Appendix A

 

MSR Transfer Notice

 

[Date]

 

Deutsche Bank Trust Company Americas
1761 East St. Andrew Place
Santa Ana, California 92705
Attention: Trust Administration - OC10S2

 

Re: HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1

 

NOTICE OF TRANSFER OF MORTGAGE SERVICING RIGHTS

 

On __________, 20__ (the “MSR Transfer Date”), Ocwen Loan Servicing, LLC (“OLS”)
sold to HLSS Holdings, LLC (“HLSS”) all of the servicing rights and obligations
of OLS under the Designated Servicing Agreements set forth on Schedule A
attached hereto (the “MSR Transfer”).

 

All required consents and rating agency letters required under such Designated
Servicing Agreements for the MSR Transfer were obtained on or before the MSR
Transfer Date.

 

 

 

HLSS HOLDINGS, LLC

 

By: Home Loan Servicing Solutions, Ltd., its sole member



 

By:                                                                        
Name: William C. Erbey
Title: Chief Executive Officer

 

OCWEN LOAN SERVICING, LLC 

 

By:                                                                        
Name:
Title:

 

Schedule A

 

Appendix A-1

--------------------------------------------------------------------------------

 

 

Schedule 1

 

List of Designated Servicing Agreements

 

 

1.                      EQLS 2007-1 Pooling and Servicing Agreement, dated as of
June 1, 2007, among BCAP LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC.
D/B/A HOMEQ SERVICING, as Servicer, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and THE BANK OF NEW YORK TRUST COMPANY, N.A., as Custodian. 695
2.                      SABR 2007-NC2 Pooling and Servicing Agreement,  dated as
of February 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as
Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer,
NC CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee. 612 3.                      SABR 2007-NC1 Pooling and
Servicing Agreement, dated as of January 1, 2007, among SECURITIZED ASSET BACKED
RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ
SERVICING, as Servicer, NC CAPITAL CORPORATION, as Responsible Party, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 613 4.                     
SABR 2006-FR3 Pooling and Servicing Agreement, dated as of July 1, 2006, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, OFFICETIGER GLOBAL REAL ESTATE SERVICES INC., as Loan
Performance Advisor, FREMONT INVESTMENT & LOAN, as Responsible Party, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 617 5.                      SABR
2006-HE1 Pooling and Servicing Agreement, dated as of August 1, 2006, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, FREMONT INVESTMENT & LOAN, as a Responsible Party,
AEGIS MORTGAGE CORPORATION, as a Responsible Party, DECISION ONE MORTGAGE
COMPANY, LLC, as a Responsible Party, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee. 618 6.                      SABR 2006-HE2 Pooling and
Servicing Agreement, dated as of September 1, 2006, among SECURITIZED ASSET
BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING CORPORATION, as Servicer,
FREMONT INVESTMENT & LOAN, as a Responsible Party, NC CAPITAL CORPORATION, as a
Responsible Party, AEGIS MORTGAGE CORPORATION, as a Responsible Party, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 619

 

Schedule 1-1

--------------------------------------------------------------------------------

 

 

 

7.                      SABR 2006-NC3 Pooling and Servicing Agreement, dated as
of October 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, NC CAPITAL CORPORATION, as
Responsible Party, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian. 620 8.                     
SABR 2006-WM2 Pooling and Servicing Agreement, dated as of October 1, 2006,
among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, WMC MORTGAGE CORP., as Responsible Party, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 621 9.                      SABR
2006-WM3 Pooling and Servicing Agreement, dated as of November 1, 2006, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Custodian. 622 10.                   SABR
2006-FR4 Pooling and Servicing Agreement, dated as of November 1, 2006, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, FREMONT INVESTMENT & LOAN, as
Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Custodian. 623 11.                   SABR
2006-WM4 Pooling and Servicing Agreement, dated as of December 1, 2006, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Custodian. 624 12.                   SABR
2007-HE1 Pooling and Servicing Agreement, dated as of January 1, 2007, among
SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor, BARCLAYS CAPITAL REAL
ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC MORTGAGE CORP., as a
Responsible Party, NC CAPITAL CORPORATION, as a Responsible Party, DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian. 625

 

Schedule 1-2

--------------------------------------------------------------------------------

 

 

 

13.                   SABR 2007-BR5 Pooling and Servicing Agreement, dated as of
June 1, 2007, among BCAP LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC.,
D/B/A HOMEQ SERVICING, as Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 607 14.                   SABR 2007-BR4 Pooling and Servicing
Agreement, dated as of May 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES
LLC, as Depositor, BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as
Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 608
15.                   SABR 2007-BR3 Pooling and Servicing Agreement, dated as of
May 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC
MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian. 609
16.                   SABR 2007-BR2 Pooling and Servicing Agreement, dated as of
April 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, WMC
MORTGAGE CORP., as Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian. 610
17.                   SABR 2007-BR1 Pooling and Servicing Agreement, dated as of
March 1, 2007, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
BARCLAYS CAPITAL REAL ESTATE INC., D/B/A HOMEQ SERVICING, as Servicer, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 611 18.                   PPSI
2004-WHQ1 Pooling and Servicing Agreement, dated as of September 1, 2004, among
PARK PLACE SECURITIES, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Master Servicer, and WELLS FARGO BANK, N.A., as Trustee. 600 19.                
  PPSI 2004-MHQ1 Pooling and Servicing Agreement, dated as of October 1, 2004,
among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Master Servicer, and WELLS FARGO BANK, N.A., as Trustee. 601 20.                
  PPSI 2004-WHQ2 Pooling and Servicing Agreement, dated as of November 1, 2004,
among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Master Servicer, and WELLS FARGO BANK, N.A., as Trustee. 602 21.                
  PPSI 2005-WHQ1 Pooling and Servicing  Agreement, dated as of February 1, 2005,
among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Master Servicer, and WELLS  FARGO  BANK,  N.A., as Trustee. 603

 

Schedule 1-3

--------------------------------------------------------------------------------

 

 

 

22.                   PPSI 2005-WHQ2 Pooling and Servicing Agreement, dated as
of April 1, 2005, among PARK PLACE SECURITIES, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Master Servicer, and WELLS  FARGO  BANK,  N.A., as
Trustee. 604 23.                   PPSI 2005-WHQ3 Pooling and Servicing
Agreement, dated as of May 1, 2005, among PARK PLACE SECURITIES, INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS  FARGO 
BANK,  N.A., as Trustee. 605 24.                   PPSI 2005-WHQ4 Pooling and
Servicing  Agreement, dated as of August 1, 2005, among PARK PLACE SECURITIES,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Master Servicer, and WELLS 
FARGO  BANK,  N.A., as Trustee. 606 25.                   SABR 2005-HE1 Pooling
and Servicing Agreement, dated as of November 1, 2005, among SECURITIZED ASSET
BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING CORPORATION, as Servicer,
COUNTRYWIDE HOME LOANS SERVICING LP, as Servicer, MORTGAGERAMP, INC., as Loan
Performance Advisor, NC CAPITAL CORPORATION, as a Responsible Party, WMC
MORTGAGE CORPORATION, as a Responsible Party, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee. 614 26.                   SABR 2006-FR1 Pooling and
Servicing Agreement, dated as of February 1, 2006, among SECURITIZED ASSET
BACKED RECEIVABLES LLC, as Depositor, HOMEQ SERVICING CORPORATION, as Servicer,
MORTGAGERAMP, INC., as Loan Performance Advisor, FREMONT INVESTMENT & LOAN, as
Responsible Party, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 615
27.                   SABR 2006-FR2 Pooling and Servicing Agreement, dated as of
June 1, 2006, among SECURITIZED ASSET BACKED RECEIVABLES LLC, as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, OFFICETIGER GLOBAL REAL ESTATE
SERVICES INC., as Loan Performance Advisor, FREMONT INVESTMENT & LOAN, as
Responsible Party, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 616
28.                   ABFC 2003-WMC1 Pooling and Servicing Agreement, dated as
of November 1, 2003, by and between ASSET BACKED FUNDING CORPORATION, HOMEQ
SERVICING CORPORATION, and JPMORGAN CHASE BANK 245 29.                   FFML
2005-FF5 Pooling and Servicing Agreement, dated as of April 1, 2005, among ASSET
BACKED FUNDING CORPORATION, as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer and JPMORGAN CHASE BANK, N.A., as Trustee. 247

 

Schedule 1-4

--------------------------------------------------------------------------------

 

 

 

30.                   ABFC 2005-WMC1 Pooling and Servicing Agreement, dated as
of September 1, 2005, among ASSET BACKED FUNDING CORPORATION, as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer and WELLS FARGO BANK, N.A., as Trustee.
248 31.                   ABSHE 2004-HE1 Pooling and Servicing Agreement, dated
as of January 1, 2004, among ASSET BACKED SECURITIES CORPORATION, as Depositor,
DLJ MORTGAGE CAPITAL, INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer
and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 288 32.                   ABSHE
2004-HE2 Pooling and Servicing Agreement, dated as of April 1, 2004, among ASSET
BACKED SECURITIES CORPORATION, as Depositor, DLJ MORTGAGE CAPITAL, INC., as
Seller, HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as
Trustee. 289 33.                   ABSHE 2006-HE2 Pooling and Servicing
Agreement, dated as of March 1, 2004, among ASSET BACKED SECURITIES CORPORATION,
as Depositor, DLJ MORTGAGE CAPITAL, INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, MORTGAGERAMP, INC., as Loan Performance Advisor, and
U.S. BANK, NATIONAL ASSOCIATION, as Trustee. 290 34.                   ACE
2004-RM1 Pooling and Servicing Agreement, dated as of July 1, 2004, among ACE
SECURITIES CORP., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WELLS
FARGO BANK, N.A., as Master Servicer and Securities Administrator, and HSBC BANK
USA, NATIONAL ASSOCIATION, as Trustee. 255 35.                   GSAMP 2004-FM1
Pooling and Servicing Agreement, dated as of January 1, 2004, among GS MORTGAGE
SECURITIES CORP., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 292 36.                  
GSAMP 2004-FM2 Pooling and Servicing Agreement, dated as of March 1, 2004, among
GS MORTGAGE SECURITIES CORP., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee. 293
37.                   EMLT 2004-1 Pooling and Servicing Agreement, dated as of
February 15, 2004, among FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 215 38.                   FFML 2004-FFH1 Pooling and Servicing
Agreement, dated as of March 1, 2004, among FINANCIAL ASSET SECURITIES CORP., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee. 216

 

Schedule 1-5

--------------------------------------------------------------------------------

 

 

 

39.                   SVHE 2004-1 Pooling and Servicing Agreement, dated as of
August 1, 2004, among FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ
SERVICING CORPORATION, as a Servicer, SAXON MORTGAGE SERVICES, INC., as a
Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 218
40.                   FINA 2004-2 Pooling and Servicing Agreement, dated as of
August 1, 2004, among FINANCIAL ASSET SECURITIES CORP., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 219 41.                   SVHE 2005-CTX1 Pooling and Servicing
Agreement, dated as of November 1, 2005, among FINANCIAL ASSET SECURITIES CORP.,
as Depositor, CENTEX HOME EQUITY COMPANY, LLC, as a Servicer, HOMEQ SERVICING
CORPORATION, as a Servicer, and JPMORGAN CHASE BANK, N.A., as Trustee. 640
42.                   SAIL 2004-4 Securitization Servicing Agreement, dated as
of May 1, 2004,  among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES INC., as Master Servicer, and
LASALLE BANK NATIONAL ASSOCIATION, as Trustee. 211 43.                   SAIL
2004-7 Securitization Servicing Agreement, dated as of July 1, 2004,  among
LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as
Servicer, WELLS FARGO BANK, N.A., as Master Servicer, and LASALLE BANK NATIONAL
ASSOCIATION, as Trustee. 212 44.                   FHLT 2004-3 Securitization
Servicing Agreement, dated as of October 1, 2004,  among LEHMAN BROTHERS
HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO
BANK, N.A., as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.
213 45.                   SAIL 2005-7 Securitization Servicing Agreement, dated
as of July 1, 2005,  among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 214
46.                   SAIL 2006-3 Securitization Servicing Agreement, dated as
of June 1, 2006,  among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer,
and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 631 47.                   SAIL
2006-4 Securitization Servicing Agreement, dated as of June 1, 2006,  among
LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as
Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee. 632

 

Schedule 1-6

--------------------------------------------------------------------------------

 

 

 

48.                   SASC 2006-BC2 Securitization Servicing Agreement, dated as
of August 1, 2006,  among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer,
and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 633 49.                   SASC
2006-W1A Securitization Servicing Agreement, dated as of August 1, 2006,  among
LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as
Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee. 634 50.                   SASC 2006-BC5 Securitization
Servicing Agreement, dated as of November 1, 2006, among LEHMAN BROTHERS
HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO
BANK, N.A., as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee.
636 51.                   SASC 2007-BC2 Securitization Servicing Agreement,
dated as of February 1, 2007,  among LEHMAN BROTHERS HOLDINGS INC., as Seller,
HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 637
52.                   SASC 2007-EQ1 Securitization Servicing Agreement, dated as
of April 1, 2007,  among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 638
53.                   SAIL 2005-HE1 Securitization Servicing Agreement, dated as
of July 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee. 650 54.                   SAIL 2005-HE2
Securitization Servicing Agreement, dated as of July 1, 2005, among LEHMAN
BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer,
AURORA LOAN SERVICES LLC, as Master Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee. 651 55.                   SAIL 2005-HE3 Securitization
Servicing Agreement, dated as of July 1, 2005, among LEHMAN BROTHERS HOLDINGS
INC., as Seller, HOMEQ SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES
LLC, as Master Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 652
56.                   SAIL 2005-8 Securitization Servicing Agreement, dated as
of September 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 653

 

Schedule 1-7

--------------------------------------------------------------------------------

 

 

 

57.                   SASC 2005-AR1 Securitization Servicing Agreement, dated as
of November 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 654
58.                   SAIL 2005-11 Securitization Servicing Agreement, dated as
of December 1, 2005, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ
SERVICING CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 656
59.                   SAIL 2006-2 Securitization Servicing Agreement, dated as
March 1, 2006, among LEHMAN BROTHERS HOLDINGS INC., as Seller, HOMEQ SERVICING
CORPORATION, as Servicer, AURORA LOAN SERVICES LLC, as Master Servicer, and U.S.
BANK NATIONAL ASSOCIATION, as Trustee. 658 60.                   MLMI 2004-WMC1
Pooling and Servicing Agreement, dated as of January 1, 2004, among MERRILL
LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and WELLS FARGO BANK, N.A., as Trustee.  222 61.                  
FFML 2004-FF1 Pooling and Servicing Agreement, dated as of February 1, 2004,
among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as Trustee. 223
62.                   MLMI 2004-WMC2 Pooling and Servicing Agreement, dated as
of March 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS, INC., as Depositor,
HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO BANK, N.A., as
Trustee.  224 63.                   MLMI 2004-WMC3 Pooling and Servicing
Agreement, dated as of April 1, 2004, among MERRILL LYNCH MORTGAGE INVESTORS,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and WELLS FARGO
BANK, N.A., as Trustee.  225 64.                   MLMI 2004-WMC4 Pooling and
Servicing Agreement, dated as of June 1, 2004, among MERRILL LYNCH MORTGAGE
INVESTORS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and
WELLS FARGO BANK, N.A., as Trustee.  226 65.                   MLMI 2004-WMC5
Pooling and Servicing Agreement, dated as of October 1, 2004, among MERRILL
LYNCH MORTGAGE INVESTORS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and WELLS FARGO BANK, N.A., as Trustee. 228 66.                   MSAC
2003-NC5 Pooling and Servicing Agreement, dated as of May 1, 2003, by and
between MORGAN STANLEY ABS CAPITAL I INC., HOMEQ SERVICING CORPORATION, NC
CAPITAL CORPORATION, DEUTSCHE BANK NATIONAL TRUST COMPANY 260

 

Schedule 1-8

--------------------------------------------------------------------------------

 

 

 

67.                   MSAC 2003-NC6 Pooling and Servicing Agreement, dated as of
June 1, 2003, by and between MORGAN STANLEY ABS CAPITAL I INC., HOMEQ SERVICING
CORPORATION, NC CAPITAL CORPORATION, DEUTSCHE BANK NATIONAL TRUST COMPANY 261
68.                   MSAC 2003-NC7 Pooling and Servicing Agreement, dated as of
July 1, 2003, as amended, as of as of April 14, 2005, by and between MORGAN
STANLEY ABS CAPITAL I INC., HOMEQ SERVICING CORPORATION, NC CAPITAL CORPORATION,
DEUTSCHE BANK NATIONAL TRUST COMPANY 262 69.                   MSAC 2003-NC9
Pooling and Servicing Agreement, dated as of August 1, 2003, by and between
MORGAN STANLEY ABS CAPITAL I INC., HOMEQ SERVICING CORPORATION, NC CAPITAL
CORPORATION, DEUTSCHE BANK NATIONAL TRUST COMPANY, ACE GUARANTY CORP. 263
70.                   MSAC 2004-NC1 Pooling and Servicing Agreement, dated as of
January 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, NC CAPITAL CORPORATION, as Responsible
Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 264
71.                   MSAC 2004-HE2 Pooling and Servicing Agreement, dated as of
April 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, AAMES CAPITAL
CORPORATION, ACCREDITED HOME LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee. 265 72.                   MSAC 2004-NC4
Pooling and Servicing Agreement, dated as of May 1, 2004, among MORGAN STANLEY
ABS CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, NC
CAPITAL CORPORATION, as Responsible Party and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee. 266 73.                   MSAC 2004-HE3 Pooling and
Servicing Agreement, dated as of May 1, 2004, among MORGAN STANLEY ABS CAPITAL I
INC., as Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ
SERVICING CORPORATION, as a Servicer, AAMES CAPITAL CORPORATION, ACCREDITED HOME
LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee. 267

 

Schedule 1-9

--------------------------------------------------------------------------------

 

 

 

74.                   MSAC 2004-HE4 Pooling and Servicing Agreement, dated as of
June 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, AAMES CAPITAL
CORPORATION, ACCREDITED HOME LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee. 268 75.                   MSAC 2004-HE5
Pooling and Servicing Agreement, dated as of July 1, 2004, among MORGAN STANLEY
ABS CAPITAL I INC., as Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a
Servicer, COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, HOMEQ SERVICING
CORPORATION, as a Servicer, ACCREDITED HOME LENDERS, INC., NC CAPITAL
CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 269
76.                   MSAC 2004-NC6 Pooling and Servicing Agreement, dated as of
July 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a
Servicer, NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC CAPITAL
CORPORATION, as Responsible Party and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 270 77.                   MSAC 2004-WMC1 Pooling and Servicing
Agreement, dated as of July 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as  Trustee.  271
78.                   MSAC 2004-HE6 Pooling and Servicing Agreement, dated as of
August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE HOME LOANS SERVICING
LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, ACCREDITED HOME
LENDERS, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Trustee. 273

 

Schedule 1-10

--------------------------------------------------------------------------------

 

 

 

79.                   MSAC 2004-NC7 Pooling and Servicing Agreement, dated as of
August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
MANHATTAN MORTGAGE CORPORATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a
Servicer, NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC CAPITAL
CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 274 80.                   MSAC 2004-HE7 Pooling and Servicing
Agreement, dated as of August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC.,
as Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as a Servicer, COUNTRYWIDE
HOME LOANS SERVICING LP, as a Servicer, NEW CENTURY MORTGAGE CORPORATION, as a
Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, AAMES CAPITAL CORPORATION,
MILA, INC., NC CAPITAL CORPORATION, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 298 81.                   MSAC 2004-WMC2 Pooling and Servicing
Agreement, dated as of August 1, 2004, among MORGAN STANLEY ABS CAPITAL I INC.,
as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WMC MORTGAGE CORP., as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as  Trustee.  299
82.                   MSHEL 2005-1 Pooling and Servicing Agreement, dated as of
January 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, CHASE
HOME FINANCE LLC, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
FIRST NLC FINANCIAL SERVICES, LLC, MILA, INC., and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as  Trustee.  660 83.                   MSAC 2005-HE1 Pooling and
Servicing Agreement, dated as of January 1, 2005, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, COUNTRYWIDE HOME LOANS SERVICING LP, as a
Servicer, OPTION ONE MORTGAGE CORPORATION, as a Servicer, HOMEQ SERVICING
CORPORATION, as a Servicer, NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS,
INC., DECISION ONE MORTGAGE COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 661

 

Schedule 1-11

--------------------------------------------------------------------------------

 

 

 

84.                   MSAC 2005-NC1 Pooling and Servicing Agreement, dated as of
February  1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ
SERVICING CORPORATION, as a Servicer, CHASE HOME FINANCE LLC, as a Servicer, NEW
CENTURY MORTGAGE CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as
Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 662
85.                   MSAC 2005-HE2 Pooling and Servicing Agreement, dated as of
March 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, OPTION ONE MORTGAGE
CORPORATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC., DECISION ONE MORTGAGE
COMPANY LLC, AAMES CAPITAL CORPORATION, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 663
86.                   MSHEL 2005-2 Pooling and Servicing Agreement, dated as of
May 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, COUNTRYWIDE HOME LOANS
SERVICING LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
ACCREDITED HOME LENDERS, INC., as a Responsible Party, FIRST NLC FINANCIAL
SERVICES, LLC, as a Responsible Party, MILA, INC., as a Responsible Party, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 665 87.                   MSAC
2005-HE3 Pooling and Servicing Agreement, dated as of July 1, 2005, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Master Servicer and Securities Administrator, COUNTRYWIDE HOME
LOANS SERVICING LP, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
WMC MORTGAGE CORP., NC CAPITAL CORPORATION, ACCREDITED HOME LENDERS, INC.,
DECISION ONE MORTGAGE COMPANY LLC, LASALLE BANK NATIONAL ASSOCIATION, as
Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 666

 

Schedule 1-12

--------------------------------------------------------------------------------

 

 

 

88.                   MSAC 2005-HE4 Pooling and Servicing Agreement, dated as of
August 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, HOMEQ SERVICING CORPORATION,
as a Servicer, WMC MORTGAGE CORP., ACCREDITED HOME LENDERS, INC., DECISION ONE
MORTGAGE COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and as
a Custodian, LASALLE BANK NATIONAL ASSOCIATION, as a Custodian, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as a Custodian.  667 89.                   MSHEL
2005-3 Pooling and Servicing Agreement, dated as of August 1, 2005, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, MILA,
INC., as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 668 90.                   MSAC 2005-HE5 Pooling and Servicing
Agreement, dated as of October 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC.,
as Depositor, COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a
Servicer, WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE
COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and as a
Custodian, LASALLE BANK NATIONAL ASSOCIATION, as a Custodian and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as a Custodian.  669 91.                   MSHEL 2005-4
Pooling and Servicing Agreement, dated as of November 1, 2005, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, FIRST
NLC FINANCIAL SERVICES, LLC, as Responsible Party, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as Custodian. 670

 

Schedule 1-13

--------------------------------------------------------------------------------

 

 

 

92.                   MSAC 2005-HE6 Pooling and Servicing Agreement, dated as of
November 1, 2005, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer,
WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE COMPANY LLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Custodian, LASALLE BANK NATIONAL
ASSOCIATION, as a Custodian, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee. 671 93.                   MSAC 2005-HE7 Pooling and Servicing
Agreement, dated as of December 1, 2005, among MORGAN STANLEY ABS CAPITAL I
INC., as Depositor, COUNTRYWIDE HOME LOANS SERVICING LP, as a Servicer, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as
a Servicer, WMC MORTGAGE CORP., NC CAPITAL CORPORATION, DECISION ONE MORTGAGE
COMPANY LLC, WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Custodian, LASALLE
BANK NATIONAL ASSOCIATION, as a Custodian and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee. 673 94.                   MSHEL 2006-1 Pooling and
Servicing Agreement, dated as of January 1, 2006, among MORGAN STANLEY ABS
CAPITAL I INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, DECISION
ONE MORTGAGE COMPANY, LLC, FIRST NLC FINANCIAL SERVICES, LLC, DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as
Custodian.  674 95.                   MSAC 2006-NC1 Pooling and Servicing
Agreement, dated as of January 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC.,
as Depositor, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ
SERVICING CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as Responsible
Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 675
96.                   MSHEL 2006-2 Pooling and Servicing Agreement, dated as of
March 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, FIRST NLC FINANCIAL SERVICES, LLC, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee. 676

 

Schedule 1-14

--------------------------------------------------------------------------------

 

 

 

97.                   MSAC 2006-NC3 Pooling and Servicing Agreement, dated as of
April 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, WELLS
FARGO BANK, N.A., as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, NC
CAPITAL CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee. 678 98.                   MSAC 2006-HE2 Pooling and
Servicing Agreement, dated as of April 1, 2006, among MORGAN STANLEY CAPITAL I
INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities
Administrator, as a Servicer and as a Custodian, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a Servicer, WMC
MORTGAGE CORP., as a Responsible Party, DECISION ONE MORTGAGE COMPANY, LLC, as a
Responsible Party, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and LASALLE
BANK NATIONAL ASSOCIATION, as a Custodian.  679 99.                   MSAC
2006-HE3 Pooling and Servicing Agreement, dated as of May 1, 2006, among MORGAN
STANLEY ABS CAPITAL I INC., as Depositor, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Servicer and as a Custodian, HOMEQ SERVICING CORPORATION, as a
Servicer, NC CAPITAL CORPORATION, as a Responsible Party, WMC MORTGAGE CORP., as
a Responsible Party, DECISION ONE MORTGAGE COMPANY, LLC, as a Responsible Party,
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and LASALLE BANK NATIONAL
ASSOCIATION, as a Custodian.  680 100.                MSHEL 2006-3 Pooling and
Servicing Agreement, dated as of May 1, 2006, among MORGAN STANLEY ABS CAPITAL I
INC., as Depositor, HOMEQ SERVICING CORPORATION, as a Servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as a Servicer, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Servicer, FIRST NLC FINANCIAL SERVICES, LLC, and DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee. 681

 

Schedule 1-15

--------------------------------------------------------------------------------

 

 

 

101.                MSAC 2006-HE5 Pooling and Servicing Agreement, dated as of
June 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, COUNTRYWIDE
HOME LOANS SERVICING LP, as a Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Servicer and as a Custodian, HOMEQ SERVICING CORPORATION, as a Servicer,
NEW CENTURY MORTGAGE CORPORATION, as a Servicer, NC CAPITAL CORPORATION, as a
Responsible Party, WMC MORTGAGE CORP., as a Responsible Party, DECISION ONE
MORTGAGE COMPANY, LLC, as a Responsible Party, DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee, and LASALLE BANK NATIONAL ASSOCIATION, as a Custodian.  682
102.                MSIX 2006-1 Pooling and Servicing Agreement, dated as of
June 1, 2006, among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Master Servicer, as Securities Administrator and
as a Servicer, SAXON MORTGAGE SERVICES, INC., as a Servicer, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as a Servicer, HOMEQ SERVICING CORPORATION, as a
Servicer, FIRST NLC FINANCIAL SERVICES, LLC, as a Responsible Party, DECISION
ONE MORTGAGE COMPANY, LLC, as a Responsible Party, WMC MORTGAGE CORP., as a
Responsible Party, IXIS REAL ESTATE CAPITAL INC., and DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee.  683 103.                PCHLT 2004-1 Pooling and
Servicing Agreement, dated as of April 1, 2004, among PEOPLE'S CHOICE HOME LOAN
SECURITIES CORP., HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO BANK,
N.A., as Master Servicer and Securities Administrator, and HSBC BANK USA,
NATIONAL ASSOCIATION, as Trustee. 230 104.                MABS 2004-WMC2 Pooling
and Servicing Agreement, dated as of July 1, 2004, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee. 242 105.             
  MABS 2004-FRE1 Pooling and Servicing Agreement dated as of July 1, 2004, among
MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., HOMEQ SERVICING CORPORATION
AND U.S. BANK NATIONAL ASSOCIATION 243 106.                MABS 2004-WMC3
Pooling and Servicing Agreement, dated as of December 1, 2004, among MORTGAGE
ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING
CORPORATION, as Servicer, and U.S. BANK NATIONAL ASSOCIATION as Trustee. 280

 

Schedule 1-16

--------------------------------------------------------------------------------

 

 

 

107.                MABS 2005-FRE1 Pooling and Servicing Agreement, dated as of
November 1, 2005, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, HOMEQ SERVICING CORPORATION, as Servicer, and U.S. BANK NATIONAL
ASSOCIATION as Trustee. 281 108.                MABS 2006-WMC1 Pooling and
Servicing Agreement, dated as of March 1, 2006, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ SERVICING CORPORATION, as
Servicer, WELLS FARGO BANK, N.A., as Master Servicer, Trust Administrator and
Custodian, and U.S. BANK NATIONAL ASSOCIATION as Trustee. 282 109.             
  MABS 2006-HE3 Pooling and Servicing Agreement, dated as of August 1, 2006,
among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, HOMEQ
SERVICING CORPORATION, as Servicer, WELLS FARGO BANK, N.A., as Master Servicer,
Trust Administrator and Custodian, and U.S. BANK NATIONAL ASSOCIATION as
Trustee. 283 110.                MABS 2006-NC2 Pooling and Servicing Agreement,
dated as of September 1, 2006, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS,
INC., as Depositor, HOMEQ SERVICING CORPORATION, as Servicer, WELLS FARGO BANK,
N.A., as Master Servicer and Trust Administrator, and U.S. BANK NATIONAL
ASSOCIATION as Trustee. 644 111.                MABS 2006-HE4 Pooling and
Servicing Agreement, dated as of November 1, 2006, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, BARCLAYS CAPITAL REAL ESTATE
INC. D/B/A HOMEQ SERVICING, as Servicer, WELLS FARGO BANK, N.A., as Servicer,
Master Servicer, Trust Administrator and Custodian, and U.S. BANK NATIONAL
ASSOCIATION as Trustee. 645 112.                MABS 2006-NC3 Pooling and
Servicing Agreement, dated as of December 1, 2006, among MORTGAGE ASSET
SECURITIZATION TRANSACTIONS, INC., as Depositor, BARCLAYS CAPITAL REAL ESTATE
INC. D/B/A HOMEQ SERVICING, as Servicer, WELLS FARGO BANK, N.A., as Master
Servicer and Trust Administrator, and U.S. BANK NATIONAL ASSOCIATION as Trustee.
646 113.                MABS 2006-HE5 Pooling and Servicing Agreement, dated as
of December 1, 2006, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer,
WELLS FARGO BANK, N.A., as Master Servicer, Trust Administrator and Custodian,
and U.S. BANK NATIONAL ASSOCIATION as Trustee. 647

 

Schedule 1-17

--------------------------------------------------------------------------------

 

 

 

114.                MABS 2007-HE1 Pooling and Servicing Agreement, dated as of
May 1, 2007, among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as
Depositor, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A HOMEQ SERVICING, as Servicer,
WELLS FARGO BANK, N.A., as Servicer, Master Servicer, Trust Administrator and
Custodian, and U.S. BANK NATIONAL ASSOCIATION as Trustee. 648 115.             
  MABS 2007-HE2 Pooling and Servicing Agreement, dated as of August 1, 2007,
among MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC., as Depositor, OPTION ONE
MORTGAGE CORPORATION, as a Servicer, BARCLAYS CAPITAL REAL ESTATE INC. D/B/A
HOMEQ SERVICING, as a Servicer, WELLS FARGO BANK, N.A., as Master Servicer,
Trust Administrator and Custodian, and U.S. BANK NATIONAL ASSOCIATION as
Trustee. 649 116.                WMLT 2005-WMC1 Pooling and Servicing Agreement,
dated as of September 1, 2005, among WACHOVIA MORTGAGE LOAN TRUST, LLC, as
Depositor, WACHOVIA BANK, NATIONAL ASSOCIATION, as Certificate Administrator and
Custodian, HOMEQ SERVICING CORPORATION, as Servicer, and U.S. BANK NATIONAL
ASSOCIATION, as Trustee. 241

 

 

Schedule 1-18

--------------------------------------------------------------------------------

 

 

 

Exhibit A-1

 

Form of Term Note

Class [___] Note   Note Number: [_____] Initial Note Balance: $[_____]

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT, AND IS NOT ACQUIRING THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN FOR, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION
4975(e)(1) OF THE CODE THAT IS SUBJECT TO SECTION 4975 OF THE CODE, AN ENTITY
WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN
PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA,
OR A GOVERNMENTAL OR CHURCH PLAN WHICH IS SUBJECT TO ANY U.S. FEDERAL, STATE OR
LOCAL LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”), OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE OR ANY
INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS
EXEMPTION (“PTCE”) 84-14 (RELATING TO TRANSACTIONS AFFECTED BY A QUALIFIED
PROFESSIONAL ASSET MANAGER), PTCE 90-1 (RELATING TO INVESTMENTS BY INSURANCE
COMPANY POOLED SEPARATE ACCOUNTS), PTCE 91-38 (RELATING TO INVESTMENTS IN BANK
COLLECTIVE INVESTMENT FUNDS), PTCE 95-60 (RELATING TO TRANSACTIONS INVOLVING
INSURANCE COMPANY GENERAL ACCOUNTS), PTCE 96-23 (RELATING TO TRANSACTIONS
DIRECTED BY AN IN-HOUSE PROFESSIONAL ASSET MANAGER) OR THE STATUTORY PROHIBITED
TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(B)(17) OF
ERISA OR A SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR, IN THE CASE OF A GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY
SIMILAR LAW).

 

Exhibit A-1-1

--------------------------------------------------------------------------------

 

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.1 OF THE INDENTURE UNDER WHICH THIS NOTE IS ISSUED (A COPY OF
WHICH IS AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE
SHALL PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY
SECTION 6.1(g) OF THE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND ISSUER OF SUCH CERTIFICATION. PRIOR TO
PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT
TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE
OR TRANSFER.

 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE SUBSERVICER, THE INDENTURE TRUSTEE, THE ADMINISTRATOR OR
ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-1-2

--------------------------------------------------------------------------------

 

 
HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1

 

ADVANCE RECEIVABLES BACKED NOTES, SERIES 2010-ADV1

 

CLASS [___] NOTE

 

HomEq Servicer Advance Receivables Trust 2010-ADV1, a Delaware statutory trust
(the “Issuer”), for value received, hereby promises to pay to [______________],
or registered assigns (the “Noteholder”), the principal sum of [______________]
($[_________]) or so much thereof as may be outstanding hereunder and to pay
interest on such principal sum or such part thereof as shall remain unpaid from
time to time, at the rate and at the times provided in the Indenture.

 

Principal of this Note is payable on each applicable Payment Date in an amount
equal to the product of (i) the quotient expressed as a percentage of (a) the
Outstanding Note Balance of this Note on such Payment Date over (b) the
Outstanding Note Balance of the Class [__] Notes on such Payment Date, and (ii)
the amount distributed to pay down the Note Balance of the Outstanding Class
[__] Notes on such Payment Date. The Outstanding Note Balance of this Note bears
interest at the applicable Note Interest Rate as set forth in the Indenture. On
each applicable Payment Date, in accordance with the terms and provisions of the
Indenture, interest on this Note will be paid in an amount equal to the product
of (i) the quotient expressed as a percentage of (a) the Outstanding Note
Balance of this Note on such Payment Date over (b) the Outstanding Note Balance
of the Class [__] Notes on such Payment Date, and (b) the amount distributed to
pay interest on the Class [__] Notes on such Payment Date.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Amended and Restated Indenture, (as may be amended from time to time, the
“Indenture”), dated as of March 5, 2012, among the Issuer, Deutsche Bank
National Trust Company, as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary (the “Indenture Trustee”), HLSS Holdings, LLC, as
Administrator (in such capacity, the “Administrator”) and as Servicer (on and
after the MSR Transfer Date) (in such capacity, the “Servicer”), Ocwen Loan
Servicing, LLC, as a Subservicer (in such capacity, the “Subservicer”) and as
Servicer (prior to the MSR Transfer Date) (in such capacity, the “Servicer”),
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”), and
consented by Sheffield Receivables Corporation and Ocwen Financial Corporation.

 

In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment. Absent manifest error, the Note Balance of each Note as
set forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee and the Issuer; provided, that failure by a
Noteholder to make such recordation on its Note or any error in such notation
shall not adversely affect any Noteholder’s rights with respect to the Note
Balance of its Note and such Noteholder’s right to receive payments in respect
of principal and interest in respect thereof.

 

Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

Unless the certificate of authentication hereon shall have been executed by
Indenture Trustee Authorized Officer and, if an Authenticating Agent has been
appointed by the Indenture Trustee pursuant to Section 11.12 of the Indenture,
such Authenticating Agent by manual signature, this Note shall not entitle the
Noteholder hereof to any benefit under the Indenture and/or be valid for any
purpose.

 

THIS NOTE WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

 

  Date: ____________, 20[__]

 

 

    HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1             By:
Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee             By:         Issuer Authorized Officer

 

Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

 

Date: ____________, 20[__] DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its
individual capacity but solely as Indenture Trustee         By:     Title:
Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

 

 

Date: ____________, 20[__] DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its
individual capacity but solely as Indenture Trustee         By:       as
Authenticating Agent

 

 

Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

[Reverse Of Note]

 

This Note is one of the duly authorized Class [__] Notes of the Issuer,
designated as its Advance Receivables Backed Notes, Series 2010-ADV1, Class [__]
(herein called the “Class [__] Notes”), all issued under the Indenture.
Reference is hereby made to the Indenture for a statement of the respective
rights and obligations thereunder of the Issuer, the Indenture Trustee and the
Holders of the Notes. To the extent that any provision of this Note contradicts
or is inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. The Notes are subject to all terms of the Indenture.

 

The payments on the Class [__] Notes are [senior to the Class [__] Notes, the
Class [__] Notes and the Class [__] Notes][, and subordinate to the Class [__]
Notes, the Class [__] Notes and the Class [__] Notes], as and to the extent
provided in the Indenture.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied in accordance with the Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (g), (h),
(i) or (j) of Section 8.1 of the Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the Majority Holders of all Outstanding Notes, by
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare the Outstanding Notes to be immediately due and payable in
the manner provided in the Indenture. All applicable principal payments on the
Notes shall be made to the Holders of the Notes entitled thereto in accordance
with the terms of the Indenture.

 

The Trust Estate secures this Class [__] Note and all other Class [__] Notes
equally and ratably without prejudice, priority or distinction between any Class
[__] Note and any other Class [__] Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable Payment Date as set forth in the Indenture to the Person in whose
name this Note (or one or more predecessor Notes) is registered in the Note
Register as of the close of business on the related Record Date by wire transfer
in immediately available funds to the account specified in writing by the
related Noteholder to the extent provided by the Indenture and otherwise by
check mailed to the Noteholder.

 

Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

 

Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable Payment Date shall be
binding upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same aggregate principal amount will be issued to the designated
transferee or transferees. No service charge will be charged for any
registration of transfer or exchange of this Note, but the Issuer may require
the Noteholder to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

 

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Exchange Act of the Indenture Trustee or Owner Trustee in its individual
capacity, any holder of a beneficial ownership interest in the Issuer or the
Indenture Trustee or Owner Trustee or of any successor or assign of the
Indenture Trustee or Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.

 

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Supplemental Credit Enhancement Agreement and any
Liquidity Facility.

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

 

Exhibit A-1-8

--------------------------------------------------------------------------------

 

 

 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee or any such agent shall
be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Indenture. The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, to waive
compliance by the Issuer with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Note (or any one or more predecessor Notes) shall
be conclusive and binding upon such Holder and upon all future Holders of this
Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof whether or not notation of such consent or
waiver is made upon this Note. The Indenture also permits the Indenture Trustee
to amend or waive certain terms and conditions set forth in the Indenture
without the consent of any Noteholder.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

The Notes are issuable only in definitive form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.

 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Receivables Seller, the
Depositor, the Administrator, the Servicer, the Subservicer, the Indenture
Trustee, or any Affiliate (other than the Issuer), officer, employee or director
of any of them, and the obligation of the Issuer to pay principal of or interest
on this Note or any other amount payable to the Holder will be limited to
amounts available from the Trust Estate and subject to the priority of payment
set forth in the Indenture.

 

Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:
___________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
___________________________________________________________________________

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, ___________________ attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated: _________________

 

 

Signature Guaranteed:

 

_________________*/

 

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-1-11

--------------------------------------------------------------------------------

 

 

 

Schedule to Series 2010-ADV1, Class [__] Note

 

dated as of March 5, 2012

 

of HomEq Servicer Advance Receivables Trust 2010-ADV1

 

 

Payment Date Aggregate Amount of principal payment on Class [__] Notes Aggregate
Note Balance of the Class [__] Notes following payment Percentage of  Interest
in Aggregate Note Balance of this Class [__] Note following payment Note Balance
of Note following payment                                                      
                                                                               
               

 

Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

 

Exhibit A-2

 

Form of Variable Funding Note

 

Class A-2 Note Initial Note Balance: $[200,000,000] Note Number: [_____] Maximum
VFN Principal Balance: $200,000,000

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT, AND IS NOT ACQUIRING THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN FOR, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF ERISA THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION
4975(e)(1) OF THE CODE THAT IS SUBJECT TO SECTION 4975 OF THE CODE, AN ENTITY
WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN
PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA,
OR A GOVERNMENTAL OR CHURCH PLAN WHICH IS SUBJECT TO ANY U.S. FEDERAL, STATE OR
LOCAL LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”), OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE OR ANY
INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS
EXEMPTION (“PTCE”) 84-14 (RELATING TO TRANSACTIONS AFFECTED BY A QUALIFIED
PROFESSIONAL ASSET MANAGER), PTCE 90-1 (RELATING TO INVESTMENTS BY INSURANCE
COMPANY POOLED SEPARATE ACCOUNTS), PTCE 91-38 (RELATING TO INVESTMENTS IN BANK
COLLECTIVE INVESTMENT FUNDS), PTCE 95-60 (RELATING TO TRANSACTIONS INVOLVING
INSURANCE COMPANY GENERAL ACCOUNTS), PTCE 96-23 (RELATING TO TRANSACTIONS
DIRECTED BY AN IN-HOUSE PROFESSIONAL ASSET MANAGER) OR THE STATUTORY PROHIBITED
TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(B)(17) OF
ERISA OR A SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR, IN THE CASE OF A GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY
SIMILAR LAW).

 

Exhibit A-2-1

--------------------------------------------------------------------------------

 

 

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.1 OF THE INDENTURE UNDER WHICH THIS NOTE IS ISSUED (A COPY OF
WHICH IS AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE
SHALL PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY
SECTION 6.1(g) OF THE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND ISSUER OF SUCH CERTIFICATION. PRIOR TO
PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT
TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE
OR TRANSFER.

 

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE SUBSERVICER, THE INDENTURE TRUSTEE, THE ADMINISTRATOR OR
ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

 

Exhibit A-2-2

--------------------------------------------------------------------------------

 

 

HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1

 

ADVANCE RECEIVABLES BACKED NOTES, SERIES 2010-ADV1

 

CLASS A-2 NOTE

 

HomEq Servicer Advance Receivables Trust 2010-ADV1, a Delaware statutory trust
(the “Issuer”), for value received, hereby promises to pay to
____________________________, or registered assigns (the “Noteholder”), the
principal sum of ___________________________ ($____) or so much thereof as may
be advanced and outstanding hereunder and to pay interest on such principal sum
or such part thereof as shall remain unpaid from time to time, at the rate and
at the times provided in the Indenture.

 

Principal of this Note is payable on each applicable Payment Date in an amount
equal to the product of (i) the quotient expressed as a percentage of (a) the
Outstanding VFN Principal Balance of this Note on such Payment Date over (b) the
Outstanding VFN Principal Balance of the Class A-2 Notes on such Payment Date,
and (ii) the amount distributed to pay down the VFN Principal Balance of the
Outstanding Class A-2 Notes on such Payment Date. The Outstanding Note Balance
of this Note bears interest at the applicable Note Interest Rate as set forth in
the Indenture. On each applicable Payment Date, in accordance with the terms and
provisions of the Indenture, interest on this Note will be paid in an amount
equal to the product of (i) the quotient expressed as a percentage of (a) the
Outstanding VFN Principal Balance of this Note on such Payment Date over (b) the
Outstanding VFN Principal Balance of the Class A-2 Notes on such Payment Date,
and (ii) the amount distributed to pay interest on the Class A-2 Notes on such
Payment Date.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Amended and Restated Indenture, (as may be amended from time to time, the
“Indenture”), dated as of March 5, 2012, among the Issuer, Deutsche Bank
National Trust Company, as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary (the “Indenture Trustee”), HLSS Holdings, LLC, as
Administrator (in such capacity, the “Administrator”) and as Servicer (on and
after the MSR Transfer Date) (in such capacity, the “Servicer”), Ocwen Loan
Servicing, LLC, as a Subservicer (in such capacity, the “Subservicer”) and as
Servicer (prior to the MSR Transfer Date) (in such capacity, the “Servicer”),
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”), and
consented by Sheffield Receivables Corporation and Ocwen Financial Corporation.

 

By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date to advance amounts in
respect of any VFN Principal Balance increase hereunder to the Issuer, subject
to and in accordance with the terms of the Indenture.

 

In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.

 

Exhibit A-2-3

--------------------------------------------------------------------------------

 

 

Absent manifest error, the VFN Principal Balance of this Note as set forth in
the notations made by the related Noteholder on such Note shall be binding upon
the Indenture Trustee and the Issuer; provided, that failure by a Noteholder to
make such recordation on this Note or any error in such notation shall not
adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive principal and interest payments in respect
thereof.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

 

Unless the certificate of authentication hereon shall have been executed by
Indenture Trustee Authorized Officer or the Authenticating Agent appointed by
the Indenture Trustee pursuant to Section 11.12 of the Indenture, by manual
signature, this Note shall not entitle the Noteholder hereof to any benefit
under the Indenture and/or be valid for any purpose.

 

THIS NOTE WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

 

Exhibit A-2-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

 

  Date: ____________, 20[__]

 

 

  HOMEQ SERVICER ADVANCE RECEIVABLES TRUST 2010-ADV1         By: Wilmington
Trust Company, not in its individual capacity but solely as Owner Trustee      
  By:       Issuer Authorized Officer

 

 

 

Exhibit A-2-5

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

 

Date: ____________, 20[__]   DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its
individual capacity but solely as Indenture Trustee             By:       Title:
Authorized Signatory of Indenture Trustee

 

  

[AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION]

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

 

Date: ____________, 20[__]   DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its
individual capacity but solely as Indenture Trustee             By:       as
Authenticating Agent

 

 

Exhibit A-2-6

--------------------------------------------------------------------------------

 

 

 

[REVERSE OF NOTE]

 

This Class A-2 Note is a duly authorized Note of the Issuer, designated as its
Advance Receivables Backed Notes, Series 2010-ADV1, Class A-2, (herein called
the “Class A-2 Note”), all issued under the Indenture. Reference is hereby made
to the Indenture, for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Class A-2
Note. To the extent that any provision of this Class A-2 Note contradicts or is
inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. This Class A-2 Note is subject to all terms of the Indenture.

 

This Class A-2 Note is senior to the Class B, Class C and Class D Notes, as and
to the extent provided in the Indenture.

 

The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Class A-2 Note shall be applied in accordance with the
Indenture.

 

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (g), (h),
(i) or (j) of Section 8.1 of the Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the Majority Holders of all Outstanding Class A-2
Notes, by notice in writing to the Issuer (and to the Indenture Trustee if given
by the Holders), may declare the Outstanding Class A-2 Notes to be immediately
due and payable in the manner provided in the Indenture. All applicable
principal payments on the Notes shall be made to the Holders of the Notes
entitled thereto in accordance with the terms of the Indenture.

 

The Trust Estate secures this Class A-2 Note and all other Class A-2 Notes
equally and ratably without prejudice, priority or distinction between any Class
A-2 Note and any other Class A-2 Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

 

Any payment of interest or principal on this Note shall be paid on the
applicable Payment Date as set forth in the Indenture to the Person in whose
name this Note (or one or more predecessor Notes) is registered in the Note
Register as of the close of business on the related Record Date by wire transfer
in immediately available funds to the account specified in writing by the
related Noteholder to the extent provided by the Indenture and otherwise by
check mailed to the Noteholder.

 

Exhibit A-2-7

--------------------------------------------------------------------------------

 

 

 

Any reduction in the Maximum VFN Principal Balance or the VFN Principal Balance,
as the case may be, of this Class A-2 Note (or any one or more predecessor
Notes) effected by any payments made with respect thereto or otherwise pursuant
to the terms of the Indenture shall be binding upon all future Holders of this
Class A-2 Note and of any Note issued upon the registration of transfer hereof
or in exchange hereof or in lieu hereof, whether or not noted hereon. Any VFN
Principal Balance increase of this Class A-2 Note (or any one or more
predecessor Notes) effected by payments to the Issuer shall be binding upon the
Issuer and shall inure to the benefit of all future Holders of this Class A-2
Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof, whether or not noted hereon.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in the form
attached hereto duly executed by, the Holder hereof or such Holder’s attorney
duly authorized in writing, with such signature guaranteed by an “eligible
guarantor institution” meeting the requirements of the Securities Transfer
Agent’s Medallion Program (“STAMP”), and thereupon a new Class A-2 Note of
authorized denomination and in the same VFN Principal Balance will be issued to
the designated transferee or transferees. No service charge will be charged for
any registration of transfer or exchange of this Class A-2 Note, but the Issuer
may require the related Noteholder to pay a sum sufficient to cover any tax or
other governmental charge that may be imposed in connection with any such
registration of transfer or exchange.

 

Each Noteholder, by acceptance of this Class A-2 Note or a beneficial interest
herein, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Class A-2 Note or under the Indenture or any certificate or other
writing delivered in connection therewith, against (i) the Indenture Trustee or
Owner Trustee in their individual capacities, (ii) any owner of a beneficial
ownership interest in the Issuer or (iii) any partner, owner, beneficiary,
agent, officer, director, employee or “control person” within the meaning of the
1933 Act and the Exchange Act of the Indenture Trustee or Owner Trustee in its
individual capacity, any holder of a beneficial ownership interest in the Issuer
or the Indenture Trustee or Owner Trustee or of any successor or assign of the
Indenture Trustee or Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.

 

Each Noteholder, by accepting a Class A-2 Note or a beneficial interest in a
Class A-2 Note agrees that it will not at any time prior to the date which is
one year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Class A-2 Notes, institute against
the Depositor or the Issuer, or join in any institution against the Depositor or
the Issuer of, any receivership, insolvency, bankruptcy or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, this Indenture, any Supplemental Credit Enhancement Agreement and any
Liquidity Facility.

 

Exhibit A-2-8

--------------------------------------------------------------------------------

 

 

 

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Class A-2 Note will qualify as indebtedness secured by the
Receivables. Each Noteholder, by its acceptance of a Class A-2 Note, and each
purchaser of a beneficial interest therein, by accepting such beneficial
interest, agrees to treat such Class A-2 Note as debt for United States federal,
state and local income and franchise tax purposes, unless otherwise required by
Applicable Law in a proceeding of final determination.

 

Prior to the due presentment for registration of transfer of this Class A-2
Note, the Issuer, the Indenture Trustee and any agent of the Issuer or the
Indenture Trustee may treat the Person in whose name this Class A-2 Note (as of
the day of determination or as of such other date as may be specified in the
Indenture) is registered as the owner hereof for all purposes, whether or not
this Class A-2 Note be overdue, and none of the Issuer, the Indenture Trustee or
any such agent shall be affected by notice to the contrary.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or the other parties thereto and the rights of the Holders of the Notes
under the Indenture at any time pursuant to the terms and provisions of Article
XII of the Indenture. The Indenture also contains provisions permitting the
Holders of Notes representing specified percentages of the Outstanding Notes or
a particular Class of Notes, on behalf of all of the Noteholders, to waive
compliance by the Issuer with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Class A-2 Note (or any one or more predecessor
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Class A-2 Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class A-2 Note. The Indenture also
permits the Indenture Trustee to amend or waive certain terms and conditions set
forth in the Indenture without the consent of any Noteholder.

 

The term “Issuer” as used in this Class A-2 Note includes any successor to the
Issuer under the Indenture.

 

This Class A-2 Note is issuable only in definitive form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Class A-2 Note will have the right, which is absolute and unconditional, to
receive payment of the principal of and interest on this Class A-2 Note on the
Stated Maturity Date and to institute suit for the enforcement of any such
payment, and such right will not be impaired without the consent of the Holder;
provided, however, that notwithstanding any other provision of the Indenture to
the contrary, the obligation to pay principal of or interest on this Class A-2
Note or any other amount payable to the Holder will be without recourse to the
Receivables Seller, the Depositor, the Administrator, the Servicer, the
Subservicer, the Indenture Trustee, or any Affiliate (other than the Issuer),
officer, employee or director of any of them, and the obligation of the Issuer
to pay principal of or interest on this Class A-2 Note or any other amount
payable to the Holder will be limited to amounts available from the Trust Estate
and subject to the priority of payment set forth in the Indenture.

 

Exhibit A-2-9

--------------------------------------------------------------------------------

 

 

 

Notwithstanding any other terms of the Indenture or this Class A-2 Note, the
obligations of the Issuer hereunder are limited recourse obligations of the
Issuer, payable solely from the Trust Estate, and following realization of the
Trust Estate and application of the proceeds thereof in accordance with the
terms of the Indenture, the Holder hereof shall not be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive. No Holder of this Class A-2 Note shall have recourse for the payment of
any amount owing in respect of this Class A-2 Note or the Indenture or for any
action or inaction of the Issuer against any officer, director, employee,
shareholder, stockholder or incorporator of the Issuer or any of their
successors or assigns for any amounts payable under this Class A-2 Note or the
Indenture. The foregoing provisions of this Class A-2 Note shall not (i) prevent
recourse to the Trust Estate for the sums due or to become due under any
security, instrument or agreement which is part of the Trust Estate, (ii) save
as specifically provided therein, constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by this Class A-2 Note or secured by
the Indenture, or (iii) limit the right of any Person, to name the Issuer as a
party defendant in any proceeding or in the exercise of any other remedy under
this Class A-2 Note or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 

Exhibit A-2-10

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:
___________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
______________________________________________________________________

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, attorney, to transfer said Note on the books kept for registration
thereof, with full power of substitution in the premises.

 

Dated: _________________

 

 

Signature Guaranteed:

 

_________________*/

 

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-2-11

--------------------------------------------------------------------------------

 

 

 

Schedule to Series 2010-ADV1 Class A-2 Note

dated as of March 5, 2012

of HomEq Servicer Advance Receivables Trust 2010-ADV1

 

Date of Advance of Additional Note Balance/ (Decrease Note Balance) Aggregate
Amount of Advance/Payment of Additional Note Balance on Class A-2 Notes
Percentage of  Interest in Aggregate Note Balance of the Class A-2 Notes
following advance/payment Aggregate Note Balance of the Class A-2 Notes
following advance/payment Note Balance of Note following advance/payment        
                                                                               
                                                             

 

Exhibit A-2-12

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF NOTES TO
QUALIFIED INSTITUTIONAL BUYERS

 

[Date]

 

HomEq Servicer Advance Receivables Trust 2010-ADV1 

[ADDRESS OF ISSUER] 

Attention: [____________]

 

Deutsche Bank National Trust Company

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Trust Administration OC10S2

 

Re: HomEq Servicer Advance Receivables Trust 2010-ADV1, Advance Receivables
Backed Notes, Series 2010-ADV1 (the “Notes”) -- [_______]

 

Ladies and Gentlemen:

 

This letter is delivered to you in connection with the transfer by
____________________ (the “Transferor”) to _____________________________ (the
“Transferee”) of the [Class [A-1, B, C or D Notes (the “Notes”)]/[Class A-2 Note
(the “Note”)] having an Initial Note Balance as of [________________] of
$______________. The Note[s] [were] [was] issued pursuant to an Amended and
Restated Indenture, dated as of March 5, 2012 (the “Indenture”), among the
Issuer, Deutsche Bank National Trust Company, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary (the “Indenture Trustee”), HLSS
Holdings, LLC, as Administrator (in such capacity, the “Administrator”) and as
Servicer (on and after the MSR Transfer Date) (in such capacity, the
“Servicer”), Ocwen Loan Servicing, LLC, as a Subservicer (in such capacity, the
“Subservicer”) and as Servicer (prior to the MSR Transfer Date) (in such
capacity, the “Servicer”), Barclays Bank PLC, as Administrative Agent (the
“Administrative Agent”), and consented by Sheffield Receivables Corporation and
Ocwen Financial Corporation. All terms used herein and not otherwise defined
shall have the meanings set forth in the Indenture. The Transferee hereby
certifies, represents and warrants to you, as Note Registrar, that:

 

1. The Transferee is a “qualified institutional buyer” (a “Qualified
Institutional Buyer”) as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “1933 Act”), and has completed one
of the forms of certification to that effect attached hereto as Annex 1 and
Annex 2. The Transferee is aware that the sale to it of the Note[s] is being
made in reliance on Rule 144A. The Transferee is acquiring the Note[s] for its
own account or for the account of a Qualified Institutional Buyer, and
understands that such Note[s] may be resold, pledged or transferred only (i) to
a person reasonably believed to be a Qualified Institutional Buyer that
purchases for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the resale, pledge or transfer is being made
in reliance on Rule 144A, or (ii) pursuant to another exemption from
registration under the 1933 Act. In addition, such transfer may be subject to
additional restrictions and is subject to compliance with certain procedures, as
set forth in the Indenture. By its execution of this certificate, the Transferee
agrees that it will not resell, pledge or transfer any of the Notes to anyone
otherwise than in strict compliance with Rule 144A, or pursuant to another
exemption from registration under the 1933 Act and all applicable state
securities laws, and in strict compliance with the transfer restrictions set
forth in Section 6.1 of the Indenture. The Transferee will not attempt to
transfer any or all of the Notes pursuant to Rule 144A unless the Transferee
offers and sells such Notes only to Qualified Institutional Buyers or to
offerees or purchasers that the Transferee and any person acting on behalf of
the Transferee reasonably believe (as described in paragraph (d)(l) of Rule
144A) is a Qualified Institutional Buyer.

 

Exhibit B-1

--------------------------------------------------------------------------------

 

 

 

2. The Transferee understands that the Notes have not been registered under the
1933 Act or registered or qualified under any state securities laws and that no
transfer may be made unless the Notes are registered under the 1933 Act and
under applicable state law or unless the transfer complies with Section 6.1 of
the Indenture. The Transferee further understands that neither the Transferor,
the Administrator, the Servicer, the Subservicer, the Indenture Trustee nor the
Note Registrar is under any obligation to register the Notes or make an
exemption from such registration available.

 

3. The Transferee understands that it may not sell or otherwise transfer any
Note except in compliance with the provisions of the Indenture, which provisions
it has carefully reviewed, and that each Note will bear the following legend:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

 

Exhibit B-2

--------------------------------------------------------------------------------

 

 

 

4. The Transferee represents to the Issuer and the Indenture Trustee that
either: (i) it is not, and is not acquiring the Notes for, an “employee benefit
plan” as defined in Section 3(3) of ERISA that is subject to Title I of ERISA, a
plan described in section 4975(e)(1) of the Code that is subject to Section 4975
of the Code, an entity which is deemed to hold the assets of any such employee
benefit plan or plan pursuant to 29 C.F.R. Section 2510.3-101 as modified by
Section 3(42) of ERISA, or a governmental or church plan which is subject to any
U.S. federal, state or local law that is similar to Title I of ERISA or section
4975 of the Code, or (ii) its acquisition and holding of the Notes will satisfy
the requirements of Prohibited Transaction Class Exemption (“PTCE”) 84-14
(relating to transactions effected by a qualified professional asset manager),
PTCE 90-1 (relating to investments by insurance company pooled separate
accounts), PTCE 91-38 (relating to investments in bank collective investment
funds), PTCE 95-60 (relating to transactions involving insurance company general
accounts), PTCE 96-23 (relating to transactions directed by an in-house
professional asset manager) or the statutory prohibited transaction exemption
for service providers set forth in Section 408(b)(17) of ERISA or a similar
class or statutory exemption and will not result in a non-exempt prohibited
transaction under Section 406 of ERISA or section 4975 of the Code (or, in the
case of a governmental or church plan, will not violate any such similar U.S.
federal, state or local law).

 

5. The Transferee has been furnished with all information regarding (a) the
Notes and distributions thereon, (b) the nature, performance and servicing of
the Receivables, (c) the Indenture and (d) any other matter related thereto,
that it has requested.

 

6. The Transferee has knowledge in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Notes; the Transferee
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision; and the Transferee (or any account or
which it is pursuing) is able to bear the economic risk of an investment in the
Notes and can afford a complete loss of such investment.

 

7. If the Transferee is acquiring the Notes as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgments, representations, warranties and agreements on behalf of each
such account.

 

8. The Transferee is not the Indenture Trustee or an Affiliate of the Indenture
Trustee, and any attempted sale or transfer to, or purchase by, the Indenture
Trustee or any of its Affiliates of any Note shall be void ab initio.

 

[Signature page follows]

 

 

Exhibit B-3

--------------------------------------------------------------------------------

 

 

 

  Very truly yours,         (Transferee)         By:     Name:     Title:  

 

 

 

Exhibit B-4

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO EXHIBIT B

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[for Transferees other than Registered Investment Companies]

 

The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Note Registrar], as Note Registrar, with respect to
the [Variable Funding][Term] Note No. [__] (the “Notes”) being transferred as
described in the Transferee Certificate to which this certification relates and
to which this certification is an Annex:

 

1. As indicated below, the undersigned is the chief financial officer, a person
fulfilling an equivalent function, or other executive officer of the entity
purchasing the Notes (the “Transferee”).

 

2. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule l44A under the Securities Act of 1933 (“Rule 144A”) because (i) the
Transferee owned and/or invested on a discretionary basis $___________ [Note to
reviewer - the amount in the previous blank must be at least $100,000,000 unless
the Transferee is a dealer, in which case the amount filled in the previous
blank must be at least $10,000,000] or more in securities (other than the
excluded securities referred to below) as of the end of the Transferee’s most
recent fiscal year (such amount being calculated in accordance with Rule 144A)
and (ii) the Transferee satisfies the criteria in the category marked below.

 

              Corporation, etc. The Transferee is a corporation (other than a
bank, savings and loan association or similar institution), Massachusetts or
similar business trust, partnership, or any organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended.

 

              Bank. The Transferee (a) is a national bank or a banking
institution organized under the laws of any State, U.S. territory or the
District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar
official or is a foreign bank or equivalent institution, and (b) has an audited
net worth of at least $25,000,000 as demonstrated in its latest annual financial
statements, a copy of which is attached hereto, as of a date not more than 16
months preceding the date of sale of the Note in the case of a U.S. bank, and
not more than 18 months preceding such date of sale for a foreign bank or
equivalent institution.

 

              Savings and Loan. The Transferee (a) is a savings and loan
association, building and loan association, cooperative bank, homestead
association or similar institution, which is supervised and examined by a state
or federal authority having supervision over any such institutions or is a
foreign savings and loan association or equivalent institution and (b) has an
audited net worth of at least $25,000,000 as demonstrated in its latest annual
financial statements, a copy of which is attached hereto, as of a date not more
than 16 months preceding the date of sale of the Note in the case of a U.S.
savings and loan association, and not more than 18 months preceding such date of
sale for a foreign savings and loan association or equivalent institution.

 

Exhibit B-5

--------------------------------------------------------------------------------

 

 

 

              Broker-dealer. The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended.

 

              Insurance Company. The Transferee is an insurance company whose
primary and predominant business activity is the writing of insurance or the
reinsuring of risks underwritten by insurance companies and which is subject to
supervision by the insurance commissioner or a similar official or agency of a
State, U.S. territory or the District of Columbia.

 

              State or Local Plan. The Transferee is a plan established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of
its employees.

 

              ERISA Plan. The Transferee is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, as
amended.

 

              Investment Advisor. The Transferee is an investment advisor
registered under the Investment Advisers Act of 1940, as amended.

 

              Other. (Please supply a brief description of the entity and a
cross-reference to the paragraph and subparagraph under subsection (a)(1) of
Rule 144A pursuant to which it qualifies.)

 

3. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee did not
include any of the securities referred to in this paragraph.

 

4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee used the
cost of such securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Transferee may have included
securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction.
However, such securities were not included if the Transferee is a
majority-owned, consolidated subsidiary of another enterprise and the Transferee
is not itself a reporting company under the Securities Exchange Act of 1934, as
amended.

 

Exhibit B-6

--------------------------------------------------------------------------------

 

 

6. The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Notes are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may in reliance on Rule 144A.

 

7. ____ ____ Will the Transferee be purchasing the Notes

 

    Yes     No only for the Transferee’s own account?

 

   If the answer to the foregoing question is “no,” then in each case where the
Transferee is purchasing for an account other than its own, such account belongs
to a third party that is itself a “qualified institutional buyer” within the
meaning of Rule l44A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.

 

8. The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Transferee’s purchase of the Notes will constitute a reaffirmation
of this certification as of the date of such purchase. In addition, if the
Transferee is a bank or savings and loan as provided above, the Transferee
agrees that it will furnish to such parties any updated annual financial
statements that become available on or before the date of such purchase,
promptly after they become available.

 

 

  

 

  Print Name of Transferee         By:     Name:     Title:     Date:  

 

 

Exhibit B-7

--------------------------------------------------------------------------------

 

 

 

ANNEX 2 TO EXHIBIT B

 

REGISTERED INVESTMENT COMPANIES

 

1. As indicated below, the undersigned is the President, Chief Financial Officer
or Senior Vice President of the entity purchasing the Notes (the “Transferee”)
or, if the Transferee is part of a Family of Investment Companies (as defined in
paragraph 3 below), is an officer of the related investment adviser (the
“Adviser”).

 

2. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), because (a) the Transferee is an investment company (a
“Registered Investment Company”) registered under the Investment Company Act of
1940, as amended (the “1940 Act”) and (b) as marked below, the Transferee alone,
or the Transferee’s Family of Investment Companies, owned at least $___________
[Note to reviewer - the amount in the previous blank must be at least
$100,000,000] in securities (other than the excluded securities referred to in
paragraph 4 below) as of ________________ (which is a date on or since the end
of the Transferee’s most recently ended fiscal year). For purposes of
determining the amount of securities owned by the Transferee or the Transferee’s
Family of Investment Companies, the cost of such securities to the Transferee or
the Transferee’s Family of Investment Companies was used.

 

  _____ The Transferee owned $____________ in securities (other than the
excluded securities referred to in paragraph 4 below) as of the end of the
Transferee’s most recent fiscal year (such amount being calculated in accordance
with Rule 144A).

 

  _____ The Transferee is part of a Family of Investment Companies which owned
in the aggregate $____________ in securities (other than the excluded securities
referred to in paragraph 4 below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

 

3. The term “Family of Investment Companies” as used herein means two or more
Registered Investment Companies except for a unit investment trust whose assets
consist solely of shares of one or more Registered Investment Companies
(provided that each series of a “series company,” as defined in Rule 18f-2 under
the 1940 Act, shall be deemed to be a separate investment company) that have the
same investment adviser (or, in the case of a unit investment trust, the same
depositor) or investment advisers (or depositors) that are affiliated (by virtue
of being majority-owned subsidiaries of the same parent or because one
investment adviser is a majority-owned subsidiary of the other).

 

4. The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (b) bank deposit notes and certificates of
deposit, (c) loan participations, (d) repurchase agreements, (e) securities
owned but subject to a repurchase agreement and (f) currency, interest rate and
commodity swaps.

 

Exhibit B-8

--------------------------------------------------------------------------------

 

 

 

5. The Transferee is familiar with Rule 144A and understands that the parties to
which this certification is being made are relying and will continue to rely on
the statements made herein because one or more sales to the Transferee will be
in reliance on Rule 144A. In addition, the Transferee will only purchase for the
Transferee’s own account.

 

6. The undersigned will notify the parties to which this certification is made
of any changes in the information and conclusions herein. Until such notice, the
Transferee’s purchase of the Purchased Certificates will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this ____ of ____________, ______.

 

 

  [Print Name of Transferee or Adviser]         By:           Name:          
Title:               IF AN ADVISER:         [Print Name of Transferee]

 

 

Date:____________________________

 

Exhibit B-9

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Omnibus Notice to MBS Trustee/Notice of Assignment of Receivables

 

Exhibit C-1

--------------------------------------------------------------------------------

 

 

 

Exhibit D

 

Agreed Upon Procedures

 

[See Attached]

 

Exhibit D-1



--------------------------------------------------------------------------------

